Exhibit 10.1

Execution Version

INCREMENTAL AGREEMENT

INCREMENTAL AGREEMENT, dated as of January 24, 2020 (this “Incremental
Agreement”), in respect of that certain First Lien Credit Agreement, dated as of
October 22, 2018 (as amended by that certain Incremental Agreement dated as of
July 23, 2019, and as in effect prior to giving effect to this Incremental
Agreement, the “Credit Agreement”), among GOBP Holdings, Inc., a Delaware
corporation (the “Borrower”), Globe Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders from time to time party thereto, the Letter of Credit
Issuers from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
the Administrative Agent, the Collateral Agent and Swingline Lender, and the
other parties from time to time party thereto.

WHEREAS, the Borrower desires, pursuant to Section 2.14(b) of the Credit
Agreement, to obtain Incremental Term Loans, the proceeds of which shall be used
to prepay in full all of the Term Loans (the “Existing Term Loans”) outstanding
under the Credit Agreement as of the Second Incremental Agreement Effective Date
(as defined below) (the “Refinancing”), to pay other related amounts in
connection with the Refinancing and for other general corporate purposes, and
any other use not prohibited by the Credit Agreement;

WHEREAS, (a) the New Term Lender (as defined below) has agreed to provide such
Incremental Term Loans in an aggregate principal amount equal to $460,000,000
minus the aggregate Rollover Amount (as defined below) (such Incremental Term
Loans, together with any term loans deemed made as set forth in clause
(b) below, the “2020 Term Loans”) and (b) each Rollover Lender (as defined
below) will have all of its outstanding Existing Term Loans (or such lesser
amount as may be notified to such Lender by the Administrative Agent prior to
the Second Incremental Agreement Effective Date) converted into a like principal
amount of 2020 Term Loans effective as of the Second Incremental Agreement
Effective Date, in each case in accordance with the terms and conditions set
forth herein and in the Credit Agreement;

WHEREAS, Morgan Stanley Senior Funding, Inc., BofA Securities, Inc., Deutsche
Bank Securities Inc. and Jefferies Finance LLC have agreed to act in the roles
and pursuant to the titles set forth in the Engagement Letter (as defined below)
in respect of such Incremental Agreement (acting in such capacities in such
roles and titles, the “Arrangers”); and

WHEREAS, in accordance with Section 2.14(e) of the Credit Agreement and, as
applicable, Section 13.1 of the Credit Agreement, the Borrower, Holdings, the
Administrative Agent and the 2020 Term Lenders (the 2020 Term Lenders, as of the
Second Incremental Agreement Effective Date, constituting (a) 100.0% of the
Initial Term Loan Lenders and (b) the Required Lenders) have agreed to amend the
Credit Agreement as set forth herein in connection with, and to facilitate the
incurrence of, such 2020 Term Loans.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. The rules of construction and other interpretive provisions specified
in Sections 1.2, 1.5, 1.6 and 1.7 of the Amended Credit Agreement shall apply to
this Incremental Agreement, including terms defined in the preamble and recitals
hereto.

(b) As used in this Incremental Agreement, the following terms have the meanings
specified below:

“2020 Term Lenders” shall mean the New Term Lender and each Rollover Lender.

“Amended Credit Agreement” shall mean the Credit Agreement, as amended by this
Incremental Agreement.

“Existing Term Lender” shall mean a Lender with an Existing Term Loan on the
Second Incremental Agreement Effective Date, immediately prior to giving effect
to this Incremental Agreement.

“Existing Term Loan Prepayment Amount” shall mean, for each Existing Term
Lender, the sum of (i) the aggregate principal amount of Existing Term Loans
owing to such Existing Term Lender on the Second Incremental Agreement Effective
Date plus (ii) all accrued and unpaid interest on such Existing Term Lender’s
Existing Term Loans as of the Second Incremental Agreement Effective Date plus
(iii) any other amounts owing to such Existing Term Lender under the Credit
Documents as of the Second Incremental Agreement Effective Date, including any
amounts owing pursuant to Section 2.11 of the Credit Agreement.

“New Term Lender” shall mean the Lender identified on the signature pages hereto
that is not a Rollover Lender.

Section 2. Second Incremental Agreement Effective Date Transactions.

(a) With effect from and including the Second Incremental Agreement Effective
Date, each 2020 Term Lender shall become party to the Amended Credit Agreement
as a “Lender” and an “Initial Term Loan Lender”, shall have an Incremental Term
Loan Commitment (i) in the case of the New Term Lender, in an aggregate
principal amount equal to $460,000,000 minus the aggregate Rollover Amount and
(ii) in the case of each other 2020 Term Lender, in the amount equal to such
Lender’s Rollover Amount (each such Incremental Term Loan Commitment, a “2020
Term Loan Commitment”), and shall have all of the rights and obligations of a
“Lender” and an “Initial Term Loan Lender” under the Amended Credit Agreement
and the other Credit Documents.

(b) On the Second Incremental Agreement Effective Date, each Existing Term
Lender shall cease to be a Lender party to the Credit Agreement (and, for the
avoidance of doubt, shall not be a party to the Amended Credit Agreement with
respect to Initial Term Loans (except to the extent that it shall subsequently
become party thereto (i) pursuant to an Assignment and Acceptance entered into
with any Lender in accordance with the terms of the Amended Credit Agreement,
(ii) with respect to any Rollover Lender, pursuant to a “cashless roll” in
accordance with this Incremental Agreement or (iii) through other means under
the terms and provisions of

 

2



--------------------------------------------------------------------------------

the Amended Credit Agreement)), and all accrued and unpaid interest, fees and
other amounts payable under the Credit Agreement for the account of each
Existing Term Lender shall be due and payable on such date; provided that the
provisions of Sections 2.10, 2.11, 5.4 and 13.5 of the Credit Agreement shall
continue to inure to the benefit of each Existing Term Lender after the Second
Incremental Agreement Effective Date.

(c) [Reserved].

(d) On the Second Incremental Agreement Effective Date:

(i) Each 2020 Term Lender, severally and not jointly, shall make (or in the case
of any Rollover Lender, be deemed to make) an Incremental Term Loan to the
Borrower in accordance with this Section 2(d) and Section 2.1 of the Credit
Agreement by delivering (or in the case of any Rollover Lender, being deemed to
deliver) to the Administrative Agent immediately available funds in an amount
equal to its 2020 Term Loan Commitment (such aggregate amount, the “New Lender
Funding Amount”); and

(ii) the Administrative Agent shall apply the New Lender Funding Amount,
including the Rollover Amount, (x) first, to the extent not otherwise paid by or
on behalf of the Borrower, to pay to each applicable Existing Term Lender an
amount equal to such Existing Term Lender’s Existing Term Loan Prepayment Amount
(except as otherwise agreed by such Existing Term Lender) and (y) second, to
fund the remaining amount to the Borrower.

Section 2A. Cashless Roll. Any Existing Term Lender may elect for a “cashless
roll” of 100% (or such lesser amount as may be notified to such Existing Term
Lender by the Administrative Agent prior to the Second Incremental Agreement
Effective Date) of its Existing Term Loans into 2020 Term Loans in the same
principal amount by indicating such election for a cashless settlement option on
its signature page hereto (such electing Existing Term Lenders, the “Rollover
Lenders”). It is understood and agreed that (a) simultaneously with the deemed
making of 2020 Term Loans by each Rollover Lender and the payment to such
Rollover Lender of all accrued and unpaid fees and other amounts in respect of
the Existing Term Loan in respect of such Rollover Amount, such elected amount
(or such lesser amount as may be notified to such Rollover Lender by the
Administrative Agent prior to the Second Incremental Agreement Effective Date)
of the Existing Term Loans held by such Rollover Lender (the “Rollover Amount”)
shall be deemed to be extinguished, repaid and no longer outstanding and such
Rollover Lender shall thereafter hold a 2020 Term Loan in an aggregate principal
amount equal to such Rollover Lender’s Rollover Amount, (b) no Rollover Lender
shall receive any prepayment being made to other Existing Term Lenders holding
Existing Term Loans from the proceeds of the 2020 Term Loans to the extent of
such Rollover Lender’s Rollover Amount and (c) any Existing Term Loan held by a
Rollover Lender that is not so allocated to such Rollover Lender as a Rollover
Amount shall be repaid in full on the Second Incremental Agreement Effective
Date together with all accrued and unpaid amounts owing to such Existing Term
Lender in respect of such amount.

 

3



--------------------------------------------------------------------------------

Section 3 Amendment; Borrowings on Second Incremental Agreement Effective Date.
(a) Each of the parties hereto (as of the Second Incremental Agreement Effective
Date constituting all Lenders under the Credit Agreement and the Credit Parties)
agrees that, effective on the Second Incremental Agreement Effective Date, the
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) With effect from the effectiveness of this Incremental Agreement, each 2020
Term Loan made on the Second Incremental Agreement Effective Date in accordance
with Section 2(d) hereof and Section 2A hereof through a “cashless roll” shall
constitute, for all purposes of the Amended Credit Agreement, a Term Loan made
pursuant to the Amended Credit Agreement and this Incremental Agreement;
provided that each such 2020 Term Loan shall constitute an “Initial Term Loan”
for all purposes of the Amended Credit Agreement, and all provisions of the
Amended Credit Agreement applicable to Initial Term Loans shall be applicable to
such 2020 Term Loans.

(c) The 2020 Term Loan Commitments provided for hereunder shall terminate on the
Second Incremental Agreement Effective Date immediately upon the borrowing (or
deemed borrowing) of the 2020 Term Loans pursuant to Section 2(d) and
Section 2A, as applicable.

Section 4. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended Credit Agreement, this Incremental Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or under any other Credit Document and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the foregoing, (i) each Credit Party acknowledges and agrees that
(A) each Credit Document to which it is a party is hereby confirmed and ratified
and shall remain in full force and effect according to its respective terms (in
the case of the Credit Agreement, as amended hereby) and (B) the Security
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Obligations (or equivalent terms in the Security
Documents) (including, for the avoidance of doubt, the 2020 Term Loans made on
the Second Incremental Agreement Effective Date) on the terms and conditions set
forth in the Security Documents, and hereby confirms and, to the extent
necessary, ratifies the security interests granted by it pursuant to the
Security Documents to which it is a party and (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Guarantee with respect to all of the Obligations (including, for the
avoidance of doubt, the 2020 Term Loans made on the Second Incremental Agreement
Effective Date).

(b) This Incremental Agreement constitutes an “Incremental Agreement” and
“Credit Document” (each as defined in the Credit Agreement).

 

4



--------------------------------------------------------------------------------

Section 5. Representations of Credit Parties. Each of the Credit Parties hereby
represents and warrants that, on the Second Incremental Agreement Effective
Date, immediately prior to and immediately after giving effect to the
transactions contemplated by this Incremental Agreement, including the borrowing
of 2020 Term Loans provided for herein and the use of proceeds thereof:

(a) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Second Incremental Agreement Effective Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and except where such
representations and warranties are qualified by materiality, Material Adverse
Effect, or similar language, in which case such representation or warranty shall
be true and correct in all respects after giving effect to such qualification);

(b) no Default or Event of Default shall have occurred and be continuing; and

(c) the Credit Parties and their Subsidiaries on a consolidated basis are
Solvent.

Section 6. Governing Law. THIS INCREMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Miscellaneous. Sections 13.13 and 13.15 of the Credit Agreement are
incorporated herein by reference and apply mutatis mutandis.

Section 8. Counterparts. This Incremental Agreement may be executed by one or
more of the parties to this Incremental Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission (e.g., a
“pdf” or “tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 9. Effectiveness. This Incremental Agreement, and the obligation of each
2020 Term Lender to make the Incremental Term Loan to be made by it pursuant to
Section 2(d)(i) of this Incremental Agreement, shall become effective on the
date (the “Second Incremental Agreement Effective Date”) when each of the
following conditions shall have been satisfied:

(a) the Administrative Agent shall have received from each Credit Party, the
Administrative Agent and each 2020 Term Lender either (i) a counterpart of the
Incremental Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Incremental
Agreement) that such party has signed a counterpart of this Incremental
Agreement;

(b) the Borrower shall have paid all fees required to be paid to certain of the
Arrangers in connection with this Incremental Agreement as separately agreed;

 

5



--------------------------------------------------------------------------------

(c) the Administrative Agent and the Arrangers shall have received payment for
all reasonable and documented costs and expenses required to be paid or
reimbursed under Section 13.5 of the Credit Agreement or that certain Engagement
Letter, dated as of January 15, 2020 (the “Engagement Letter”) among the
Borrower, Holdings and the Arrangers for which invoices have been presented a
reasonable period of time prior to the Second Incremental Agreement Effective
Date;

(d) the representations and warranties set forth in Section 5 of this
Incremental Agreement shall be true and correct; and

(e) the Administrative Agent shall have received:

(i) a certificate of each Credit Party, dated the Second Incremental Agreement
Effective Date, substantially consistent with the certificates delivered on the
Closing Date pursuant to Section 6.5 of the Credit Agreement or otherwise
reasonably acceptable to the Administrative Agent;

(ii) a certificate of good standing (to the extent such concept exists) from the
applicable secretary of state of the state of organization of each Credit Party;

(iii) a written Notice of Borrowing in respect of the 2020 Term Loans;

(iv) a written notice of prepayment in respect of the Initial Term Loans;

(v) a legal opinion of Simpson Thacher & Bartlett LLP, counsel to Holdings, the
Borrower and its Subsidiaries, in form and substance reasonably satisfactory to
the Administrative Agent; and

(vi) if the Borrower qualifies as a “legal entity customer” under 31 C.F.R.
§ 1010.230 (the “Beneficial Ownership Regulation”), a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation in
relation to the Borrower.

Section 10. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith and except to the extent repaid as provided herein.
Nothing implied in this Incremental Agreement or in any other document
contemplated hereby shall discharge or release the Lien or priority of any
Security Document or any other security therefor or otherwise be construed as a
release or other discharge of any of the Credit Parties under any Credit
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Credit Documents, except, in each case, to any extent
modified hereby and except to the extent repaid as provided herein.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

GOBP HOLDINGS, INC. By:   /s/ Charles Bracher Name:   Charles Bracher Title:  
Chief Financial Officer GLOBE INTERMEDIATE CORP. By:   /s/ Charles Bracher Name:
  Charles Bracher Title:   Chief Financial Officer GOBP MIDCO, INC. By:   /s/
Charles Bracher Name:   Charles Bracher Title:   Chief Financial Officer GROCERY
OUTLET INC. By:   /s/ Charles Bracher Name:   Charles Bracher Title:   Chief
Financial Officer AMELIA’S, LLC By:   /s/ Charles Bracher Name:   Charles
Bracher Title:   Chief Financial Officer

 

[Signature Page to Incremental Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By   /s/ Ethan
Plater   Name:   Ethan Plater   Title:   Authorized Signatory

 

[Signature Page to Incremental Agreement]



--------------------------------------------------------------------------------

Signature Pages of 2020 Term Lenders to be kept on file by the Administrative
Agent



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

Execution Version

 

 

 

FIRST LIEN CREDIT AGREEMENT

Dated as of October 22, 2018,

as amended by that certain Incremental Agreement, dated as of July 23, 2019 and

as amended by that certain Incremental Agreement, dated as of January 24, 2020

among

GLOBE INTERMEDIATE CORP.,

as Holdings,

GOBP HOLDINGS, INC.,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent and Swingline Lender,

MORGAN STANLEY SENIOR FUNDING, INC.

BANK OF AMERICA, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH, and

JEFFERIES FINANCE, LLC

as Letter of Credit Issuers

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BOFA SECURITIES, INC.,

DEUTSCHE BANK SECURITIES INC. and

JEFFERIES FINANCE LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1. DEFINITIONS

     2  

1.1

  Defined Terms      2  

1.2

  Other Interpretive Provisions      9293  

1.3

  Accounting Terms      9294  

1.4

  Rounding      9395  

1.5

  References to Agreements, Laws, Etc.      9395  

1.6

  Times of Day      95  

1.7

  Timing of Payment or Performance      95  

1.8

  Currency Equivalents Generally      9495  

1.9

  Classification of Loans and Borrowings      96  

1.10

  Limited Condition Transactions      96  

1.11

  Pro Forma and Other Calculations      9698  

SECTION 2. AMOUNT AND TERMS OF CREDIT FACILITIES

     99101  

2.1

  Loans      99101  

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      101103  

2.3

  Notice of Borrowing      101103  

2.4

  Disbursement of Funds      103105  

2.5

  Repayment of Loans; Evidence of Debt      104106  

2.6

  Conversions and Continuations      105107  

2.7

  Pro Rata Borrowings      106108  

2.8

  Interest      106108  

2.9

  Interest Periods      107109  

2.10

  Increased Costs, Illegality, Etc.      108110  

2.11

  Compensation      111113  

2.12

  Change of Lending Office      111113  

 

-i-



--------------------------------------------------------------------------------

         Page  

2.13

  Notice of Certain Costs      111113  

2.14

  Incremental Facilities      111114  

2.15

  Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments      116118  

2.16

  Defaulting Lenders      120123  

2.17

  Term Loan Exchange Notes      123125  

SECTION 3. LETTERS OF CREDIT

     125127  

3.1

  Issuance of Letters of Credit      125127  

3.2

  Letter of Credit Requests      126128  

3.3

  Letter of Credit Participations      128130  

3.4

  Agreement to Repay Letter of Credit Drawings      129131  

3.5

  Increased Costs      130133  

3.6

  New or Successor Letter of Credit Issuer      131133  

3.7

  Role of Letter of Credit Issuer      132134  

3.8

  Cash Collateral      133135  

3.9

  Conflict with Issuer Documents      133136  

3.10

  Letters of Credit Issued for Restricted Subsidiaries      133136  

3.11

  Other      134136  

3.12

  Applicability of ISP and UCP      134137  

SECTION 4. FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

     135137  

4.1

  Fees      135137  

4.2

  Voluntary Reduction of Commitments      136138  

4.3

  Mandatory Termination of Commitments      137140  

SECTION 5. PAYMENTS

     138140  

5.1

  Voluntary Prepayments      138140  

5.2

  Mandatory Prepayments      139141  

5.3

  Method and Place of Payment      144147  

5.4

  Net Payments      145147  

 

-ii-



--------------------------------------------------------------------------------

         Page  

5.5

 

Computations of Interest and Fees

     148151  

5.6

 

Limit on Rate of Interest

     149151  

SECTION 6. CONDITIONS PRECEDENT TO THE CLOSING DATE

     149152  

6.1

 

Credit Documents

     149152  

6.2

 

Collateral

     150152  

6.3

 

Legal Opinions

     151153  

6.4

 

Structure and Terms of the Transaction

     151153  

6.5

 

Closing Certificates

     151153  

6.6

 

Corporate Proceedings

     151153  

6.7

 

Corporate Documents

     151154  

6.8

 

Solvency Certificate

     151154  

6.9

 

Financial Statements

     151154  

6.10

 

PATRIOT ACT

     151154  

6.11

 

Fees and Expenses

     151154  

SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

     152154  

7.1

 

No Default; Representations and Warranties

     152154  

7.2

 

Notice of Borrowing; Letter of Credit Request

     152155  

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     152155  

8.1

 

Corporate Status

     152155  

8.2

 

Corporate Power and Authority; Enforceability

     153155  

8.3

 

No Violation

     153156  

8.4

 

Litigation

     153156  

8.5

 

Margin Regulations

     153156  

8.6

 

Governmental Approvals

     153156  

8.7

 

Investment Company Act

     154156  

8.8

 

True and Complete Disclosure

     154156  

8.9

 

Financial Statements

     154157  

8.10

 

Tax Returns and Payments, Etc.

     155157  

 

-iii-



--------------------------------------------------------------------------------

         Page  

8.11

 

Compliance with ERISA

     155158  

8.12

 

Subsidiaries

     156158  

8.13

 

Intellectual Property

     156158  

8.14

 

Environmental Laws

     156159  

8.15

 

Properties, Assets and Rights

     156159  

8.16

 

Solvency

     157159  

8.17

 

Material Adverse Change

     157159  

8.18

 

Use of Proceeds

     157160  

8.19

 

Anti-Corruption Laws

     157160  

8.20

 

Sanctioned Persons

     158160  

8.21

 

PATRIOT ACT

     158161  

8.22

 

Labor Matters

     158161  

8.23

 

Subordination of Junior Financing

     158161  

8.24

 

No Default

     158161  

SECTION 9. AFFIRMATIVE COVENANTS

     158161  

9.1

 

Information Covenants

     158161  

9.2

 

Books, Records and Inspections

     162165  

9.3

 

Maintenance of Insurance

     162165  

9.4

 

Payment of Taxes

     163166  

9.5

 

Consolidated Corporate Franchises

     163166  

9.6

 

Compliance with Statutes

     163166  

9.7

 

ERISA

     163166  

9.8

 

Good Repair

     164167  

9.9

 

End of Fiscal Years; Fiscal Quarters

     164167  

9.10

 

Additional Guarantors and Grantors

     164167  

9.11

 

Pledges of Additional Stock and Evidence of Indebtedness

     165168  

9.12

 

Use of Proceeds

     165168  

9.13

 

Changes in Business

     166169  

 

-iv-



--------------------------------------------------------------------------------

         Page  

9.14

 

Further Assurances

     166169  

9.15

 

Designation of Subsidiaries

     167171  

9.16

 

Maintenance of Ratings

     168171  

9.17

 

Post-Closing Obligations

     168171  

SECTION 10. NEGATIVE COVENANTS

     168171  

10.1

 

Limitation on Indebtedness

     168171  

10.2

 

Limitation on Liens

     178182  

10.3

 

Limitation on Fundamental Changes

     185188  

10.4

 

Limitation on Sale of Assets

     187190  

10.5

 

Limitation on Investments

     191194  

10.6

 

Limitation on Restricted Payments

     197200  

10.7

 

Limitations on Debt Payments and Amendments

     204208  

10.8

 

Negative Pledge Clauses

     205209  

10.9

 

Passive Holding Company; Etc.

     208211  

10.10

 

Consolidated First Lien Debt to Consolidated EBITDA Ratio

     210213  

10.11

 

Transactions with Affiliates

     210214  

SECTION 11. EVENTS OF DEFAULT

     214218  

11.1

 

Payments

     214218  

11.2

 

Representations, Etc.

     214218  

11.3

 

Covenants

     214218  

11.4

 

Default Under Other Agreements

     215219  

11.5

 

Bankruptcy, Etc.

     215219  

11.6

 

ERISA

     216219  

11.7

 

Guarantee

     216220  

11.8

 

Security Document

     216220  

11.9

 

Judgments

     216220  

11.10

 

Change of Control

     216220  

11.11

 

Borrower’s Right to Cure

     217221  

 

-v-



--------------------------------------------------------------------------------

         Page  

SECTION 12. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     218222  

12.1

 

Appointment

     218222  

12.2

 

Limited Duties

     219223  

12.3

 

Binding Effect

     219223  

12.4

 

Delegation of Duties

     219223  

12.5

 

Exculpatory Provisions

     219223  

12.6

 

Reliance by Administrative Agent

     220224  

12.7

 

Notice of Default

     220224  

12.8

 

Non-Reliance on Administrative Agent and Other Lenders

     221225  

12.9

 

Indemnification

     221225  

12.10

 

Agent in Its Individual Capacity

     221225  

12.11

 

Successor Agent

     222226  

12.12

 

Withholding Tax

     223227  

12.13

 

Duties as Collateral Agent and as Paying Agent

     223227  

12.14

 

Authorization to Release Liens and Guarantees

     224228  

12.15

 

Intercreditor Agreements

     224228  

12.16

 

Secured Cash Management Agreements and Secured Hedge Agreements

     224228  

12.17

 

Administrative Agent May File Proofs of Claim

     224229  

12.18

 

ERISA Lender Acknowledgement

     226230  

SECTION 13. MISCELLANEOUS

     227231  

13.1

 

Amendments and Waivers

     227231  

13.2

 

Notices; Electronic Communications

     230234  

13.3

 

No Waiver; Cumulative Remedies

     233237  

13.4

 

Survival of Representations and Warranties

     233237  

13.5

 

Payment of Expenses; Indemnification

     233237  

13.6

 

Successors and Assigns; Participations and Assignments; Etc.

     236240  

13.7

 

Replacements of Lenders Under Certain Circumstances

     243247  

13.8

 

Adjustments; Set-off

     244248  

 

-vi-



--------------------------------------------------------------------------------

         Page  

13.9

 

Counterparts

     245249  

13.10

 

Severability

     245250  

13.11

 

Integration

     245250  

13.12

 

GOVERNING LAW

     246250  

13.13

 

Submission to Jurisdiction; Waivers

     246250  

13.14

 

Acknowledgments

     246250  

13.15

 

WAIVERS OF JURY TRIAL

     246251  

13.16

 

Confidentiality

     247251  

13.17

 

Release of Collateral and Guarantee Obligations; Subordination of Liens

     247252  

13.18

 

USA PATRIOT ACT

     249253  

13.19

 

Legend

     249253  

13.20

 

Payments Set Aside

     249254  

13.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     249254  

13.22

 

Acknowledgement Regarding Any Supported QFCs

     254  

 

-vii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    Commitments of Lenders Schedule 1.1(b)    Existing Letters of
Credit Schedule 1.1(c)    Mortgaged Property Schedule 8.12    Subsidiaries
Schedule 8.15    Owned Real Property Schedule 9.17    Post-Closing Obligations
Schedule 10.1    Indebtedness Schedule 10.2    Liens Schedule 10.4   
Dispositions Schedule 10.5    Investments Schedule 10.8    Negative Pledge
Clauses Schedule 10.11    Transactions with Affiliates Schedule 13.2   
Addresses for Notices

EXHIBITS

 

Exhibit A    Form of Guarantee Exhibit B    Form of Security Agreement Exhibit C
   Form of Pledge Agreement Exhibit D    Form of Notice of Borrowing Exhibit E
   Form of Closing Certificate Exhibit F-1    Form of Promissory Note (Revolving
Credit Loans and Swingline Loans) Exhibit F-2    Form of Promissory Note
(Initial Term Loans) Exhibit G-1    Form of Equal Priority Intercreditor
Agreement Exhibit G-2    Form of First Lien/Second Lien Intercreditor Agreement
Exhibit H    Form of Assignment and Acceptance Exhibit I    Form of Affiliated
Lender Assignment and Acceptance Exhibit J    Form of Solvency Certificate
Exhibit K    Form of United States Tax Compliance Certificate Exhibit L    Form
of Intercompany Subordinated Note Exhibit M    Form of Perfection Certificate
Exhibit N    Form of Notice of Voluntary Prepayment

 

-viii-



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of October 22, 2018, as amended by that
certain Incremental Agreement, dated as of July 23, 2019, and as further amended
by that certain Incremental Agreement, dated as of January 24, 2020, among GLOBE
INTERMEDIATE CORP., a Delaware Corporation (“Holdings”; as hereinafter further
defined), GOBP HOLDINGS, INC., a Delaware corporation (the “Borrower”; as
hereinafter further defined), the Lenders (as hereinafter defined) from time to
time party hereto and Letter of Credit Issuers (as hereinafter defined) from
time to time party hereto, and MORGAN STANLEY SENIOR FUNDING, INC., as the
Administrative Agent, Collateral Agent and Swingline Lender.

RECITALS:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, the Borrower, Holdings, the financial institutions signatory thereto as
lenders (the “Existing Lenders”), Morgan Stanley Senior Funding, Inc., as the
administrative agent, collateral agent and swingline lender, and Morgan Stanley
Bank, N.A. and Deutsche Bank AG New York Branch, each as a letter of credit
issuer, are party to a First Lien Credit Agreement, dated as of October 21, 2014
(as amended by Incremental Agreement No. 1, dated as of May 12, 2015,
Incremental Agreement No. 2, dated as of June 22, 2016, and Incremental
Agreement No. 3, dated as of June 14, 2017, and as otherwise amended prior to
the date hereof, the “Existing Credit Agreement”; as hereinafter further
defined);

WHEREAS, in connection with the foregoing, the Borrower has requested that,
immediately upon the satisfaction in full of the applicable conditions precedent
set forth in Section 6 below, the Lenders and Letter of Credit Issuers extend
credit to the Borrower in the form of (i) $725,000,000 in aggregate principal
amount of Initial Term Loans to be borrowed on the Closing Date (the “Closing
Date Term Loan Facility”) and (ii) a revolving credit facility in an initial
aggregate principal amount of $100,000,000 of Revolving Credit Commitments (the
“Revolving Credit Facility”);

WHEREAS, contemporaneously with the borrowing under the Initial Term Loan
Facility, the Borrower will borrow $150,000,000 in aggregate principal amount of
second lien term loans (the “Second Lien Initial Term Loans”) pursuant to the
Second Lien Credit Agreement (as defined below);

WHEREAS, the proceeds of the Initial Term Loans and borrowings under the
Revolving Credit Facility, together with the proceeds of the Second Lien Initial
Term Loans and a portion of the Borrower’s and its Subsidiaries’ cash on hand,
will be used to pay the 2018 Dividend, the Existing Debt Refinancing and the
Transaction Expenses;

WHEREAS, the Lenders have indicated their willingness to extend such credit and
the Letter of Credit Issuers have indicated their willingness to issue Letters
of Credit, in each case on the terms and subject to the conditions set forth
below;

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
(such priority subject to Liens permitted hereunder) on substantially all of its
assets (except as otherwise set forth in the Credit Documents), including a
pledge of all of the Capital Stock of each of its Subsidiaries (other than any
Excluded Capital Stock); and



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
each Guarantor has agreed to guarantee all of its Obligations and to secure its
guarantees by granting to the Collateral Agent, for the benefit of the Secured
Parties, a first priority lien (such priority subject to Liens permitted
hereunder) on substantially all of its assets (except as otherwise set forth in
the Credit Documents), including a pledge of all of the Capital Stock of each of
their respective Subsidiaries (other than any Excluded Capital Stock).

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires:

“2018 Dividend” shall mean the declaration and payment of a Restricted Payment
in the form of a dividend to Holdings, Holdings’ declaration and payment of a
dividend or other distribution to its Parent Entity and its Parent Entity’s
declaration and payment of a dividend or other distribution to the holders of
its Capital Stock (including related payments to the holders of equity options
and similar rights) in each case in an aggregate amount not to exceed
$156,000,000.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Prime Rate in effect for such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Eurodollar Rate for a one
month Interest Period determined on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, if the
ABR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. If the Administrative Agent shall have determined (which
determination should be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the ABR shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, as the case
may be.

“2019 Term Lender” shall have the meaning provided for such term in the First
Incremental Agreement.

“2019 Term Loan” shall have the meaning provided for such term in the First
Incremental Agreement.

“2019 Term Loan Commitments” shall have the meaning provided for such term in
the First Incremental Agreement.

“2020 Term Lender” shall have the meaning provided for such term in the Second
Incremental Agreement.

“2020 Term Loan” shall have the meaning provided for such term in the Second
Incremental Agreement.

 

-2-



--------------------------------------------------------------------------------

“2020 Term Loan Commitments” shall have the meaning provided for such term in
the Second Incremental Agreement.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event or Recovery Prepayment Event.

“Accounting Change” shall mean any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants, equivalent authorities for IFRS, or, if applicable, the SEC.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

“acquired Person” shall have the meaning provided in Section 10.1(k)(i)(D).

“Acquisition” shall mean any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger, amalgamation, consolidation,
contribution or otherwise, of (a) at least a majority of the assets or property
and/or liabilities (or any other substantial part for which financial statements
or other financial information is available), or a business line, product line,
unit or division of, any other Person, (b) Capital Stock of any other Person
such that such other Person becomes a Restricted Subsidiary and (c) additional
Capital Stock of any Restricted Subsidiary not then held by the Borrower or any
Restricted Subsidiary.

“Acquisition Consideration” shall mean, in connection with any Acquisition, the
aggregate amount (as valued at the Fair Market Value of such Acquisition at the
time such Acquisition is made) of, without duplication: (a) the purchase
consideration paid or payable for such Acquisition, whether payable at or prior
to the consummation of such Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness assumed in connection with such Acquisition;
provided in each case, that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP (as determined at the time of the
consummation of such Acquisition) to be established in respect thereof by
Holdings, the Borrower or its Restricted Subsidiaries.

 

-3-



--------------------------------------------------------------------------------

“Additional ECF Reduction Amounts” shall mean the sum, without duplication, of:

(i) without duplication of amounts deducted pursuant to clause (v) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
Intellectual Property made in cash or accrued during such period, except to the
extent that such Capital Expenditures or acquisitions of Intellectual Property
were financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

(ii) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, except to the extent that such payments
were financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

(iii) without duplication of amounts deducted pursuant to clause (v) below in
prior fiscal years, the amount of Investments made in cash (other than
Investments made pursuant to Sections 10.5(b), (f), (g), (h), (i), (j), (l), (n)
and (s)) during such period, except to the extent that such Investments were
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

(iv) without duplication of amounts deducted pursuant to clause (b)(vii) of the
definition of the term “Excess Cash Flow”, the amount of Restricted Payments
(other than Restricted Investments) paid in cash during such period, except to
the extent that such Restricted Payments were financed by the Incurrence of
long-term Indebtedness by, or the issuance of Capital Stock by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;
and

(v) without duplication of amounts deducted from Excess Cash Flow in other
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period and
(B) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”) in the case of each of clauses (A) and
(B), relating to Acquisitions (or other similar Investments), Capital
Expenditures (including Capitalized Software Expenditures) or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period
(except to the extent financed by the Incurrence of long-term Indebtedness by,
or the issuance of Capital Stock by, or the making of capital contributions to,
the Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business); provided that, to the
extent that the aggregate amount of cash actually utilized to finance such
Acquisitions (or other similar Investments), Capital Expenditures (including
Capitalized Software Expenditures) or acquisitions of Intellectual Property
during such following period of four consecutive fiscal quarters is less than
the Contract Consideration and Planned Expenditures, the amount of such
shortfall shall be added to the calculation of the mandatory prepayment required
for such following period of four consecutive fiscal quarters under
Section 5.2(a)(ii), at the end of such period of four consecutive fiscal
quarters.

 

-4-



--------------------------------------------------------------------------------

“Additional Lender” shall have the meaning provided in Section 2.14(d).

“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).

“Additional/Replacement Revolving Credit Facility” shall mean each Class of
Additional/Replacement Revolving Credit Commitments made pursuant to
Section 2.14(a).

“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.

“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a Class of Additional/Replacement Revolving Credit Commitments.

“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any Class of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such Class less the aggregate Additional/Replacement Revolving Credit
Commitments of all Defaulting Lenders in such Class.

“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc. or any
successor to Morgan Stanley Senior Funding, Inc. appointed in accordance with
the provisions of Section 12.11, together with any Persons that are appointed as
sub-agents in accordance with Section 12.4, in each case, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents.

“Administrative Agent’s Office” shall mean the office and, as appropriate, the
account of the Administrative Agent set forth on Schedule 13.2 or such other
office or account as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

“Affiliate” shall mean, with respect to any specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by agreement or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. For
purposes of this Agreement and the other Credit Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(i)(C).

“Agents” shall mean each of the Administrative Agent and the Collateral Agent.

 

-5-



--------------------------------------------------------------------------------

“Agreement” shall mean this First Lien Credit Agreement.

“AHYDO Catch Up Payment” shall mean any payment with respect to any obligations
of the Borrower or any Restricted Subsidiary, in each case to avoid the
application of Section 163(e)(5) of the Code thereto.

“Alternative Currency” shall mean, subject to Section 1.8, any freely
transferable currency reasonably acceptable to the Revolving Credit Lenders, the
Administrative Agent and, in respect of Letters of Credit, each applicable
Letter of Credit Issuer.

“Applicable Laws” shall mean, as to any Person, any international, foreign,
provincial, territorial, federal, state, municipal, and local law (including
common law and Environmental Laws), statute, regulation, by-law, ordinance,
treaty, rule, order, code, regulation, decree, guideline, judgment, consent
decree, writ, injunction, settlement agreement, governmental requirement and
administrative or judicial precedents enacted, promulgated or imposed or entered
into or agreed by any Governmental Authority, in each case applicable to or
binding on such Person or any of its property or assets or to which such Person
or any of its property or assets is subject.

“Applicable Margin” shall mean:

(a) with respect to the Initial Term Loans, the following percentages(x) 2.75%
for Eurodollar Loans per annum, based upon the Corporate Rating of the Borrower
and (y) 1.75% for ABR Loans per annum;

 

Pricing Level

  

Corporate Rating

   Applicable Margin for
Initial Term Loans
that are Eurodollar
Loans      Applicable Margin for
Initial Term Loans  that
are ABR Loans   1    Greater than or
equal to B1 (stable)      3.25%        2.25%   2    Less than B1
(stable)      3.50%        2.50%  

As used in this definition, “Corporate Rating” means, as of any date of
determination, the Borrower’s public corporate family rating as determined by
Moody’s (the “Corporate Rating”). The Corporate Rating shall be determined from
the most recent public announcement of any Corporate Rating or changes thereto.
Any change in the Applicable Margin shall become effective on and as of the date
of any public announcement of any Corporate Rating that indicates a different
Applicable Margin. If the rating system of Moody’s shall change, the Borrower
and Administrative Agent shall negotiate in good faith to amend this definition
to reflect such changed rating system and make such other related changes to
this Agreement as may be applicable, and such amendment shall become effective
unless the Administrative Agent has received a written objection from the
Required Lenders within five Business Days’ of written notice thereof. Pending
the effectiveness of such amendment, the Corporate Rating shall be determined by
reference to the rating most recently in effect prior to such change. If and for
so long as Moody’s has ceased to provide the Corporate Rating, then the
Corporate Rating shall be the Corporate Rating most recently in effect prior to
such event; provided that if the unavailability of the Corporate Rating is
unlikely to be temporary, the Borrower and Administrative Agent shall negotiate
in good faith

 

-6-



--------------------------------------------------------------------------------

to amend this definition to provide for an alternate rating system and make such
other related changes to this Agreement as may be applicable, and such amendment
shall become effective unless the Administrative Agent has received a written
objection from the Required Lenders within five Business Days’ of written notice
thereof.

(b) with respect to the Revolving Credit Loans and Swingline Loans, the
following percentages per annum, based upon the Consolidated First Lien Debt to
Consolidated EBITDA Ratio as set forth in the most recent certificate delivered
to the Administrative Agent pursuant to Section 9.1(d):

 

Pricing
Level

  

Consolidated First
Lien Debt to
Consolidated
EBITDA Ratio

   Applicable Margin for
Revolving Credit
Loans that are
Eurodollar Loans      Applicable Margin for
Revolving Credit
Loans that are ABR
Loans and Swingline
Loans   1    Greater than 4.00:1.00      3.75%        2.75%   2    Less than or
equal to
4.00:1.00 but
greater than 3.75:1.00      3.50%        2.50%   3    Less than or equal to
3.75:1.00      3.25%        2.25%  

Notwithstanding anything to the contrary in this definition, during the period
from the Closing Date until the Initial Financial Statement Delivery Date, the
Applicable Margin for Revolving Credit Loans and the Swingline Loans shall be
determined by reference to the applicable “Pricing Level 1” set forth in the
tables above. Any increase or decrease in the Applicable Margin for Revolving
Credit Loans and Swingline Loans resulting from a change in the Consolidated
First Lien Debt to Consolidated EBITDA Ratio shall become effective as of the
first Business Day immediately following the date the certificate delivered
pursuant to Section 9.1(d) is delivered to the Administrative Agent; provided
that, at the option of the Required Lenders (with written notice to the
Administrative Agent), the highest pricing level (as set forth in the tables
above) shall apply as of the fifth Business Day after the date on which the
certificate required to be delivered pursuant to Section 9.1(d) was required to
have been delivered but has not been delivered pursuant to Section 9.1 and shall
continue to so apply to and including the date on which such certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply).

In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for Revolving Credit Loans and any
Swingline Loans for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (a) the Borrower shall as soon
as practicable deliver to the Administrative Agent the correct Section 9.1
Financials for such Applicable Period, (b) the Applicable Margin for Revolving
Credit Loans and/or any Swingline Loans, as applicable, shall be determined as
if the pricing level for such higher Applicable Margin for Revolving Credit
Loans and/or Swingline Loans, as applicable, was applicable for such Applicable
Period, and (c) the Borrower shall within 10 Business Days of demand thereof by
the

 

-7-



--------------------------------------------------------------------------------

Administrative Agent pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with this Agreement. This paragraph shall not limit the
rights of the Administrative Agent and Lenders with respect to Section 2.8(c)
and Section 11.

“Applicable Period” shall have the meaning provided in the definition of the
term “Applicable Margin”.

“Approved Foreign Bank” shall have the meaning provided in the definition of the
term “Cash Equivalents”.

“Approved Fund” shall have the meaning provided in Section 13.6(b).

“Asset Sale Prepayment Event” shall mean any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Capital Stock of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary);
provided that the term “Asset Sale Prepayment Event” shall include only
Dispositions (or a series of related Dispositions) made pursuant to clauses (c),
(d)(ii), (g), (j), (q), (r) and (t) of Section 10.4.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.6) substantially in the form of Exhibit H or such other
form as shall be reasonably acceptable to the Borrower and the Administrative
Agent.

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, any Manager, any Vice President, the Assistant
Treasurer, with respect to certain limited liability companies or partnerships
that do not have officers, any manager, managing member, managing director,
general partner or authorized signatory thereof, any other senior officer of
Holdings, the Borrower or any other Credit Party designated as such in writing
to the Administrative Agent by Holdings, the Borrower or any other Credit Party,
as applicable, and, with respect to any document (other than the solvency
certificate) delivered on the Closing Date, the Secretary or the Assistant
Secretary of any Credit Party, and, solely for purposes of notices given
pursuant to Sections 2, 3, 4 or 5, any other officers of the applicable Credit
Party so designated by any of the foregoing Persons in a notice to the
Administrative Agent or any other officer of the applicable Credit Party
designated in or pursuant to an agreement between the applicable Credit Party
and the Administrative Agent. Any document delivered hereunder that is signed by
an Authorized Officer shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of Holdings, the Borrower or any other Credit Party and such
Authorized Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(e).

“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), subject to the last sentence of this definition, an amount (which shall
not be less than zero) equal at such time to (a) the sum of, without
duplication:

(i) the amount (which amount shall not be less than zero) equal to 100.0% of
Cumulative Consolidated EBITDA less the product of 1.50 times the Borrower and
its Restricted Subsidiaries’ consolidated Fixed Charges for such corresponding
period;

 

-8-



--------------------------------------------------------------------------------

(ii) to the extent not already included in the calculation of Cumulative
Consolidated EBITDA, the aggregate amount of all Returns (to the extent made in
cash or Cash Equivalents) received by the Borrower or any Restricted Subsidiary
from any Investment to the extent such Investment was made by using the
Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Restricted Subsidiary to pay
taxes related to such amounts);

(iii) to the extent not already included in the calculation of Cumulative
Consolidated EBITDA, the aggregate amount of all repayments made in cash or Cash
Equivalents of principal received by the Borrower or any Restricted Subsidiary
from any Investment to the extent such Investment was made by using the
Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time in respect of loans made by the Borrower or any Restricted
Subsidiary and that constituted Investments;

(iv) to the extent not already included in the calculation of Cumulative
Consolidated EBITDA or in the calculation of Available Equity Amount pursuant to
clauses (iv) and (v) of the definition thereof or applied to prepay the Term
Loans in accordance with Section 5.2(a)(i), the Second Lien Term Loans in
accordance with Section 5.2(a)(i) of the Second Lien Credit Agreement (or any
Indebtedness representing secured Permitted Refinancing Indebtedness in respect
thereof in accordance with the corresponding provisions of the governing
documentation thereof) or to prepay, repurchase, redeem, defease, acquire, or
make any other similar payment on any Permitted Additional Debt or on any Credit
Agreement Refinancing Indebtedness, the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the Disposition of its ownership interest in any Investment to any Person
other than to the Borrower or a Restricted Subsidiary and to the extent such
Investment was made by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; and

(v) the amount of any Investment of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary pursuant to Section 9.15 or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries pursuant to Section 10.3 or the amount of assets of an Unrestricted
Subsidiary Disposed of to the Borrower or a Restricted Subsidiary, in each case
following the Closing Date and at or prior to the Available Amount Reference
Time, in each case, such amount not to exceed the lesser of (x) the Fair Market
Value of the Investments of the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary immediately prior to giving pro forma effect to such
re-designation or merger, amalgamation or consolidation or the Fair Market Value
of the assets so Disposed of and (y) the amount originally invested from the
Available Amount by the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary (provided that, in the case of original investments made
in cash, the Fair Market Value shall be such cash value);

minus (b) the sum, without duplication and without taking into account the
proposed portion of the Available Amount calculated above to be used at the
applicable Available Amount Reference Time, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the Available Amount pursuant to Section 10.5 after
the Closing Date and prior to the Available Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower using
the Available Amount pursuant to Section 10.6(f) after the Closing Date and
prior to the Available Amount Reference Time; and

 

-9-



--------------------------------------------------------------------------------

(iii) the aggregate amount expended on prepayments, repurchases, redemptions,
acquisitions, defeasances and other similar payments made by the Borrower or any
Restricted Subsidiary using the Available Amount pursuant to Section 10.7(a)
after the Closing Date and prior to the Available Amount Reference Time.

“Available Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Amount.”

“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount (which shall not be less than zero) equal at such
time to (a) the sum of, without duplication:

(i) the aggregate amount of cash and the Fair Market Value of marketable
securities or other property, in each case, contributed to the capital of the
Borrower or the proceeds received by the Borrower from the issuance of any
Capital Stock (or Incurrences of Indebtedness that have been converted into or
exchanged for Qualified Capital Stock), in each case during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Equity Amount Reference Time, but excluding:

(A) all proceeds from the issuance of Disqualified Capital Stock;

(B) any Excluded Contribution; and

(C) any Cure Amount;

(ii) the Fair Market Value or, if the Fair Market Value of such Term Loans
cannot be ascertained, the Fair Market Value shall be the purchase price of such
Term Loans (which shall not in any event be calculated in excess of par) of Term
Loans contributed directly or indirectly by a Permitted Holder or a Non-Debt
Fund Affiliate to the Borrower during the period after the Closing Date through
and including the Available Equity Amount Reference Time; plus

(iii) the greater of (x) $80,000,000 and (y) 50.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to any such Available Equity Amount Reference Time (measured as of
such date) based upon the Internal Financial Statements most recently available
on or prior to such date; plus

(iv) to the extent not already included in the calculation of Cumulative
Consolidated EBITDA, the aggregate amount (which amount shall not be less than
zero) of any Retained Asset Sale Proceeds retained by the Borrower and its
Restricted Subsidiaries during the period after the Closing Date through and
including the Available Equity Amount Reference Time; plus

(v) to the extent not already included in the calculation of Cumulative
Consolidated EBITDA, the aggregate amount (which amount shall not be less than
zero) of any Retained Refused Proceeds retained by the Borrower and its
Restricted Subsidiaries during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Equity Amount Reference Time; plus

(vi) the aggregate amount of all Returns (to the extent made in cash or Cash
Equivalents) received by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Equity Amount Reference Time;

 

-10-



--------------------------------------------------------------------------------

minus (b) the sum, without duplication, and, without taking into account the
proposed portion of the Available Equity Amount calculated above to be used at
the applicable Available Equity Amount Reference Time, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the Available Equity Amount pursuant to Section 10.5
after the Closing Date and prior to the Available Equity Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower using
the Available Equity Amount pursuant to Section 10.6(f) after the Closing Date
and prior to the Available Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions,
defeasances, acquisitions and other similar payments, made by the Borrower or
any Restricted Subsidiary using the Available Equity Amount pursuant to
Section 10.7(a) after the Closing Date and prior to the Available Equity Amount
Reference Time.

“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount.”

“Available Revolving Credit Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
and Swingline Loans then outstanding and (ii) the aggregate Letter of Credit
Obligations at such time.

“Available RP Capacity Amount” shall mean the amount of Restricted Payments that
may be made at the time of determination pursuant to Sections 10.6(b), (f), (l),
(s), and (v) minus the sum of the amount of the Available RP Capacity Amount
utilized by the Borrower or any Restricted Subsidiary to (A) make Restricted
Payments in reliance on Sections 10.6(b), (f), (l), (s) and (v) and (B) incur
Indebtedness pursuant to Section 10.1(w) utilizing the Available RP Capacity
Amount.

“Average Store Consolidated EBITDA” shall mean, with respect to any Test Period,
the numeric average of the aggregate amount of Consolidated Store EBITDA of
Grocery Stores in the Designated Sample calculated beginning in the 18th fiscal
month and continuing through and including the 29th fiscal month, in each case,
after the month in which such Grocery Stores were opened (e.g., the sum of each
such Grocery Store’s Consolidated Store EBITDA for such Test Period, divided by
the number of applicable Grocery Stores in the Designated Sample).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 101 et seq., as amended, or any similar federal or state law for
the relief of debtors.

 

-11-



--------------------------------------------------------------------------------

“Basel III” shall mean, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems”,
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring”, and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer”, each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

“Beneficial Owner” shall mean, in the case of a Lender (including the Swingline
Lender and each Letter of Credit Issuer), the beneficial owner of any amounts
payable under any Credit Document for U.S. federal withholding tax purposes.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning provided in the preamble to this Agreement and
shall include any Successor Borrower, to the extent applicable.

“Borrower Materials” shall have the meaning provided in Section 13.2.

“Borrowing” shall mean and include (a) the Incurrence of Swingline Loans from
the Swingline Lender on a given date (or swingline loans under any Extended
Revolving Credit Commitments of Additional/Replacement Revolving Credit
Commitments from any swingline lender thereunder on a given date), (b) the
Incurrence of one Class and Type of Initial Term Loan on the Closing Date or,
the First Incremental Agreement Effective Date or the Second Incremental
Agreement Effective Date (or resulting from conversions on a given date after
the Closing Date or, the First Incremental Agreement Effective Date or the
Second Incremental Agreement Effective Date, as applicable) having, in the case
of Eurodollar Loans, the same Interest Period (provided that ABR Loans Incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans), (c) the Incurrence of one Class and Type of Incremental Term
Loan on an Incremental Facility Closing Date (or resulting from conversions on a
given date after the applicable Incremental Facility Closing Date) having, in
the case of Eurodollar Loans, the same Interest Period (provided that ABR Loans
Incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans), (d) the Incurrence of one Class and Type of
Revolving Credit Loan on a given date (or resulting from conversions on a

 

-12-



--------------------------------------------------------------------------------

given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans Incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans), (e) the
Incurrence of one Class and Type of Additional/Replacement Revolving Credit Loan
on a given date (or resulting from conversions on a given date) having, in the
case of Eurodollar Loans, the same Interest Period (provided that ABR Loans
Incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans) and (f) the Incurrence of one Type of Extended
Revolving Credit Loan of a specified Class on a given date (or resulting from
conversions on a given date) having, in the case of Eurodollar Loans, the same
Interest Period (provided that ABR Loans Incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Loans).

“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) if the applicable Business Day relates to any Eurodollar Loans, any day on
which dealings in deposits in U.S. Dollars are carried on in the London
interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and Capitalized Research and Development Costs
during such period and (c) all fixed asset additions financed through Financing
Lease Obligations Incurred by the Borrower and the Restricted Subsidiaries and
recorded on the balance sheet in accordance with GAAP during such period;
provided that the term “Capital Expenditures” shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Recovery Event (except to the extent
that such proceeds otherwise increase Consolidated Net Income for purposes of
calculating Excess Cash Flow for such period),

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of property, plant or equipment to the extent financed with
the proceeds of Dispositions outside the ordinary course of business (except to
the extent that such proceeds otherwise increase Consolidated Net Income for
purposes of calculating Excess Cash Flow for such period),

(iv) expenditures that constitute any part of Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for, or reimbursed, by a
Person other than the Borrower or any Restricted Subsidiary and for which
neither the Borrower nor any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period, it
being understood, however, that only the amount of expenditures actually
provided or incurred by the Borrower or any Restricted Subsidiary in such period
and not the amount required to be provided or incurred in any future period
shall constitute “Capital Expenditures” in the applicable period),

 

-13-



--------------------------------------------------------------------------------

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,

(vii) any expenditures made as payments of the consideration for an Acquisition
(or other Investments) and expenditures made in connection with the Transactions
and any amounts recorded pursuant to purchase accounting required under GAAP
pertaining to Acquisitions (or other Investments) or the Transactions,

(viii) any capitalized interest expense and internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries or capitalized as Capitalized
Software Expenditures and Capitalized Research and Development Costs for such
period, or

(ix) any non-cash compensation or other non-cash costs reflected as additions to
property, plant and equipment, Capitalized Software Expenditures and Capitalized
Research and Development Costs in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting Indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.

“Capitalized Research and Development Costs” shall mean, for any period, all
research and development costs that are, or are required to be, in accordance
with GAAP, reflected as capitalized costs on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Captive Insurance Company” shall mean each Subsidiary of the Borrower formed
from time to time that engages primarily in the business of insuring risks of
the Borrower and its Subsidiaries.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“cash equivalents” shall have the meaning ascribed to such term under GAAP.

 

-14-



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(a) Dollars;

(b) Australian Dollars, Canadian Dollars, Euros, Pounds Sterling or any national
currency of any participating member state of the EMU;

(c) other currencies held by the Borrower or the Restricted Subsidiaries from
time to time in the ordinary course of business;

(d) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(e) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state or commonwealth or
territory or any public instrumentality thereof having maturities of not more
than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an Investment Grade Rating;

(f) commercial paper or variable or fixed rate notes issued by or guaranteed by
any Lender or any bank holding company owning any Lender;

(g) commercial paper or variable or fixed rate notes maturing no more than
24 months from the date of acquisition thereof and, at the time of acquisition,
having an Investment Grade Rating;

(h) time deposits with, or domestic and eurocurrency certificates of deposit,
demand deposits or bankers’ acceptances maturing no more than two years after
the date of acquisition thereof and overnight bank deposits, in each case,
issued by, any Lender or any other bank having combined capital and surplus of
not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);

(i) repurchase obligations for underlying securities of the type described in
clauses (d), (e) and (h) above entered into with any bank meeting the
qualifications specified in clause (h) above or securities dealers of recognized
national standing;

(j) marketable short-term money market and similar securities having a rating of
at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
Rating Agency);

(k) readily marketable direct obligations issued by any non-U.S. government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating with maturities of 24 months or less from the date of
acquisition;

(l) Investments with average maturities of no more than 24 months from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency);

 

-15-



--------------------------------------------------------------------------------

(m) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within 24 months after the date of acquisition thereof,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and who otherwise meets
the qualifications specified in clause (f) above (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(n) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s (or, if at any time neither S&P
or Moody’s shall be rating such obligations, an equivalent rating from another
Rating Agency) with maturities of 24 months or less from the date of
acquisition;

(o) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, Cash Equivalents shall also
include (i) investments of the type and maturity described in clauses
(a) through (n) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings, described in such clauses or equivalent
ratings from comparable foreign Rating Agencies and (ii) other short term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments described in clauses (a) through (n) of this paragraph;

(p) investment funds investing 90.0% of their assets in securities of the types
described in clauses (a) through (o) above;

(n) to the extent not otherwise included, cash amounts receivable by the
Borrower or any Restricted Subsidiary from independent operators related to
daily Grocery Store receipts and amounts receivable and other payment
intangibles due to the Borrower or any Restricted Subsidiary from any Credit
Card Issuer.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a), (b) and
(c) above; provided that such amounts are converted into any currency or
securities listed in clauses (a) through (d) as promptly as practicable and in
any event within ten (10) Business Days following the receipt of such amounts.

“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services or for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” shall mean any Person that is a Lender, Lead Arranger,
Joint Bookrunner, Agent or any Affiliate of a Lender, Lead Arranger, Joint
Bookrunner or Agent at the time it provides any Cash Management Services or any
Person that shall have become a Lender, an Agent or an Affiliate of a Lender or
an Agent at any time after it has provided any Cash Management Services.

 

-16-



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Cash Management Bank in connection
with, or in respect of, any Cash Management Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration or
interpretation thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) Basel III and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than the Permitted Holders or any
Guarantor has occurred;

(b) Holdings becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by (A) any Person (other than any one or more Permitted Holders)
or (B) Persons (other than any one or more Permitted Holders) that are together
a group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) (but excluding any employee benefit
plan of such Person or group or any entity acting in its capacity as trustee,
agent or other fiduciary or administrator for such plan), including any group
acting for the purpose of acquiring, holding or Disposing of Capital Stock of
Holdings (or, for the avoidance of doubt, any New Holdings or Successor Holdings
or IPO Entity) (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
(or any successor provision) in a single transaction or in a related series of
transactions, by way of merger, consolidation, amalgamation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50.0% of
the total voting power of the Voting Stock of Holdings (or, for the avoidance of
doubt, any New Holdings, Successor Holdings or IPO Entity), unless the Permitted
Holders otherwise have the right (pursuant to contract, proxy or otherwise),
directly or indirectly, to designate, nominate or appoint directors (or similar
position) having a majority of the aggregate votes on the Board of Directors of
Holdings (or, for the avoidance of doubt, any New Holdings, Successor Holdings
or IPO Entity);

(c) unless a Holdings Termination Event has occurred, at any time prior to an
IPO of the Borrower (or, for the avoidance of doubt, a Successor Borrower), the
failure of Holdings (or, for the avoidance of doubt, any New Holdings or
Successor Holdings), directly or indirectly through wholly owned subsidiaries,
to own beneficially and of record, all of the Capital Stock of the Borrower;
and/or

 

-17-



--------------------------------------------------------------------------------

(d) the occurrence of a “change of control” or any comparable event under, and
as defined in the Second Lien Credit Agreement (or any documentation governing
any Permitted Refinancing Indebtedness in respect of any Refinancing thereof) or
the documentation governing any other First Lien Obligations (other than any
Cash Management Agreement or Hedging Agreement).

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), (i) a Person or “group” shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement, (ii) if any “group” includes one or more Permitted Holders, the
issued and outstanding Voting Stock of Holdings (or, for the avoidance of doubt,
any New Holdings or Successor Holdings or IPO Entity) beneficially owned,
directly or indirectly, by any Permitted Holders that are part of such “group”
shall not be treated as being beneficially owned by any other member of such
“group” for purposes of determining whether a Change of Control has occurred and
(iii) a Person or “group” will not be deemed to beneficially own the Voting
Stock of another Person as a result of its ownership of Voting Stock or other
securities of such other Person’s Parent Entity (or related contractual rights)
unless it owns 50.0% or more of the total voting power of the Voting Stock of
such Parent Entity. For purposes of this definition and any related definition
to the extent used for purposes of this definition, at any time when 50.0% or
more of the total voting power of the Voting Stock of Holdings (or, for the
avoidance of doubt, any New Holdings, Successor Holdings or IPO Entity) is
directly or indirectly owned by a Parent Entity, all references to Holdings (or,
for the avoidance of doubt, any New Holdings, Successor Holdings or IPO Entity)
shall be deemed to refer to its ultimate Parent Entity (but excluding any
Permitted Holder (other than any Permitted Parent)) that directly or indirectly
owns such Voting Stock.

“Claims” shall have meaning provided in the definition of Environmental Claims.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Initial Term Loans, Incremental Term Loans (of the same Class), Extended Term
Loans (of the same Extension Series), Extended Revolving Credit Loans (of the
same Extension Series and any related swingline loans thereunder),
Additional/Replacement Revolving Credit Loans (of the same Class and any related
swingline loans thereunder) or Swingline Loans, and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, an Initial Term Loan Commitment, an Incremental Term Loan Commitment
(of the same Class), an Extended Revolving Credit Commitment (of the same
Extension Series and any related swingline commitment thereunder), an
Additional/Replacement Revolving Credit Commitment (of the same Class and any
related swingline commitment thereunder) or a Swingline Commitment, and when
used in reference to any Lender, refers to whether such Lender has a Loan or
Commitment of such Class.

“Closing Date” shall mean the date of the initial Credit Event under this
Agreement, which date is October 22, 2018.

“Closing Date Indebtedness” shall mean Indebtedness outstanding on the Closing
Date and, to the extent in excess of $15,000,000, described on Schedule 10.1.

“Closing Date Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

-18-



--------------------------------------------------------------------------------

“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that, with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” or a similar term as defined
therein.

“Collateral Agent” shall mean Morgan Stanley Senior Funding, Inc. or any
successor thereto appointed in accordance with the provisions of Section 12.11,
together with any Person that is appointed as a sub-agent in accordance with
Section 12.4, as the collateral agent for the Secured Parties.

“Commitment” shall mean, (a) with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment (including any such
Lender’s 2019 Term Loan Commitment and 2020 Term Loan Commitment), Incremental
Term Loan Commitment, Revolving Credit Commitment, Extended Revolving Credit
Commitment, Additional/Replacement Revolving Credit Commitment or any
combination thereof (as the context requires) and (b) with respect to the
Swingline Lender, or swingline lender under any Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments, its
Swingline Commitment or swingline commitment, as applicable.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean a rate equal to the following percentages per
annum, based upon the Consolidated First Lien Debt to Consolidated EBITDA Ratio
as set forth in the most recent certificate delivered to the Administrative
Agent pursuant to Section 9.1(d):

 

Pricing
Level

  

Consolidated First Lien Debt to Consolidated
EBITDA Ratio

   Commitment
Fee Rate   1    Greater than 4.00:1.00      0.50%   2    Less than or equal to
4.00:1.00 but greater than 3.75:1.00      0.375%   3    Less than or equal to
3.75:1.00      0.25%  

Notwithstanding anything to the contrary in this definition, during the period
from the Closing Date until the Initial Financial Statement Delivery Date, the
Commitment Fee Rate shall be determined by “Pricing Level 1” set forth in the
table above. Any increase or decrease in the Commitment Fee Rate resulting from
a change in the Consolidated First Lien Debt to Consolidated EBITDA Ratio shall
become effective as of the first Business Day immediately following the date the
certificate delivered pursuant to Section 9.1(d) is delivered to the
Administrative Agent; provided that, at the option of the Required Lenders (with
written notice to the Administrative Agent), the highest pricing level (as set
forth in the table above) shall apply as of the fifth Business Day after the
date on which Section 9.1 Financials were required to have been delivered but
have not been delivered pursuant to Section 9.1 and shall continue to so apply
to and including the date on which such Section 9.1 Financials are so delivered
(and thereafter the pricing level otherwise determined in accordance with this
definition shall apply).

In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Commitment Fee Rate for any Applicable Period than
the Commitment Fee Rate applied for such Applicable Period, then (a) the
Borrower shall as soon as practicable deliver to the Administrative Agent the
correct Section 9.1 Financials for such Applicable Period, (b) the Commitment
Fee Rate shall be determined as if the pricing level for such higher Commitment
Fee Rate were applicable for such Applicable Period, and (c) the Borrower shall
within 10 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the

 

-19-



--------------------------------------------------------------------------------

accrued additional interest owing as a result of such increased Commitment Fee
Rate for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement. This paragraph shall not
limit the rights of the Administrative Agent and Lenders with respect to
Section 2.8(c) and Section 11.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.2.

“Company” shall mean Grocery Outlet Inc., a California corporation.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated October 2018, delivered to the prospective
lenders in connection with this Agreement.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, Capital Expenditures, including
Capitalized Software Expenditures, intangible assets established through
recapitalization or purchase accounting, and the accretion or amortization of
OID resulting from the Incurrence of Indebtedness at less than par, of such
Person for such period on a consolidated basis and as determined in accordance
with GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period, plus:

(a) without duplication and to the extent already deducted or, in the case of
clauses (vi) and (viii) below, to the extent not included (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

(i) provision for taxes based on income or profits or capital, and sales taxes,
including, without limitation, federal, foreign, state, local, franchise,
unitary, property, excise, value added and similar taxes and foreign withholding
taxes of such Person and any distributions or payments pursuant to Sections
10.6(g)(i) or 10.6(g)(iii), in each case, paid or accrued during such period
(including taxes in respect of expatriated or repatriated funds and any
penalties and interest related to such taxes or arising from any tax
examinations),

(ii) Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, bank and letter of credit fees, debt rating
monitoring fees and net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
amortization of deferred financing fees, OID or costs, costs of surety bonds in
connection with financing activities, together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (A) through
(N) thereof,

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period,

 

-20-



--------------------------------------------------------------------------------

(iv) the amount of any restructuring charge, accrual or reserve or non-recurring
(on a per-transaction basis) integration costs and related costs and charges,
including proposed or actual hiring and on-boarding of any senior level
executives and any one-time (on a per-transaction basis) costs or charges
incurred in connection with Acquisitions and other Investments or Tax
Restructurings, including costs, expenses and charges incurred in conforming
Grocery Stores acquired in connection with Permitted Acquisitions and similar
Investments to the branding and aesthetic standards of the Borrower and its
Subsidiaries (including in respect of signage, labor, training, leaseholder
improvement, remodeling, fixtures, firmware and equipment) and costs, charges
and expenses, including put arrangements and headcount reductions or other
similar actions including severance charges in respect of employee termination
or relocation costs, excess pension charges, severance and lease termination
expenses and other expenses and/or costs, including excess pension charges,
related to the closure, discontinuance, consolidation and/or integration of
locations, information technology infrastructure, legal entities (including any
legal entity restructuring), Grocery Stores and/or facilities,

(v) any other non-cash charges, including (A) all non-cash compensation expenses
and costs, (B) the non-cash impact of recapitalization or purchase accounting,
(C) the non-cash impact of accounting changes or restatements, (D) any non-cash
portion of Consolidated Lease Expense and (E) other non-cash charges; provided
that, to the extent that any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent; and provided, further, that
amortization of a prepaid cash item that was paid in a prior period shall be
excluded),

(vi) the aggregate amount of Consolidated Net Income for such period
attributable to non-controlling interests of third parties in any
non-Wholly-Owned Subsidiary, excluding cash distributions in respect thereof to
the extent already included in Consolidated Net Income,

(vii) the amount of management, monitoring, consulting and advisory fees,
termination payments, indemnities and related expenses paid or accrued in such
period to (or on behalf of) the Permitted Holders (including any termination
fees payable in connection with the early termination of management and
monitoring agreements and any expenses paid in connection with the shareholders
agreements applicable to any Parent Entity) (including amortization thereof) and
any directors’, officers’, employees’, consultants’ and board of directors’ fees
or reimbursements (including pursuant to any management agreement) in any such
case to the extent otherwise permitted under Section 10.11 or to (or on behalf
of) Affiliates of the Borrower on or prior to the Closing Date (and following
the Closing Date, with respect to any indemnification or other amounts owed in
respect of arrangements in effect prior to the Closing Date),

(viii) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, and other synergies related to mergers, business
combinations, Acquisitions and other Investments, Dispositions, any Permitted
Change of Control and other similar transactions, or related to restructuring
initiatives, cost savings initiatives and other initiatives projected by the
Borrower in good faith to result from actions that have been taken, actions with
respect to which substantial steps have been taken or actions that are expected
to be taken (in each case, in the good faith determination of the Borrower), in
any such case, within eight fiscal quarters after the

 

-21-



--------------------------------------------------------------------------------

date of consummation of such merger, business combination, Acquisition or other
Investment, Disposition, any Permitted Change of Control or other similar
transaction or the initiation of such restructuring initiative, cost savings
initiative or other initiative; provided that, for the purpose of this
clause (viii), (I) any such adjustments shall be added to Consolidated EBITDA
for each Test Period until fully realized and shall be calculated on a pro forma
basis as though such adjustments had been realized on the first day of the
relevant Test Period and shall be calculated net of the amount of actual
benefits realized from such actions, (II) any such adjustments shall be
reasonably identifiable and (III) no such adjustments shall be added pursuant to
this clause (viii) to the extent duplicative of any items related to adjustments
included in the definition of “Consolidated Net Income”, clause (iv) above or
pursuant to the effects of Section 1.11 (it being understood that for purposes
of the foregoing and Section 1.11 “run rate” shall mean the full recurring
benefit that is associated with any such action),

(ix) Receivables Fees and the amount of loss on Dispositions of receivables and
related assets to the Receivables Subsidiary in connection with a Qualified
Receivables Facility,

(x) (A) any deductions, charges, costs or expenses (including compensation
charges and expenses) incurred or paid by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan, share option plan, a
“phantom” stock plan or any other management or employee benefit plan or
agreement, pension plan, any severance agreement, non-compete agreement or any
equity subscription or shareholder agreement or any distributor equity plan or
agreement or in connection with grants of stock appreciation or similar rights
or other rights to directors, officers, managers and/or employees of any Parent
Entity, any Equityholding Vehicle, the Borrower or any of its Restricted
Subsidiaries and the employer portion of payroll taxes associated therewith, to
the extent funded with cash contributed to the capital of the Borrower or the
Net Cash Proceeds of an issuance of Capital Stock of the Borrower (other than
Disqualified Capital Stock) solely to the extent that such Net Cash Proceeds are
excluded from the calculation of the Available Equity Amount, and (B) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Capital Stock held by directors, officers, managers
and/or employees of any Parent Entity, any Equityholding Vehicle, the Borrower
or any of its Restricted Subsidiaries,

(xi) cash received in respect of acquired contingent commission revenue in such
period, to the extent such revenue does not constitute Consolidated Net Income
in such period; provided that if such revenue later constitutes Consolidated Net
Income in a subsequent period, it will reduce Consolidated EBITDA in such period
to the extent such revenue so constitutes Consolidated Net Income;

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not otherwise included in Consolidated EBITDA in any period to the
extent non-cash gains relating to such receipts were deducted in the calculation
of Consolidated EBITDA pursuant to paragraph (b) below for any previous period
and not added back,

(xiii) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Financial Accounting Standards Board’s Accounting Standards
Codification No. 715, any non-cash deemed finance charges in respect of any
pension liabilities, the curtailment or modification of pension and
post-retirement employee benefit plans (including settlement of pension
liabilities), and any other items of a similar nature,

 

-22-



--------------------------------------------------------------------------------

(xiv) in respect of any Hedging Obligations that are terminated (or early
extinguished) prior to the stated settlement date, any loss (or gain as
applicable) reflected in Consolidated Net Income in or following the quarter in
which such termination or early extinguishment occurs,

(xv) all adjustments of the type that are described on pages 40 and 41 of the
Public Lender Presentation, to the extent such adjustments, without duplication,
continue to be applicable to such period,

(xvi) costs, expenses, charges, accruals, reserves (including restructuring
costs related to acquisitions prior to, on or after the Closing Date) or
expenses attributable to the undertaking and/or the implementation of cost
savings initiatives, operating expense reductions and other restructuring and
integration and transition costs, costs associated with inventory category and
distribution optimization programs, pre-opening, opening and other business
optimization expenses (including software development costs), future lease
commitments, consolidation, discontinuance and closing and consolidation costs
and expenses for locations, facilities and/or Grocery Stores, contract
termination payments (including future lease payments), signing, retention and
completion bonuses, costs related to entry and expansion into new markets
(including consulting fees) or the exit from existing markets (including with
respect to the termination of customer, vendor, supplier, lease or other
contracts), marketing costs related to rebranding efforts, marketing costs
incurred in connection with new Grocery Store openings and in connection with
the entry and expansion into new markets and to modifications to pension and
post-retirement employee benefit plans, system design, establishment and
implementation costs and project start-up costs,

(xvii) adjustments consistent with Regulation S-X of the Securities Act,

(xviii) earn-out obligations and other post-closing obligations to sellers
(including transaction tax benefit payments or to the extent accounted for as
bonuses or otherwise) incurred in connection with any Acquisition or other
Investment permitted under this Agreement (including any Acquisition or other
Investment consummated prior to the Closing Date) or adjustments thereof, which
is paid or accrued during the applicable period,

(xix) one-time start-up costs and expenses for Grocery Stores, any costs or
expenses incurred by the Borrower or any Restricted Subsidiaries associated with
any Grocery Store openings and any Capital Expenditures made in connection with
any such opening to the extent expensed,

(xx) costs related to the implementation of operational and reporting systems
and technology initiatives and one-time Public Company Costs,

(xxi) the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party,

 

-23-



--------------------------------------------------------------------------------

(xxii) charges, expenses or losses incurred in connection with any Tax
Restructuring,

(xxiii) charges associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and charges relating to
compliance with the provisions of the Securities Act and the Exchange Act, as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, employees’, consultants’, directors’ or managers’ compensation, fees
and expense reimbursement, charges relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees,

(xxiv) charges relating to the sale of products in new locations, including,
without limitation, start-up costs, initial testing and registration costs in
new markets, the cost of feasibility studies, travel costs for employees engaged
in activities relating to any or all of the foregoing and the allocation of
general and administrative support in connection with any or all of the
foregoing,

(xxv) add-backs and adjustments of the type set forth in any quality of earnings
analysis prepared by independent registered public accountants of recognized
national standing or any other accounting firm reasonably acceptable to the
Administrative Agent and delivered to the Administrative Agent in connection
with any Permitted Acquisition or other Investment; and

(xxvi) charges or losses on any loans and advances to independent operators of
Grocery Stores;

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income of such Person for such period, decreased by, without
duplication, any non-cash gains, but excluding any non-cash gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash items that
reduced Consolidated EBITDA in any prior period,

plus

(c) the New Stores Adjustment,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Restricted Subsidiary during such period
(other than any Unrestricted Subsidiary) to the extent not subsequently sold,
transferred or otherwise Disposed of during such period (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Closing Date, and not subsequently so Disposed of, an “Acquired
Entity or Business”), and the

 

-24-



--------------------------------------------------------------------------------

Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical pro forma basis; and

(II) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise Disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary to the extent not subsequently reacquired,
reclassified or continued, in each case, during such period (each such Person
(other than an Unrestricted Subsidiary), property, business or asset so sold,
transferred or otherwise Disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
pro forma basis.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (I) and (II) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring prior to, on and
following the Closing Date and, without any duplication of any adjustments
already included in the amounts below, other adjustments contemplated by
Section 1.11, clause (a)(viii), (a)(xv) and (a)(xvi) above or clause (c) above,
Consolidated EBITDA shall be deemed to be $42,943,206, $43,131,813, $37,040,332
and $38,263,864, respectively, for the fiscal quarters ended September 30, 2017,
December 31, 2017, March 31, 2018 and June 30, 2018.

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such period; provided that, for purposes
of calculating the Consolidated EBITDA to Consolidated Interest Expense Ratio
for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.

“Consolidated First Lien Debt” shall mean, without duplication, as of any date
of determination, (a) the aggregate principal amount of all Consolidated Total
Debt (determined without regard to clause (b) of the definition thereof)
outstanding under this Agreement as of such date (but excluding the effects of
any discounting of Indebtedness resulting from the application of
recapitalization or purchase accounting in connection with the Transactions, any
Permitted Change of Control, Acquisition or other Investment) and all other
Consolidated Total Debt (determined without regard to clause (b) of the
definition thereof) secured by Liens on the Collateral that do not rank junior
in priority to the Liens on the Collateral securing the Obligations minus
(b) the aggregate amount of cash and cash equivalents on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date,
excluding cash and cash equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date. It is understood that to the extent the
Borrower or any Restricted Subsidiary Incurs any Indebtedness and receives the
proceeds of such Indebtedness, for purposes of determining any Incurrence test
under this Agreement and whether the Borrower is in pro forma compliance with
any such test, the proceeds of such Incurrence shall not be considered cash or
cash equivalents for purposes of any “netting” pursuant to clause (b) of this
definition.

 

-25-



--------------------------------------------------------------------------------

“Consolidated First Lien Debt to Consolidated EBITDA Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated First Lien Debt as of
the last day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) the consolidated cash interest expense of such Person for such period,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of such Person to the extent included in the
calculation of Consolidated Total Debt (but, including in any event, (i) all
commissions, discounts and other cash fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, (ii) the cash interest
component of Financing Lease Obligations, (iii) net cash payments, if any, made
(less net cash payments, if any, received), pursuant to obligations under
Hedging Agreements for any such Indebtedness) and (iv) Restricted Payments on
account of Disqualified Capital Stock made pursuant to Section 10.6(r), but in
any event excluding, for the avoidance of doubt,

(A) the accretion or amortization of original issue discount resulting from the
Incurrence of Indebtedness at less than par;

(B) amortization or write off of deferred financing costs, debt issuance costs,
commissions, fees and expenses;

(C) any accretion or accrual of, or accrued interest on discounted liabilities
not constituting Indebtedness during such period and any prepayment, redemption,
repurchase, defeasance, acquisition or similar premium, make-whole, breakage,
penalty or inducement or other loss in connection with the early Refinancing or
modification of Indebtedness paid or payable during such period;

(D) any interest in respect of items excluded from Indebtedness in the proviso
to the definition thereof and any interest in respect of Indebtedness not
otherwise included in the definition of “Consolidated Total Debt” (other than as
described in clauses (i) through (iv) in the parenthetical to clause (a) above);

(E) penalties or interest relating to taxes and any other amount of non-cash
interest resulting from the effects of the acquisition method of accounting or
pushdown accounting;

(F) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Agreements or other derivative
instruments pursuant to Financial Accounting Standards Board’s Accounting
Standards Codification No. 815 (Derivatives and Hedging);

(G) any one-time cash costs associated with breakage in respect of Hedging
Agreements for interest rates and any payments with respect to make-whole and
redemption premiums or other breakage costs in respect of any Indebtedness;

(H) all additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities;

 

-26-



--------------------------------------------------------------------------------

(I) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or purchase accounting;

(J) any expensing of bridge, arrangement, structuring, commitment or other
financing fees or closing payments (excluding, for the avoidance of doubt, the
Commitment Fees);

(K) any lease, rental or other expense in connection with Non-Financing Lease
Obligations,

(L) Receivables Fees, commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Receivables Facility,

(M) any capitalized interest, whether paid in cash or otherwise; and

(N) any other non-cash interest expense, including capitalized interest, whether
paid or accrued;

less

(b) cash interest income of the Borrower and the Restricted Subsidiaries for
such period.

For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP.

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
any Person during such period in respect of Non-Financing Lease Obligations for
real or personal property (including in connection with Sale Leasebacks), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Consolidated Lease Expense shall not
include (a) obligations under vehicle leases entered into in the ordinary course
of business, (b) all such rental expenses associated with assets acquired
pursuant to the Transactions and pursuant to an Acquisition (or other
Investment) to the extent that such rental expenses relate to Non-Financing
Lease Obligations (i) in effect at the time of (and immediately prior to) such
acquisition and (ii) related to periods prior to such acquisition, (c) Financing
Lease Obligations, all as determined on a consolidated basis in accordance with
GAAP and (d) the effects from applying purchase accounting.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, attributable to such Person for such period, on
a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication, and on an after-tax basis to the
extent appropriate,

(a) any extraordinary, exceptional, unusual or nonrecurring gains, losses or
expenses; costs associated with preparations for, and implementation of,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and other
Public Company Costs; earn-out payments or other consideration paid or payable
in connection with an Acquisition to the extent recorded as cash compensation
expense; severance costs (which may include, for the avoidance

 

-27-



--------------------------------------------------------------------------------

of doubt, the forgiveness of amounts that arose from, or reserves in connection
with, advances paid to financial planners that had not yet been repaid at the
time of severance); relocation costs; integration costs; pre-opening, opening,
consolidation, discontinuation, integration and closing costs and expenses for
locations, facilities, Grocery Stores, information technology infrastructure
and/or for legal entities (including any legal entity restructuring); recruiting
fees, signing, retention and completion bonuses (and the employer portion of
payroll taxes associated therewith), transition costs, restructuring costs,
accruals, reserves (including restructuring and integration costs related to
acquisitions after the Closing Date and adjustments to existing reserves and any
restructuring charge relating to any Tax Restructuring), whether or not
classified as restructuring expense on the consolidated financial statements;
business optimization charges, including related to new product introductions;
systems implementation charges; charges relating to entry into a new market;
consulting charges; product and intellectual property development; charges;
software development charges; charges associated with new systems design;
project startup charges; charges in connection with new operations; corporate
development charges; internal costs in respect of strategic initiatives;
duplicative rent expense and in respect of the implementation of any enhanced
accounting function (including in connection with becoming a standalone entity
or public company); charges in connection with curtailments or modifications to
pension and post-retirement employee benefit plans (including any settlement of
multi-employer plan or pension liabilities); and charges related to litigation
settlements, fines, judgments, orders or losses and related costs and expenses,
in each case shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles, including if reflected through a restatement or
retroactive application, during such period,

(c) any net gains or losses realized on (i) Disposed of, discontinued or
abandoned operations (which shall not, unless the Borrower otherwise elects,
include assets then held for sale), or (ii) the sale or other Disposition of any
Capital Stock of any Person, shall be excluded,

(d) any net gains or losses realized attributable to asset Dispositions, other
than those in the ordinary course of business, as determined in good faith by
the Borrower, and Dispositions of books of business, client lists or related
goodwill in connection with the departure of related employees or producers,
shall be excluded,

(e) the Net Income for such period of any Person that is not the Borrower or a
Restricted Subsidiary of the Borrower, or that is accounted for by the equity
method of accounting, shall be excluded; provided that the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or, if not paid in cash or Cash Equivalents, but later
converted into cash or Cash Equivalents, upon such conversion) to the referent
Person or a Restricted Subsidiary thereof in respect of such period,

(f) solely for the purpose of determining the amount available under clause (i)
of the definition of “Available Amount”, the Net Income for such period of any
Restricted Subsidiary (other than any Credit Party) shall be excluded to the
extent the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, is otherwise restricted by the operation of the
terms of its charter or any judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
equityholders, (other than: (i) restrictions that have been waived or otherwise
released, (ii) restrictions pursuant to this Agreement or the Second Lien Credit

 

-28-



--------------------------------------------------------------------------------

Agreement and (iii) restrictions arising pursuant to an agreement or instrument
if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Secured
Parties than the encumbrances and restrictions contained in the Credit Documents
or the Second Lien Credit Documents (as determined by the Borrower in good
faith)) unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Cash Equivalents (or,
if not paid in cash or Cash Equivalents, but later converted into cash or Cash
Equivalents, upon such conversion) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,

(g) any income (loss) (and all related fees and expenses or charges related
thereto) from the purchase, acquisition, early extinguishment, conversion or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

(h) any impairment charge, asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets
(including goodwill), long-lived assets, Investments in debt and equity
securities, the amortization of intangibles, and the effects of adjustments to
accruals and reserves during a prior period relating to any change in the
methodology of calculating reserves for returns, rebates, warranties,
inventories and other chargebacks (including government program rebates), shall
be excluded,

(i) any (i) non-cash compensation expense as a result of grants of equity
appreciation or similar rights, profits interests, equity options, phantom
equity, restricted equity or other rights or equity incentive programs and any
non-cash charges associated with the rollover, acceleration or payout of Capital
Stock or options, phantom equity, profits interests or other rights with respect
thereto by, or to, future, current or former officers, directors, employees,
managers or consultants of Holdings, the Borrower or any of the Restricted
Subsidiaries, or any Parent Entity or Equityholding Vehicle, (ii) income (loss)
attributable to deferred compensation plans or trusts and (iii) any expense
(including taxes) in respect of payments made to option holders or holders of
profits interests, phantom equity, restricted equity or restricted equity units
of the Borrower or any Parent Entity or Equityholding Vehicle in connection
with, or as a result of, any distribution being made to equityholders of the
Borrower or any Parent Entity or Equityholding Vehicle, which payments are being
made to compensate such option holders or holders of profits interests, phantom
equity, restricted equity or restricted equity units as though they were
equityholders at the time of, and entitled to share in, such distribution (to
the extent such distribution to equityholders is excluded from Consolidated Net
Income), shall be excluded,

(j) any fees and expenses (including any transaction or retention bonus, similar
payments, commissions or discounts) incurred during such period, or any
amortization thereof for such period, in connection with any Acquisition,
Investment, asset Disposition, Change of Control or any Permitted Change of
Control, Incurrence, Refinancing, prepayment, redemption, repurchase,
acquisition, defeasance, extinguishment, retirement or repayment of
Indebtedness, issuance of Capital Stock (including any IPO), or amendment,
supplement or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken, but not completed and/or not successful) and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction shall be excluded,

 

-29-



--------------------------------------------------------------------------------

(k) accruals and reserves that are established or adjusted as a result of the
Transactions or after the closing of any Acquisition, any Permitted Change of
Control or Investment in accordance with GAAP or changes as a result of the
adoption or modification of accounting policies during such period, whether
effected through a cumulative effect adjustment, restatement or a retroactive
application in accordance with GAAP, shall be excluded,

(l) the effects from applying purchase accounting, including applying
recapitalization or purchase accounting to inventory, property and equipment,
software, goodwill and other intangible assets, in-process research and
development, post-employment benefits, leases, Deferred Revenue and debt-like
items required or permitted by GAAP (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries), as a result of the
Transactions or any other consummated Acquisition, or the amortization or
write-off of any amounts thereof, shall be excluded,

(m) any foreign exchange gains or losses (whether or not realized) resulting
from the impact of foreign currency changes on the valuation of assets and
liabilities on the consolidated balance sheet of the Borrower shall be excluded,

(n) any non-cash interest expense and non-cash interest income, in each case to
the extent there is no associated cash disbursement or receipt, as the case may
be, before the Latest Maturity Date, shall be excluded,

(o) the amount of any cash tax benefits related to the tax amortization of
intangible assets in such period shall be included,

(p) Transaction Expenses and Permitted Change of Control Costs including ((i)
payment of any severance and the amount of any other success, change of control
or similar bonuses or payments payable to any current or former employee,
director, officer or consultant of the Borrower or any of its Restricted
Subsidiaries as a result of the consummation of the Transactions without the
requirement of any action on the part of the Borrower or any of its Restricted
Subsidiaries, and (ii) costs in connection with payments related to the
rollover, acceleration or payout of Capital Stock held by management and members
of the board of the Borrower and its Restricted Subsidiaries or Parent Entities,
including the payment of any employer taxes related to the items in this clause
(p), and similar costs, expenses or charges incurred in connection with the
Transactions or a Permitted Change of Control) shall be excluded,

(q) income or expense related to changes in the fair value of contingent
liabilities recorded in connection with the Transactions or any Acquisition or
other Investment shall be excluded,

(r) proceeds received from business interruption insurance (to the extent not
reflected as revenue or income in Net Income and to the extent that the related
loss was deducted in the determination of Net Income), shall be included,

(s) charges, losses, lost profits, expenses or write-offs to the extent
indemnified, reimbursed or insured by a third party, including expenses covered
by indemnification or reimbursement provisions in connection with the
Transactions, an Acquisition or any other Investment, in each case, to the
extent that indemnification, reimbursement or insurance coverage has not been
denied, the Borrower in good faith believes that such amounts are recoverable
from such indemnitors, reimbursers or insurers, and so long as such amounts are
actually paid or reimbursed to the Borrower or any of its Restricted
Subsidiaries in cash or Cash Equivalents

 

-30-



--------------------------------------------------------------------------------

within one year after the related amount is first added to Consolidated Net
Income pursuant to this clause (s) (and if not so reimbursed within one year,
such amount shall be deducted from Consolidated Net Income during the next
measurement period), shall be excluded; provided that such amounts shall only be
included in Consolidated Net Income under clause (i) of the definition of
“Available Amount” after such amounts are actually reimbursed in cash,

(t) any non-cash expenses, accruals, reserves or income related to adjustments
to historical tax exposures shall be excluded; provided that, if any such
non-cash items represent an accrual or reserve for cash payments in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated Net Income in such future period, but only to the
extent of such non-cash expense, accrual or reserve excluded pursuant to this
clause (t),

(u) any non-cash gain or loss attributable to the mark-to-market movement in the
valuation of Hedging Obligations (to the extent the cash impact resulting from
such gain or loss has not been realized) or other derivative instruments
pursuant to Financial Accounting Standards Board’s Accounting Standards
Codification No. 815-Derivatives and Hedging, shall be excluded,

(v) any gain or loss relating to Hedging Obligations associated with
transactions realized in the current period that has been reflected in Net
Income in prior periods and excluded from, or included in, as applicable,
Consolidated Net Income pursuant to the preceding clause (u) shall be included,

(w) any expense to the extent a corresponding amount is received in cash by the
Borrower or any Restricted Subsidiaries from a Person other than the Borrower or
any Restricted Subsidiaries shall be excluded; provided such payment has not
been included in determining Consolidated Net Income (it being understood that
if the amounts received in cash under any such agreement in any period exceed
the amount of expense in respect of such period, such excess amounts received
may be carried forward and applied against expense in future periods);

(x) all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Facility shall be excluded, and

(y) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration and the employer portion of any
payroll taxes associated therewith shall be excluded.

“Consolidated Secured Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of all Consolidated Total Debt
(determined without regard to clause (b) of the definition thereof) outstanding
under this Agreement and under the Second Lien Credit Agreement as of such date
(but excluding the effects of any discounting of Indebtedness resulting from the
application of recapitalization or purchase accounting in connection with any
Permitted Change of Control, Acquisition or other Investment) and all other
Consolidated Total Debt (determined without regard to clause (b) of the
definition thereof) secured by Liens on the Collateral minus (b) the aggregate
amount of cash and cash equivalents on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, excluding cash and cash
equivalents which are or should be listed as “restricted” on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as of such date.
It is understood that to the extent the Borrower or any Restricted Subsidiary
Incurs any Indebtedness and receives the proceeds of such Indebtedness, for
purposes of determining any Incurrence test under this Agreement and whether the
Borrower is in pro forma compliance with any such test, the proceeds of such
Incurrence shall not be considered cash or cash equivalents for purposes of any
“netting” pursuant to clause (b) of this definition.

 

-31-



--------------------------------------------------------------------------------

“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Store EBITDA” shall mean a Grocery Store’s Consolidated EBITDA
excluding any costs or income that would be recorded as Distribution, General
and administrative, and Marketing and advertising costs in the Company’s
consolidated statements of income as calculated in the detailed store database
maintained by the Company.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with any Permitted Change of Control, Acquisition or other Investments),
consisting of third party indebtedness for borrowed money, Unpaid Drawings,
Financing Lease Obligations and third-party debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and cash equivalents on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries on such date, excluding cash and cash equivalents which
are listed as “restricted” on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date. It is understood that to the extent
the Borrower or any Restricted Subsidiary Incurs any Indebtedness and receives
the proceeds of such Indebtedness, for purposes of determining any Incurrence
test under this Agreement and whether the Borrower is in pro forma compliance
with any such test, the proceeds of such Incurrence shall not be considered cash
or cash equivalents for purposes of any “netting” pursuant to clause (b) of this
definition. It is also understood that no Receivable Facility shall be
considered Indebtedness of the type included in the definition of “Consolidated
Total Debt”.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the Test Period most recently ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (excluding all cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date less (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including (for purposes
of both clauses (a) and (b)) current and long-term Deferred Revenue but
excluding (for purposes of both clauses (a) and (b) above, as applicable),
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness (including Letter of Credit Obligations) under the Revolving Credit
Facility, any Additional/Replacement Revolving Credit Facility, any Extended
Revolving Credit Facility or any other revolving credit facility that is
effective in reliance on Section 10.1(u), to the extent otherwise included
therein, (iii) the current portion of interest, (iv) the current portion of
current and deferred income taxes, (v) non-cash compensation costs and expenses,
(vi) any other liabilities that are not Indebtedness and will

 

-32-



--------------------------------------------------------------------------------

not be settled in cash or Cash Equivalents during the next succeeding twelve
month period after such date, (vii) the effects from applying recapitalization
or purchase accounting, (viii) any earn out obligations until 30 days after such
obligation becomes contractually due and payable and any earn-out obligation
that becomes contractually due and payable to the extent (A) such Person is
indemnified for the payment thereof by a solvent Person reasonably acceptable to
the Administrative Agent or (B) amounts to be applied to the payment thereof are
in escrow through customary arrangements and (ix) any asset or liability in
respect of net obligations of such Person in respect of Swaps entered into in
the ordinary course of business; provided that Consolidated Working Capital
shall be calculated without giving effect to (x) the depreciation of the Dollar
relative to other foreign currencies or (y) changes to Consolidated Working
Capital resulting from non-cash charges and credits to consolidated current
assets and consolidated current liabilities (including, without limitation,
derivatives and deferred income tax); provided, further, that for purposes of
calculating Excess Cash Flow, increases or decreases in working capital shall
exclude the impact of adjusting items in the definition of “Consolidated Net
Income”.

“Contract Consideration” shall have the meaning provided in the definition of
the term “Additional ECF Reduction Amounts.”

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

“Controlled Investment Affiliate” shall mean, as to any Person, any other
Person, other than any Investor, which directly or indirectly controls, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other Persons.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Corporate Rating” shall have the meaning provided in the definition of the term
“Applicable Margin”.

“Corrective Extension Agreement” shall have the meaning provided in
Section 2.15(f).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is Incurred to Refinance, in whole or in part, existing Term Loans
or existing Revolving Credit Loans (or unused Revolving Credit Commitments), any
then-existing Additional/Replacement Revolving Credit Loans (or unused
Additional/Replacement Revolving Credit Commitments), any then-existing Extended
Revolving Credit Loans (or unused Extended Revolving Credit Commitments), or any
Loans under any then-existing Incremental Facility (or, if applicable, unused
Commitments thereunder), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, further, that (i) except for any of
the following that are only applicable to periods after the Latest Maturity
Date, the covenants, events of default and guarantees of such Indebtedness
(excluding, for the avoidance of doubt, interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts, maturity, currency types and denominations and
prepayment or redemption premiums and terms) (when taken as a whole) are
determined by the Borrower to be either (A) consistent with market terms and
conditions and

 

-33-



--------------------------------------------------------------------------------

conditions at the time of Incurrence or effectiveness (as determined by the
Borrower in good faith) or (B) not materially more restrictive on the Borrower
and the Restricted Subsidiaries than those applicable to the Refinanced Debt,
when taken as a whole (provided that if the documentation governing such Credit
Agreement Refinancing Indebtedness contains a Previously Absent Covenant, the
Administrative Agent shall be given prompt written notice thereof and this
Agreement shall be amended to include such Previously Absent Covenant for the
benefit of each Credit Facility (provided, however, that if (x) both the
Refinanced Debt and the related Credit Agreement Refinancing Indebtedness that
includes a Previously Absent Covenant consists of a revolving credit facility
(whether or not the documentation therefor includes any other facilities) and
(y) the applicable Previously Absent Covenant is a “springing” financial
maintenance covenant for the benefit of such revolving credit facility or a
covenant only applicable to, or for the benefit of, a revolving credit facility,
the Previously Absent Covenant shall only be required to be included in this
Agreement for the benefit of each revolving credit facility hereunder (and not
for the benefit of any term loan facility hereunder) and such Credit Agreement
Refinancing Indebtedness shall not be deemed “more restrictive” solely as a
result of such Previously Absent Covenant benefiting only such revolving credit
facilities); provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the Incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), (ii)
any such Indebtedness in the form of bonds, notes, loans or debentures or which
Refinances, in whole or in part, existing Term Loans, shall have a maturity that
is no earlier than the earlier of the maturity of the Refinanced Debt and the
Latest Maturity Date and a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt; provided that the foregoing requirements of this
clause (ii) shall not apply (x) to the extent such Indebtedness either is
subject to Customary Escrow Provisions or constitutes a customary bridge
facility, so long as the long-term Indebtedness into which any such customary
bridge facility is to be converted or exchanged satisfies the requirements of
this clause (ii) and such conversion or exchange is subject only to conditions
customary for similar conversions or exchanges and/or (y) to Credit Agreement
Refinancing Indebtedness in an amount up to the Incremental/Refinancing Maturity
Limitation Excluded Amount, (iii) any such Indebtedness which Refinances any
existing Revolving Credit Loans (or unused Revolving Credit Commitments), any
then-existing Additional/Replacement Revolving Credit Loans (or unused
Additional/Replacement Revolving Credit Commitments) or any then-existing
Extended Revolving Credit Loans (or unused Extended Revolving Credit
Commitments) shall have a maturity that is no earlier than the maturity of such
Refinanced Debt and shall not require any mandatory commitment reductions prior
to the maturity of such Refinanced Debt; provided that the foregoing
requirements of this clause (iii) shall not apply to the extent such
Indebtedness either is subject to Customary Escrow Provisions or constitutes a
customary bridge facility, so long as the long-term Indebtedness into which any
such customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (iii) and such conversion or exchange is subject
only to conditions customary for similar conversions or exchanges, (iv) except
to the extent otherwise permitted under this Agreement (subject to a
dollar-for-dollar usage of any other basket set forth in Section 10.1, if
applicable), such Indebtedness shall not have a greater principal amount (or
shall not have a greater accreted value, if applicable) than the principal
amount (or accreted value, if applicable) of the Refinanced Debt plus unpaid
accrued interest, fees and premiums (including tender premiums) (if any)
thereon, defeasance costs, underwriting discounts and fees and expenses
(including OID, closing payments, upfront fees or similar fees) associated with
the Refinancing plus an amount equal to any existing commitments unutilized and
letters of credit undrawn, (v) such Refinanced Debt shall be repaid,
repurchased, redeemed, defeased, acquired or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (including
tender premiums) (if any) in connection therewith shall be paid substantially
concurrently with the date such

 

-34-



--------------------------------------------------------------------------------

Credit Agreement Refinancing Indebtedness is Incurred or made effective,
(vi) except to the extent otherwise permitted hereunder, the aggregate unused
revolving commitments under such Credit Agreement Refinancing Indebtedness shall
not exceed the unused Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments or Extended Revolving Credit Commitments, as
applicable, being replaced plus undrawn letters of credit, (vii) in the case of
any such Indebtedness in the form of bonds, notes, loans or debentures or which
Refinances, in whole or in part, existing Term Loans, the terms thereof shall
not require any mandatory prepayment, redemption, repurchase, acquisition or
defeasance (other than Indebtedness that is subject to Customary Escrow
Provisions) and otherwise other than (x) in the case of bonds, notes or
debentures, customary change of control, asset sale event or casualty, eminent
domain or condemnation event offers, AHYDO Catch Up Payments and customary
acceleration any time after an event of default and (y) in the case of any term
loans, mandatory prepayments that are on terms (when taken as a whole) not
materially more favorable to the lenders or holders providing such Indebtedness
than those applicable to the Refinanced Debt (when taken as a whole) prior to
the maturity date of the Refinanced Debt, (viii) any Credit Agreement
Refinancing Indebtedness may not be guaranteed by any Persons that do not
guarantee the Obligations and (ix) any Credit Agreement Refinancing Indebtedness
may not be secured by any assets that do not secure the Obligations.

“Credit Card Issuer” means any Person (other than the Borrower or a Restricted
Subsidiary) who issues or whose members issue credit cards, including MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.

“Credit Documents” shall mean this Agreement, the Security Documents, the
Guarantee, the Fee Letter, the First Lien/Second Lien Intercreditor Agreement,
each Letter of Credit, any promissory notes issued by the Borrower hereunder,
any Incremental Agreement, any Extension Agreement and any Customary
Intercreditor Agreement entered into after the Closing Date to which the
Collateral Agent and/or the Administrative Agent is a party.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, increase in the amount, or extension
of a Letter of Credit.

“Credit Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility, the Revolving Credit Facility, any
Additional/Replacement Revolving Credit Facility, any Extended Term Loan
Facility or any Extended Revolving Credit Facility, as applicable.

“Credit Party” shall mean, collectively and/or, as applicable, individually,
Holdings, the Borrower and each Subsidiary Guarantor.

“Cumulative Consolidated EBITDA” shall mean, as at any date of determination,
Consolidated EBITDA for the period (taken as one accounting period) commencing
on October 1, 2018 and ending on the last day of the most recent fiscal quarter
for which Internal Financial Statements are available.

“Cure Amount” shall have the meaning provided in Section 11.11(a).

“Cure Deadline” shall have the meaning provided in Section 11.11(a).

“Cure Right” shall have the meaning provided in Section 11.11(a).

 

-35-



--------------------------------------------------------------------------------

“Customary Escrow Provisions” shall mean customary prepayment or redemption
terms relating to Escrowed Proceeds under escrow arrangements.

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the Incurrence of secured Indebtedness Incurred by a Credit
Party, the Liens on the Collateral securing which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), at the option of the Borrower and the
Collateral Agent acting together in good faith, either (i) any intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Collateral Agent and the Borrower, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) and (b) to the extent executed
in connection with the Incurrence of secured Indebtedness Incurred by a Credit
Party, the Liens on the Collateral securing which are intended to rank junior in
priority to the Liens on the Collateral securing the Obligations, at the option
of the Borrower and the Collateral Agent acting together in good faith, either
(i) an intercreditor agreement substantially in the form of the First
Lien/Second Lien Intercreditor Agreement or (ii) a customary intercreditor
agreement in form and substance reasonably acceptable to the Collateral Agent
and the Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank junior in priority to the Liens on the
Collateral securing the Obligations.

“Debt Fund Affiliate” shall mean any Affiliate of the Borrower (other than
Holdings, the Borrower or any Restricted Subsidiary of the Borrower) and any
other Affiliate of the Sponsor that is a bona fide debt fund or an investment
vehicle that is engaged in, or advises funds or other investment vehicles that
are engaged in, the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course.

“Debt Incurrence Prepayment Event” shall mean any Incurrence by the Borrower or
any of the Restricted Subsidiaries of any Indebtedness, but excluding any
Indebtedness permitted to be Incurred under Section 10.1 (other than Incremental
Term Loans Incurred in reliance on clause (i)(x) of the proviso to
Section 2.14(b), Permitted Additional Debt Incurred in reliance on
Section 10.1(u)(i)(x) and, to the extent relating to Term Loans, Credit
Agreement Refinancing Indebtedness).

“Debtor Relief Laws” shall mean the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Deferred Revenue” shall mean, at any date, the amount set forth opposite the
caption “deferred revenue” (or any like caption or included in any other
caption, including current and non-current designations) on a consolidated
balance sheet at such date; provided that such balance should be determined
excluding the effects of acquisition method accounting.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of
consideration that is not deemed to be cash or Cash Equivalents and that is
received by the Borrower or its Restricted Subsidiaries in connection with a
Disposition pursuant to Section 10.4(c) that is designated as Designated

 

-36-



--------------------------------------------------------------------------------

Non-Cash Consideration pursuant to a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent, setting forth the basis of such
valuation (less the amount of the amount of cash or Cash Equivalents received in
connection with a subsequent Disposition, redemption or repurchase of, or
collection or payment on, such Designated Non-Cash Consideration).

“Designated Sample” shall mean the number of Grocery Stores (other than online
stores) opened from and including the 25th fiscal quarter to occur prior to the
last fiscal quarter in any such Test Period to and including the 10th fiscal
quarter to occur prior to the last fiscal quarter in any such Test Period (e.g.,
for the Test Period ended June 30, 2018, the Designated Sample shall include all
Grocery Stores (other than online stores) opened during and including the first
fiscal quarter of 2012 through and including the fourth fiscal quarter of 2015).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.

“Disposition” shall have the meaning provided in Section 10.4. The terms
“Disposal”, “Dispose” and “Disposed of” shall have correlative meanings.

“Disposition Percentage” shall mean, with respect to any Asset Sale Prepayment
Event or Recovery Prepayment Event required to be applied pursuant to
Section 5.2(a)(i), the applicable percentage of Net Cash Proceeds required to be
offered on any date of determination to prepay Term Loans.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security or
other Capital Stock into which it is convertible or for which it is putable or
exchangeable) or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise, other than solely as a result of a
change of control, asset sale event or casualty, eminent domain or condemnation
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale event or casualty, eminent domain or condemnation
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations and other contingent obligations not then
due and payable), (b) is redeemable or exchangeable at the option of the holder
thereof (other than solely for Qualified Capital Stock), other than as a result
of a change of control, asset sale event or casualty, eminent domain or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty, eminent domain
or condemnation event shall be subject to the prior repayment in full of the
Loans and all other Obligations (other than Hedging Obligations under any
Secured Hedging Agreement, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations and other
contingent obligations not then due and payable), in whole or in part, or
(c) provides for the scheduled payment of dividends in cash, in each case prior
to the date that is ninety-one (91) days after the Latest Maturity Date;
provided that, if such Capital Stock is issued pursuant to any plan for the
benefit of officers, directors, employees or consultants of Holdings (or any
Parent Entity thereof), the Borrower or any of its Subsidiaries or by any such
plan to such officers, directors, employees or consultants, such Capital Stock
shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Holdings (or any Parent Entity thereof), the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such officer’s, director’s, employee’s
or consultant’s termination, death or disability.

 

-37-



--------------------------------------------------------------------------------

“Disqualified Lenders” shall mean (a) such Persons that have been specified in
writing to the Administrative Agent and/or the Lead Arrangers on or prior to the
Closing Date as being “Disqualified Lenders”, (b) those Persons who are
competitors of the Borrower and its Subsidiaries that are separately identified
in writing by the Borrower or the Sponsor from time to time to the
Administrative Agent (which shall not become effective until the next Business
Day after the date such identification is provided) and (c) in the case of each
of clauses (a) and (b), any of their Affiliates (which, for the avoidance of
doubt, shall not include any bona fide debt investment funds that are Affiliates
of the Persons referenced in clause (b) above) that are either (i) identified in
writing to the Administrative Agent by the Borrower or the Sponsor from time to
time or (ii) readily identifiable on the basis of such Affiliate’s name as an
Affiliate of such entity; provided that any Person that is a Lender and
subsequently becomes a Disqualified Lender (but was not a Disqualified Lender on
the Closing Date or at the time it became a Lender) shall not retroactively be
deemed to be a Disqualified Lender hereunder. The identity of Disqualified
Lenders may be communicated by the Administrative Agent to a Lender upon
request, but will not be otherwise posted or distributed to any Person by the
Administrative Agent.

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event.”

“Divided LLC” shall mean any LLC which has been formed upon the consummation of
an LLC Division.

“Dollars”, “U.S. Dollars” and “$” shall mean dollars in lawful currency of the
United States of America.

“Domestic Restricted Subsidiary” shall mean each Restricted Subsidiary of the
Borrower that is a Domestic Subsidiary.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any Person established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-38-



--------------------------------------------------------------------------------

“Effective Yield” shall mean, as to any Indebtedness, the effective yield paid
by the Borrower on such Indebtedness as determined by the Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
Indebtedness is calculated on the basis of a floating rate, that the “Eurodollar
Rate” or similar component of such formula is included in the calculation of
Effective Yield) or similar devices and all fees, including upfront or similar
fees or OID (amortized over the shorter of (x) the remaining Weighted Average
Life to Maturity of such Indebtedness and (y) the four years following the date
of Incurrence thereof, and, if applicable, assuming any Additional/Replacement
Revolving Credit Commitments were fully drawn) payable generally by the Borrower
to Lenders or other institutions providing such Indebtedness, but excluding any
commitment fees, arrangement fees, structuring fees, underwriting fees, closing
payments or other similar fees payable in connection therewith that are not
generally shared with all relevant Lenders (in their capacities as lenders) and,
if applicable, ticking fees accruing prior to the funding of such Indebtedness
and customary consent or amendment fees for an amendment paid generally to
consenting Lenders (and regardless of whether any such fees are paid to, or
shared in whole or in part with, any Lender); provided that, with respect to any
Indebtedness that includes a “floor”, (a) to the extent that the Reference Rate
on the date that the Effective Yield is being calculated is less than such
floor, the amount of such difference shall be deemed added to the interest rate
margin for such Indebtedness for the purpose of calculating the Effective Yield
and (b) to the extent that the Reference Rate on the date that the Effective
Yield is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (subject, in each case, to such
consents, if any, as may be required under Section 13.6(b)), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.

“Employee Investors” shall mean current, former or future the officers,
directors, managers and employees (and Controlled Investment Affiliates and
Immediate Family Members of the foregoing) of Holdings, the Borrower, the
Restricted Subsidiaries or any Parent Entity who are or who become direct or
indirect investors in Holdings, any of its Parent Entities, any Equityholding
Vehicle, or in the Borrower, including any such officers, directors, managers or
employees owning through an Equityholding Vehicle.

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, orders, demands, demand letters, claims, liens, notices
of noncompliance or violation, investigations (other than internal reports
prepared by the Borrower or any of its Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release or threatened
Release of Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the Environment.

 

-39-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable federal, state, provincial,
territorial, foreign, municipal or local statute, law, rule, regulation,
ordinance, code, permit, binding agreement issued, promulgated or entered into
by or with any Governmental Authority or rule of common law now or hereafter in
effect and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, in each case relating to pollution or the protection
of the Environment including, those relating to generation, use, handling,
storage, treatment, Release or threat of Release of Hazardous Materials or, to
the extent relating to exposure to Hazardous Materials, human health or safety.

“Equal Priority Intercreditor Agreement” shall mean the Equal Priority
Intercreditor Agreement substantially in the form of Exhibit G-1 among (x) the
Collateral Agent and (y) one or more representatives of the holders of one or
more classes of Permitted Additional Debt and/or Permitted Equal Priority
Refinancing Debt, with any immaterial changes and material changes thereto in
light of the prevailing market conditions, which material changes shall be
posted to the Lenders not less than five Business Days before execution thereof
and, if the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof.

“Equityholding Vehicle” shall mean any Parent Entity and any equityholder
thereof through which current, former or future officers, directors, employees,
managers or consultants of Holdings or the Borrower or any of their Subsidiaries
or Parent Entity hold Capital Stock of such Parent Entity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings, the Borrower or a Restricted Subsidiary thereof is
treated as a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(b), (c), (m) and (o) of
the Code.

“Escrowed Proceeds” shall mean the proceeds from the offering of any debt
securities or other Indebtedness paid into an escrow account with an independent
escrow agent on the date of the applicable offering or Incurrence pursuant to
escrow arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” shall mean each Borrowing of a Eurodollar Loan.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (a) 0.00%
and (b) the product of (i) the LIBOR in effect for such Interest Period and
(ii) Statutory Reserves

 

-40-



--------------------------------------------------------------------------------

Where,

“LIBOR” shall mean, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the applicable Bloomberg page
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays LIBOR for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBOR is quoted under either of the preceding clauses (i) or (ii), but there
is no such quotation for the Interest Period elected, LIBOR shall be equal to
the Interpolated Rate; and

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

and (b) with respect to any ABR Loan, an interest rate per annum equal to the
LIBOR in effect for an Interest Period of one month

Where,

“LIBOR” shall mean (i) the rate per annum determined by the Administrative Agent
to be the offered rate which appears on the applicable Bloomberg page which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited for deposits in Dollars with a one-month term, determined
as of approximately 11:00 a.m. (London, England time), on the day of
determination of such rate, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
LIBOR for deposits in Dollars with a one-month term, determined as of
approximately 11:00 a.m. (London, England time) on the date of determination of
such rate; provided that if LIBOR is quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for a one-month Interest
Period, LIBOR shall be equal to the Interpolated Rate.

 

-41-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided that, in each
case, if any non-cash charge represents an accrual or reserve for cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Excess Cash Flow in such future period);

(iii) decreases in Consolidated Working Capital and decreases in long-term
accounts receivable in each case as of the end of such period from the
Consolidated Working Capital and long-term accounts receivable as of the
beginning of such period (except, in the case of each of the foregoing, any such
increases or decreases that are as a result of the reclassification of items
from short-term to long-term or vice versa) (other than any such decreases or
increases, as applicable, arising from Acquisitions or Dispositions outside the
ordinary course of assets, business units or property by the Borrower or any of
the Restricted Subsidiaries completed during such period or the application of
recapitalization or purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on the Disposition of
assets, business units or property by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income;

(v) cash payments received in respect of Hedging Agreements during such period
to the extent not included in arriving at such Consolidated Net Income;

(vi) income tax expense to the extent deducted in arriving at such Consolidated
Net Income (net of any adjustments pursuant to clause (o) of Consolidated Net
Income for cash tax benefits related to the tax amortization of intangible
assets in such period); and

(vii) to the extent deducted, or not included in arriving at such Consolidated
Net Income, (A) increases in non-current deferred income tax liabilities,
(B) decreases in non-current deferred income tax assets, (C) accruals for future
lease payments in respect of closed stores plus accretion thereof, (D) increases
in non-current GAAP rent equalization and deferred rent liabilities,
(E) increases in deferred landlord allowances and (F) accretion of asset
retirement obligations recorded in accordance with GAAP;

minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges included in clauses (a) through (w) of the definition of
the term “Consolidated Net Income”;

 

-42-



--------------------------------------------------------------------------------

(ii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Financing Lease Obligations, (B) all scheduled
principal repayments of the Term Loans, Second Lien Term Loans (or any Permitted
Refinancing Indebtedness in respect thereof in accordance with the corresponding
provisions of the governing documentation thereof), Permitted Additional Debt
and Credit Agreement Refinancing Indebtedness, in each case to the extent such
payments are permitted hereunder and actually made and (C) the amount of any
mandatory prepayment of Term Loans actually made pursuant to Section 5.2(a)(i)
and any mandatory prepayment of Second Lien Term Loans actually made pursuant to
Section 5.2(a)(i) of the Second Lien Credit Agreement (or any Permitted
Refinancing Indebtedness in respect thereof in accordance with the corresponding
provisions of the governing documentation thereof) and any mandatory redemption,
repurchase, prepayment, defeasance, acquisition or similar payment of Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness pursuant to the
corresponding provisions of the governing documentation thereof, in each such
case from the proceeds of any Disposition and that resulted in an increase to
Consolidated Net Income (and have not otherwise been excluded under clause (c)
of the definition thereof) and not in excess of the amount of such increase but
excluding (1) all other prepayments, repurchases, defeasances, acquisitions,
redemptions and/or similar payments of Term Loans, Second Lien Term Loans (or
any Permitted Refinancing Indebtedness in respect thereof), Permitted Additional
Debt or Credit Agreement Refinancing Indebtedness and (2) all prepayments of
revolving credit loans and swingline loans permitted hereunder made during such
period (other than in respect of any revolving credit facility (other than in
respect of (x) the Revolving Credit Facility, any Extended Revolving Credit
Facility or Additional/Replacement Revolving Credit Facility and (y) other
revolving loans that are effective in reliance on Section 10.1(a) or
Section 10.1(u)) to the extent there is an equivalent permanent reduction in
commitments thereunder)), except to the extent financed by the Incurrence of
long-term Indebtedness by, or the issuance of Capital Stock by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;

(iii) an amount equal to the aggregate net non-cash gain on the Disposition of
property by the Borrower and the Restricted Subsidiaries during such period
(other than the Disposition of property in the ordinary course of business) to
the extent included in arriving at such Consolidated Net Income;

(iv) increases in Consolidated Working Capital and increases in long-term
accounts receivable in each case as of the end of such period from the
Consolidated Working Capital and long-term accounts receivable as of the
beginning of such period (except, in the case of each of the foregoing, any such
increases or decreases that are as a result of the reclassification of items
from short-term to long-term or vice versa) (other than any such increases or
decreases, as applicable, arising from Acquisitions or Dispositions outside the
ordinary course by the Borrower and the Restricted Subsidiaries during such
period or the application of recapitalization or purchase accounting);

 

-43-



--------------------------------------------------------------------------------

(v) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent that such expenditures were
financed by the Incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

(vi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment,
redemption, defeasance, acquisition or repurchase and/or similar payment of
Indebtedness, except to the extent that such payments were financed by the
Incurrence of long-term Indebtedness by, or the issuance of Capital Stock by, or
the making of capital contributions to, the Borrower or any of the Restricted
Subsidiaries or using the proceeds of any Disposition outside the ordinary
course of business;

(vii) without duplication of any amounts deducted pursuant to clause (iv) of the
definition of the term “Additional ECF Reduction Amounts”, the aggregate amount
of all payments paid in cash by the Borrower and the Restricted Subsidiaries
during such period in connection with, or necessary to consummate, the
Transactions;

(viii) income taxes, including penalties and interest, paid in cash in such
period;

(ix) to the extent included, or not deducted in arriving at such Consolidated
Net Income, (A) decreases in non-current deferred income tax liabilities,
(B) increases in non-current deferred income tax assets, (C) lease payments made
in respect of closed Grocery Stores, (D) decreases in non-current GAAP rent
equalization and deferred rent liabilities, (E) decreases in deferred landlord
allowances and (F) amounts paid with respect to asset retirement obligations;
and

(x) cash expenditures made in respect of Hedging Agreements during such period
to the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Bloomberg page or screen for such currency. In the
event that such rate does not appear on any Bloomberg page or screen, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange quoted to
the Administrative Agent by three major banks in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later.

 

-44-



--------------------------------------------------------------------------------

“Excluded Capital Stock” shall mean:

(a) any Capital Stock with respect to which, in the reasonable judgment of the
Borrower and the Collateral Agent as agreed in writing, the cost or other
consequences (including any material adverse tax consequences) of pledging such
Capital Stock shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom,

(b) solely in the case of any pledge of Capital Stock of any Foreign Subsidiary
or FSHCO to secure the Obligations, any Capital Stock that is Voting Stock of
such Foreign Subsidiary or FSHCO in excess of 65.0% of the outstanding Capital
Stock that is Voting Stock of such Foreign Subsidiary or FSHCO,

(c) any Capital Stock to the extent, and for so long as, the pledge thereof
would be prohibited by any Applicable Law (including financial assistance,
fraudulent conveyance, preference, thin capitalization, capital preservation or
similar laws or regulations and any legally effective requirement to obtain the
consent of any Governmental Authority to such pledge unless such consent has
been obtained),

(d) any “margin stock” (as defined in Regulation U),

(e) the Capital Stock of any Person, other than any Wholly-Owned Restricted
Subsidiary to the extent, and for so long as, the pledge of such Capital Stock
would be prohibited by the terms of any Contractual Obligation, Organizational
Document, joint venture agreement or shareholders’ agreement applicable to such
Person or legally effective Contractual Obligations or create an enforceable
right of termination in favor of any other party thereto (other than Holdings,
the Borrower or any wholly owned Restricted Subsidiary of the Borrower),

(f) the Capital Stock of any Subsidiary of a Foreign Subsidiary or any
Subsidiary of a FSHCO,

(g) the Capital Stock of any Unrestricted Subsidiary or of any Receivables
Subsidiary,

(h) any Capital Stock of any Subsidiary to the extent that the pledge of such
Capital Stock would result in material adverse Tax consequences to Holdings, the
Borrower or any Subsidiary as reasonably determined by the Borrower in
consultation with but without the consent of the Collateral Agent; and

(i) the Capital Stock of any Immaterial Subsidiary (except to the extent
perfected by a UCC or equivalent statutory financing statement).

“Excluded Contribution” shall mean the Net Cash Proceeds, the Fair Market Value
of marketable securities or the Qualified Proceeds, in each case received by the
Borrower from capital contributions to the common Capital Stock of the Borrower
or sales or issuances of common Capital Stock of the Borrower permitted
hereunder, in each case, after the Closing Date (other than any amount to the
extent used in the Cure Amount) and designated by the Borrower to the
Administrative Agent as an Excluded Contribution within 10 Business Days of the
date such capital contributions are made or the date the applicable Capital
Stock is issued or sold.

“Excluded Property” shall have the meaning provided in the Security Agreement.

 

-45-



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean:

(a) any Subsidiary that is not a wholly owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.10 (for so long as such Subsidiary remains a
non-wholly owned Subsidiary),

(b) any Subsidiary that is prohibited by (x) Applicable Law (including financial
assistance, fraudulent conveyance, preference, thin capitalization, capital
preservation or similar laws or regulations) or (y) Contractual Obligation from
guaranteeing the Obligations (and for so long as such restrictions or any
replacement or renewal thereof is in effect); provided that in the case of
clause (y), such Contractual Obligation existed on the Closing Date or, with
respect to any Subsidiary acquired by the Borrower or a Restricted Subsidiary
after the Closing Date (and so long as such Contractual Obligation was not
incurred in contemplation of such acquisition) and only for so long as such
restriction is continuing, on the date such Subsidiary is so acquired,

(c) any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a CFC,

(d) any Immaterial Subsidiary (provided that the Borrower shall not be permitted
to exclude Immaterial Subsidiaries from guaranteeing the Obligations to the
extent that (i) the aggregate amount of gross revenue for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause (d)
exceeds 10.0% of the consolidated gross revenues of the Borrower and its
Domestic Restricted Subsidiaries that are not otherwise Excluded Subsidiaries by
virtue of any of the other clauses of this definition, except for this
clause (d), for the Test Period most recently ended on or prior to the date of
determination or (ii) the aggregate amount of total assets for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause (d)
exceeds 10.0% of the aggregate amount of Consolidated Total Assets of the
Borrower and its Domestic Restricted Subsidiaries that are not otherwise
Excluded Subsidiaries by virtue of any other clauses of this definition, except
for this clause (d), as at the end of the Test Period most recently ended on or
prior to the date of determination),

(e) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower (confirmed in writing by notice to the
Borrower and the Collateral Agent), the cost or other consequences (including
any material adverse Tax consequences) of providing a guarantee shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom,

(f) each Foreign Subsidiary and each Unrestricted Subsidiary,

(g) each other Restricted Subsidiary acquired pursuant to an Acquisition or
other Investment and financed with secured Indebtedness Incurred pursuant to
Section 10.1(j) and the Liens securing which are permitted by Section 10.2(f)
(and, for the avoidance of doubt, not Incurred in contemplation of such
Acquisition or other Investment), and each Restricted Subsidiary acquired in
such Acquisition or other Investment that guarantees such Indebtedness, in each
case to the extent that, and for so long as, the documentation relating to such
Indebtedness to which such Restricted Subsidiary is a party prohibits such
Subsidiary from guaranteeing the Obligations,

(h) any Subsidiary to the extent that the guarantee of the Obligations would
result in material adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with (but without the
consent of) the Administrative Agent, and confirmed in writing by notice to the
Borrower and the Collateral Agent,

 

-46-



--------------------------------------------------------------------------------

(i) any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a guarantee unless such
consent, approval, license or authorization has been received, or is received
after commercially reasonable efforts by such Subsidiary to obtain the same,
which efforts may be requested by the Administrative Agent,

(j) any not-for-profit Subsidiaries, Captive Insurance Companies, Receivables
Subsidiary or other Special Purpose Subsidiaries designated in writing by the
Borrower from time to time to the Administrative Agent and the Collateral Agent,
and

(k) any Subsidiary that does not have the legal capacity to provide a guarantee
of the Obligations (provided that the lack of such legal capacity does not arise
from any action or omission of the Borrower or any other Credit Party).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor pursuant to the Guarantee of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee pursuant to
the Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (i) by
virtue of such Guarantor’s failure to constitute an “eligible contract
participant”, as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving pro forma effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all applicable guarantees of such Guarantor’s Swap Obligations by other Credit
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity”, as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Credit Parties and Hedge Bank applicable to
such Swap Obligations. If a Swap Obligation arises under a Master Agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to the Swap for which such guarantee
or security interest is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” shall have the meaning provided in Section 5.4(a).

“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.

“Existing Credit Agreements” shall mean (a) that certain First Lien Credit
Agreement, dated as of October 21, 2014, by and among, among others, the
Borrower, Holdings, the several banks and other financial institutions or
entities from time to time party thereto as lenders and Morgan Stanley Senior
Funding, Inc., as administrative agent and collateral agent, as amended pursuant
to Incremental Agreement No. 1, dated as of May 12, 2015, Incremental Agreement
No. 2, dated as of June 22, 2016, and Incremental Agreement No. 3, dated as of
June 14, 2017, and as further amended, amended and restated and/or supplemented
prior to the Closing Date and (b) that certain Second Lien Credit Agreement,
dated as of October 21, 2014, by and among, among others, the Borrower,
Holdings, the several banks and other financial institutions or entities from
time to time party thereto as lenders and Morgan Stanley Senior Funding, Inc.,
as administrative agent and collateral agent, as amended, amended and restated
and/or supplemented prior to the Closing Date.

 

-47-



--------------------------------------------------------------------------------

“Existing Debt Refinancing” shall mean (a) the repayment in full of all
principal, accrued and unpaid interest, fees, premium, if any, and other amounts
outstanding under the Existing Credit Agreements, other than (i) contingent
obligations not then due and payable and that by their terms survive the
termination of the Existing Credit Agreements and (ii) the Existing Letters of
Credit, and (b) the termination of all commitments to extend credit thereunder
and (c) the termination and/or release of any security interests and guarantees
in connection therewith.

“Existing Lenders” shall have the meaning provided in the recitals to this
Agreement.

“Existing Letters of Credit” shall mean all the letters of credit listed on
Schedule 1.1(b).

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.15(b).

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(b).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(b).

“Existing Term Loan Class” shall have the meaning provided in Section 2.15(a).

“Expected Cure Amount” shall have the meaning provided in Section 11.11(b).

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(b).

“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(b).

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(b).

“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a).

“Extending Lender” shall have the meaning provided in Section 2.15(c).

“Extension Agreement” shall have the meaning provided in Section 2.15(d).

“Extension Date” shall have the meaning provided in Section 2.15(e).

“Extension Election” shall have the meaning provided in Section 2.15(c).

“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.

 

-48-



--------------------------------------------------------------------------------

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Code.

“FCPA” shall have the meaning provided in Section 8.19(a).

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the Federal Funds Effective Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day.

“Fee Letter” shall mean the Agent Fee Letter, dated as of October 22, 2018,
among Morgan Stanley Senior Funding, Inc., the Borrower and Holdings.

“Fees” shall mean all amounts payable pursuant to or referred in Section 4.1.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 10.10.

“Financial Performance Covenant Event of Default” shall have the meaning
provided in Section 11.3.

“Financing Lease Obligation” shall mean, as applied to any Person, an obligation
that is required to be accounted for as a financing or capital lease (and, for
the avoidance of doubt, not a straight-line or operating lease) on both the
balance sheet and income statement for financial reporting purposes in
accordance with GAAP. At the time any determination thereof is to be made, the
amount of the liability in respect of a financing or capital lease would be the
amount required to be reflected as a liability on such balance sheet (excluding
the footnotes thereto) in accordance with GAAP.

“First Incremental Agreement” shall mean that certain Incremental Agreement,
dated as of July 23, 2019 among the Borrower, Holdings, the other Guarantors,
the Lenders party thereto and the Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

“First Incremental Agreement Effective Date” shall have the meaning provided in
the First Incremental Agreement.

“First Lien Obligations” shall mean the Obligations, any Permitted Additional
Debt Obligations (other than any Permitted Additional Debt Obligations that are
unsecured or are secured by a Lien ranking junior to the Liens securing the
Obligations (but without regard to the control of remedies)) and any Permitted
Equal Priority Refinancing Debt and Indebtedness in respect of Term Loan
Exchange Notes, collectively.

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement in substantially the form of Exhibit
G-2 dated as of the Closing Date, among Morgan Stanley Senior Funding, Inc., as
Senior Priority Representative for the First Lien Credit Agreement Secured
Parties (each as defined therein), Morgan Stanley Senior Funding, Inc., as
Second Priority Representative for the Second Lien Credit Agreement Secured
Parties (each as defined therein), the Credit Parties, and each additional
representative party thereto from time to time.

“First Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(i) Consolidated Interest Expense of such Person for such period,

(ii) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock or any Refunding Capital Stock of such Person made
during such period, and

(iii) all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Capital Stock made during such period.

“Flood Hazard Property” shall have the meaning provided in Section 9.14(c)(i).

“Flood Insurance Laws” shall mean, collectively, (a) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(c) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Plan” shall mean any pension plan maintained or contributed to by
Holdings, the Borrower or any Restricted Subsidiary with respect to their
respective employees employed outside the United States.

“Foreign Restricted Subsidiary” shall mean any Restricted Subsidiary that is not
a Domestic Subsidiary.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(b).

“FSHCO” shall mean any direct or indirect Domestic Subsidiary that has no
material assets other than (a) Capital Stock (including any debt instrument
treated as equity for U.S. federal income tax purposes) or (b) Capital Stock and
Indebtedness of one or more direct or indirect Foreign Subsidiaries that are
CFCs.

 

-50-



--------------------------------------------------------------------------------

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any such Restricted Subsidiary, to
a date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to Section 1.3(a).
Notwithstanding the foregoing, at any time after adoption of IFRS by the
Borrower for its financial statements and reports for all financial reporting
purposes, the Borrower may elect to apply IFRS for all purposes of this
Agreement and the other Credit Documents, in lieu of United States GAAP, and,
upon any such election, references herein or in any other Credit Document to
GAAP shall be construed to mean IFRS as in effect from time to time; provided
that (a) any such election once made shall be irrevocable (and shall only be
made once), (b) all financial statements and reports required to be provided
after such election pursuant to this Agreement shall be prepared on the basis of
IFRS and (c) from and after such election, all ratios, computations and other
determinations (i) based on GAAP contained in this Agreement shall be computed
in conformity with IFRS and (ii) in this Agreement that require the application
of GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP; provided, further, that in the event of any such election
by the Borrower, any financial ratio calculations or thresholds (including the
Financial Performance Covenant) in this Agreement may be recalibrated to reflect
the election to implement IFRS so long as (1) such recalibration is limited to
changes in the calculation of such thresholds or covenant levels due to the
effect of differences between GAAP and IFRS, (2) the recalibrated ratios and
calculations shall be mutually agreed between the Administrative Agent and the
Borrower, unless the Required Lenders have given notice of their objection to
such recalibration within five Business Days of receiving notice thereof, and
(3) any such recalibration shall be done in a manner such that after giving
effect to such recalibration, the recalibrated thresholds and covenant levels
shall be consistent with the intention of the respective thresholds and covenant
levels calculated under GAAP prior to such election. The Borrower shall give
notice of any election to the Administrative Agent with 10 Business Days of such
election. For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, province,
territory, municipality or other political subdivision thereof, and any entity,
body or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
the PBGC and other quasi-governmental entities established to perform such
functions.

“Grocery Stores” shall mean stores, locations and outlets, including physical
and online stores, of the Borrower and its Restricted Subsidiaries.

“Guarantee” shall mean the First Lien Guarantee, dated as of the Closing Date,
made by each Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit A.

 

-51-



--------------------------------------------------------------------------------

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors” shall mean (a) Holdings, (b) each wholly owned Domestic Subsidiary
of the Borrower that is Restricted Subsidiary (other than an Excluded
Subsidiary) on the Closing Date, (c) the Borrower (other than with respect to
its own Obligations) and (d) each Subsidiary of the Borrower that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contains dielectric fluid containing
regulated levels of polychlorinated biphenyls, asbestos, asbestos-containing
materials, mold and radon gas; (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
waste”, “waste”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, “subject waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
Applicable Law pertaining to pollution or the protection of the Environment; and
(c) any other chemical, material or substance, which is prohibited, limited or
regulated by any Applicable Law pertaining to pollution or the protection of the
Environment.

“Hedge Bank” shall mean any Person that is a counterparty to a Hedging Agreement
with a Credit Party or one of its Restricted Subsidiaries, in its capacity as
such, and that either (i) is a Lender, an Agent, a Lead Arranger, a Joint
Bookrunner or an Affiliate of a Lender, an Agent, a Lead Arranger or a Joint
Bookrunner at the time it enters into such Hedging Agreement or (ii) becomes a
Lender, an Agent or an Affiliate of a Lender or an Agent after it has entered
into such Hedging Agreement; provided that no such Person (except an Agent)
shall be considered a Hedge Bank until such time as it shall have delivered
written notice to the Collateral Agent that such a transaction has been entered
into and that such Person constitutes a Hedge Bank entitled to the benefits of
the Security Documents. For purposes of the preceding sentence, a Person may
deliver one notice confirming that it constitutes a “Hedge Bank” with respect to
all Hedging Agreements entered into pursuant to a specified Master Agreement.
For the avoidance of doubt, each Agent shall constitute a Hedge Bank to the
extent it has entered into a Hedging Agreement.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other

 

-52-



--------------------------------------------------------------------------------

similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

“Historical Financial Statements” shall mean (a) audited consolidated balance
sheets of the Borrower and its consolidated subsidiaries as at the end of, and
the related audited consolidated statements of income and cash flows of the
Borrower and its consolidated subsidiaries for, the fiscal years ended
December 31, 2016 and December 31, 2017 and (b) an unaudited consolidated
balance sheet of the Borrower and its consolidated subsidiaries as of June 30,
2018, and the related unaudited consolidated statements of income and cash flows
of the Borrower and its consolidated subsidiaries for the six-month period ended
June 30, 2010.

“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) at the election of the Borrower, any other Person or Persons
(the “New Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings
or of any Parent Entity of Holdings (or the previous New Holdings, as the case
may be) (the “Previous Holdings”) but not the Borrower; provided that (a) such
New Holdings directly or indirectly owns 100.0% of the Capital Stock of the
Borrower, (b) the New Holdings shall expressly assume all the obligations of the
Previous Holdings under this Agreement and the other Credit Documents pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (c) the New Holdings shall have delivered to the
Administrative Agent a certificate of an Authorized Officer stating that such
substitution and any supplements to the Credit Documents preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, (d) if reasonably requested by the Administrative
Agent, an opinion of counsel in form and substance reasonably satisfactory to
the Administrative Agent shall be delivered by the Borrower to the
Administrative Agent to the effect that, without limitation, such substitution
does not breach or result in a default under this Agreement or any other Credit
Document, (e) all Capital Stock of the Borrower and substantially all of the
other assets of the Previous Holdings are contributed or otherwise transferred
to such New Holdings and pledged to secure the Obligations and (f) no Event of
Default has occurred and is continuing at the time of such substitution and such
substitution does not result in any Event of Default or material Tax liability;
provided, further, that if each of the foregoing is satisfied, the Previous
Holdings shall be automatically released from all its obligations under the
Credit Documents and any reference to “Holdings” in the Credit Documents shall
be meant to refer to the “New Holdings.”

“Holdings Termination Event” shall have the meaning provided in Section 1.11(h).

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period most recently ended on or prior
to such determination date were an amount equal to or less than 5.0% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such Test Period were an amount equal to or less than 5.0% of
the consolidated gross revenues of the Borrower and its Restricted Subsidiaries
for such Test Period, in each case determined in accordance with GAAP.

 

-53-



--------------------------------------------------------------------------------

“Immediate Family Members” shall mean with respect to any individual, such
individual’s estate, heirs, legatees, distributees, child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any person sharing an individual’s household
(other than an unrelated tenant or employee) and any trust, partnership or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals or any private foundation or fund that is controlled by
any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

“Incremental Agreement” shall have the meaning provided in Section 2.14(e).

“Incremental Base Amount” shall mean, as of any date of determination, (a) (x)
the greater of $160,000,000 and (y) 100.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to such date of determination (measured as of such date) based upon
the Internal Financial Statements most recently available on or prior to such
date (less the aggregate principal amount of Second Lien Incremental Facilities
then outstanding and Incurred in reliance on (after giving effect to any
applicable reclassification thereof) the Second Lien Incremental Base Amount)
plus (b) (i) the aggregate principal amount of (A) Term Loans voluntarily
prepaid prior to such date pursuant to Section 5.1, (B) Second Lien Term Loans
voluntarily prepaid prior to such date pursuant to Section 5.1 of the Second
Lien Credit Agreement (or, in accordance with the corresponding provisions of
the documentation governing any Indebtedness representing secured Permitted
Refinancing Indebtedness in respect thereof) and (C) secured Permitted
Additional Debt and secured Credit Agreement Refinancing Indebtedness
voluntarily prepaid, repurchased, defeased, acquired or redeemed, (ii) the
aggregate amount of Indebtedness retired pursuant to the repurchase of Term
Loans, Second Lien Terms Loans, secured Permitted Additional Debt and secured
Credit Agreement Refinancing Indebtedness to the extent permitted under
Section 5.2(a)(i) of this Agreement and to the extent permitted under
Section 5.2(a)(i) of the Second Lien Credit Agreement (or, in accordance with
the corresponding provisions of the documentation governing any Indebtedness
representing secured Permitted Refinancing Indebtedness in respect thereof) and
(iii) the aggregate principal amount of all permanent reductions of Revolving
Credit Commitments, Extended Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments pursuant to Section 4.2
effected prior to such date (for the avoidance of doubt, excluding any such
commitment reductions required by the proviso to Section 2.14(b) or in
connection with the Incurrence of any Credit Agreement Refinancing Indebtedness
Incurred to Refinance any Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments and/or Extended Revolving Credit Commitments), in
each case of this clause (b), except to the extent financed by the Incurrence of
long-term Indebtedness (including, for the avoidance of doubt, any such
Indebtedness Incurred under a revolving credit facility Incurred as Permitted
Additional Debt or otherwise Incurred under Section 2.14) by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business.

“Incremental Commitments” shall have the meaning provided in Section 2.14(a).

“Incremental Facilities” shall have the meaning provided in Section 2.14(a).

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

 

-54-



--------------------------------------------------------------------------------

“Incremental Ratio Debt Amount” shall have the meaning provided in
Section 2.14(b) and Section 10.1(u).

“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).

“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f)(ii).

“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).

“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.

“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Incremental/Refinancing Maturity Limitation Excluded Amount” shall mean an
amount equal to the greater of (x) $120,000,000 and (y) 75.0% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the Test Period most
recently ended on or prior to such date of determination (measured as of such
date) based upon the Internal Financial Statements most recently available on or
prior to such date minus the sum of (x) the aggregate amount of Incremental Term
Loans Incurred without regard to clause (B) of Section 2.14(c)(i), (y) the
aggregate amount of Credit Agreement Refinancing Indebtedness Incurred without
regard to the requirements under clause (ii) of the definition of “Credit
Agreement Refinancing Indebtedness” pursuant to sub-clause (y) of the proviso to
such clause (ii) and (z) the aggregate amount of Permitted Additional Debt
Incurred without regard to the requirements under clause (a) of the definition
of “Permitted Additional Debt”.

“Incur” shall mean create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 10.1:

(a) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

(b) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms; and

(c) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of prepayment, redemption, repurchase,
defeasance, acquisition or similar payment or making of a mandatory offer to
prepay, redeem, repurchase, defease, acquire or similarly pay such Indebtedness;

will not be deemed to be the Incurrence of Indebtedness.

 

-55-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving pro forma effect to any prior drawings or
reductions which have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net Hedging Obligations of such Person;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current trade or other ordinary course
payables or liabilities or accrued expenses (but not any refinancings,
extensions, renewals, or replacements thereof) Incurred in the ordinary course
of business and maturing within 365 days after the Incurrence thereof except if
such trade or other ordinary course payables or liabilities or accrued expenses
bear interest, (ii) any earn-out or similar obligation, unless such obligation
has not been paid within 30 days after becoming due and payable and becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) obligations resulting from take-or-pay contracts entered into in the
ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Financing Lease Obligations;

(g) all obligations of such Person in respect of Disqualified Capital Stock; and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing;

provided that Indebtedness shall not include (i) prepaid or Deferred Revenue
arising in the ordinary course of business, (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset, (iii) amounts owed to dissenting equityholders in
connection with, or as a result of, their exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto (including any accrued interest), with respect to the
Transactions, Permitted Change of Control or any other Acquisition permitted
under the Credit Documents, (iv) liabilities associated with customer
prepayments and deposits and other accrued obligations (including transfer
pricing), in each case incurred in the ordinary course of business,
(v) Non-Financing Lease Obligations or other obligations under or in respect of
straight-line leases, operating leases or Sale Leasebacks (except resulting in
Financing Lease Obligations), (vi) customary obligations under employment
agreements and deferred compensation arrangements, (vii) contingent post-closing
purchase price adjustments, non-compete or consulting obligations or earn-outs
to which the seller in an Acquisition or Investment may become entitled and
(viii) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower or any of its Restricted Subsidiary solely by reason of “pushdown”
accounting under GAAP.

 

-56-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person and (B) in the case of Holdings, the Borrower and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business or consistent with past practice. The amount of any
net Hedging Obligations on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) above shall, unless such Indebtedness has been assumed by
such Person, be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Parties” shall have the meaning provided in Section 13.5(a)(iii).

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent under
Section 9.1 for the first full fiscal quarterly or annual period of the Borrower
completed after the Closing Date.

“Initial Revolving Borrowing Amount” shall mean the amount of one or more
Borrowings of Revolving Credit Loans on the Closing Date.

“Initial Term Loan” shall mean (a) prior to the First Incremental Agreement
Effective Date, the loans made on the Closing Date pursuant to Section 2.1(a)
and, (b) from and after the First Incremental Agreement Effective Date and prior
to the Second Incremental Agreement Effective Date, the 2019 Term Loans made on
the First Incremental Agreement Effective Date pursuant to the First Incremental
Agreement and (c) from and after the Second Incremental Agreement Effective
Date, the 2020 Term Loans made on the Second Incremental Agreement Effective
Date pursuant to the Second Incremental Agreement.

“Initial Term Loan Commitment” shall mean (a) in the case of each Lender that is
a Lender on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Initial Term Loan Commitment,” (b) in the
case of each 2019 Term Lender, the amount of such Lender’s 2019 Term Loan
Commitment under the First Incremental Agreement (including, for the avoidance
of doubt, the amount allocated to each Rollover Lender (as defined in the First
Incremental Agreement), (c) in the case of each 2020 Term Lender, the amount of
such Lender’s 2020 Term Loan Commitment under the Second Incremental Agreement
(including, for the avoidance of doubt, the amount allocated to each Rollover
Lender (as defined in the Second Incremental Agreement) and (c) in the case of
any Lender that becomes a Lender after the Closing Date or, the First
Incremental Agreement Effective Date or the Second Incremental Agreement
Effective Date, as applicable, the amount specified as such Lender’s “Initial
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Term Loan Commitment, in each case
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial Term Loan Commitments as of the Closing Date was
$725,000,000 and, the aggregate amount of the Initial Term Loan Commitments as
of the First Incremental Agreement Effective Date iswas $475,187,500 and the
aggregate amount of the Initial Term Loan Commitments as of the Second
Incremental Agreement Effective Date is $460,000,000.

“Initial Term Loan Facility” shall mean (a) prior to the First Incremental
Agreement Effective Date, the Closing Date Term Loan Facility and, (b) from and
after the First Incremental Agreement Effective Date and prior to the Second
Incremental Agreement Effective Date, the facility under which

 

-57-



--------------------------------------------------------------------------------

the 2019 Term Loans are made available on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement and (b) from and
after the Second Incremental Agreement Effective Date, the facility under which
the 2020 Term Loans are made available on the Second Incremental Agreement
Effective Date pursuant to the Second Incremental Agreement.

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean the seventh anniversary of the
Closing Date, or if such anniversary of the Closing Date is not a Business Day,
the Business Day immediately following such anniversary.

“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit L hereto, executed by
Holdings, the Borrower and each other Restricted Subsidiary of the Borrower
party thereto.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

“Internal Financial Statements” shall mean the most recent annual or quarterly
financial statements of the Borrower that are internally available at the
Borrower.

“Interpolated Rate” shall mean, in relation to LIBOR, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBOR (as used in the definition of the term “Eurodollar
Rate”) for the longest period (for which LIBOR is available) which is less than
the Interest Period of that Loan; and

(b) the applicable LIBOR (as used in the definition of the term “Eurodollar
Rate”) for the shortest period (for which LIBOR is available) which exceeds the
Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee Obligation
with respect to any obligation of, or purchase or other acquisition of any other
Indebtedness or equity participation or interest in, another Person, including
any partnership or Joint Venture interest in such other Person, excluding, in
the case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of the property and assets or business of another Person or assets
constituting a business unit, line of business or division of such Person. The
amount, as of any date of determination, of (i) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, minus any payments in cash or Cash Equivalents actually received by such
investor representing interest in respect of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan

 

-58-



--------------------------------------------------------------------------------

or advance after the date thereof, (ii) any Investment in the form of a
guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by an Authorized
Officer of the Borrower, (iii) any Investment in the form of a transfer of
Capital Stock or other non-cash property or services by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Capital Stock or other property or
services as of the time of the transfer, minus any payments actually received by
such investor representing a Return in respect of such Investment, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (iv) any Investment (other than any Investment referred to
in clause (i), (ii) or (iii) above) by the specified Person in the form of a
purchase or other acquisition for value of any Capital Stock, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment, except that the amount of any Investment in the form of an
Acquisition shall be the Acquisition Consideration, minus (i) the amount of any
portion of such Investment that has been repaid to the investor as a Return in
respect of such Investment (without duplication of amounts increasing the
Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 10.5, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by an Authorized Officer of the
Borrower. For the avoidance of doubt, if the Borrower or any Restricted
Subsidiary issues, sells or otherwise Disposes of any Capital Stock of a Person
that is a Restricted Subsidiary such that, after giving effect thereto, such
Person is no longer a Restricted Subsidiary, any Investment by the Borrower or
any Restricted Subsidiary in such Person remaining after giving effect thereto
shall not be deemed to be a new Investment at such time.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean, (a) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof (other than Cash Equivalents), (b) securities or debt
instruments with an Investment Grade Rating, but excluding any debt securities
or instruments constituting loans or advances among the Borrower and its
Subsidiaries, (c) investments in any fund that invests at least 95.0% of its
assets in investments of the type described in clauses (a) and (b) above, which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“Investors” shall mean, collectively, the Sponsor and the Employee Investors.

“IPO” shall mean (a) the initial underwritten public offering (other than a
public offering pursuant to a registration statement on Form S-8) of common
Capital Stock in Holdings, the Borrower or a Parent Entity of Holdings (whether
alone or in connection with a secondary public offering) or (b) the acquisition,
purchase, merger or combination of Holdings, the Borrower or a Parent Entity of
Holdings, by, or with, a publicly traded special acquisition company that (i) is
an entity organized or existing under the laws of the United States, any State
thereof or the District of Columbia, (ii) prior to the IPO, shall have engaged
in no business or activities in any material respect other than activities
related to becoming and acting as a publicly traded special acquisition company
and entry into the IPO and (iii) immediately prior to the IPO, shall have no
material assets other than cash and Cash Equivalents; provided that any merger
or combination pursuant to this sentence involving Holdings shall comply with
the requirements of Section 10.9(b).

 

-59-



--------------------------------------------------------------------------------

“IPO Entity” shall mean, at any time at and after an IPO, Holdings, the Borrower
or a Parent Entity of Holdings, as the case may be, the Capital Stock in which
were issued or otherwise sold pursuant to the IPO or, in the case of an IPO
described in clause (b) of the definition thereof, the publicly traded entity
immediately following such IPO, so long as such entity is Holdings or a Parent
Entity of Holdings.

“IPO Listco” shall mean a wholly owned subsidiary of Holdings or of any Parent
Entity thereof formed in contemplation of an IPO to become the IPO Entity.
Holdings shall, promptly following its formation, notify the Administrative
Agent of the formation of any IPO Listco that is a Subsidiary of Holdings.

“IPO Reorganization Transactions” shall mean, collectively, the transactions
taken in connection with and reasonably related to consummating an IPO,
including the (a) formation and ownership of IPO Shell Companies, (b) entry
into, and performance of, (i) a reorganization agreement among any of Holdings,
its Subsidiaries, Parent Entities and/or IPO Shell Companies implementing IPO
Reorganization Transactions and other reorganization transactions in connection
with an IPO so long as after giving effect to such agreement and the
transactions contemplated thereby, the value of the Collateral, taken as a
whole, and the value of the Guarantees, taken as a whole, would not be
materially impaired and (ii) customary underwriting agreements in connection
with an IPO and any future follow-on underwritten public offerings of common
Capital Stock in the IPO Entity, including the provision by such IPO Entity and
any Affiliate thereof of customary representations, warranties, covenants and
indemnification to the underwriters thereunder, (c) the merger of any IPO
Subsidiary with one or more direct or indirect holders of Capital Stock in
Holdings or the Borrower with any IPO Subsidiary surviving and holding, directly
or indirectly, Capital Stock in Holdings or the Borrower and no other material
assets or the dividend or other distribution by Holdings or the Borrower of
Capital Stock of IPO Shell Companies or any other transfer of ownership,
directly or indirectly, to the holders of Capital Stock of Holdings or the
Borrower, (d) the amendment and/or restatement of organization documents of
Holdings or the Borrower and any IPO Subsidiaries, (e) the issuance of Capital
Stock of IPO Shell Companies to the direct or indirect holders of Capital Stock
of Holdings or the Borrower in connection with any IPO Reorganization
Transactions, (f) the making of Restricted Payments to (or Investments in) an
IPO Shell Company or Holdings or the Borrower or any Subsidiaries to permit
Holdings or the Borrower to make distributions or other transfers, directly or
indirectly, to IPO Listco, in each case solely for the purpose of paying, and
solely in the amounts necessary for IPO Listco to pay, IPO-related expenses and
the making of such distributions by Holdings or the Borrower, (g) the repurchase
by IPO Listco, directly or indirectly, of its Capital Stock from Holdings or the
Borrower or any of its Subsidiaries, (h) the entry into an exchange agreement,
pursuant to which the direct or indirect holders of Capital Stock in Holdings or
the Borrower and certain non-economic/voting Capital Stock in IPO Listco will be
permitted to exchange such interests for certain economic/voting Capital Stock
in IPO Listco, (i) any issuance, dividend or distribution, directly or
indirectly, of the Capital Stock of the IPO Shell Companies or other Disposition
of ownership thereof to the IPO Shell Companies and/or the direct or indirect
holders of Capital Stock of Holdings or the Borrower and (j) all other
transactions reasonably incidental to, or necessary for the consummation of, the
foregoing so long as after giving effect to such agreement and the transactions
contemplated thereby, the value of the Collateral, taken as a whole, and the
value of the Guarantees, taken as a whole, would not be materially impaired.

“IPO Shell Company” shall mean each of IPO Listco and IPO Subsidiary.

 

-60-



--------------------------------------------------------------------------------

“IPO Subsidiary” shall mean a wholly owned subsidiary of IPO Listco formed in
contemplation of, and to facilitate, IPO Reorganization Transactions and an IPO.
Holdings shall, promptly following its formation, notify the Administrative
Agent of the formation of an IPO Subsidiary that is a Subsidiary of Holdings.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of the Letter of Credit Issuer and relating to such Letter of Credit.

“Joint Bookrunners” shall mean Morgan Stanley Senior Funding, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Deutsche Bank Securities Inc.
and Jefferies Finance LLC, each in its capacity as joint bookrunner.

“Joint Venture” shall mean a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

“Junior Debt” shall mean any Subordinated Indebtedness of any Credit Party.

“Junior Debt Documentation” shall mean any document or instrument issued or
executed with respect to any Junior Debt.

“Junior Debt Payment” shall have the meaning provided in Section 10.7(a).

“Latest Maturity Date” shall mean, with respect to the Incurrence of any
Indebtedness or the issuance of any Capital Stock, the latest Maturity Date
applicable to any Credit Facility that is outstanding hereunder as determined on
the date such Indebtedness is Incurred or such Capital Stock is issued.

“LCT Election” shall have the meaning provided in Section 1.10.

“LCT Test Date” shall have the meaning provided in Section 1.10.

“Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc. and Jefferies Finance
LLC, each in its capacity as lead arranger.

“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14 (including, for the avoidance of doubt, the 2019 Term
Lenders under the First Incremental Agreement and the 2020 Term Lenders under
the Second Incremental Agreement), in each case other than a Person who ceases
to hold any outstanding Loans, Letter of Credit Exposure, Swingline Exposure or
any Commitment.

 

-61-



--------------------------------------------------------------------------------

“Lender Default” shall mean (a) the refusal (in writing) or failure of any
Revolving Credit Lender (which term, for purposes of this definition, shall also
include any Lender under an Additional/Replacement Revolving Credit Facility) to
make available its portion of any Incurrence of Revolving Credit Loans or
participations in Letters of Credit or Swingline Loans, which refusal or failure
is not cured within one Business Day after the date of such refusal or failure,
(b) the failure of any Revolving Credit Lender to pay over to the Administrative
Agent, any Letter of Credit Issuer, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, (c) the notification by a Revolving Credit Lender to the
Borrower, the Collateral Agent or the Administrative Agent that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
this Agreement, (d) the failure by a Revolving Credit Lender to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its obligations under this Agreement (e) the admission of a Distressed
Person in writing that it is insolvent or such Distressed Person becomes subject
to a Lender-Related Distress Event or (f) any Lender has become the subject of a
Bail-In Action.

“Lender-Related Distress Event” shall mean, with respect to any Revolving Credit
Lender (which term, for purposes of this definition, shall also include any
Lender under an Additional/Replacement Revolving Credit Facility), that such
Revolving Credit Lender or any person that directly or indirectly controls such
Revolving Credit Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation or winding up, or such Distressed Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any governmental authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt or no longer
viable, or if any governmental authority having regulatory authority over such
Distressed Person has taken control of such Distressed Person or has taken steps
to do so; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interests in any Revolving Credit Lender or any person that directly or
indirectly controls such Revolving Credit Lender by a governmental authority or
an instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contract or
agreements made by such person or its parent entity.

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the date when
made or refinanced as a Borrowing.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

 

-62-



--------------------------------------------------------------------------------

“Letter of Credit Issuer” shall mean (a) Morgan Stanley Senior Funding, Inc.,
(b) Bank of America, N.A., (c) Deutsche Bank AG New York Branch, (d) Jefferies
Finance LLC and (e) any one or more Persons who shall become a Letter of Credit
Issuer pursuant to Section 3.6. Any Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by
Affiliates, unaffiliated financial institutions or other designees of such
Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate, unaffiliated financial institution or
designee with respect to Letters of Credit issued by such Affiliate,
unaffiliated financial institution or designee and the term “Letter of Credit”
shall include any Letter of Credit issued by such Affiliate, unaffiliated
financial institution or designee. In the event that there is more than one
Letter of Credit Issuer at any time, references herein and in the other Credit
Documents to the Letter of Credit Issuer shall be deemed to refer to the Letter
of Credit Issuer in respect of the applicable Letter of Credit or to all Letter
of Credit Issuers, as the context requires. Notwithstanding anything herein to
the contrary, unless separately agreed with the Borrower, none of Morgan Stanley
Senior Funding, Inc., Bank of America, N.A., Deutsche Bank AG New York Branch or
Jefferies Finance LLC, nor any of their respective branches, Affiliates,
unaffiliated financial institutions or designees shall be required to issue any
commercial or trade letters of credit hereunder.

“Letter of Credit Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date.

“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms, but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).

“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).

“Letter of Credit Request” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by a Letter of Credit Issuer.

“Letter of Credit Sub-Commitment” shall mean $35,000,000, as the same may be
reduced from time to time pursuant to Section 4.2(b).

“Letter of Credit Sub-Commitment Obligation” shall mean, in the case of each
Letter of Credit Issuer that is a Letter of Credit Issuer on the Closing Date,
the amount set forth opposite such Lender’s name on Schedule 1.1(a) as such
Letter of Credit Issuer’s “Letter of Credit Sub-Commitment Obligation” (as such
amount may be amended from time to time with the consent of the Borrower and the
applicable Letter of Credit Issuer).

“Lien” shall mean any mortgage, pledge, deed of trust, security interest,
hypothecation, lien (statutory or other) or similar encumbrance and any
easement, right-of-way, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall a Non-Financing Lease Obligation be deemed to be a Lien.

 

-63-



--------------------------------------------------------------------------------

“Limited Condition Transaction” shall mean any (a) prepayment, redemption,
repurchase, defeasance, acquisition or similar payment of Indebtedness or
Capital Stock transaction that requires irrevocable notice in advance thereof or
(b)(i) Permitted Change of Control or (ii) Acquisition (or proposed Acquisition)
by the Borrower and/or one or more of its Restricted Subsidiaries permitted by
this Agreement or any transaction that, if consummated would constitute an
Acquisition or Permitted Change of Control, in each case whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

“LLC” shall mean any limited liability company organized or formed under the
laws of the State of Delaware.

“LLC Division” shall mean the statutory division of any LLC into two or more
LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act.

“Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan, Extended Revolving Credit Loan, Swingline Loan (including any
swingline loan pursuant to any Extended Revolving Credit Commitments or any
Additional/Replacement Revolving Credit Commitments) or Term Loan made by any
Lender hereunder.

“Losses” shall have the meaning provided in Section 13.5(a)(iii).

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d)(ii).

“Market Capitalization” shall mean an amount equal to (a) the total number of
issued and outstanding shares of common Capital Stock of the Borrower, Holdings
or any Parent Entity on the date of the declaration of a Restricted Payment
permitted pursuant to Section 10.6(m) multiplied by (b) the arithmetic mean of
the closing prices per share of such common Capital Stock on the principal
securities exchange on which such common Capital Stock are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Market Convention Rate” shall have the meaning provided in Section 2.10(d).

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.

“Material Adverse Effect” shall mean a circumstance or condition that would,
individually or in the aggregate, materially and adversely affect (a) the
business, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit Parties
(taken as a whole) to perform their payment obligations under the Credit
Documents or (c) the rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders under the Credit Documents.

“Material Junior Debt” shall mean Junior Debt in an aggregate principal amount
exceeding $35,000,000.

“Material Real Property” shall mean any parcel or parcels of Real Property owned
in fee by any Credit Party, now or hereafter, having a Fair Market Value (on a
per property basis) of at least $10,000,000. For the purpose of determining the
relevant value under this Agreement with respect to the preceding clause, such
value shall be determined as of (x) the Closing Date for Real Property now
owned, (y) the date of acquisition for Real Property acquired after the Closing
Date or (z) the date on which the entity owning such Real Property becomes a
Credit Party after the Closing Date, in each case as determined in good faith by
the Borrower.

 

-64-



--------------------------------------------------------------------------------

“Maturity Date” shall mean, as to the applicable Loan or Commitment, the Initial
Term Loan Maturity Date, any Incremental Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any Class of
Additional/Replacement Revolving Credit Commitments or any maturity date related
to any Class of Extended Term Loans or any Class of Extended Revolving Credit
Commitments, as applicable.

“Maximum Tender Condition” shall have the meaning provided in Section 2.17(d).

“MFN Exceptions” shall have the meaning provided in Section 2.14(c).

“MFN Protection” shall have the meaning provided in Section 2.14(c).

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans, $5,000,000 (or such lesser amount as may be agreed by the Administrative
Agent or as may be required in order to accommodate Borrowings described under
Section 2.14(b)), (b) with respect to a Borrowing of Revolving Credit Loans,
$1,000,000 and (c) with respect to a Borrowing of Swingline Loans, $100,000.

“Minimum Tender Condition” shall have the meaning provided in Section 2.17(d).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
creating a Lien on such Mortgaged Property, substantially in such form as may be
reasonably agreed between the Borrower and the Collateral Agent.

“Mortgaged Property” shall mean (a) the Real Property identified on Schedule
1.1(c) and (b) all Real Property owned in fee with respect to which a Mortgage
is required to be granted pursuant to Section 9.14(b).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower, a Restricted
Subsidiary or an ERISA Affiliate contributes, has an obligation to contribute or
had an obligation to contribute over the five preceding calendar years.

“Necessary Cure Amount” shall have the meaning provided in Section 11.11(b).

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, Incurrence
of Indebtedness, any issuance of Capital Stock or any capital contribution or
any Disposition of any Investment (including any Designated Non-Cash
Consideration), (a) the gross cash proceeds (including payments from time to
time in respect of installment or earn-out obligations, if applicable, but only
as and when received and, with respect to any Recovery Event, any insurance
proceeds, eminent domain awards or condemnation awards in respect of such
Recovery Event) received by or on behalf of the Borrower or any of the
Restricted Subsidiaries in respect of such Prepayment Event, Incurrence of
Indebtedness, issuance of Capital Stock, receipt of a capital contribution or
Disposition of any Investment, less (b) the sum of:

 

-65-



--------------------------------------------------------------------------------

(i) in the case of any Prepayment Event or such Disposition, the amount, if any,
of all Taxes paid or estimated to be payable by any Parent Entity, the Borrower
or any of the Restricted Subsidiaries in connection with such Prepayment Event
or such Disposition (including withholding taxes imposed on the repatriation or
expatriation of any such Net Cash Proceeds),

(ii) in the case of any Prepayment Event or such Disposition, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any amounts deducted pursuant to clause (i) above) (x) associated
with the assets that are the subject of such Prepayment Event or such
Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,

(iii) in the case of any Prepayment Event or such Disposition, the amount of any
principal amount, premium or penalty, if any, interest or other amounts on any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event or such Disposition to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event or such Disposition and such Indebtedness
is actually so repaid (other than Indebtedness outstanding under the Credit
Documents, the Second Lien Credit Documents or otherwise subject to a Customary
Intercreditor Agreement and any costs associated with the unwinding of any
Hedging Obligations in connection with such transaction),

(iv) in the case of any Asset Sale Prepayment Event, the amount of any proceeds
of such Asset Sale Prepayment Event that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 9.13); provided that:

(A) the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if applicable;

(B) any portion of such proceeds that has not been so reinvested or made subject
to an Acceptable Reinvestment Commitment within the Reinvestment Period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the later of (1) the last day of the Reinvestment Period and (2)
180 days after the date that the Borrower or such Restricted Subsidiary shall
have entered into an Acceptable Reinvestment Commitment and (y) be offered to be
applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i), to
the prepayment of Second Lien Term Loans in accordance with Section 5.2(a)(i) of
the Second Lien Credit Agreement (to the extent permitted by the documentation
governing the First Lien Obligations and not otherwise required to be applied to
First Lien Obligations) (or any Indebtedness representing secured Permitted
Refinancing Indebtedness in respect thereof in accordance with the corresponding
provisions of the governing documentation thereof) or to the prepayment,
repurchase, defeasance, acquisition, redemption or similar payment of any
secured Permitted Additional Debt or secured Credit Agreement Refinancing
Indebtedness pursuant to the corresponding provisions of the governing
documentation thereof, in any such case to the extent permitted under
Section 5.2(a)(i); and

 

-66-



--------------------------------------------------------------------------------

(C) any proceeds subject to an Acceptable Reinvestment Commitment that is
(I) later canceled or terminated for any reason before such proceeds are applied
in accordance therewith or (II) not consummated (i.e., the reinvestment
contemplated by such Acceptable Reinvestment Commitment is not made) shall be
applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i), to
the prepayment of Second Lien Term Loans in accordance with Section 5.2(a)(i) of
the Second Lien Credit Agreement (to the extent permitted by the documentation
governing the First Lien Obligations and not otherwise required to be applied to
First Lien Obligations) (or any Indebtedness representing secured Permitted
Refinancing Indebtedness in respect thereof in accordance with the corresponding
provisions of the governing documentation thereof) or to the prepayment,
repurchase, defeasance, acquisition, redemption or similar payment of any
secured Permitted Additional Debt or secured Credit Agreement Refinancing
Indebtedness pursuant to the corresponding provisions of the governing
documentation thereof, in any such case to the extent permitted under
Section 5.2(a)(i), unless the Borrower or the applicable Restricted Subsidiary
enters into another Acceptable Reinvestment Commitment with respect to such
proceeds prior to the end of the Reinvestment Period,

(v) in the case of any Recovery Prepayment Event, the amount of any proceeds of
such Recovery Prepayment Event (x) that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 9.13), including for the repair, restoration or replacement
of the asset or assets subject to such Recovery Prepayment Event, or (y) for
which the Borrower or the applicable Restricted Subsidiary has provided a
Restoration Certification prior to the end of the Reinvestment Period; provided
that:

(A) the Borrower or the applicable Restricted Subsidiary shall comply with
Sections 9.10, 9.11 and 9.14(b) with respect to such reinvestment if applicable;

(B) any portion of such proceeds that has not been so reinvested or made subject
to an Acceptable Reinvestment Commitment or Restoration Certification within the
Reinvestment Period shall (x) be deemed to be Net Cash Proceeds of a Recovery
Prepayment Event occurring on the later of (1) the last day of the Reinvestment
Period and (2) 180 days after the date that the Borrower or such Restricted
Subsidiary shall have entered into an Acceptable Reinvestment Commitment or
shall have provided a Restoration Certification and (y) be applied to the
prepayment of Term Loans in accordance with Section 5.2(a)(i), to the prepayment
of Second Lien Term Loans in accordance with Section 5.2(a)(i) of the Second
Lien Credit Agreement (to the extent permitted by the documentation governing
the First Lien Obligations and not otherwise required to be applied to First
Lien Obligations or any Indebtedness representing secured Permitted Refinancing
Indebtedness in respect thereof in accordance with the corresponding provisions
of the governing documentation thereof) or to the prepayment, repurchase,
defeasance, acquisition, redemption or similar payment of any secured Permitted
Additional Debt or secured Credit Agreement Refinancing Indebtedness pursuant to
the corresponding provisions of the governing documentation thereof, in any such
case to the extent permitted under Section 5.2(a)(i); and

 

-67-



--------------------------------------------------------------------------------

(C) any proceeds subject to an Acceptable Reinvestment Commitment or a
Restoration Certification that is (I) later canceled or terminated for any
reason before such proceeds are applied in accordance therewith or (II) not
consummated (i.e., the reinvestment, repair, restoration or replacement
contemplated by such Acceptable Reinvestment Commitment or Restoration
Certification, as the case may be, is not made) shall be applied to the
prepayment of Term Loans in accordance with Section 5.2(a)(i), to the prepayment
of Second Lien Term Loans in accordance with Section 5.2(a)(i) of the Second
Lien Credit Agreement (to the extent permitted by the documentation governing
the First Lien Obligations and not otherwise required to be applied to First
Lien Obligations or any Indebtedness representing secured Permitted Refinancing
Indebtedness in respect thereof in accordance with the corresponding provisions
of the governing documentation thereof) or to the prepayment, repurchase,
defeasance, acquisition, redemption or similar payment of any secured Permitted
Additional Debt or secured Credit Agreement Refinancing Indebtedness pursuant to
the corresponding provisions of the governing documentation thereof, in each
case to the extent permitted under Section 5.2(a)(i), unless the Borrower or the
applicable Restricted Subsidiary enters into another Acceptable Reinvestment
Commitment or provides another Restoration Certification with respect to such
proceeds prior to the end of the Reinvestment Period,

(vi) in the case of any Asset Sale Prepayment Event or Recovery Prepayment Event
by any non-wholly owned Restricted Subsidiary, the pro rata portion of the net
cash proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof,

(vii) in the case of any Prepayment Event, Incurrence of Indebtedness,
Disposition, issuance of Capital Stock or receipt of a capital contribution, the
reasonable and customary fees, commissions, expenses (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums and search and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees or
commissions), issuance costs, discounts and other costs and expenses (and, in
the case of the Incurrence of any Indebtedness the proceeds of which are
required to be used to prepay any Class of Loans and/or reduce any Class of
Commitments under this Agreement, accrued interest and premium, if any, on such
Loans and any other amounts (other than principal) required to be paid in
respect of such Loans and/or Commitments in connection with any such prepayment
and/or reduction), and payments made in order to obtain a necessary consent
required by Applicable Law, in each case only to the extent not already deducted
in arriving at the amount referred to in clause (a) above, and

(viii) in the case of any Asset Sale Prepayment Event or Disposition, any
amounts funded into escrow established pursuant to the documents evidencing any
such Asset Sale Prepayment Event or Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such Asset
Sale Prepayment Event or Disposition until such amounts are released to the
Borrower or any of its Restricted Subsidiaries.

“Net Income” shall mean, with respect to any Person, the net income (loss)
attributable to such Person, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of dividends on preferred Capital
Stock (other than dividends on Disqualified Capital Stock).

“New Holdings” shall have the meaning provided in the definition of the term
“Holdings”.

“New Sponsor” shall have the meaning provided in the definition of the term
“Permitted Holders”.

 

-68-



--------------------------------------------------------------------------------

“New Stores” shall mean, with respect to any Test Period, the number of Grocery
Stores (other than online stores) opened by the Borrower and its Restricted
Subsidiaries within the last 24 months, measured from and including the last
month in such Test Period.

“New Stores Adjustment” shall mean for any applicable Test Period, the excess
(not to be less than zero) of (i) the aggregate amount derived from the product
of (a) the aggregate number of New Stores and (b) Average Store Consolidated
EBITDA for such Test Period over (ii) the actual Consolidated Store EBITDA
generated by New Stores during such Test Period.

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Credit Party” shall mean any Person that is not a Credit Party.

“Non-Credit Party Asset Sale” shall have the meaning provided in Section 5.2(h).

“Non-Credit Party Recovery Event” shall have the meaning provided in
Section 5.2(h).

“Non-Debt Fund Affiliate” shall mean any Affiliate of the Borrower (other than
Holdings, the Borrower or any Restricted Subsidiary of the Borrower) that is not
a Debt Fund Affiliate.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(e).

“Non-Financing Lease Obligations” shall mean a lease obligation that is not
required to be accounted for as a financing or capital lease on both the balance
sheet and the income statement for financial reporting purposes in accordance
with GAAP. For avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

“Non-U.S. Lender” shall have the meaning provided in Section 5.4(d).

“Note” shall mean a Term Note or a Revolving Credit Note, in each case of the
Borrower payable to any Lender or its registered assigns, evidencing the
aggregate amount of Indebtedness of the Borrower to such Lender resulting from
the Loans made by such Lender.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit D or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Authorized
Officer of the Borrower.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Notice Period” shall have the meaning provided in Section 2.10(d).

 

-69-



--------------------------------------------------------------------------------

“Obligations” shall mean the collective reference to:

(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in this Agreement (including
interest accruing during the pendency of any proceeding under any applicable
Debtor Relief Laws (or that would accrue but for the operation of applicable
Debtor Relief Laws), regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any proceeding under any applicable Debtor Relief Laws
(or that would accrue but for the operation of applicable Debtor Relief Laws),
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any applicable proceeding under any Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding), of the Borrower
or any other Credit Party to any of the Secured Parties under this Agreement and
the other Credit Documents,

(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower under or pursuant to this Agreement and the
other Credit Documents,

(c) the due and punctual payment and performance of all the covenants,
agreements, obligations, and liabilities of each other Credit Party under or
pursuant to this Agreement or the other Credit Documents,

(d) the due and punctual payment and performance of all Cash Management
Obligations under each Secured Cash Management Agreement of a Credit Party or
any Restricted Subsidiary thereof, and

(e) the due and punctual payment and performance of all Hedging Obligations
under each Secured Hedging Agreement of a Credit Party or any Restricted
Subsidiary thereof (other than with respect to any such Credit Party’s Hedging
Obligations that constitute Excluded Swap Obligations with respect to such
Credit Party).

Notwithstanding the foregoing, (i) unless otherwise agreed to by the Borrower,
the obligations of a Credit Party or any Restricted Subsidiary thereof under any
Secured Cash Management Agreement and Secured Hedging Agreement shall be secured
and guaranteed pursuant to the Security Documents and only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed,
(ii) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and the other Credit Documents shall not require the consent of
the holders of the Cash Management Obligations under Secured Cash Management
Agreements or the consent of the holders of the Hedging Obligations under
Secured Hedging Agreements and (iii) Obligations shall in no event include any
Excluded Swap Obligations.

“OFAC” shall have the meaning provided in Section 8.20.

“OID” shall mean original issue discount.

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-70-



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning provided in Section 5.4(b).

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the applicable Letter of Credit Issuer or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable. For the avoidance of doubt, any
Person that is formed to effect a public offering of common Capital Stock that
directly or indirectly owns a majority of the Voting Stock of Holdings will be
deemed a Parent Entity of Holdings.

“Participant” shall have the meaning provided in Section 13.6(d)(i).

“Participant Register” shall have the meaning provided in Section 13.6(d)(ii).

“PATRIOT ACT” shall have the meaning provided in Section 8.21.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is sponsored, maintained or contributed to by Holdings, the Borrower,
a Restricted Subsidiary or an ERISA Affiliate or, solely with respect to
representations and covenants that relate to liability under Section 4069 of
ERISA, that was so maintained and in respect of which the Borrower, any
Restricted Subsidiary or ERISA Affiliate would have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent in its reasonable discretion.

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any of the
Restricted Subsidiaries, so long as (a) such Acquisition and all transactions
related thereto shall be consummated in all material respects in accordance with
all Applicable Laws, (b) if such Acquisition involves the acquisition of Capital
Stock of a Person that upon such Acquisition would become a Subsidiary, such
Acquisition shall result in the issuer of such Capital Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.10, a Guarantor,
(c) to the extent required by Sections 9.10, 9.11 and/or 9.14(b), such
Acquisition shall result in the Collateral Agent, for the benefit of the Secured
Parties, being granted a security interest in any Capital Stock or any assets so
acquired, (d) subject to Section 1.10, after giving pro forma effect to such
Acquisition, no Event of Default under either Section 11.1 or Section 11.5 shall
have occurred and be continuing and (e) immediately after giving pro forma
effect to such Acquisition, the Borrower and its Restricted Subsidiaries shall
be in compliance with Section 9.13.

“Permitted Additional Debt” shall mean (i) secured or unsecured bonds, notes or
debentures (which bonds, notes or debentures, if secured, may be secured by
Liens on the Collateral having a priority ranking equal to the priority of the
Liens on the Collateral securing the Obligations (but without regard to

 

-71-



--------------------------------------------------------------------------------

the control of remedies) or by Liens on the Collateral having a priority ranking
junior to the Liens on the Collateral securing the Obligations) or (ii) secured
or unsecured loans (or commitments to provide loans or other extensions of
credit) (which loans or commitments, if secured, may be secured by Liens on the
Collateral having a priority ranking equal to the priority of the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) or by Liens on the Collateral having a priority ranking junior to the
Liens on the Collateral securing the Obligations), in each case Incurred by or
provided to the Borrower or another Guarantor; provided that (a) the terms of
such Indebtedness or commitments do not provide for a maturity date that is
earlier than the Latest Maturity Date, a Weighted Average Life to Maturity that
is shorter than the Weighted Average Life to Maturity of the Initial Term Loans
or mandatory prepayments, mandatory redemptions, mandatory commitment
reductions, mandatory offers to purchase or mandatory sinking fund obligations
prior to the Latest Maturity Date, other than customary prepayments, commitment
reductions, repurchases, redemptions, defeasances, acquisitions or satisfactions
and discharges, or offers to prepay, reduce, redeem, repurchase, defease,
acquire or satisfy and discharge, in each case upon, a change of control, asset
sale event or casualty, eminent domain or condemnation event, or on account of
the accumulation of excess cash flow (in the case of loans or commitments),
AHYDO Catch Up Payments and customary acceleration rights upon an event of
default; provided that the foregoing requirements of this clause (a) shall not
apply to the extent such Indebtedness or commitments either are subject to
Customary Escrow Provisions or that constitute a customary bridge facility, so
long as the long-term Indebtedness into which any such customary bridge facility
is to be converted or exchanged satisfies the requirements of this clause
(a) and such conversion or exchange is subject only to conditions customary for
similar conversions or exchanges; provided, further, that, notwithstanding the
foregoing, Permitted Additional Debt in an amount not exceeding the
Incremental/Refinancing Maturity Limitation Excluded Amount may be Incurred
without regard to this clause (a), (b) except for any of the following that are
applicable only to periods following the Latest Maturity Date, the covenants,
events of default, Subsidiary guarantees and other terms for such Indebtedness
or commitments (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest rate margins, rate floors, fees,
maturity, funding discounts, original issue discounts, currency types and
denominations and redemption or prepayment terms and premiums), when taken as a
whole, are determined by the Borrower to either (A) be consistent with market
terms and conditions and conditions at the time of Incurrence or effectiveness
or (B) not be materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement, when taken as a whole (provided
that, if the documentation governing such Indebtedness or commitments contains
any Previously Absent Covenant, the Administrative Agent shall have been given
prompt written notice thereof and this Agreement shall have been amended to
include such Previously Absent Covenant for the benefit of each Credit Facility
(provided, however, that, if (x) the documentation governing the Permitted
Additional Debt that includes a Previously Absent Covenant consists of a
revolving credit facility (whether or not the documentation therefor includes
any other facilities) and (y) such Previously Absent Covenant is a “springing”
financial maintenance covenant for the benefit of such revolving credit facility
or a covenant only applicable to, or for the benefit of, a revolving credit
facility, then this Agreement shall be amended to include such Previously Absent
Covenant only for the benefit of each revolving credit facility hereunder (and
not for the benefit of any term loan facility hereunder) and such Indebtedness
or commitments shall not be deemed “more restrictive” solely as a result of such
Previously Absent Covenant benefiting only such revolving credit facilities));
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the Incurrence
of such Indebtedness or the providing of such commitments, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or commitments or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), (c) if such Indebtedness is senior
subordinated or

 

-72-



--------------------------------------------------------------------------------

subordinated Indebtedness, the terms of such Indebtedness provide for customary
“high yield” subordination of such Indebtedness to the Obligations, (d) any
Permitted Additional Debt may not be guaranteed by any subsidiaries of the
Borrower that do not guarantee the Obligations, (e) any secured Permitted
Additional Debt Incurred may not be secured by any assets that do not secure the
Obligations and shall be subject to an applicable Customary Intercreditor
Agreement and (f) any Permitted Additional Debt in the form of loans secured by
Liens on the Collateral having a priority ranking equal to the priority of the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) shall be subject to the MFN Protection set forth in
Section 2.14(c) (but subject to the MFN Exceptions to such MFN Protection) as if
such Permitted Additional Debt were an Incremental Term Loan.

“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security or collateral agreement or mortgage and which
may include any or all of the Credit Documents) issued or executed and delivered
with respect to any Permitted Additional Debt by any Credit Party.

“Permitted Additional Debt Obligations” shall mean, if any secured Permitted
Additional Debt has been Incurred by or provided to a Credit Party and is
outstanding, the collective reference to (a) the due and punctual payment of
(i) the principal of and premium, if any, and interest at the applicable rate
provided in the applicable Permitted Additional Debt Documents (including
interest accruing during the pendency of any proceeding under any applicable
Debtor Relief Laws (or would accrue but for the operation of applicable Debtor
Relief Laws), regardless of whether allowed or allowable in such proceeding) on
any such Permitted Additional Debt, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, repurchase, redemption,
defeasance, acquisition or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any proceeding under any applicable Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding), of the Borrower
or any other Credit Party to any of the Permitted Additional Debt Secured
Parties under the applicable Permitted Additional Debt Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower or any Credit Party under or pursuant to applicable
Permitted Additional Debt Documents.

“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of the secured Permitted Additional Debt Obligations (and any
representative on their behalf).

“Permitted Change of Control” shall mean any transaction or series of related
transactions that occurs prior to the date that is two years after the Closing
Date that would otherwise constitute a Change of Control pursuant to the
definition thereof (without giving effect to the exception for a Permitted
Change of Control); provided that (i) subject to Section 1.10, the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
transactions or series of related transactions (including any Indebtedness
Incurred in connection therewith), with (x) a Consolidated First Lien Debt to
Consolidated EBITDA Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to such date of determination, of not greater than
5.00:1.00 and (y) a Consolidated Total Debt to Consolidated EBITDA Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to such date of determination, of not greater than 5.95:1.00 and (ii) subject to
Section 1.10, in connection with such Permitted Change of Control, affiliated or
unaffiliated investors or co-investors, including any New Sponsor, shall invest
an aggregate amount equal to, when combined with the Fair Market Value of any
Capital Stock of any equity holders of Holdings (or any Parent Entity thereof or
any Equityholding Vehicle) and/or its Subsidiaries, including management of the
Borrower and its Subsidiaries, who may be given the opportunity to roll over
Capital Stock of Holdings (or any Parent Entity thereof or any Equityholding
Vehicle), rolled over or invested in connection with such Permitted Change of
Control transaction, at least 25.0% of the sum of (x) the pro forma Consolidated
Total Debt of Holdings (or any

 

-73-



--------------------------------------------------------------------------------

Parent Entity thereof or any Equityholding Vehicle) and its Subsidiaries on the
closing date of such Permitted Change of Control after giving effect thereto and
(y) the equity capitalization of Holdings and its Subsidiaries on the closing
date of such Permitted Change of Control after giving effect thereto.

“Permitted Change of Control Costs” shall mean all reasonable fees, costs and
expenses incurred or payable by Holdings (or any Parent Entity thereof), the
Borrower or any of its Restricted Subsidiaries in connection with a Permitted
Change of Control.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.17(a).

“Permitted Encumbrances” shall mean:

(a) Liens for Taxes, assessments or other governmental charges (including any
Lien imposed by any pension authority or similar Liens) or claims that are not
yet overdue by more than sixty days or more, or if more than sixty days overdue
either (i) that are being diligently contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or the equivalent accounting principles in the relevant local
jurisdiction or (ii) with respect to which the failure to make payment would not
reasonably be expected to have a Material Adverse Effect;

(b) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by Applicable Law, such as landlord’s,
carriers’, warehousemen’s, repairmen’s, construction contractors’ and mechanics’
Liens, supplier of materials, architects’ and other similar Liens, in each case
so long as such Liens secure amounts not overdue for a period of more than sixty
days or, if more than sixty days overdue either (i) no action has been taken to
enforce such Lien, (ii) such amount is being diligently contested in good faith
by appropriate proceedings for which appropriate reserves have been established
in accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (iii) with respect to which the failure to make payment
would not reasonably be expected to have a Material Adverse Effect;

(c) Liens arising from judgments, awards, attachments or decrees for the payment
of money in circumstances not constituting an Event of Default under
Section 11.9;

(d) Liens incurred or pledges or deposits (i) made in connection with the
Federal Employers Liability Act or any other workers’ compensation, unemployment
insurance, employers’ health tax and other types of social security or similar
legislation, (ii) securing insurance premiums, other liabilities (including in
respect of reimbursement and indemnified obligations) to insurance carriers
under insurance or self-insurance arrangements (including in respect of
deductibles, co-payment, co-insurance, self-insurance retention amounts and
premiums and adjustments thereof), (iii) securing the performance of tenders,
public or statutory obligations, surety, stay, indemnity, warranty release,
customs and appeal bonds, bids, licenses, leases (other than Financing Lease
Obligations), contracts (including government contracts and trade contracts
(other than for Indebtedness)), performance, performance and completion,
completion and return-of-money bonds or guarantees, government contracts,
financial assurances and completion obligations and other similar obligations,
(iv) securing contested Taxes or import duties or the payment of rent,
(v) securing surety bonds or appeal bonds or similar bonds required in respect
of judicial proceedings and (vi) securing letters of credit, bank guarantees or
similar items issued or posted to support the payment of or for the benefit of
items in the foregoing clauses (i), (ii), (iii), (iv) and (v) above, in each
case incurred in the ordinary course of business or consistent with past
practice;

 

-74-



--------------------------------------------------------------------------------

(e) ground leases or subleases, licenses or sublicenses in respect of Real
Property on which locations, facilities and/or Grocery Stores owned or leased by
the Borrower or any of its Restricted Subsidiaries are located;

(f) (i) easements or reservations of, or rights of others for, rights-of-way,
licenses, special assessments, survey exceptions, restrictions (including zoning
restrictions), minor title defects, servitudes, drains, sewers, exceptions or
irregularities in title, encroachments, protrusions and other similar charges,
electric lines, telegraph and telephone lines and other similar purposes, or
encumbrances or restrictions on the use of Real Property, which in each case do
not and could not reasonably be expected to have a Material Adverse Effect, and
that were not incurred in connection with and do not secure any Indebtedness,
and (ii) to the extent reasonably agreed by the Collateral Agent, any exception
on the title policies issued in connection with any Mortgaged Property;

(g) any (i) Lien or interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement (other than in respect of a Financing Lease Obligation or arising by
virtue of granting licenses or leases permitted by this Agreement),
(ii) landlord Liens permitted by the terms of any lease, (iii) Lien or
restriction or encumbrance that the interest or title of any such lessor,
sublessor, licensor or a sublicensor may be subject (including ground lease) or
(iv) subordination of the interest of the lessee, sublessee, licensee or
sublicensee under such lease or license to any restriction or encumbrance
referred to in the preceding clause (iii);

(h) Liens in favor of customs and revenue authorities arising as a matter of
Applicable Law to secure payment of customs duties in connection with the
importation of goods or to secure the performance of leases of Real Property;

(i) Liens on goods or inventory or proceeds thereof the purchase, shipment or
storage price of which is financed by a documentary letter of credit, bank
guarantees or bankers’ acceptance or similar obligation issued or created for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit, bank guarantees or bankers’
acceptance or similar obligation to the extent permitted under Section 10.1;

(j) licenses, sublicenses and cross-licenses of Intellectual Property granted in
the ordinary course of business or consistent with past practice;

(k) Liens arising from (i) UCC or equivalent statutory financing statements
regarding operating leases, consignments or other obligations not constituting
Indebtedness and (ii) precautionary UCC or equivalent statutory financing
statements, other applicable personal property or movable property security
registry financing statements or similar filings made in respect of
Non-Financing Lease Obligations, consignment arrangements or bailee arrangements
entered into by the Borrower or any of its Restricted Subsidiaries;

(l) any zoning, building or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any Real Property or
any structure thereon that does not and could not reasonably be expected to have
a Material Adverse Effect;

 

-75-



--------------------------------------------------------------------------------

(m) (i) leases, licenses, subleases or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business or consistent
with past practice or (ii) the rights reserved or vested in any Person
(including any Governmental Authority) by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(n) Liens given to a public utility or any municipality or Governmental
Authority when required by such utility or other authority in connection with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary; provided that such Liens do not and would not reasonably be expected
to have a Material Adverse Effect;

(o) servicing agreements, development agreements, site plan agreements,
subdivision agreements and other agreements with Governmental Authorities
pertaining to the use or development of any of the Real Property of the Borrower
or any Restricted Subsidiary, including, without limitation, any obligations to
deliver letters of credit and other security as required; so long as the same do
not and would not reasonably be expected to have a Material Adverse Effect;

(p) undetermined or inchoate Liens, rights of distress and charges incidental to
current operations that have not at such time been filed or exercised, or which
relate to obligations not due or payable or if due, the validity of such Liens
are being contested in good faith by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(q) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or other grant of real or immovable
property or interests therein;

(r) Liens consisting of royalties payable with respect to any asset, right or
property of the Borrower or its Subsidiaries;

(s) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Borrower
or any of its Subsidiaries under Environmental Laws to which the Borrower or any
of its Subsidiaries or any assets of the Borrower or any of its Subsidiaries is
subject, in each case incurred or made in the ordinary course of business or
consistent with past practice;

(t) all rights of expropriation, access or use or other similar right conferred
by or reserved by any federal, state or municipal Governmental Authority;

(u) the right reserved to, or vested in, any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Borrower or any Restricted Subsidiary, to terminate any such
lease, license, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;

(v) Liens arising from Cash Equivalents described in clause (i) of the
definition of the term “Cash Equivalents”;

(w) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by any Applicable Law;

 

-76-



--------------------------------------------------------------------------------

(x) Liens arising from judgments, awards, attachments or decrees for the payment
of money in circumstances not constituting an Event of Default and notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(y) statutory Liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Borrower
or any of its Subsidiaries under environmental laws to which the Borrower or any
of its Subsidiaries or any assets of the Borrower or any of its Subsidiaries is
subject, in each case incurred or made in the ordinary course of business or
consistent with past practice;

(z) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
past practice; and

(aa) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business or consistent with
past practice.

“Permitted Equal Priority Refinancing Debt” shall mean any secured Indebtedness
Incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior secured notes, bonds, debentures or loans; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on an
equal priority basis with the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness satisfies the applicable requirements
set forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness”, (c) such Indebtedness is not at any time guaranteed by any
Persons other than Persons that are Guarantors and (d) the holders of such
Indebtedness (or their representative) and Collateral Agent shall become parties
to a Customary Intercreditor Agreement described in clause (a) of the definition
thereof providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the
Obligations (but without regard to the control of remedies).

“Permitted Holder Group” shall have the meaning provided in the definition of
the term “Permitted Holders”.

“Permitted Holders” shall mean each of (a) the Investors, (b) the Employee
Investors (including any Employee Investors owning through an Equityholding
Vehicle), (c) any Permitted Parent and (d) any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (a), (b) or
(c) above (a “Permitted Holder Group”); provided that, in the case of any
Permitted Holder Group, no Person or other “group” (other than the Permitted
Holders specified in clauses (a), (b) or (c) above or the last sentence of this
definition) own, directly or indirectly, more than 50.0% of the total voting
power of the Voting Stock of Holdings (or, for the avoidance of doubt, any New
Holdings, Successor Holdings or any IPO Entity) or any Parent Entity of Holdings
held by such Permitted Holder Group. Any Person or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act or any successor provision) whose
acquisition of beneficial ownership of Voting Stock constitutes a Permitted
Change of Control will thereafter, together with its Affiliates, constitute an
additional Permitted Holder (the “New Sponsor”).

“Permitted Investments” shall have the meaning provided in Section 10.5.

 

-77-



--------------------------------------------------------------------------------

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
Incurred by any Credit Party in the form of one or more series of junior lien
secured notes, bonds or debentures or junior lien secured loans; provided that
(a) such Indebtedness is secured by Liens on all or a portion of the Collateral
on a junior priority basis to the Liens on the Collateral securing the
Obligations and any other First Lien Obligations and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness satisfies the applicable requirements
set forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” (provided that such Indebtedness may be secured by a Lien on the
Collateral that ranks junior in priority to the Liens on the Collateral securing
the Obligations and any other First Lien Obligations, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Collateral Agent shall become parties to the First
Lien/Second Lien Intercreditor Agreement or another Customary Intercreditor
Agreement described in clause (b) of the definition thereof providing that the
Liens on the Collateral securing such obligations shall rank junior in priority
to the Liens on the Collateral securing the Obligations, and (d) such
Indebtedness is not at any time guaranteed by any Persons other than Persons
that are Guarantors.

“Permitted Parent” shall mean (a) any Parent Entity of Holdings (or, for the
avoidance of doubt, of any New Holdings, Successor Holdings or IPO Entity)
formed not in connection with, or in contemplation of, a transaction (other than
the Transactions) that (but for the application to such Person of clause (c) of
the definition of “Permitted Holders”) would constitute a Change of Control and
(b) any Public Company (or Wholly-Owned Subsidiary of such Public Company),
except to the extent (and until such time as) any Person or group is deemed to
be or becomes a beneficial owner of Capital Stock of such Public Company
representing more than 50.0% of the total voting power of the Voting Stock of
such Public Company.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness Incurred in
exchange for or as a replacement of (including by entering into alternative
financing arrangements in respect of such exchange or replacement (in whole or
in part), by adding or replacing lenders, creditors, agents, borrowers and/or
guarantors, or, after the original instrument giving rise to such Indebtedness
has been terminated, by entering into any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement), or the net proceeds of which
are to be used for the purpose of modifying, extending, refinancing, renewing,
replacing, redeeming, repurchasing, defeasing, acquiring, amending,
supplementing, restructuring, repaying, prepaying, retiring, extinguishing or
refunding (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to the consummation of such
Refinancing except by an amount equal to the unpaid accrued interest, dividends
and premium (including tender premiums), if any, thereon plus defeasance costs,
underwriting discounts and other amounts paid and fees and expenses (including
OID, closing payments, upfront fees and similar fees) incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder, (B) if the Indebtedness being
Refinanced is Indebtedness permitted by Section 10.1(a), 10.1(b), 10.1(h) or
10.1(u), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (except that any Credit Party may be
added as an additional direct or contingent obligor in respect of such Permitted
Refinancing Indebtedness), (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 10.1(f) or
Section 10.1(g), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the earlier of the final maturity date of
the Refinanced Debt and the Latest Maturity Date, and shall have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity

 

-78-



--------------------------------------------------------------------------------

of the Refinanced Indebtedness; provided that the foregoing requirements of this
clause (C) shall not apply (x) to the extent such Indebtedness either is subject
to Customary Escrow Provisions or constitutes a customary bridge facility, so
long as the long-term Indebtedness into which any such customary bridge facility
is to be converted or exchanged satisfies the requirements of this clause
(C) and such conversion or exchange is subject only to conditions customary for
similar conversions or exchanges and (y) Permitted Refinancing Indebtedness in
an amount not exceeding the Incremental/Refinancing Maturity Limitation Excluded
Amount, and (D) if the Indebtedness being Refinanced is Indebtedness permitted
by Section 10.1(a), 10.1(b) 10.1(h) or 10.1(u), except for any of the following
that are only applicable to periods after the Latest Maturity Date, the terms
and conditions contained in the documentation governing such Permitted
Refinancing Indebtedness, taken as a whole, are determined by the Borrower to
either (A) be consistent with market terms and conditions and conditions at the
time of incurrence or effectiveness (as determined in good faith by the
Borrower) or (B) not be materially more restrictive on the obligor or obligors
of such Indebtedness than the terms and conditions contained in the
documentation governing such Refinanced Indebtedness being Refinanced
(including, if applicable, as to collateral priority and subordination, but
excluding as to interest rates (including through fixed exchange rates),
interest rate margins, rate floors, fees, maturity, currency types and
denominations, funding discounts, original issue discount and redemption or
prepayment terms and premiums) (provided that, if the documentation governing
such Permitted Refinancing Indebtedness contains a Previously Absent Covenant,
the Administrative Agent shall have been given prompt written notice thereof and
this Agreement shall be amended to include such Previously Absent Covenant for
the benefit of each Credit Facility (provided, however, that if (x) the
documentation governing the Permitted Refinancing Indebtedness that includes a
Previously Absent Covenant consists of a revolving credit facility (whether or
not the documentation therefor includes any other facilities) and (y) such
Previously Absent Covenant is a “springing” financial maintenance covenant for
the benefit of such revolving credit facility or a covenant only applicable to,
or for the benefit of, a revolving credit facility, the Previously Absent
Covenant shall only be included in this Agreement for the benefit of each
revolving credit facility hereunder (and not for the benefit of any term loan
facility hereunder) and such Permitted Refinancing Indebtedness shall not be
deemed “more restrictive” solely as a result of such Previously Absent Covenant
benefiting only such revolving credit facilities)); provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the Incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (D) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
Incurred by any Credit Party in the form of one or more series of senior, senior
subordinated or subordinated unsecured notes, bonds, debentures or loans;
provided that (a) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” and (b) such Indebtedness is not at any time guaranteed by any
Persons other than Persons that are Guarantors.

“Person” shall mean any individual, partnership, Joint Venture, firm,
corporation, unlimited liability company, limited liability company,
association, trust or other enterprise or any Governmental Authority.

“Planned Expenditures” shall have the meaning provided in the definition of the
term “Additional ECF Reduction Amounts”.

 

-79-



--------------------------------------------------------------------------------

“Platform” shall have the meaning provided in Section 13.2.

“Pledge Agreement” shall mean the First Lien Pledge Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the Domestic Subsidiary pledgors
party thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.

“Preferred Stock” shall mean any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event or Debt Incurrence Prepayment Event.

“Prepayment Premium Period” shall have the meaning provided in Section 5.1(b).

“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings”.

“Previously Absent Covenant” shall mean, at any time (x) any financial
maintenance covenant or other covenant or requirement that is not included in
this Agreement at such time and (y) any financial maintenance covenant or other
covenant or requirement in any other Indebtedness that is included in this
Agreement at such time but with covenant levels or requirements that are more
restrictive on the Borrower and the Restricted Subsidiaries than the covenant
levels or requirements included in this Agreement at such time.

“Prime Rate” shall mean the rate of interest announced from time to time by
Morgan Stanley Senior Funding, Inc. as its “prime rate” and set by Morgan
Stanley Senior Funding, Inc. based upon various factors including Morgan Stanley
Senior Funding, Inc.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the Prime
Rate announced by Morgan Stanley Senior Funding, Inc. shall take effect at the
opening of business on the day of the announcement of such change.

“Proceeding” shall have the meaning provided in Section 13.5(a)(iii).

“Pro Forma Entity” shall mean any Acquired Entity or Business, any Sold Entity
or Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company” shall mean any Person with a class or series of Capital Stock
that is traded on the New York Stock Exchange, the NASDAQ, the Luxembourg Stock
Exchange, the London Stock Exchange, the Frankfurt Stock Exchange or any
comparable stock exchange or similar market.

 

-80-



--------------------------------------------------------------------------------

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act and the Exchange Act, in each case as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ compensation, fees and expense reimbursement, costs
relating to investor relations, shareholder meetings and reports to shareholders
or debtholders, directors’ and officers’ insurance, listing fees and all
executive, legal and professional fees related to the foregoing.

“Public Lender” shall have the meaning provided in Section 13.2.

“Public Lender Presentation” shall mean the Lender Presentation of the Borrower,
dated October 4, 2018, delivered to the prospective Lenders.

“Purchasing Borrower Party” shall mean Holdings, the Borrower or any Restricted
Subsidiary of the Borrower that becomes a Transferee pursuant to
Section 13.6(g).

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the Fair
Market Value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

“Qualified Receivables Facility” shall mean any Receivables Facility of a
Receivables Subsidiary that meets the following conditions: (a) the Borrower
shall have determined in good faith that such Receivables Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries; (b) all sales of accounts receivables and related assets by the
Borrower or any Restricted Subsidiary to the Receivables Subsidiary or any other
Person are made at fair market value (as determined in good faith by the
Borrower); (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings; and (d) the
obligations under such Receivables Facility are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary).

“Rating Agency” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Initial Term Loans and/or the Borrower and/or any other
Person, instrument or security publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned or leased by any
person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership thereof.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of the Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of the Restricted Subsidiaries sells its accounts receivable to
either (a) a Person that is not a Restricted Subsidiary or (b) a Restricted
Subsidiary or Receivables Subsidiary that in turn funds such purchase by selling
its accounts receivable to a Person that is not a Restricted Subsidiary or by
borrowing from such a Person or from another Receivables Subsidiary that in turn
funds itself by borrowing from such a Person, in each case, that constitutes a
Qualified Receivables Facility.

 

-81-



--------------------------------------------------------------------------------

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of,
and that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.

“Recovery Event” shall mean (a) any damage to, destruction of, or other casualty
or loss involving, any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset, in each case, of the Borrower or a Restricted Subsidiary.

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

“Redemption Notice” shall have the meaning provided in Section 10.7(a).

“Reference Rate” shall mean an interest rate per annum equal to the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on such day for delivery two Business Days later by reference to ICE
Benchmark Administration Limited’s “LIBOR” rate (or by reference to the rates
provided by any Person that take over the administration of such rate if ICE
Benchmark Administration Limited is no longer making a “LIBOR” rate available)
for deposits in Dollars (as set forth on the Bloomberg screen displaying such
“LIBOR” rate (or, in the event such rate does not appear on a Bloomberg page or
screen, on any successor or substitute page or screen that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time, in each case as selected by the Administrative Agent))
for a period equal to three-months; provided that, to the extent that the
Eurodollar Rate is not ascertainable pursuant to the foregoing, the Reference
Rate shall be determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for a three month
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on such
date for delivery two Business Days later.

“Refinance”, “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Permitted Refinancing Indebtedness”.

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinanced Indebtedness” shall have the meaning provided in the definition of
the term “Permitted Refinancing Indebtedness”.

“Refunding Capital Stock” shall have the meaning provided in Section 10.6(a).

“Register” shall have the meaning provided in Section 13.6(b)(v).

 

-82-



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event or Recovery Prepayment Event, the day which is eighteen months after the
receipt of cash proceeds by the Borrower or any Restricted Subsidiary from such
Asset Sale Prepayment Event or Recovery Prepayment Event.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
controlling persons and other representatives and successors of such Person or
such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

“Repayment Amount” shall mean any Extended Term Loan Repayment Amount with
respect to any Extension Series and the amount of any installment of Incremental
Term Loans scheduled to be repaid on any date.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder, other than those events as to which the 30 day
notice period referred to in Section 4043 of ERISA has been waived, with respect
to a Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate
that is considered an ERISA Affiliate only pursuant to subsection (m) and (o) of
Section 414 of the Code).

“Repricing Transaction” shall mean (a) the Incurrence by the Borrower of any
term loans (including, without limitation, any new or additional term loans
under this Agreement, whether Incurred directly or by way of the conversion of
Initial Term Loans into a new Class of replacement term loans under this
Agreement) that is broadly syndicated to banks, financial institutions and/or
other institutional lenders or investors in financings similar to the Initial
Term Loan Facility provided for in this Agreement (i) having an Effective Yield
that is less than the Effective Yield for the Initial Term Loans of the
respective equivalent Type, but excluding Indebtedness Incurred in connection
with an IPO, Change of Control (other than a Permitted Change of Control) (or a
transaction that, if consummated, would constitute a Change of Control (other
than a Permitted Change of Control)), or a material Permitted Acquisition and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of
Initial Term Loans or (b) any effective reduction in the Effective Yield for the
Initial Term Loans (e.g., by way of amendment, waiver or otherwise), except for
a reduction in connection with an IPO, Change of Control (other than a Permitted
Change of Control) (or a transaction that, if consummated, would constitute a
Change of Control (other than a Permitted Change of Control)) or a material
Permitted Acquisition and, in the case of any transaction under either
clause (a) or clause (b) above, the primary purpose of which is to lower the
Effective Yield on the Initial Term Loans. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial Term
Loans.

 

-83-



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any date and subject to the limitations set
forth in Section 13.6(h), Non-Defaulting Lenders having or holding greater than
50.0% of the sum of (a) the outstanding principal amount of the Term Loans in
the aggregate at such date, (b)(i) the Adjusted Total Revolving Credit
Commitment at such date and the Adjusted Total Extended Revolving Credit
Commitment of all Classes at such date or (ii) if the Total Revolving Credit
Commitment (or any Total Extended Revolving Credit Commitment of any Class) has
been terminated or, for the purposes of acceleration pursuant to Section 11, the
outstanding principal amount of the Revolving Credit Loans and Letter of Credit
Exposure (excluding the Revolving Credit Exposure of Defaulting Lenders) in the
aggregate at such date and/or the outstanding principal amount of the Extended
Revolving Credit Loans and letter of credit exposure under such Extended
Revolving Credit Commitments (excluding any such Extended Revolving Credit Loans
and letter of credit exposure of Defaulting Lenders) at such date, (c)(i) the
Adjusted Total Additional/Replacement Revolving Credit Commitment of each
Class of Additional/Replacement Revolving Credit Commitments at such date or
(ii) if the Adjusted Total Additional/Replacement Revolving Credit Commitment of
any Class of Additional/Replacement Revolving Credit Commitments has been
terminated or for purposes of acceleration pursuant to Section 11, the
outstanding principal amount of the Additional/Replacement Revolving Credit
Loans of such Class and the related revolving credit exposure (excluding the
revolving credit exposure of Defaulting Lenders) in the aggregate at such date
and (d) if applicable, the outstanding principal amount of Incremental Term Loan
Commitments in the aggregate at such date.

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding greater than 50.0% of the Adjusted Total Revolving
Credit Commitment at such date (or, if the Total Revolving Credit Commitment has
been terminated at such time, a majority of the outstanding principal amount of
the Revolving Credit Loans and Revolving Credit Exposure (excluding the
Revolving Credit Exposure of Defaulting Lenders) at such time).

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment, or replacement will be completed within the later of
(x) eighteen months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.

“Restricted Investments” shall mean any Investment other than a Permitted
Investment.

“Restricted Payment Amount” shall mean, at any time, the greater of
(x) $50,000,000 and (y) 31.25% of Consolidated EBITDA of the Borrower for the
Test Period most recently ended (measured as of such date) based upon the
Internal Financial Statements most recently available on or prior to such date,
minus the sum of (a) the amount utilized by the Borrower or any Restricted
Subsidiary to make Restricted Payments in reliance on Section 10.6(f)(iv), (b)
the amount utilized by the Borrower or any Restricted Subsidiary to make
Investments in reliance on Section 10.5(uu), (c) the amount utilized by the
Borrower or any Restricted Subsidiary to incur Indebtedness in reliance on
Section 10.1(w) utilizing the

 

-84-



--------------------------------------------------------------------------------

Available RP Capacity Amount and (d) the amount utilized by the Borrower or any
Restricted Subsidiary to prepay, repurchase, redeem or otherwise defease or make
similar payments in respect of Junior Debt prior to its stated maturity made by
the Borrower or any Restricted Subsidiary in reliance on
Section 10.7(a)(iii)(D).

“Restricted Payments” shall have the meaning provided in Section 10.6.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.

“Retained Asset Sale Proceeds” shall mean that portion of the Net Cash Proceeds
of an Asset Sale Prepayment Event or Recovery Prepayment Event not required to
be offered to prepay Term Loans pursuant to Section 5.2(a)(i) due to the
Disposition Percentage being less than 100.0%.

“Retained Refused Proceeds” shall have the meaning provided in
Section 5.2(c)(ii).

“Return” shall mean, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a Disposition or otherwise) and any other similar amount received
or realized in respect thereof.

“Revolving Credit Borrowing” shall mean a borrowing consisting of Revolving
Credit Loans of the same Type and Class and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
under such Class pursuant to Section 2.1(b).

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment”, (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes an Incremental Revolving Credit
Commitment Increase Lender in respect of the Revolving Credit Facility, in each
case pursuant to Section 2.14, the amount specified in the applicable
Incremental Agreement, in each case as the same may be changed from time to time
pursuant to terms hereof. The aggregate amount of Revolving Credit Commitments
as of the Closing Date is $100,000,000.

“Revolving Credit Commitment Percentage” shall mean, at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments of
all Revolving Credit Lenders; provided that, at any time when the Total
Revolving Credit Commitment shall have been terminated, each Lender’s Revolving
Credit Commitment Percentage shall be its Revolving Credit Commitment Percentage
as in effect immediately prior to such termination.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(b).

“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

 

-85-



--------------------------------------------------------------------------------

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b)(i).

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date, or, if such anniversary is not a Business Day, the Business Day
immediately following such anniversary.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit F-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Obligations shall have been reduced to zero
or Cash Collateralized.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or Disposed of.

“Sanctions” shall mean any U.S. sanctions administered by OFAC.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Incremental Agreement” shall mean that certain Incremental Agreement,
dated as of January 24, 2020 among the Borrower, Holdings, the other Guarantors,
the Lenders party thereto and the Administrative Agent.

“Second Incremental Agreement Effective Date” shall have the meaning provided in
the Second Incremental Agreement.

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement,
dated as of the Closing Date, among Holdings, the Borrower, the lenders from
time to time party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent.

“Second Lien Credit Documents” shall mean the Second Lien Credit Agreement, the
First Lien/Second Lien Intercreditor Agreement and other Credit Documents (as
defined in the Second Lien Credit Agreement).

“Second Lien Incremental Base Amount” shall mean the amount of Second Lien
Incremental Facilities that may be Incurred pursuant to the definition of
“Incremental Base Amount” as defined in the Second Lien Credit Agreement.

“Second Lien Incremental Facilities” shall mean “Incremental Facilities” as
defined in the Second Lien Credit Agreement.

 

-86-



--------------------------------------------------------------------------------

“Second Lien Initial Term Loans” shall have the meaning provided in the recitals
to this Agreement.

“Second Lien Term Loans” shall mean “Term Loans” as defined in the Second Lien
Credit Agreement.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean, at the Borrower’s written
election to the Administrative Agent, any agreement relating to Cash Management
Services that is entered into by and between Holdings, the Borrower or any
Restricted Subsidiary and a Cash Management Bank.

“Secured Hedging Agreement” shall mean, at the Borrower’s written election to
the Administrative Agent, any Hedging Agreement that is entered into by and
between Holdings, the Borrower or any Restricted Subsidiary and any Hedge Bank.
For purposes of the preceding sentence, the Borrower may deliver one notice
designating all Hedging Agreements entered into pursuant to a specified Master
Agreement as “Specified Hedging Agreements”.

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, permitted
transferees and permitted assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of assets subject to a Receivables Facility in
a Qualified Receivables Facility to repurchase such assets arising as a result
of a breach of a representation, warranty or covenant or otherwise, including,
without limitation, as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Security Agreement” shall mean the First Lien Security Agreement, dated as of
the Closing Date, among Holdings, the Borrower, the Domestic Subsidiary grantors
party thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit B.

“Security Documents” shall mean, collectively the Security Agreement, the Pledge
Agreement, the Mortgages, if any, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 6.2, 9.10,
9.11 or 9.14, the First Lien/Second Lien Intercreditor Agreement and any other
Customary Intercreditor Agreement executed and delivered pursuant to
Section 10.2 or pursuant to any of the Security Documents.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Software” shall have the meaning provided in the Security Agreement.

 

-87-



--------------------------------------------------------------------------------

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, at the time of determination:

(a) each of the Fair Value and the Present Fair Saleable Value of the assets of
a Person and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; and

(b) such Person and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital; and

(c) such Person and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

Defined terms used in the foregoing definition shall have the meanings set forth
in the solvency certificate delivered on the Closing Date pursuant to
Section 6.8.

“Special Purpose Subsidiary” shall mean any (a) not-for-profit Subsidiary,
(b) captive insurance company or (c) Receivables Subsidiary and any other
Subsidiary formed for a specific bona fide purpose not including substantive
business operations and that does not own any material assets, in each case,
that has been designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Debt Incurrence Prepayment Event” shall have the meaning provided in
Section 5.2(a)(i).

“Specified Existing Revolving Credit Commitment” shall mean any Existing
Revolving Credit Commitments belonging to a Specified Existing Revolving Credit
Commitment Class.

“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(b).

“Specified Restructuring” shall mean any restructuring initiative, cost saving
initiative or other similar strategic initiative of the Borrower or any of its
Restricted Subsidiaries after the Closing Date described in reasonable detail in
a certificate of an Authorized Officer delivered by the Borrower to the
Administrative Agent.

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose total assets (when combined with the assets of such
Restricted Subsidiary’s Subsidiaries after eliminating intercompany obligations)
at the last day of the Test Period most recently ended on or prior to such date
of determination were equal to or greater than 15% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date, (b) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than 15%
of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, in each case determined in accordance with
GAAP or (c) each other Restricted Subsidiary that, when such Restricted
Subsidiary’s total assets or gross revenues (when combined with the total assets
or gross revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total assets or gross revenues of such Restricted
Subsidiary’s Subsidiaries after eliminating intercompany obligations) that is
the subject of an Event of Default described in Section 11.5 would constitute a
“Specified Subsidiary” under clause (a) or (b) above.

 

-88-



--------------------------------------------------------------------------------

“Specified Transaction” shall mean, with respect to any period, any Investment
(including Acquisitions) Permitted Change of Control, sale, transfer or other
Disposition of assets or property, Incurrence, Refinancing, prepayment,
redemption, repurchase, defeasance, acquisition, similar payment,
extinguishment, retirement or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, provision of Incremental Term Loans (whether under, or
as defined in, this Agreement or under the Second Lien Credit Agreement),
provision of Incremental Revolving Credit Commitment Increases, provision of
Additional/Replacement Revolving Credit Commitments, creation of Extended Term
Loans or Extended Revolving Credit Commitments or other event that by the terms
of the Credit Documents requires pro forma compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a pro forma
basis.

“Sponsor” shall mean, collectively, Hellman & Friedman LLC and/or its respective
Affiliates and any funds, partnerships or other co-investment vehicles managed,
advised or controlled by the foregoing or its respective Affiliates (but
excluding any operating portfolio companies of Hellman & Friedman LLC or any
such Affiliate), and any New Sponsor and, if applicable, its respective
Affiliates and any funds, partnerships or other co-investment vehicles managed,
advised or controlled by the foregoing or its respective Affiliates.

“SPV” shall have the meaning provided in Section 13.6(c).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Receivables Facility, including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Amount” of any Letter of Credit shall mean, unless otherwise specified
herein, the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving pro forma effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“Statutory Reserves” shall have the meaning provided in the definition of the
term “Eurodollar Rate”.

“Subordinated Indebtedness” shall mean any third-party Indebtedness for borrowed
money owing by any Loan Party (and any Guarantee Obligations in respect thereof)
that is subordinated expressly by its terms in right of payment to the
Obligations.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50.0% of whose equity of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time equity of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, Joint Venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50.0% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

 

-89-



--------------------------------------------------------------------------------

“Successor Benchmark Rate” shall have the meaning provided in Section 2.10(d).

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Successor Holdings” shall have the meaning provided in Section 10.9(b).

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” shall mean any obligation to pay or perform under any Swap.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean $20,000,000.

“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.

“Swingline Lender” shall mean Morgan Stanley Senior Funding, Inc. in its
capacity as lender of Swingline Loans hereunder, or such other financial
institution that, after the Closing Date, shall agree to act in the capacity of
lender of Swingline Loans hereunder. In the event that there is more than one
Swingline Lender at any time, references herein and in the other Credit
Documents to the Swingline Lender shall be deemed to refer to the Swingline
Lender in respect of the applicable Swingline Loan or to all Swingline Lenders,
as the context requires.

“Swingline Loan” shall have the meaning provided in Section 2.1(d)(i).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is three Business Days prior to the Revolving Credit Maturity Date.

“Tax Restructuring” means any reorganizations and other transactions entered
into among Holdings (or any Parent Entity thereof), the Borrower and/or its
Restricted Subsidiaries for tax planning (as determined by the Borrower in good
faith) entered into after the Closing Date so long as such reorganizations and
other transactions do not impair the value of the Collateral, when taken as a
whole, or the value of the Guarantees, taken as a whole, in any material respect
and is otherwise not adverse to the Lenders in any material respect and after
giving effect to such reorganizations and other transactions, Holdings, the
Borrower and its Restricted Subsidiaries otherwise comply with Section 9.14.

“Taxes” shall have the meaning provided in Section 5.4(a).

“Term Loan” shall mean an Initial Term Loan, an Incremental Term Loan or any
Extended Term Loan, as applicable.

“Term Loan Exchange Effective Date” shall have the meaning provided in
Section 2.17(a).

 

-90-



--------------------------------------------------------------------------------

“Term Loan Exchange Notes” shall have the meaning provided in Section 2.17(a).

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

“Term Loan Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility and any Extended Term Loan Facility.

“Term Note” shall mean a promissory note of the Borrower payable to any Initial
Term Loan Lender or its registered assigns, in substantially the form of Exhibit
F-2 hereto, evidencing the aggregate Indebtedness of the Borrower to such
Initial Term Loan Lender resulting from the Initial Term Loans made by such
Initial Term Loan Lender.

“Test Period” shall mean, (a) for any determination under this Agreement other
than with respect to any determination of the Financial Performance Covenant,
any determination of the Applicable Margin or the Commitment Fee Rate or any
determination pursuant to Sections 5.2(a)(i) and (ii), the most recent period of
four consecutive fiscal quarters of the Borrower ended on or prior to such date
of determination (taken as one accounting period) in respect of which Internal
Financial Statements are available for each fiscal quarter or fiscal year in
such period and (b) for any determination of the Financial Performance Covenant,
any determination of the Applicable Margin and the Commitment Fee Rate and or
any determination pursuant to Sections 5.2(a)(i) and (ii), the most recent
period of four consecutive quarters of the Borrower ended on or prior to such
date of determination (taken as one accounting period) in respect of which
Section 9.1 Financials shall have been delivered to the Administrative Agent for
each fiscal quarter or fiscal year in such period; provided that, prior to the
first date that Internal Financial Statements or Section 9.1 Financials are
available or shall have been delivered pursuant to Section 9.1(a) or (b), the
Test Period in effect shall be the period of four consecutive fiscal quarters of
the Borrower ended June 30, 2018. A Test Period may be designated by reference
to the last day thereof (i.e. the June 30, 2018 Test Period refers to the period
of four consecutive fiscal quarters of the Borrower ended June 30, 2018), and a
Test Period shall be deemed to end on the last day thereof.

“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any Class of Additional/Replacement Revolving Credit Commitments.

“Total Commitment” shall mean the sum of the Total Initial Term Loan Commitment,
the Total Incremental Term Loan Commitment, the Total Revolving Credit
Commitment, the Total Additional/Replacement Revolving Credit Commitment and the
Total Extended Revolving Credit Commitment of each Extension Series.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders at such date), the
Total Additional/Replacement Revolving Credit Commitment at such date (or, if
the Total Additional/Replacement Revolving Credit Commitment shall have been
terminated on such date, the aggregate exposure of all Additional/Replacement
Revolving Credit Lenders at such date), the Total Extended Revolving Credit
Commitment of each Extension Series at such date (or if the Total Extended
Revolving Credit Commitment of any Extension Series shall have been terminated
on such date, the aggregate exposures of all lenders under such series at such
date) and the outstanding principal amount of all Term Loans at such date.

“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.

 

-91-



--------------------------------------------------------------------------------

“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all the Lenders.

“Total Revolving Credit Commitment” shall mean, on any date, the sum of the
Revolving Credit Commitments on such date of all the Revolving Credit Lenders.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsor, Permitted Holders, Holdings (or Parent Entity thereof), the Borrower,
any of their Subsidiaries or any of their Affiliates in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the entering into of the Agreement,
the other Credit Documents, the Second Lien Credit Agreement and the other
Second Lien Credit Documents and funding of the Loans and the Second Lien
Initial Term Loans, (b) the Existing Debt Refinancing, (c) the declaration and
payment of the 2018 Dividend, (d) the payment of the Transaction Expenses and
(e) the consummation of any other transactions in connection with the foregoing
(including all or any of those contemplated by the recitals to this Agreement).

“Transferee” shall have the meaning provided in Section 13.6(f).

“Treasury Capital Stock” shall have the meaning provided in Section 10.6(a).

“Type” shall mean as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Pension Plan
exceeds the Fair Market Value of the assets allocable thereto as of the close of
its most recent plan year, determined in both cases using the applicable
assumptions promulgated under Section 430 of the Code.

“United States Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(d)(i).

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 9.15 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 9.15
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.

 

-92-



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock that is at the time generally entitled, without regard to
contingencies, to vote in the election of the Board of Directors of such Person.
To the extent that a partnership agreement, limited liability company agreement
or other agreement governing a partnership or limited liability company provides
that the members of the Board of Directors of such partnership or limited
liability company (or, in the case of a limited partnership whose business and
affairs are managed or controlled by its general partner, the Board of Directors
of the general partner of such limited partnership) is appointed or designated
by one or more Persons rather than by a vote of Voting Stock, each of the
Persons who are entitled to appoint or designate the members of such Board of
Directors will be deemed to own a percentage of Voting Stock of such partnership
or limited liability company equal to (a) the aggregate votes entitled to be
cast on such Board of Directors by the members of such Board of Directors which
such Person or Persons are entitled to appoint or designate divided by (b) the
aggregate number of votes of all members of such Board of Directors.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment (it being understood that the Weighted
Average Life to Maturity shall be determined without giving effect to any change
in installment or other required payments of principal resulting from
prepayments following the Incurrence of such Indebtedness); by (b) the then
outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” shall mean a Subsidiary of a Person, all of the
outstanding Capital Stock of which (other than (x) any director’s qualifying
shares and (y) shares issued to other Persons to the extent required by
Applicable Law) are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Power” shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) The term “including” is by way of example and not limitation.

 

-93-



--------------------------------------------------------------------------------

(d) Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall.”

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing, prior to the Closing Date, the
Historical Financial Statements and, after the Closing Date, the Section 9.1
Financials, except as otherwise specifically prescribed herein; provided,
however, that (i) if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date on the operation of
such provision, regardless of whether any such notice is given before or after
such Accounting Change, then such provision shall be interpreted as if such
Accounting Change had not occurred until such notice shall have been withdrawn
or such provision amended in accordance herewith and (ii) if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date on the operation of such provision, regardless of whether
any such notice is given before or after such Accounting Change, then such
provision shall be interpreted as if such Accounting Change had not occurred
until such notice shall have been withdrawn or such provision amended in
accordance herewith, but only to the extent that, without undue burden or
expense, the Borrower, its auditors and/or its financial systems are capable of
interpreting such provisions as if such Accounting Change had not occurred.

 

-94-



--------------------------------------------------------------------------------

(b) Where reference is made to “the Borrower and its Restricted Subsidiaries, on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair
value” as defined therein.

(d) For the avoidance of doubt, notwithstanding any classification under GAAP of
any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the Net
Income of such Person or business shall not be excluded from the calculation of
Net Income until such Disposition shall have been consummated.

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Credit Documents) and other Contractual Obligations shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by this Agreement; and (b) references to
any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable),
for times of the day in New York City, New York.

1.7 Timing of Payment or Performance. Except as otherwise provided herein, when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in Section 2.5
or Section 2.9) or performance shall extend to the immediately succeeding
Business Day.

1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Section 9, Section 10 (other than
for purposes of calculating the Consolidated First Lien Debt to Consolidated
EBITDA Ratio, the Consolidated Secured Debt to Consolidated EBITDA Ratio, the
Consolidated Total Debt to Consolidated EBITDA Ratio or the Consolidated EBITDA
to Consolidated Interest Expense Ratio) or Section 11 or any determination under
any other provision of this Agreement requiring the use of a current exchange
rate, all amounts Incurred or proposed to be Incurred in currencies other than
Dollars shall be translated into Dollars at the Exchange Rate then in effect on
the date of such determination; provided, however, that (x) for purposes

 

-95-



--------------------------------------------------------------------------------

of determining compliance with Section 10 with respect to the amount of any
Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is Incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the Incurrence of Indebtedness, if such Indebtedness is Incurred to Refinance
other Indebtedness denominated in a foreign currency, and such Refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency Exchange Rate in effect on the date of such
Refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount (or accreted amount) of the
Indebtedness that is Incurred to Refinance such Indebtedness does not exceed the
principal amount (or accreted amount) of such Indebtedness being Refinanced,
except by an amount equal to the accrued interest, dividends and premium
(including tender premiums), if any, thereon plus defeasance costs, underwriting
discounts and other amounts paid and fees and expenses (including OID, closing
payments, upfront fees and similar fees) incurred in connection with such
Refinancing plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder and (z) for the avoidance of doubt, the
foregoing provisions of this Section 1.8 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be Incurred or Disposition, Restricted Payment or payment under Section 10.7 may
be made at any time under such Sections. For purposes of calculating the
Consolidated First Lien Debt to Consolidated EBITDA Ratio, the Consolidated
Secured Debt to Consolidated EBITDA Ratio, the Consolidated Total Debt to
Consolidated EBITDA Ratio and the Consolidated EBITDA to Consolidated Interest
Expense Ratio, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or Section 9.1(b) or,
prior to the Closing Date, the Historical Financial Statements.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

1.10 Limited Condition Transactions.

(a) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement that requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the LCT Test Date (as
defined below) for such Limited Condition Transaction are entered. For the
avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (a), and any Default, Event of Default or specified
Event of Default occurs following the LCT Test Date for the applicable Limited
Condition Transaction and prior to or on the date of the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

 

-96-



--------------------------------------------------------------------------------

(b) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Debt to Consolidated EBITDA
Ratio, the Consolidated Secured Debt to Consolidated EBITDA Ratio, the
Consolidated Total Debt to Consolidated EBITDA Ratio or the Consolidated EBITDA
to Consolidated Interest Expense Ratio or any other ratio test; or

(ii) testing baskets or any other calculations (including any minimum equity
calculation) set forth in this Agreement (including baskets or any other
calculations measured as a percentage of Consolidated Total Assets or
Consolidated EBITDA);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (x) the date on which the definitive acquisition
agreements for such Limited Condition Transaction (including any Permitted
Change of Control) are entered into, (y) the date of any prepayment, redemption,
repurchase, defeasance, acquisition or other payment or (z) in respect of sales
in connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers applies (or similar law or practice in other
jurisdictions), the date on which a “Rule 2.7 announcement” of a firm intends to
make an offer or similar announcement or determination in another jurisdiction
subject to laws similar to the United Kingdom City Code on Takeovers and Mergers
in respect of a target of a Limited Condition Transaction (the “LCT Test Date”),
and if, after giving pro forma effect to the Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the Test Period most recently ended on or prior to
the applicable LCT Test Date, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, calculation or basket,
such ratio, calculation or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios, calculations or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, calculation or basket, including due to fluctuations in Consolidated
EBITDA, Consolidated Total Assets or the valuation of any rollover or existing
equity in connection with any minimum equity calculation of the Borrower or the
Person subject to such Limited Condition Transaction, on or prior to the date of
consummation of the relevant transaction or action, such baskets, calculations
or ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
calculation or test with respect to the Incurrence of Indebtedness or Liens, or
the making of distributions or Restricted Payments, Investments, payments
pursuant to Section 10.7, Dispositions, mergers, Dispositions of all or
substantially all of the assets of the Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio, calculation or test shall be calculated on a pro
forma basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

 

-97-



--------------------------------------------------------------------------------

1.11 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios,
calculations and tests (including measurements of baskets and other calculations
calculated on the basis of Consolidated Total Assets or Consolidated EBITDA),
including the Consolidated EBITDA to Consolidated Interest Expense Ratio,
Consolidated First Lien Debt to Consolidated EBITDA Ratio, Consolidated Secured
Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to Consolidated
EBITDA Ratio shall be calculated in the manner prescribed by this Section 1.11;
provided that, notwithstanding anything to the contrary in clauses (b), (c), (d)
or (e) of this Section 1.11, when calculating the Consolidated First Lien Debt
to Consolidated EBITDA Ratio for purposes of (i) the definition of “Applicable
Margin” and the “Commitment Fee Rate”, (ii) calculating the covenant in
Section 10.10 and (iii) Section 5.2(a)(i) and Section 5.2(a)(ii), the events
described in this Section 1.11 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect; provided, however,
that, for purposes of any determination under the proviso to Section 5.2(a)(ii),
Consolidated First Lien Debt shall be determined after giving pro forma effect
to (A) the aggregate principal amount of (1) Term Loans voluntarily prepaid
pursuant to Section 5.1, (2) Second Lien Term Loans voluntarily prepaid pursuant
to Section 5.1 of the Second Lien Credit Agreement (or, in accordance with the
corresponding provisions of the documentation governing any Indebtedness
representing secured Permitted Refinancing Indebtedness in respect thereof) and
(3) secured Permitted Additional Debt and secured Credit Agreement Refinancing
Indebtedness voluntarily prepaid, repurchased, defeased, acquired or redeemed,
(B) the aggregate amount of cash consideration paid by any Purchasing Borrower
Party (as defined in this Agreement or in the Second Lien Credit Agreement, as
applicable) to effect any assignment to it of (1) Term Loans pursuant to
Section 13.6(g) or (2) Second Lien Term Loans pursuant to Section 13.6(g) of the
Second Lien Credit Agreement (or, in accordance with the corresponding
provisions of the documentation governing any Indebtedness representing secured
Permitted Refinancing Indebtedness in respect thereof), but only to the extent
that such Term Loans or such Second Lien Term Loans (or such Permitted
Refinancing Indebtedness in respect thereof), as applicable, have been cancelled
and (C) the aggregate amount of all permanent reductions of Revolving Credit
Commitments, Extended Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments pursuant to Section 4.2 (for the avoidance of
doubt, excluding any such commitment reductions required by the proviso to
Section 2.14(b) or in connection with the Incurrence of any Credit Agreement
Refinancing Indebtedness Incurred to Refinance any Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments and/or Extended Revolving
Credit Commitments), in each case, after the end of the Borrower’s most recently
ended full fiscal year and prior to the date of the applicable payment to be
made pursuant to such Section 5.2(a)(ii) assuming such voluntary prepayments had
been made on the last day of such fiscal year. In addition, whenever a financial
ratio, calculation or test is to be calculated on a pro forma basis or requires
pro forma compliance, the reference to “Test Period” for purposes of calculating
such financial ratio or test shall be deemed to be a reference to, and shall be
based on, the most recently ended Test Period for which Internal Financial
Statements are internally available.

(b) For purposes of calculating any financial ratio, calculation (including any
minimum equity calculation) or test (including measurements of baskets and other
calculations on the basis of Consolidated Total Assets or Consolidated EBITDA),
Specified Transactions (with any Incurrence or Refinancing of any Indebtedness
in connection therewith to be subject to clause (d) of this Section 1.11) that
have been made (i) during the applicable Test Period or (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period (or, in the case of Consolidated Total Assets or
“unrestricted” cash and cash equivalents, or any new cash equity contribution
and/or rollover and/or valuation of existing equity in connection with such
Specified Transaction, on the last day of the applicable Test Period). If, since
the beginning of any applicable Test Period, any Person that subsequently became
a Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any Restricted Subsidiary since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.11, then such financial ratio, calculation
or test (including measurements of baskets and other calculations on the basis
of Consolidated Total Assets and Consolidated EBITDA) shall be calculated to
give pro forma effect thereto in accordance with this Section 1.11.

 

-98-



--------------------------------------------------------------------------------

(c) Whenever pro forma effect or a determination of pro forma compliance is to
be given to a Specified Transaction or a Specified Restructuring, the pro forma
calculations shall be made in good faith by an Authorized Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run rate”
cost savings, operating expense reductions and cost synergies and other
synergies projected by the Borrower in good faith to result from or relating to
any Specified Transaction (including the Transactions) or Specified
Restructuring that is being given pro forma effect or for which a determination
of pro forma compliance is being made that have been realized or are expected to
be realized and for which the actions necessary to realize such cost savings,
operating expense reductions, cost synergies or other synergies have been taken,
have been committed to be taken, with respect to which substantial steps have
been taken or which are expected to be taken (in the good faith determination of
the Borrower) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, cost synergies and other synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions, cost synergies and other synergies were realized during the
entirety of such period and “run rate” means the full recurring benefit for a
period that is associated with any action taken, any action committed to be
taken, any action with respect to which substantial steps have been taken or any
action that is expected to be taken (including any savings expected to result
from the elimination of Public Company Costs, if any) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction or Specified Transaction, and any such adjustments included in the
initial pro forma calculations shall continue to apply to subsequent
calculations of such financial ratios or tests, including during any subsequent
Test Periods in which the effects thereof are expected to be realizable;
provided that (A) such amounts are reasonably identifiable in the good faith
judgment of the Borrower, (B) such actions are taken, such actions are committed
to be taken, substantial steps with respect to such action have been taken or
such actions are expected to be taken no later than eight fiscal quarters after
the date of consummation of such Specified Transaction or the date of initiation
of such Specified Restructuring (or, with respect to the Transactions, twelve
fiscal quarters) and (C) no amounts shall be added to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA (or
any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period.

(d) In the event that the Borrower or any Restricted Subsidiary Incurs
(including by assumption or guarantee) or Refinances (including by redemption,
repurchase, repayment, retirement or extinguishment) any Indebtedness, in each
case included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such Incurrence or Refinancing of Indebtedness
(including pro forma effect to the application of the net proceeds therefrom),
in each case to the extent required, as if the same had occurred on the last day
of the applicable Test Period (except in the case of the Consolidated EBITDA to
Consolidated Interest Expense Ratio (or similar ratio), in which case such
Incurrence or Refinancing of Indebtedness will be given effect, as if the same
had occurred on the first day of the applicable Test Period); provided that,
with respect to any Incurrence of Indebtedness permitted by the provisions of
this Agreement in reliance on the pro forma calculation of the Consolidated
First Lien Debt to Consolidated EBITDA Ratio, the Consolidated Secured Debt to
Consolidated EBITDA Ratio, the Consolidated EBITDA to Consolidated Interest
Expense Ratio and/or the Consolidated Total Debt to Consolidated EBITDA Ratio,
as applicable, pro forma effect shall not be given to any Indebtedness being
Incurred (or expected to be Incurred) substantially simultaneously or

 

-99-



--------------------------------------------------------------------------------

contemporaneously with the Incurrence of any such Indebtedness in reliance on
any “basket” set forth in this Agreement, including the Incremental Base Amount,
any “baskets” measured as a percentage of Consolidated Total Assets or
Consolidated EBITDA, any Credit Event under the Revolving Credit Facility or,
except to the extent expressly required to be calculated otherwise in
Section 2.14 or Section 10.1(u), any Additional/Replacement Revolving Credit
Facility.

(e) Whenever pro forma effect is to be given to a pro forma event, the pro forma
calculations shall be made in good faith by an Authorized Officer of the
Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Consolidated EBITDA to Consolidated Interest Expense Ratio is made had been the
applicable rate for the entire period (taking into account any interest Hedging
Agreements applicable to such Indebtedness). To the extent interest expense
generated by Hedging Obligations that have been terminated is included in
Consolidated Interest Expense prior to the date of the event for which the
calculation of the Consolidated EBITDA to Consolidated Interest Expense Ratio is
being made, Consolidated Interest Expense shall be adjusted to exclude such
expense. Interest on a Financing Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by an Authorized Officer of the Borrower
to be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or applicable Restricted Subsidiary may
designate. For purposes of making the computations referred to above, interest
on any Indebtedness under a revolving credit facility computed on a pro forma
basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period or, if lower, the maximum commitments
under such revolving credit facility as of the date of the event for which the
calculation of the Consolidated EBITDA to Consolidated Interest Expense Ratio is
being made, except as set forth in Section 1.11(d).

(f) Any such pro forma calculation may include, without limitation, (1) all
adjustments of the type described in clause (a)(viii) of the definition of
“Consolidated EBITDA” to the extent such adjustments, without duplication,
continue to be applicable to such Test Period, and (2) adjustments calculated in
accordance with Regulation S-X under the Securities Act.

(g) In connection with any incurrence of Indebtedness to be consummated in
connection with any Permitted Change of Control, subject to the Borrower’s
corporate credit rating being in B3 or better from Moody’s and B- or better from
S&P (in each case, with a stable outlook), respectively, at the time of the
incurrence thereof or as of the LCT Test Date, as applicable, all leverage
ratios related thereto shall be deemed to be 0.50 to 1.00 times higher than the
otherwise applicable incurrence test ratio set forth in this Agreement.

(h) After an IPO, at the option of the Borrower (the exercising of such option
to release Holdings from its obligations under the Credit Documents pursuant to
this Section 1.11(h), a “Holdings Termination Event”), but only if, upon giving
effect to such IPO and through a series of mergers, consolidations,
dissolutions, amalgamations or otherwise, the Borrower would cease to have a
direct or indirect Parent Entity that owns all of the Capital Stock of the
Borrower, Holdings shall be released from its Guarantee and all of its property
(including the Capital Stock of the Borrower) released as Collateral
automatically, and Holdings shall be released from all obligations under this
Agreement and the other Credit Documents, including with respect to all
representations and warranties, covenants, and defaults related to or
referencing Holdings. Following any such release, this Agreement and the other
Credit Documents shall be deemed to be amended to eliminate or modify all
references to Holdings, as applicable.

 

-100-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit Facilities.

2.1 Loans.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having an Initial Term Loan Commitment severally agrees to make (or (i) in the
case of any Rollover Lender (as defined in the First Incremental Agreement) on
the First Incremental Agreement Effective Date, be deemed to make and (ii) in
the case of any Rollover Lender (as defined in the Second Incremental Agreement)
on the Second Incremental Agreement Effective Date, be deemed to make) a loan or
loans (each, an “Initial Term Loan”) to the Borrower, which Initial Term Loans
(i) shall not exceed, for any such Lender, the Initial Term Loan Commitment of
such Lender, (ii) shall not exceed, in the aggregate, the Total Initial Term
Loan Commitment, (iii) shall be made (x) in the case of Initial Term Loans made
in respect of Initial Term Loan Commitments described in clause (a) of the
definition of Initial Term Loan Commitments, on the Closing Date and, (y) in the
case of Initial Term Loans made in respect of Initial Term Loan Commitments
described in clause (b) of the definition of Initial Term Loan Commitments, on
the First Incremental Agreement Effective Date, and (z) in the case of Initial
Term Loans made in respect of Initial Term Loan Commitments described in clause
(c) of the definition of Initial Term Loan Commitments, on the Second
Incremental Agreement Effective Date, (iv) shall be denominated in Dollars,
(v) may, at the option of the Borrower, be Incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all such Initial
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise provided herein, consist entirely of Initial Term Loans of the
same Type and (vi) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid may not be reborrowed. On the Initial Term
Loan Maturity Date, all outstanding Initial Term Loans shall be repaid in full.

(b) (i) Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make a loan or loans (each, a
“Revolving Credit Loan”) to the Borrower in U.S. Dollars, which Revolving Credit
Loans (A) shall not exceed, for any such Lender, the Revolving Credit Commitment
of such Lender, (B) shall not, after giving pro forma effect thereto and to the
application of the proceeds thereof, result in such Lender’s Revolving Credit
Exposure at such time exceeding such Lender’s Revolving Credit Commitment at
such time, (C) shall not, after giving pro forma effect thereto and to the
application of the proceeds thereof, at any time result in the aggregate amount
of all Lenders’ Revolving Credit Exposures exceeding the Total Revolving Credit
Commitment then in effect, (D) shall be made at any time and from time to time
on and after the Closing Date and prior to the Revolving Credit Maturity Date,
(E) may at the option of the Borrower be Incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type and (F) may be repaid and reborrowed in accordance
with the provisions hereof.

(ii) On the Revolving Credit Maturity Date, all outstanding Revolving Credit
Loans shall be repaid in full and the Revolving Credit Commitments shall
terminate.

(c) Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Eurodollar
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Eurodollar Loan and (ii) in exercising
such option, such Lender shall use its reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

 

-101-



--------------------------------------------------------------------------------

(d)

(i) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each, a “Swingline Loan”) to the Borrower in U.S. Dollars, which
Swingline Loans (A) shall be ABR Loans, (B) shall have the benefit of the
provisions of Section 2.1(d)(ii), (C) shall not exceed at any time outstanding
the Swingline Commitment, (D) shall not, after giving pro forma effect thereto
and to the application of the proceeds thereof, result at any time in the
aggregate amount of all Lenders’ Revolving Credit Exposures exceeding the Total
Revolving Credit Commitment then in effect, (E) may be repaid and reborrowed in
accordance with the provisions hereof and (F) shall mature no later than the
date ten Business Days after such Swingline Loan is made. On the Swingline
Maturity Date, all outstanding Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from either the Borrower or the Administrative Agent stating that a
Default or an Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice (x) of rescission of all
such notices from the party or parties originally delivering such notice, (y) of
the waiver of such Default or Event of Default in accordance with the provisions
of Section 13.1 or (z) from the Administrative Agent that such Default or Event
of Default is no longer continuing.

(ii) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Revolving Credit Lenders, with a copy to the Borrower, that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans, in which case Revolving Credit Loans constituting ABR Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the same Business Day
by all Revolving Credit Lenders pro rata based on each such Lender’s Revolving
Credit Commitment Percentage, and the proceeds thereof shall be applied directly
to the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each Revolving Credit Lender hereby irrevocably agrees to make
such Revolving Credit Loans upon same Business Days’ notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Mandatory Borrowing or (v) any reduction in the Total
Revolving Credit Commitment after any such Swingline Loans were made. In the
event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under any Debtor
Relief Law in respect of the Borrower), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon their respective Revolving Credit Commitment Percentages;
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to the Lender purchasing the same from and after
such date of purchase.

(iii) The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more applicable Revolving Credit Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Revolving Credit Lender of an appointment as a Swingline Lender hereunder shall
be evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the

 

-102-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Credit Lender shall
have all the rights and obligations of a Swingline Lender under this Agreement
and (ii) references herein to the term “Swingline Lender” shall be deemed to
include such Revolving Credit Lender in its capacity as a lender of Swingline
Loans hereunder.

(iv) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) the Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a multiple of $500,000 (or, in the case of a Borrowing of
Revolving Credit Loans on the Closing Date, $100,000) and Swingline Loans shall
be in a multiple of $100,000 and, in each case, shall not be less than the
Minimum Borrowing Amount with respect for such Type of Loans (except that the
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d) and
Revolving Credit Loans to reimburse any Letter of Credit Issuer with respect to
any Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable). More than one Borrowing may be Incurred on any
date; provided that at no time shall there be outstanding more than fifteen
(15) Eurodollar Borrowings under this Agreement (which number of Eurodollar
Borrowings may be increased or adjusted by agreement between the Borrower and
the Administrative Agent in connection with any Incremental Facility or Extended
Loans/Commitments). For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

2.3 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Initial Term Loans or any Borrowing of Incremental
Term Loans (unless otherwise set forth in the applicable Incremental Agreement),
as the case may be, if all or any of such Term Loans are to be initially
Eurodollar Loans and (ii) written notice (or telephonic notice promptly
confirmed in writing) prior to 1:00 p.m. (New York City time) on the date of the
Borrowing of Initial Term Loans or any Borrowing of Incremental Term Loans, as
the case may be, if all or any of such Term Loans are to be ABR Loans; provided
that any notice of a Borrowing of Eurodollar Loans to be made on the Closing
Date or any Incremental Facility Closing Date may be given not later than 1:00
p.m. (New York City time) (or such later date as the Administrative Agent may
reasonably agree) one Business Day prior to the date of the proposed Borrowing,
which notice may be subject to the effectiveness of the Credit Agreement. Such
notice (together with each notice of a Borrowing of Revolving Credit Loans
pursuant to Section 2.3(b) and each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(c), a “Notice of Borrowing”) shall be in substantially
the form of Exhibit D and shall specify (i) the aggregate principal amount of
the Initial Term Loans or Incremental Term Loans, as the case may be, to be
made, (ii) the date of the Borrowing (which shall be, (xw) in the case of
Initial Term Loans made in respect of Initial Term Loan Commitments described in
clause (a) of the definition of Initial Term Loan Commitments, the Closing Date,
(yx) in the case of the Initial Term

 

-103-



--------------------------------------------------------------------------------

Loans made in respect of Initial Term Loan Commitments described in clause
(b) of the definition of Initial Term Loan Commitments, the First Incremental
Agreement Effective Date, (y) in the case of the Initial Term Loans made in
respect of Initial Term Loan Commitments described in clause (c) of the
definition of Initial Term Loan Commitments, the Second Incremental Agreement
Effective Date and (z) in the case of the Incremental Term Loans, the applicable
Incremental Facility Closing Date in respect of such Class) and (iii) whether
the Initial Term Loans or Incremental Term Loans, as the case may be, shall
consist of ABR Loans and/or Eurodollar Loans and, if the Initial Term Loans or
Incremental Term Loans, as the case may be, are to include Eurodollar Loans, the
Interest Period to be initially applicable thereto; provided that the Notice of
Borrowing for a Borrowing of Term Loans shall be revocable so long as the
Borrower agrees to comply with the applicable provisions of Section 2.11 upon
any such revocation. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Initial Term Loans or Incremental Term Loans, as the case
may be, of such Lender’s proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.

(b) Whenever the Borrower desires to Incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings under
Letters of Credit), it shall give the Administrative Agent at the Administrative
Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans that are to be initially
Eurodollar Loans and (ii) prior to 1:00 p.m. (New York City time) on the date of
such Borrowing prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans that are to be ABR Loans;
provided that any Notice of Borrowing of Eurodollar Loans to be made on the
Closing Date or on any Incremental Facility Closing Date may be given not later
than 1:00 p.m. (New York City time) (or such later date as the Administrative
Agent may reasonably agree) one Business Day prior to the date of the proposed
Borrowing, which notice may be subject to the effectiveness of the Credit
Agreement. Each such Notice of Borrowing, except as otherwise expressly provided
in Section 2.10, shall be irrevocable and shall specify (i) the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans and/or
Eurodollar Loans, and, if Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Revolving Credit Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Notice of
Borrowing.

(c) Whenever the Borrower desires to Incur Swingline Loans hereunder, the
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Swingline Loans prior
to 3:00 p.m. (New York City time) or such later time as agreed by the Swingline
Lender on the date of such Borrowing. Each such notice shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day). The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing.

(d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d)(iv) or Section 2.1(d)(v), respectively, with the Borrower
irrevocably agreeing, by its Incurrence of any applicable Swingline Loan, to the
making of Mandatory Borrowings as set forth in such Section.

(e) Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Letters of Credit shall be made upon the terms set forth in Section 3.3 or
Section 3.4(a).

 

-104-



--------------------------------------------------------------------------------

(f) If the Borrower fails to specify a Type of Loan in a Notice of Borrowing,
then the applicable Loans shall be made as Eurodollar Loans with an Interest
Period of one (1) month. If the Borrower requests a Borrowing of Eurodollar
Loans, in any such Notice of Borrowing, but fails to specify an Interest Period
(or fails to give a timely notice requesting a continuation of Eurodollar
Loans), it will be deemed to have specified an Interest Period of one (1) month.

(g) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4 Disbursement of Funds.

(a) No later than 12:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing or, if any such Notice of Borrowing (including Mandatory
Borrowings and Borrowings to reimburse Unpaid Drawings under Letters of Credit)
is delivered on the same day as the requested Borrowing, no later than one hour
after delivery thereof (including, in any such case, Mandatory Borrowings and
Borrowings to reimburse Unpaid Drawings under Letters of Credit), each Lender
will make available its pro rata portion, if any, of each Borrowing requested to
be made on such date in the manner provided below; provided that, on the Closing
Date (or, with respect to any Incremental Facilities, on the relevant
Incremental Facilities Closing Date), such funds may be made available at such
earlier time as may be agreed among the relevant Lenders, the Borrower and the
Administrative Agent for the purpose of consummating the Transactions; provided,
further, that all Swingline Loans shall be made available to the Borrower in the
full amount thereof by the Swingline Lender no later than one hour after written
notice of such Borrowing is delivered by the applicable Administrative Agent to
the Swingline Lender.

(b) Each Lender shall make available all such requested amounts it is to fund to
the Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
and the Administrative Agent will (except in the case of Mandatory Borrowings,
Borrowings to repay Unpaid Drawings under Letters of Credit) make available to
the Borrower by depositing to an account designated by the Borrower to the
Administrative Agent in writing, the aggregate of the amounts so made available.
Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate, or (ii) if paid by the Borrower, the
then-applicable rate of interest,

 

-105-



--------------------------------------------------------------------------------

calculated in accordance with Section 2.8, for the respective Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.

(c) The Swingline Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing of Swingline Loans in immediately available funds
to the Borrower (as specified in the applicable Notice of Borrowing), by
depositing to an account designated by the Borrower to the Swingline Lender in
writing or otherwise in such Notice of Borrowing, the aggregate of the amount so
made available in Dollars.

(d) Nothing in this Section 2.4, including any payment by the Borrower, shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to fulfill its commitments hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower agrees to repay to the Administrative Agent, for the benefit of
the applicable Lenders, (i) on the Initial Term Loan Maturity Date, all then
outstanding Initial Term Loans, (ii) on the relevant Incremental Term Loan
Maturity Date for any Class of Incremental Term Loans, any then outstanding
Incremental Term Loans of such Class, (iii) on the Revolving Credit Maturity
Date, the then outstanding Revolving Credit Loans, (iv) on the relevant maturity
date for any Class of Additional/Replacement Revolving Credit Commitments, all
then outstanding Additional/Replacement Revolving Credit Loans of such Class,
(v) on the relevant maturity date for any Class of Extended Term Loans, all then
outstanding Extended Term Loans of such Class, (vi) on the relevant maturity
date for any Class of Extended Revolving Credit Commitments, all then
outstanding Extended Revolving Credit Loans of such Class and (vii) on the
Swingline Maturity Date, the then outstanding Swingline Loans.

(b) [Reserved].

(c) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Incremental Agreement, subject to the requirements set forth in
Section 2.14. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to the requirements of Section 2.15, mature
and be repaid by the Borrower in the amounts (each such amount, an “Extended
Term Loan Repayment Amount”) and on the dates (each an “Extended Repayment
Date”) set forth in the applicable Extension Agreement. In the event any
Extended Revolving Credit Commitments are established, such Extended Revolving
Credit Commitments shall, subject to the requirements of Section 2.15, be
terminated (and all Extended Revolving Credit Loans of the same Extension Series
repaid) on dates set forth in the applicable Extension Agreement.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

 

-106-



--------------------------------------------------------------------------------

(e) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b)(v), and a subaccount for each Lender, in
which Register and subaccounts (taken together) shall be recorded (i) the amount
of each Loan made hereunder, whether such Loan is an Initial Term Loan, an
Incremental Term Loan (and the relevant Class thereof), a Revolving Credit Loan,
an Additional/Replacement Revolving Credit Loan (and the relevant
Class thereof), an Extended Term Loan (and the relevant Class thereof), an
Extended Revolving Credit Loan (and the relevant Class thereof), or a Swingline
Loan, as applicable, the Type of each Loan made and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder, (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof and (iv) any
cancellation or retirement of Loans contemplated by Section 13.6(i).

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded and, in the case of
the Register, shall be conclusive absent manifest error; provided, however, that
the failure of any Lender or the Administrative Agent to maintain such account,
such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower in accordance with the terms of this
Agreement; provided, further, that in the event of any inconsistency between the
accounts maintained by the Administrative Agent pursuant to paragraph (e) of
this Section 2.5 and any Lender’s records, the accounts of the Administrative
Agent shall govern.

(g) For the avoidance of doubt, all Initial Term Loans and Revolving Credit
Loans shall be repaid, whether pursuant to this Section 2.5 or otherwise, in
Dollars.

(h) For the avoidance of doubt, the 2019 Term Loans made on the First
Incremental Agreement Effective Date (x) shall constitute the Initial Term Loans
for all purposes of this Agreement and (y) shall mature and shall become due and
payable on the Initial Term Loan Maturity Date.

(i) For the avoidance of doubt, the 2020 Term Loans made on the Second
Incremental Agreement Effective Date (x) shall constitute the Initial Term Loans
for all purposes of this Agreement and (y) shall mature and shall become due and
payable on the Initial Term Loan Maturity Date.

2.6 Conversions and Continuations.

(a) The Borrower shall have the option on any Business Day, subject to
Section 2.11, to convert all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Term Loans, Revolving
Credit Loans, Additional/Replacement Revolving Credit Loans or Extended
Revolving Credit Loans of one Type into a Borrowing or Borrowings of another
Type and except as otherwise provided herein the Borrower shall have the option
on the last day of an Interest Period to continue the outstanding principal
amount of any Eurodollar Loans as Eurodollar Loans for an additional Interest
Period; provided that (i) no partial conversion of Eurodollar Loans shall reduce
the outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into Eurodollar Loans if an Event of Default is in existence on the
date of the conversion and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit such conversion,
(iii) Eurodollar Loans may not be continued as Eurodollar Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as

 

-107-



--------------------------------------------------------------------------------

provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (New York City time) at least (i) three Business
Days’, in the case of a continuation of, or conversion to, Eurodollar Loans or
(ii) the same Business Day in the case of a conversion into ABR Loans), prior
written notice (or telephonic notice promptly confirmed in writing) (each a
“Notice of Conversion or Continuation”) specifying the Loans to be so converted
or continued, the Type of Loans to be converted or continued, the requested date
of the conversion or continuation, as the case may be (which shall be a Business
Day), the principal amount of Loans to be converted or continued, as the case
may be, and if such Loans are to be converted into or continued as Eurodollar
Loans, the Interest Period to be initially applicable thereto. If the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as the same Type of Loan, which if a
Eurodollar Loan, shall have a one-month Interest Period. Any such automatic
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurodollar Loans. If the Borrower
requests a conversion to, or continuation of, Eurodollar Loans in any such
Notice of Conversion or Continuation, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one (1) month’s
duration. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurodollar Loan. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such continuation, Eurodollar Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans.

2.7 Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Revolving Credit
Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Incremental Term Loans under this Agreement shall be granted by the Lenders of
the relevant Class thereof pro rata on the basis of their then-applicable
Incremental Term Loan Commitments for the applicable Class. Each Borrowing of
Additional/Replacement Revolving Credit Loans under this Agreement shall be
granted by the Lenders of the relevant Class thereof pro rata on the basis of
their then-applicable Additional/Replacement Revolving Credit Commitments for
the applicable Class. Each Borrowing of Extended Revolving Credit Loans under
this Agreement shall be granted by the Lenders of the relevant Class thereof pro
rata on the basis of their then-applicable Extended Revolving Credit Commitments
for the applicable Class. It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender, severally and not jointly, shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder, and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligations under any Credit
Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
in effect from time to time plus the ABR in effect from time to time.

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the relevant Eurodollar Rate
in effect from time to time.

 

-108-



--------------------------------------------------------------------------------

(c) If at any time after the occurrence of and during the continuance of an
Event of Default under Section 11.1, all or a portion of the principal amount of
any Loan or any interest payable thereon or any fees or other amounts due
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest (including
post-petition interest in any proceeding under any applicable Debtor Relief Law)
at a rate per annum that is (i) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (ii) in the case of overdue
interest, fees or other amounts due hereunder, to the extent permitted by
Applicable Law, the rate described in Section 2.8(a) plus 2.00% from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full. All such interest shall be payable on demand.

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof, and shall be
payable in Dollars and, except as otherwise provided below, shall be payable
(i) in respect of each ABR Loan, quarterly in arrears on the last Business Day
of each March, June, September and December, (ii) in respect of each Eurodollar
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, (iii) in
respect of each Loan (except in the case of prepayments of any ABR Revolving
Credit Loans that are not made in connection with the termination or permanent
reduction of the Revolving Credit Commitments), on any prepayment date (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand; provided that a Loan that is repaid on the same day on
which it is made shall bear interest for one day and (iv) in respect of each
Loan, to the extent necessary to create a fungible tranche of Term Loans, the
date of the incurrence of any Incremental Term Loans.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

(g) Except as otherwise provided herein, whenever any payment hereunder or under
the other Credit Documents shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment or letter of credit fee or commission, as the
case may be.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into, or continuation as, a Borrowing of Eurodollar Loans (in the case of the
initial Interest Period applicable thereto) on or prior to 1:00 p.m. (New York
City time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Eurodollar Loans, the Borrower shall have
the right to elect, by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing), the Interest Period applicable
to such Borrowing, which Interest Period shall be the period commencing on the
date of such Borrowing and ending on the numerically corresponding day (or, if
there is no numerically corresponding day, on the last Business Day) in the
calendar month that is one, two, three or six months thereafter (or, if agreed
to by all relevant Lenders participating in the relevant Credit Facility, twelve
months thereafter or any other period, including a period shorter than one
month).

 

-109-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(b) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(c) if any Interest Period relating to a Borrowing of Eurodollar Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(d) in the case of Eurodollar Loans, interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period; and

(e) the Borrower shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the Eurodollar Rate for any Interest Period that
(x) deposits in the principal amounts of the Loans comprising any Borrowing of
Eurodollar Loans are not generally available in the relevant market or (y) by
reason of any changes arising on or after the Closing Date affecting the London
interbank eurocurrency market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “Eurodollar Rate”; or

(ii) that, due to a Change in Law, which shall (A) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any reserve requirement taken into
account in determining the Statutory Reserves); (B) subject any Lender to any
Tax (other than (1) Taxes indemnifiable under Section 5.4, (2) Excluded Taxes or
(3) Taxes described in Section 5.4(f)) on its loans, loan principal, letters of
credits, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (C) impose on any Lender or the
London interbank eurocurrency market any other condition, cost or expense
affecting this Agreement or Eurodollar Loans made by such Lender (other than
Taxes), which results in the cost to such Lender of making, converting into,
continuing or maintaining Eurodollar Loans or participating in Letters of Credit
(in each case hereunder) increasing by an amount which such Lender reasonably
deems material or the amounts received or receivable by such Lender hereunder
with respect to the foregoing shall be reduced; or

 

-110-



--------------------------------------------------------------------------------

(iii) at any time after the Closing Date, that the making or continuance of any
Eurodollar Loan has become unlawful by compliance by such Lender in good faith
with any Applicable Law (or would conflict with any such Applicable Law not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the Closing Date that materially and adversely affects the London
interbank eurocurrency market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the Borrower with respect to Eurodollar
Loans that have not yet been Incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than ten Business Days) after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by Applicable Law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
said Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan, if applicable; provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b).

(c) If any Change in Law regarding capital adequacy or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Letter of Credit Issuer’s or their respective parent’s capital or assets as a
consequence of such Lender’s or Letter of Credit Issuer’s commitments or
obligations hereunder to a level below that which such Lender or Letter of
Credit Issuer or their respective parent could have achieved but for such Change
in Law (taking into consideration such Lender’s or Letter of Credit Issuer’s or
their respective parent’s policies with respect to capital adequacy or
liquidity), then from time to time, promptly (but no later than ten Business
Days) after written demand by such Lender or Letter of Credit Issuer (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender or
Letter of Credit Issuer such additional amount or amounts as will compensate
such Lender or Letter of Credit Issuer or their respective parent for such
reduction, it being understood and agreed, however, that a Lender or Letter of
Credit Issuer shall not be entitled to such compensation as a result of such
Lender’s or Letter of Credit Issuer’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
Closing Date except as a result of a Change in Law. Each Lender or Letter of
Credit Issuer, upon determining in good faith that any

 

-111-



--------------------------------------------------------------------------------

additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower (on its own behalf) which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.10(c) upon receipt of such
notice.

(d) Notwithstanding any of the provisions in this Agreement (including
Section 2.11) to the contrary, if the Borrower and the Administrative Agent
reasonably determine in good faith that an interest rate is not ascertainable
pursuant to the provisions of the definition of “Eurodollar Rate” or “Reference
Rate” and the inability to ascertain such rate is unlikely to be temporary, the
“Eurodollar Rate” and “Reference Rate” shall be an alternate rate that is
reasonably commercially practicable for the Administrative Agent to administer
(as determined by the Administrative Agent in its reasonable discretion) that is
either: (i) an alternate rate established by the Administrative Agent and the
Borrower that is generally accepted as the then prevailing market convention for
determining a rate of interest for syndicated leveraged loans of this type in
the United States at such time, in which case, the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (including the making of appropriate adjustments to such
alternate rate and this Agreement (x) to preserve pricing in effect at the time
of selection of such alternate rate (but for the avoidance of doubt which would
not reduce the Applicable Margin) and (y) other changes necessary to reflect the
available interest periods for such alternate rate) (the “Market Convention
Rate”) or (ii) if a Market Convention Rate is not available in the reasonable
determination of the Administrative Agent and the Borrower acting in good faith,
an alternate rate, at the option of the Borrower, either (x) established by the
Administrative Agent and the Borrower, so long as the Lenders shall have
received at least five Business Days’ prior written notice thereof (the “Notice
Period”), in which case, the Administrative Agent and the Borrower shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that such alternate rate shall not apply to (and any such amendment shall not be
effective with respect to) any Class for which the Administrative Agent has
received a written objection within the Notice Period from the Required Lenders
of such Class (with the Required Lenders of such Class determined as if such
Class of Lenders were the only Class of Lenders hereunder at the time), or
(y) selected by the Borrower and the Required Lenders of any applicable Class
(with the Required Lenders of such Class determined as if such Class of Lenders
were the only Class of Lenders hereunder at the time) solely with respect to
such Class, in which case, the Required Lenders of such Class and the Borrower
shall, subject to 15 Business Days’ prior written notice to the Administrative
Agent, enter into an amendment to this Agreement to reflect such alternate rate
of interest for such Class and make such other related changes to this Agreement
as may be necessary to reflect such alternate rate applicable to such Class)
(any such alternate rate so established in accordance with the foregoing
provisions of this clause (d), the “Successor Benchmark Rate”); provided that,
in the case of each of clauses (i) and (ii), any such amendment shall become
effective without any further action or consent of any other party to this
Agreement, notwithstanding anything to the contrary in Section 13.1; provided,
further, that until such Successor Benchmark Rate has been determined pursuant
to this paragraph, (A) any request for Borrowing, the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (B) all outstanding Borrowings shall be converted to an ABR
Borrowing.

(e) The agreements in this Section 2.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-112-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, no Lender or Letter of Credit Issuer shall be
entitled to seek compensation under this Section 2.10 based on the occurrence of
a Change in Law arising solely from (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines or directives
thereunder or issued in connection therewith or (y) Basel III or any requests,
rules, guidelines or directives thereunder or issued in connection therewith,
unless such Lender or Letter of Credit Issuer is generally seeking compensation
from other borrowers in the U.S. leveraged loan market with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 2.10.

(g) This Section 2.10 shall not operate to provide payments that are duplicative
of those required under Section 5.4.

2.11 Compensation. If (a) any payment of principal of a Eurodollar Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of Eurodollar Loans is not made as a result of a
withdrawn Notice of Borrowing or failure to satisfy the conditions of Section 6
and Section 7, (c) any ABR Loan is not converted into a Eurodollar Loan as a
result of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar
Loan is not continued as a Eurodollar Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of a Eurodollar
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and, absent clearly demonstrable error, the amount
requested shall be final and conclusive and binding upon all parties hereto),
pay to the Administrative Agent for the account of such Lender within ten
Business Days of such request any amounts required to compensate such Lender for
any additional losses, costs or expenses that such Lender may reasonably incur
as a result of such payment, failure to borrow, failure to convert, failure to
continue, failure to prepay, reduction or failure to reduce, including any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Eurodollar Loan. The agreements in this
Section 2.11 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. The Borrower hereby agrees to pay all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by any Lender
in connection with any such designation or assignment. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the giving of such notice to the Borrower;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

-113-



--------------------------------------------------------------------------------

2.14 Incremental Facilities.

(a) The Borrower may at any time or from time to time after the Closing Date, by
written notice delivered to the Administrative Agent request (i) one or more
additional Classes of term loans or additional term loans of the same Class of
any existing Class of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Credit Commitments of any Class
(each such increase, an “Incremental Revolving Credit Commitment Increase”) or
(iii) one or more additional Classes of revolving credit commitments in U.S.
Dollars or any Alternative Currency (the “Additional/Replacement Revolving
Credit Commitments”, and, together with the Incremental Term Loans and the
Incremental Revolving Credit Commitment Increases, the “Incremental Facilities”
and the commitments in respect thereof are referred to as the “Incremental
Commitments”); provided that, subject to Section 1.10, at the time that any such
Incremental Term Loan, Incremental Revolving Credit Commitment Increase or
Additional/Replacement Revolving Credit Commitment is made or effected (and
after giving pro forma effect thereto), except as set forth in the proviso to
clause (b) below, no Event of Default (or, in the case of the Incurrence or
provision of any Incremental Facility in connection with an Acquisition or other
Investment, no Event of Default under Section 11.1 or 11.5) shall have occurred
and be continuing.

(b) Each tranche of Incremental Term Loans, each tranche of
Additional/Replacement Revolving Credit Commitments and each Incremental
Revolving Credit Commitment Increase shall be in an aggregate principal amount
that is not less than $5,000,000 or like amount in an Alternative Currency, as
applicable, (it being understood that such amount may be less than $5,000,000 or
like amount in an Alternative Currency, as applicable, if such amount represents
all remaining availability under the limit set forth below) (and unless
otherwise agreed by the Borrower and the Administrative Agent, in minimum
increments of $1,000,000 or like amount in an Alternative Currency, as
applicable, in excess thereof), and, subject to the proviso at the end of this
Section 2.14(b), following the FirstSecond Incremental Agreement Effective Date
the aggregate amount of (x) the Incremental Term Loans, Incremental Revolving
Credit Commitment Increases and the Additional/Replacement Revolving Credit
Commitments (after giving pro forma effect thereto and the use of the proceeds
thereof) Incurred pursuant to this Section 2.14(b), plus (y) the aggregate
principal amount of Permitted Additional Debt Incurred under
Section 10.1(u)(ii)(A) shall not exceed, as of the date of Incurrence of such
Indebtedness or commitments, the sum of (A) the Incremental Base Amount plus
(B) an aggregate amount of Indebtedness, such that, subject to Section 1.10,
after giving pro forma effect to such Incurrence (and after giving pro forma
effect to any Specified Transaction or Specified Restructuring to be consummated
in connection therewith and assuming that all Incremental Revolving Credit
Commitment Increases and/or Additional/Replacement Revolving Credit Commitments
then outstanding and Incurred under this clause (B) were fully drawn), the
Borrower would be in compliance with a Consolidated First Lien Debt to
Consolidated EBITDA Ratio as of the last day of the Test Period most recently
ended on or prior to the Incurrence of any such Incremental Facility, calculated
on a pro forma basis, as if such Incurrence (and transactions) had occurred on
the first day of such Test Period, that is no greater than either (x) 4.50:1.00
or (y) if Incurred in connection with an Acquisition or other Investment, the
Consolidated First Lien Debt to Consolidated EBITDA Ratio immediately prior to
such Acquisition or other Investment (this clause (B), the “Incremental Ratio
Debt Amount” and, together with the Incremental Base Amount, the “Incremental
Limit”); provided that (i) Incremental Term Loans may be Incurred without regard
to the Incremental Limit, without regard to whether an Event of Default has
occurred and is continuing and, without regard to the minimums set forth in the
first part of this Section 2.14(b), to the extent that the Net Cash Proceeds
from such Incremental Term Loans are used on the date of Incurrence of such
Incremental Term Loans (or substantially concurrently therewith) to either
(x) prepay Term Loans and related amounts in accordance with the procedures set
forth in Section 5.2(a)(i) or (y) permanently reduce the Revolving Credit
Commitments, Extended Revolving Credit Commitments or Additional/Replacement
Revolving Credit Commitments in accordance with the procedures set forth in
Section 5.2(e)(ii) (and any

 

-114-



--------------------------------------------------------------------------------

such Incremental Term Loans shall be deemed to have been Incurred pursuant to
this proviso), and (ii) Additional/Replacement Revolving Credit Commitments may
be provided without regard to the Incremental Limit, without regard to the
minimums set forth in the first sentence of this Section 2.14(b) and without
regard to whether an Event of Default has occurred and is continuing, to the
extent that the existing Revolving Credit Commitments, Extended Revolving Credit
Commitments or other Additional/Replacement Revolving Credit Commitments shall
be permanently reduced in accordance with Section 5.2(e)(ii) by an amount equal
to the aggregate amount of Additional/Replacement Revolving Credit Commitments
so provided (and any such Additional/Replacement Revolving Credit Commitments
shall be deemed to have been Incurred pursuant to this proviso).

(c)

(i) The Incremental Term Loans (A) shall rank equal in right of payment and
security with the Initial Term Loans, shall be secured only by all or a portion
of the Collateral securing the Obligations and shall only be guaranteed by the
Credit Parties on a senior basis, (B) shall not mature earlier than the Initial
Term Loan Maturity Date, (C) shall not have a shorter Weighted Average Life to
Maturity than the remaining Initial Term Loans, (D) shall have a maturity date
(subject to clause (B)), an amortization schedule (subject to clause (C)), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, AHYDO Catch Up Payments, funding discounts, original issue
discounts, currency types and denominations and prepayment terms and premiums
for the Incremental Term Loans as determined by the Borrower and the lenders of
the Incremental Term Loans; provided that, during the period commencing on the
Closing Date and ending on the six-month anniversary of the Closing Date, in the
event that the Effective Yield for any Incremental Term Loans denominated in
U.S. Dollars (other than Incremental Term Loans (1) Incurred pursuant to clause
(B) of Section 2.14(b), (2) established pursuant to the proviso of
Section 2.14(b), (3) having a final maturity date that is more than one year
after the Initial Term Loan Maturity Date or (4) Incurred in connection with an
Acquisition or (5) in an aggregate principal amount equal to or less than the
greater of (x) $120,000,000, (y) 75.0% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for the Test Period most recently ended on or
prior to such determination (measured as of such date) based upon the Internal
Financial Statements most recently available on or prior to such date or
(z) Incremental Terms Loans consisting of a customary bridge facility, so long
as the Indebtedness outstanding under any such customary bridge facility may be
converted into or exchanged for long term debt that satisfies clauses (B) and
(C) and any such conversion or exchange is subject only to conditions customary
for similar conversions or exchanges (clauses (x)(1) through (5) and (y),
collectively, the “MFN Exceptions”)), is greater than the Effective Yield for
the Initial Term Loans by more than 0.75%, then the Applicable Margins for the
Initial Term Loans shall be increased to the extent necessary so that the
Effective Yield for the Initial Term Loans are equal to the Effective Yield for
the Incremental Term Loans minus 0.75% (this proviso, the “MFN Protection”);
provided, further, that, notwithstanding the foregoing, Incremental Term Loans
in an amount not exceeding the Incremental/Refinancing Maturity Limitation
Excluded Amount may be Incurred without regard to clause (B) and/or (C) of this
Section 2.14(c)(i); provided, further, that, with respect to any Incremental
Term Loans that do not bear interest at a rate determined by reference to the
Eurodollar Rate, for purposes of calculating the applicable increase (if any) in
the Applicable Margins for the Initial Term Loans in the immediately preceding
proviso, the Applicable Margin for such Incremental Term Loans shall be deemed
to be the interest rate (calculated after giving pro forma effect to any
increases required pursuant to the immediately succeeding proviso) of such
Incremental Term Loans less the then applicable Reference Rate; and (E) may
otherwise have terms and conditions different from those of the Initial Term
Loans; provided that (x) except with respect to matters contemplated by
clauses (B), (C) and (D) above, any differences shall be either, at the option
of the Borrower, (1) reasonably satisfactory to the Administrative Agent (except
for covenants and other provisions applicable only to the periods after the
Latest Maturity Date) or (2) consistent market terms and conditions, when taken
as a whole, at the time of Incurrence or effectiveness of such Incremental
Facility (as determined by the

 

-115-



--------------------------------------------------------------------------------

Borrower in good faith) and (y) the documentation governing any Incremental Term
Loans may include any Previously Absent Covenant so long as the Administrative
Agent shall have been given prompt written notice thereof and this Agreement is
amended to include such Previously Absent Covenant for the benefit of each
Credit Facility.

(ii) The Incremental Revolving Credit Commitment Increase shall be treated the
same as the Class of Revolving Credit Commitments being increased (including
with respect to maturity date thereof) and shall be considered to be part of the
Class of Revolving Credit Facility being increased (it being understood that, if
required to consummate an Incremental Revolving Credit Commitment Increase, the
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Credit Commitments being increased may be increased and additional
upfront or similar fees may be payable to the lenders participating in the
Incremental Revolving Credit Commitment Increase (without any requirement to pay
such fees to any existing Revolving Credit Lenders)).

(iii) The Additional/Replacement Revolving Credit Commitments (A) shall rank
equal in right of payment and security with the Revolving Credit Loans, shall be
secured only by all or a portion of the Collateral securing the Obligations and
shall only be guaranteed by the Credit Parties on a senior basis, (B) shall not
mature earlier than the Revolving Credit Maturity Date and shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Credit Maturity Date, (C) shall have interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, undrawn commitment
fees, funding discounts, original issue discounts, currency types and
denominations, prepayment terms and premiums and commitment reduction and
termination terms as determined by the Borrower and the lenders of such
commitments, (D) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and letter of credit issuer, as applicable, which shall be determined by
the Borrower, the lenders of such commitments, the swingline lender and the
applicable letter of credit issuers and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Agreement) to the terms relating to the
Swingline Loans and Letters of Credit with respect to the applicable Class of
Revolving Credit Commitments or otherwise reasonably acceptable to the
Administrative Agent and (E) may otherwise have terms and conditions different
from those of the Revolving Credit Facility; provided that (x) except with
respect to matters contemplated by clauses (B), (C), (D) and (E) above, any
differences shall be either, at the option of the Borrower, (i) reasonably
satisfactory to the Administrative Agent (except for covenants and other
provisions applicable only to the periods after the Latest Maturity Date) or
(2) consistent with market terms and conditions when taken as a whole at the
time of the incurrence or effectiveness of such Incremental Facility by the
Borrower (as determined in good faith) and (y) the documentation governing any
Additional/Replacement Revolving Credit Commitments may include any Previously
Absent Covenant so long as the Administrative Agent shall have been given prompt
written notice thereof and this Agreement is amended to include such Previously
Absent Covenant for the benefit of each Credit Facility (provided, further,
however, that, if the applicable Previously Absent Covenant is a “springing”
financial maintenance covenant for the benefit of such revolving credit facility
or covenant only applicable to, or for the benefit of, a revolving credit
facility, the Previously Absent Covenant shall be automatically included in this
Agreement only for the benefit of each revolving credit facility hereunder (and
not for the benefit of any term loan facility hereunder)).

(d) Each notice from the Borrower pursuant to this Section 2.14 shall be given
in writing and shall set forth the requested amount, currency types and
denominations and proposed terms of the relevant Incremental Term Loans,
Incremental Revolving Credit Commitment Increases or Additional/Replacement
Revolving Credit Commitments. Incremental Term Loans may be made, and
Incremental Revolving Credit Commitment Increases and Additional/Replacement
Revolving Credit

 

-116-



--------------------------------------------------------------------------------

Commitments may be provided, subject to the prior written consent of the
Borrower (not to be unreasonably withheld or delayed), by any existing Lender
(it being understood that no existing Lender with an Initial Term Loan
Commitment will have an obligation to make a portion of any Incremental Term
Loan, no existing Lender with a Revolving Credit Commitment will have any
obligation to provide a portion of any Incremental Revolving Credit Commitment
Increase and no existing Lender with a Revolving Credit Commitment will have an
obligation to provide a portion of any Additional/Replacement Revolving Credit
Commitment) or by any other bank, financial institution, other institutional
lender or other investor (any such other bank, financial institution or other
investor being called an “Additional Lender”); provided that the Administrative
Agent shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Incremental Revolving Credit Commitment Increases or such
Additional/Replacement Revolving Credit Commitments if such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender; provided, further, that, solely
with respect to any Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments, the Swingline Lender and
each Letter of Credit Issuer shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Incremental Revolving Credit Commitment Increases or Additional/Replacement
Revolving Credit Commitments if such consent would be required under
Section 13.6(b) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender.

(e) Commitments in respect of Incremental Term Loans, Incremental Revolving
Credit Commitment Increases and Additional/Replacement Revolving Credit
Commitments shall become Commitments (or in the case of an Incremental Revolving
Credit Commitment Increase to be provided by an existing Lender with a Revolving
Credit Commitment, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Agreement”) to this Agreement and, as appropriate, the other Credit Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, and each Additional Lender, if any, so long as any
Additional Lender shall have complied with the provisions of
Section 13.6(b)(ii)(C) and delivered such forms to the Administrative Agent and
the Administrative Agent shall have received prior notice of the proposed
execution of such Incremental Agreement; provided that, except as specifically
set forth in Section 2.14(d), the Administrative Agent shall not otherwise be
required to execute any Incremental Agreement unless such Incremental Agreement
would affect the Credit Documents in a manner that would require the consent of
the Administrative Agent pursuant to Section 13.1(v) or pursuant to clause
(x)(1) of the proviso to Section 2.14(c)(i)(E) or clause (x)(1) of the proviso
to Section 2.14(c)(iii)(E). The Incremental Agreement may, subject to
Section 2.14(c), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section (including (i) in connection with an
Incremental Revolving Credit Commitment Increase, to reallocate Revolving Credit
Exposure on a pro rata basis among the relevant Revolving Credit Lenders,
(ii) in connection with Classes of Incremental Term Loans, to extend the
Prepayment Premium Period for the benefit of any existing Class of Term Loans to
the extent that such Class of Incremental Term Loans shall have the benefit of
such longer Prepayment Premium Period, (iii) to increase the Effective Yield of
the applicable Class of Term Loans to the extent necessary in order to ensure
that any applicable Class of Incremental Term Loans are “fungible” with any
applicable existing Class of Term Loans, (iv) to add or extend, in either case,
any other “call protection” for the benefit of any applicable existing Class of
Term Loans) and/or (v) in connection with any incurrence of any Incremental
Facility denominated in a currency other than U.S. Dollars, to add interest rate
definitions and other currency provisions that are customarily included in
agreements contemplating Borrowings or the execution of credit documents in any
such currency. The effectiveness of any Incremental Agreement (an “Incremental
Facility Closing Date”) and the occurrence of any Credit Event pursuant to such

 

-117-



--------------------------------------------------------------------------------

Incremental Agreement shall be subject to the satisfaction of such conditions as
the parties thereto shall agree. The Borrower will use the proceeds of the
Incremental Term Loans, Incremental Revolving Credit Commitment Increases and
Additional/Replacement Revolving Credit Commitments for any purpose not
prohibited by this Agreement; provided, however, that the proceeds of any
Incremental Term Loans Incurred, and any Additional/Replacement Revolving Credit
Commitments provided, in either case as described in the proviso to
Section 2.14(b), shall be used in accordance with the terms thereof.

(f)

(i) No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Credit Commitment Increases or Additional/Replacement
Revolving Credit Commitments unless it so agrees and the Borrower shall not be
obligated to offer any existing Lender the opportunity to provide any
Incremental Term Loans, Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments.

(ii) Upon each increase in the Revolving Credit Commitments of any
Class pursuant to this Section 2.14, each Lender with a Revolving Credit
Commitment of such Class immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Credit Commitment Increase (each, an
“Incremental Revolving Credit Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Credit Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving pro forma effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Lender with a
Revolving Credit Commitment of such Class (including each such Incremental
Revolving Credit Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of such Class of all Lenders represented
by such Lender’s Revolving Credit Commitment of such Class. If, on the date of
such increase, there are any Revolving Credit Loans of such Class outstanding,
such Revolving Credit Loans shall on or prior to the effectiveness of such
Incremental Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments of such Class), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans of such
Class being prepaid and any costs incurred by any Lender in accordance with
Section 2.11. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(g) This Section 2.14 shall supersede any provisions in Section 2.7 or 13.1 to
the contrary. For the avoidance of doubt, any provisions of this Section 2.14
may be amended with the consent of the Required Lenders; provided no such
amendment shall require any Lender to provide any Incremental Commitment without
such Lender’s consent.

2.15 Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans or to make any other changes to the terms of such Term Loans
(any such Term Loans which have been so extended or changed, “Extended Term
Loans”) and to provide for

 

-118-



--------------------------------------------------------------------------------

other terms consistent with this Section 2.15. Prior to entering into any
Extension Agreement with respect to any Extended Term Loans, the Borrower shall
provide written notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Term Loan Class,
with such request offered equally to all such Lenders of such Existing Term Loan
Class) (a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which terms shall be similar to the Term
Loans of the Existing Term Loan Class from which they are to be extended or
changed except that (w) the scheduled final maturity date may be extended or
changed and all or any of the scheduled amortization payments of all or a
portion of any principal amount of such Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Extension Agreement or the Incremental Agreement, as the case may be, with
respect to the Existing Term Loan Class of Term Loans from which such Extended
Term Loans were extended or changed, in each case as more particularly set forth
in Section 2.15(d) below), (x)(A) the interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, funding discounts,
original issue discounts and prepayment terms and premiums with respect to the
Extended Term Loans may be different than those for the Term Loans of such
Existing Term Loan Class and/or (B) additional fees and/or premiums may be
payable to the Lenders providing such Extended Term Loans in addition to any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Agreement, (y) subject to the provisions
set forth in Sections 5.1 and 5.2, the Extended Term Loans may have optional
prepayment terms (including call protection and prepayment terms and premiums)
and mandatory prepayment terms as may be agreed between the Borrower and the
Lenders thereof and (z) the Extension Agreement may provide for other covenants
and terms. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Term Loan Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended or changed.

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, the Extended Revolving
Credit Commitments of any Class and/or any Additional/Replacement Revolving
Credit Commitments (and, in each case, including any previously extended
Revolving Credit Commitments and/or Additional/Replacement Revolving Credit
Commitments), existing at the time of such request or to make any other changes
to the terms of such Existing Revolving Credit Commitment and related Loans
(each, an “Existing Revolving Credit Commitment” and any related revolving
credit loans under any such facility, “Existing Revolving Credit Loans”; each
Existing Revolving Credit Commitment and related Existing Revolving Credit Loans
together being referred to as an “Existing Revolving Credit Class”) be converted
or exchanged to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Credit Loans related to such Existing
Revolving Credit Commitments or to make any other changes to the terms of such
Existing Revolving Credit Commitment and related Loans (any such Existing
Revolving Credit Commitments which have been so extended, “Extended Revolving
Credit Commitments” and any related revolving credit loans, “Extended Revolving
Credit Loans”) and to provide for other terms consistent with this Section 2.15.
Prior to entering into any Extension Agreement with respect to any Extended
Revolving Credit Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Credit Commitments, with
such request offered equally to all Lenders of such Class) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established thereunder, which terms shall be similar to
those applicable to the Existing Revolving Credit Commitments from which they
are to be extended or changed (the “Specified Existing Revolving Credit
Commitment Class”) except that (w) all or any of the final maturity dates of
such Extended Revolving

 

-119-



--------------------------------------------------------------------------------

Credit Commitments may be extended or changed to later dates than the final
maturity dates of the Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class, (x)(A) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and prepayment terms and premiums with respect to the Extended Revolving Credit
Commitments may be different than those for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A) and (y)(1) the undrawn revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be different than those for the Specified Existing Revolving
Credit Commitment Class and (2) the Extension Agreement may provide for other
covenants and terms that apply after the Latest Maturity Date; provided that,
notwithstanding anything to the contrary in this Section 2.15, Section 5.2(e) or
otherwise, (I) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of the Extended Revolving
Credit Loans under any Extended Revolving Credit Commitments shall be made on a
pro rata basis with any borrowings and repayments of the Existing Revolving
Credit Loans of the Specified Existing Revolving Credit Commitment Class (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of the Specified Existing Revolving Credit Commitment
Class), (II) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the
assignment and participation provisions set forth in Section 13.6 and
(III) subject to the applicable limitations set forth in Section 4.2 and
Section 5.2(e)(ii), permanent repayments of Extended Revolving Credit Loans (and
corresponding permanent reduction in the related Extended Revolving Credit
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Revolving Credit Loans or Revolving Credit Commitments of any Existing Revolving
Credit Class converted or exchanged into Extended Revolving Credit Loans or
Extended Revolving Credit Commitments pursuant to any Extension Request. Any
Extended Revolving Credit Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date).

(c) The Borrower shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.15. The Borrower may, at its election, specify as a
condition to consummating any Extension Agreement that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and as may be waived by the Borrower) of Term Loans and/or
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Revolving Credit Commitments or Additional/Replacement Revolving
Credit Commitments (or any earlier Extended Revolving Credit Commitments) of an
Existing Class subject to such Extension Request converted or exchanged into
Extended Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans, Revolving Credit Commitments and/or
Additional/Replacement Revolving Credit Commitments (and/or any earlier Extended
Revolving Credit Commitments) which it has elected to convert or exchange into
Extended Loans/Commitments (subject to any minimum denomination requirements
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans, Revolving Credit Commitments and Additional/Replacement Revolving
Credit Commitments (and any earlier extended Extended Revolving

 

-120-



--------------------------------------------------------------------------------

Credit Commitments) subject to Extension Elections exceeds the amount of
Extended Loans/Commitments requested pursuant to the Extension Request, Term
Loans, Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or earlier extended Extended Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be converted to or exchanged to
Extended Loans/Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) based on the
amount of Term Loans, Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments and earlier extended Extended Revolving Credit
Commitments included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Agreement. Notwithstanding the conversion
of any Existing Revolving Credit Commitment into an Extended Revolving Credit
Commitment, unless expressly agreed by the holders of each affected Existing
Revolving Credit Commitment of the Specified Existing Revolving Credit
Commitment Class, such Extended Revolving Credit Commitment shall not be treated
more favorably than all Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(d) and
Letters of Credit under Section 3, except that the applicable Extension
Agreement may provide that the Swingline Maturity Date and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Agreement) so long as the
Swingline Lender and/or each applicable Letter of Credit Issuer have consented
to such extensions (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

(d) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(d) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by this Section 2.15(d), each Extension
Agreement in respect of Extended Term Loans may amend the scheduled amortization
payments pursuant to Section 2.5 or the applicable Incremental Agreement or
Extension Agreement with respect to the Existing Class of Term Loans from which
the Extended Term Loans were exchanged to reduce each scheduled Repayment Amount
for the Existing Class in the same proportion as the amount of Term Loans of the
Existing Class is to be reduced pursuant to such Extension Agreement (it being
understood that the amount of any Repayment Amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof). In connection with any Extension
Agreement, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent and addressed to the Administrative Agent
and the applicable Extending Lenders (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Credit Documents (if any) as may be amended thereby (in the case of such other
Credit Documents as contemplated by the immediately preceding sentence) and
covering customary matters and (ii) to the effect that such Extension Agreement,
including the Extended Loans/Commitments provided for therein, does not breach
or result in a default under the provisions of Section 13.1 of this Agreement.

(e) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Class of Existing Revolving
Credit Commitments is converted or exchanged to extend the related scheduled
maturity date(s) in accordance with paragraph (a) above (an “Extension Date”),
(I) in the case of the existing Term Loans of each Extending Lender, the
aggregate principal amount of such existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted or exchanged by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with

 

-121-



--------------------------------------------------------------------------------

any other Extended Term Loans so established on such date), and (II) in the case
of the Existing Revolving Credit Commitments of each Extending Lender under any
Specified Existing Revolving Credit Commitment Class, the aggregate principal
amount of such Existing Revolving Credit Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted or exchanged by such Lender on such date (or by any
greater amount as may be agreed by the Borrower and such Lender), and such
Extended Revolving Credit Commitments shall be established as a separate
Class of revolving credit commitments from the Specified Existing Revolving
Credit Commitment Class and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date) and (B) if, on any Extension Date, any Existing Revolving Credit
Loans of any Extending Lender are outstanding under the Specified Existing
Revolving Credit Commitment Class, such Existing Revolving Credit Loans (and any
related participations) shall be deemed to be converted or exchanged to Extended
Revolving Credit Loans (and related participations) of the applicable Class in
the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments of such Class.

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Agreement, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Credit Documents (each, a “Corrective Extension
Agreement”) within 15 days following the effective date of such Extension
Agreement, as the case may be, which Corrective Extension Agreement shall
(i) provide for the conversion or exchange and extension of Term Loans under the
Existing Term Loan Class or Existing Revolving Credit Commitments (and related
Revolving Credit Exposure), as the case may be, in such amount as is required to
cause such Lender to hold Extended Term Loans or Extended Revolving Credit
Commitments (and related revolving credit exposure) of the applicable Extension
Series into which such other Term Loans or commitments were initially converted
or exchanged, as the case may be, in the amount such Lender would have held had
such administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Agreement, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Lender may agree (including conditions of the type required to
be satisfied for the effectiveness of an Extension Agreement described in
Section 2.15(d)), and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.15(d).

(g) No conversion or exchange of Loans or Commitments pursuant to any Extension
Agreement in accordance with this Section 2.15 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(h) This Section 2.15 shall supersede any provisions in Section 2.4 or
Section 13.1 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.15 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Loans/Commitments without such Lender’s consent.

 

-122-



--------------------------------------------------------------------------------

2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 4.1(a);

(b) the Commitment of and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;

(c) if any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Letter of
Credit Exposure of such Defaulting Lender and such Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitment Percentage; of the applicable
Class of Revolving Credit Commitments; provided that (A) each Non-Defaulting
Lender’s Revolving Credit Exposure may not in any event exceed the Revolving
Credit Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) subject to Section 13.21, neither such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Letter of
Credit Issuers, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender,
(ii) to the extent that all or any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot, or
can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in Section 2.16(c)(i) above or otherwise, the
Borrower shall within two Business Days following notice by the Administrative
Agent, (x) first, prepay such Swingline Exposure (after giving pro forma effect
to any partial reallocation pursuant to clause (i) above) and (y) second, Cash
Collateralize such Defaulting Lender’s Letter of Credit Exposure (after giving
pro forma effect to any partial reallocation pursuant to clause (i) above), in
accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to the requirements of this Section 2.16(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 4.1(c)
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s Letter of Credit Exposure is Cash
Collateralized, (iv) if the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to the requirements of this Section 2.16(c),
then the fees payable to the Lenders pursuant to Section 4.1(c) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Revolving Credit
Commitment Percentages of the applicable Class of Revolving Credit Commitments
and the Borrower shall not be required to pay any fees to the Defaulting Lender
pursuant to Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.16(c), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;

 

-123-



--------------------------------------------------------------------------------

(d) (i) the Letter of Credit Issuer will not be required to issue any new Letter
of Credit or amend any outstanding Letter of Credit to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless the Letter of Credit Issuer is reasonably satisfied that any exposure
that would result from the exposure to such Defaulting Lender is eliminated or
fully covered by the Revolving Credit Commitments of the Non-Defaulting Lenders
or by Cash Collateralization or a combination thereof in accordance with the
requirements of Section 2.16(c) above or otherwise in a manner reasonably
satisfactory to the Letter of Credit Issuer; and

(ii) the Swingline Lender will not be required to fund any Swingline Loans
unless the Swingline Lender is reasonably satisfied that any exposure that would
result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.16(c)
above.

(e) If the Borrower, the Administrative Agent, the Swingline Lender and each
applicable Letter of Credit Issuer agree in writing in their discretion that a
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon,
as of the effective date specified in such notice and subject to any conditions
set forth therein, such Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Revolving Credit
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause such outstanding Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Revolving Credit Lenders (including such Lender) in
accordance with their applicable percentages, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender and any applicable
Cash Collateral shall be promptly returned to the Borrower and any Letter of
Credit Exposure and Swingline Exposure of such Lender reallocated pursuant to
the requirements of Section 2.16(c) shall be reallocated back to such Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender; and

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Credit Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Letter of Credit Issuers and the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize, in accordance with Section 3.8, the Letter of Credit Issuer’s
potential future fronting exposure with respect to such Defaulting Lender with
respect to future Letters of

 

-124-



--------------------------------------------------------------------------------

Credit issued under this Agreement; fifth, to the payment of any amounts owing
to the Lenders, the Letter of Credit Issuer or the Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
such Letter of Credit Issuer or such Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower or any of its Restricted
Subsidiaries pursuant to any Secured Hedging Agreement with such Defaulting
Lender as certified by an Authorized Officer of the Borrower to the
Administrative Agent (with a copy to the Defaulting Lender) prior to such date
of payment; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if such payment is a
payment of the principal amount of any Loans or a payment of any Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.16(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

2.17 Term Loan Exchange Notes.

(a) The Borrower may by written notice to the Administrative Agent elect to
offer (each a “Permitted Debt Exchange Offer”) to issue to Lenders holding Term
Loans under this Agreement first priority senior secured notes and/or junior
lien secured notes and/or unsecured notes (the “Term Loan Exchange Notes”) in
exchange for the Term Loans (each such exchange, a “Permitted Debt Exchange”);
provided that such Term Loan Exchange Notes may not be in an aggregate principal
amount (or accreted value) greater than the aggregate principal amount of Term
Loans being exchanged plus unpaid accrued interest, fees and premiums (including
tender premiums) (if any) thereon, defeasance costs, underwriting discounts and
fees, commissions and expenses (including OID, closing payments, upfront fees or
similar fees) in connection with the issuance of the Term Loan Exchange Notes.
Each such notice shall specify the date (each, a “Term Loan Exchange Effective
Date”) on which the Borrower proposes that the Term Loan Exchange Notes shall be
issued, which shall be a date not less than fifteen days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent); provided that: (w) the Weighted
Average Life to Maturity of such Term Loan Exchange Notes shall not be shorter
than the then remaining Weighted Average Life to Maturity of the Term Loans
being exchanged (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Term Loan Exchange Notes upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition shall not be deemed to constitute a change in the stated final
maturity thereof); (x) if secured, such Term Loan Exchange Notes shall rank
equal to or junior in right of payment and of security with the Loans and
Commitments being exchanged hereunder; (y) all other terms and conditions (other
than interest rates (including through fixed interest rates), interest rate
margins, rate floors, fees, maturity, funding discounts, original issue
discounts and redemption or prepayment terms and premiums) applicable to such
Term Loan Exchange Notes shall reflect market terms and conditions at the time
of incurrence (as determined in good faith by the Borrower); provided that the
Term Loan Exchange Notes may have the benefit of any Previously Absent Covenant
if the Administrative Agent has been given prompt written notice thereof and
this Agreement shall have been amended to include such Previously Absent
Covenant; and (z) the obligations in respect of the Term Loan Exchange Notes
(A) shall not be secured by Liens on any asset of Holdings, the Borrower and the
Restricted Subsidiaries other than assets constituting Collateral, (B) if such
Term Loan Exchange Notes

 

-125-



--------------------------------------------------------------------------------

are secured, all security therefor shall be granted pursuant to documentation
that is not more restrictive than the Security Documents in any material respect
taken as a whole (as determined by the Borrower) and the representative for such
Term Loan Exchange Notes shall enter into a Customary Intercreditor Agreement
(it being understood that junior Liens are not required to be equal to other
junior Liens, and that Indebtedness secured by junior Liens may be secured by
Liens that are equal to, or junior in priority to, other Liens that are junior
to the Liens securing the Obligations), or (C) shall not be incurred or
guaranteed by any Restricted Subsidiary unless such Restricted Subsidiary is a
Credit Party which shall have previously or substantially concurrently
guaranteed or borrowed such Term Loans being exchanged.

(b) The Borrower shall offer to issue Term Loan Exchange Notes in exchange for
the Class of Term Loans to all Lenders holding such Class of Term Loans (other
than any Lender that, if requested by the Borrower, is unable to certify that it
is (i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) on a pro rata basis, and such Lenders may choose
to accept or decline to receive such Term Loan Exchange Notes in their sole
discretion. Any such Term Loans exchanged for Term Loan Exchange Notes shall be
automatically and immediately, without further action by any Person, cancelled
on the Term Loan Exchange Effective Date for all purposes of this Agreement
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), and accrued and
unpaid interest on such Term Loans shall be paid to the exchanging Lenders on
the Term Loan Exchange Effective Date, or, if agreed to by the Borrower and the
Administrative Agent, the next scheduled date interest is due with respect to
such Term Loans (with such interest accruing until the date of consummation of
such Permitted Debt Exchange).

(c) If the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered.

(d) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, unless waived by the Borrower, such Permitted
Debt Exchange Offer shall be made for not less than $50,000,000 in aggregate
principal amount of Term Loans; provided that subject to the foregoing the
Borrower may at its election specify (A) as a condition (a “Minimum Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans of

 

-126-



--------------------------------------------------------------------------------

any or all applicable Classes be tendered and/or (B) as a condition (a “Maximum
Tender Condition”) to consummating any such Permitted Debt Exchange that no more
than a maximum amount (to be determined and specified in the relevant Permitted
Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange. The Administrative Agent and
the Lenders hereby acknowledge and agree that this Section 2.17 shall supersede
any provisions of Section 2.5, Section 5 and Section 13.1 to the contrary, waive
the requirements of any other provision of this Agreement or any other Credit
Document that may otherwise prohibit the incurrence of any Indebtedness
expressly provided for by this Section 2.17 and hereby agree not to assert any
Default or Event of Default in connection with the implementation of any such
Permitted Debt Exchange or any other transaction contemplated by this
Section 2.17.

(e) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.17; provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five Business Days following the date on which the Permitted Debt
Exchange Offer is made. The Borrower shall provide the final results of such
Permitted Debt Exchange to the Administrative Agent no later than one Business
Day prior to the proposed date of effectiveness for such Permitted Debt Exchange
and the Administrative Agent shall be entitled to conclusively rely on such
results.

(f) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Exchange Act.

SECTION 3. Letters of Credit.

3.1 Issuance of Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the date that
is three (3) Business Days prior to the Revolving Credit Maturity Date, each
Letter of Credit Issuer agrees to issue (or cause its Affiliates or other
financial institution with which the Letter of Credit Issuer shall have entered
into an agreement regarding the issuance of letters of credit hereunder, to
issue on its behalf), upon the request of and for the account of the Borrower or
any Restricted Subsidiary, letters of credit (each, a “Letter of Credit”) in
such form as may be approved by such Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant, and be jointly
and severally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letter of Credit Obligations at such
time, would exceed the Letter of Credit Sub-Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Obligations and the Revolving Credit Loans and Swingline Loans
outstanding at such time, would exceed the Total Revolving Credit Commitment
then in effect, (iii) no Letter of Credit shall be required to be issued by a
Letter of Credit Issuer the Stated Amount of which,

 

-127-



--------------------------------------------------------------------------------

when added to such Letter of Credit Issuer’s Revolving Credit Loans and
Swingline Loans outstanding at such time, would exceed the Total Revolving
Credit Commitment, (iv) each Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the
applicable Letter of Credit Issuer or as provided under Section 3.2(e), and
(y) the Letter of Credit Maturity Date, (v) each Letter of Credit shall be
denominated in Dollars, (vi) no Letter of Credit shall be issued if it would be
illegal under any Applicable Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor, (vii) no Letter of Credit shall be
issued after the applicable Letter of Credit Issuer has received a written
notice from the Borrower or the Administrative Agent stating that a Default or
an Event of Default has occurred and is continuing until such time as the Letter
of Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1 or that such Default or Event of Default is no longer continuing
and (viii) unless otherwise agreed by the applicable Letter of Credit Issuer, no
Letter of Credit shall be issued by the applicable Letter of Credit Issuer if
such issuance would cause the Letter of Credit Obligations of such Letter of
Credit Issuer to exceed the Letter of Credit Sub-Commitment Obligation of such
Letter of Credit Issuer.

(c) In connection with the establishment of any Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments and subject
to the availability of unused Commitments with respect to such newly established
Class and the satisfaction of the Conditions set forth in Section 7, the
Borrower may, with the written consent of the Letter of Credit Issuer, designate
any outstanding Letter of Credit to be a Letter of Credit issued pursuant to
such Class of Extended Revolving Credit Commitments or Additional/Replacement
Revolving Credit Commitments, as applicable. Upon such designation such Letter
of Credit shall no longer be deemed to be issued and outstanding under such
prior Class and shall instead be deemed to be issued and outstanding under such
newly established Class of Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitments, as applicable.

(d) On the Closing Date, without further action by any party hereto (including
the delivery of a Letter of Credit Request or any consent of, or confirmation by
or to, the Administrative Agent), subject to the terms of this Section 3, (i)
each Existing Letter of Credit set forth on Schedule 1.1(b) hereto issued by a
Letter of Credit Issuer hereunder shall become a Letter of Credit outstanding
under this Agreement, shall be deemed to be a Letter of Credit issued under this
Agreement and shall be subject to the terms and conditions hereof (including
Section 4.1) as if each such Letter of Credit was issued by the applicable
Letter of Credit Issuer pursuant to this Agreement and (ii) each Letter of
Credit Issuer that has issued an Existing Letter of Credit shall be deemed to
have granted each Letter of Credit Participant in respect thereof and each
Letter of Credit Participant in respect thereof shall be deemed to have acquired
from such Letter of Credit Issuer, on the terms and conditions of Section 3.3
hereof, for such Letter of Credit Participant’s own account and risk, an
undivided participation interest in such Letter of Credit Issuer’s obligations
and rights under each such Existing Letter of Credit equal to such Letter of
Credit Participant’s Revolving Credit Commitment Percentage, as applicable, of
(A) the outstanding amount available to be drawn under such Existing Letter of
Credit and (B) the aggregate amount of any outstanding reimbursement obligations
in respect thereof.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower (or the Borrower on behalf of any Restricted
Subsidiary) desires that a Letter of Credit be issued (or amended, renewed or
extended), it shall give the Administrative Agent and the Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York City
time) (i) at least three (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance, amendment, renewal

 

-128-



--------------------------------------------------------------------------------

or extension for any Letter of Credit for the account of the Borrower or any
Subsidiary Guarantor (provided that such Subsidiary Guarantor shall have also
signed the applicable Letter of Credit Request), (ii) at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days prior to the proposed date of issuance,
amendment, renewal or extension for any Letter of Credit for the account of any
Restricted Subsidiary that is a Domestic Subsidiary that is not a Credit Party
and (iii) at least ten (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
date of issuance, amendment, renewal or extension for any Letter of Credit for
the account of any Foreign Restricted Subsidiary. Each Letter of Credit Request
shall be executed by the Borrower and sent by facsimile, by United States mail,
by overnight courier, by electronic transmission using the system provided by
the Letter of Credit Issuer, by personal delivery or by any other means
acceptable to the Letter of Credit Issuer.

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Request shall specify: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof (which shall be not later than the
earlier of (x) one year after the date of issuance thereof, unless otherwise
agreed upon by the Administrative Agent and the applicable Letter of Credit
Issuer or as provided under Section 3.2(e), and (y) the Letter of Credit
Maturity Date); (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder and (G) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Letter of Credit Issuer may
reasonably require.

(c) Promptly after receipt of any Letter of Credit Request, the Letter of Credit
Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the Letter of Credit Issuer will provide the
Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer has
received written notice from the Required Revolving Credit Lenders, the
Administrative Agent, the Borrower or any other Credit Party at least two
Business Days prior to the requested date of issuance or amendment of the Letter
of Credit, that one or more applicable conditions contained in Section 7 shall
not then be satisfied, then, subject to the terms and conditions hereof, the
Letter of Credit Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Restricted Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the terms hereof.

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

(e) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Letter of Credit Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to

 

-129-



--------------------------------------------------------------------------------

have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Maturity Date; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (A) the Letter of Credit Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of Section 3.1(b) or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
the Required Revolving Credit Lenders or the Borrower that one or more of the
applicable conditions specified in Section 7 are not then satisfied, and in each
such case directing the Letter of Credit Issuer not to permit such extension.

(f) Promptly after its delivery of any Letter of Credit or any amendment,
renewal or extension to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will notify
the Administrative Agent of such delivery, amendment, renewal or extension and
will also deliver to the Borrower a true and complete copy of such Letter of
Credit or amendment, renewal or extension. On the last Business Day of each
March, June, September and December, the Letter of Credit Issuer shall provide
the Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time.

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Revolving Credit Lender (each such Revolving Credit
Lender, in its capacity under this Section 3.3(a), a “Letter of Credit
Participant”), and each such Letter of Credit Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each, a “Letter of Credit Participation”), to the extent of such
Letter of Credit Participant’s Revolving Credit Commitment Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the Letter of Credit Participants as provided in Section 4.1(c) and
the Letter of Credit Participants shall have no right to receive any portion of
any fees paid to the Administrative Agent for the account of the Letter of
Credit Issuer in respect of each Letter of Credit issued hereunder).

(b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the Letter of Credit
Participants other than to confirm to the Administrative Agent that any
documents required to be delivered under such Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by the Letter of
Credit Issuer under or in connection with any Letter of Credit issued by it, if
taken or omitted in the absence of gross negligence or willful misconduct, as
determined in a final non-appealable judgment of a court of competent
jurisdiction, shall not create for the Letter of Credit Issuer any resulting
liability.

(c) Whenever the Administrative Agent receives a payment in respect of an unpaid
reimbursement obligation for the account of the Letter of Credit Issuer from the
Borrower, the Administrative Agent shall promptly pay to each Letter of Credit
Participant that has paid its Revolving Credit Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such Letter of Credit Participant’s share (based upon the
proportionate aggregate amount originally funded or deposited by such Letter of
Credit Participant to the

 

-130-



--------------------------------------------------------------------------------

aggregate amount funded or deposited by all Letter of Credit Participants) of
the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective Letter of Credit Participations;
provided that the amount paid to any Letter of Credit Participant shall not
exceed the amount funded or deposited by such Letter of Credit Participant.

(d) The obligations of the Letter of Credit Participants to purchase Letter of
Credit Participations from the Letter of Credit Issuer and make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
beneficiary or transferee may be acting), the Administrative Agent, the Letter
of Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;

(v) the occurrence of any Default or Event of Default; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or
Restricted Subsidiary

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer in
Dollars with respect to any drawing under any Letter of Credit, by making
payment, whether with its own funds, with the proceeds of Revolving Credit Loans
or any other source, to the Administrative Agent for the account of the Letter
of Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(with respect to each such amount so paid under a Letter of Credit until
reimbursed, a “Unpaid Drawing” (i) within one Business Day of the date of such
payment or disbursement (or within two Business Days from such date of payment
or disbursement, if the aggregate Revolving Credit Exposures of the applicable
Class of Lenders equals the Total Revolving Credit Commitments of such Class of
Lenders on the date of payment or disbursement), if the Letter of Credit Issuer
provides notice to the Borrower of such payment or disbursement prior to 11:00
a.m. (New York City time) on such next succeeding Business Day after the date of
such payment or disbursement or (ii) if such notice is received after such time,
on the next Business Day from the receipt of such notice (or within two Business
Days from the receipt of such notice, if the aggregate Revolving

 

-131-



--------------------------------------------------------------------------------

Credit Exposures of the applicable Class of Lenders equals the Total Revolving
Credit Commitments of such Class of Lenders on the date of payment or
disbursement) following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable (the “Required
Reimbursement Date”), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, from and including the date of such payment or
disbursement to but excluding the Required Reimbursement Date, at the per annum
rate for each day equal to the rate described in Section 2.8(a); provided that,
notwithstanding anything contained in this Agreement to the contrary, with
respect to any Letter of Credit, (i) unless the Borrower shall have notified the
Administrative Agent and the Letter of Credit Issuer prior to 11:00 a.m. (New
York City time) on the Required Reimbursement Date that the Borrower intends to
reimburse the Letter of Credit Issuer for the amount of such drawing with funds
other than the proceeds of Revolving Credit Loans, the Borrower shall be deemed
to have given a Notice of Borrowing requesting that the Lenders with Revolving
Credit Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Required Reimbursement Date in an amount equal to the amount of such drawing,
and (ii) the Administrative Agent shall promptly notify each Letter of Credit
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each Letter of Credit Participant shall be
irrevocably obligated to make a Revolving Credit Loan to the Borrower in the
manner deemed to have been requested in the amount of its Revolving Credit
Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon (New York
City time) on such Required Reimbursement Date by making the amount of such
Revolving Credit Loan available to the Administrative Agent. Such Revolving
Credit Loans made in respect of such Unpaid Drawing on such Required
Reimbursement Date shall be made without regard to the Minimum Borrowing Amount
and without regard to the satisfaction of the conditions set forth in Section 7.
The Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for the purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing. If and to the extent such Letter of Credit Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, or that in the sole judgment of the Letter of Credit
Issuer, such Revolving Credit Loan cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any Debtor Relief Law in respect of the Borrower), each Letter
of Credit Participant hereby agrees that its participation in such Unpaid
Drawing shall remain outstanding in lieu of funding its portion of such
Revolving Credit Loan and such Letter of Credit Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any Letter of Credit Participant
to make available to the Administrative Agent for the account of the Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
any Letter of Credit shall not relieve any other Letter of Credit Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no Letter of Credit Participant shall be responsible for
the failure of any other Letter of Credit Participant to make available to the
Administrative Agent such other Letter of Credit Participant’s Revolving Credit
Commitment Percentage of any such payment.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Letter of Credit Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each, a “Drawing”)

 

-132-



--------------------------------------------------------------------------------

to conform to the terms of such Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer as
determined in the final, non-appealable judgment of a court of competent
jurisdiction.

3.5 Increased Costs. If a Change in Law shall either (a) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against letters of credit issued by the Letter of Credit
Issuer, or any Letter of Credit Participant’s Letter of Credit Participation
therein, (b) subject any Letter of Credit Issuer to any Tax (other than
(i) taxes indemnifiable under Section 5.4, (ii) Excluded Taxes or (iii) taxes
described in Section 5.4(f)) in respect of Letters of Credit or Letter of Credit
Participations therein or (c) impose on the Letter of Credit Issuer or any
Letter of Credit Participant any other conditions affecting its obligations
under this Agreement in respect of such Letter of Credit Issuer’s Letters of
Credit (other than Taxes) or such Lender’s Letter of Credit Participations
therein (other than Taxes), and the result of any of the foregoing is to
increase the cost to the Letter of Credit Issuer or such Lender of issuing,
maintaining or participating in any Letter of Credit by an amount which such
Letter of Credit Issuer or such Lender reasonably deems material, or to reduce
the amount of any sum received or receivable by such Letter of Credit Issuer or
such Lender hereunder then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such Letter of Credit Participant, as
the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such Letter of Credit Participant to the Administrative Agent), the
Borrower shall pay to the Letter of Credit Issuer or such Letter of Credit
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such Letter of Credit Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or a Letter of Credit Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law that would have
existed in the event that a Change in Law had not occurred. A certificate
submitted to the Borrower by the Letter of Credit Issuer or a Letter of Credit
Participant, as the case may be (a copy of which certificate shall be sent by
the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such Letter of Credit Participant as aforesaid shall
be conclusive and binding on the Borrower absent clearly demonstrable error.
Notwithstanding the foregoing, no Lender or Letter of Credit Issuer shall be
entitled to seek compensation under this Section 3.5 based on the occurrence of
a Change in Law arising solely from (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines or directives
thereunder or issued in connection therewith or (y) Basel III or any requests,
rules, guidelines or directives thereunder or issued in connection therewith,
unless such Lender or Letter of Credit Issuer is generally seeking compensation
from other borrowers in the U.S. leveraged loan market with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 3.5.

3.6 New or Successor Letter of Credit Issuer.

(a) Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the applicable Revolving
Credit Lenders and the Borrower. Subject to the terms of the following sentence,
the Borrower may replace the Letter of Credit Issuer for any reason upon written
notice to the Administrative Agent and the Letter of Credit Issuer and the
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent and with the agreement of such new Letter of Credit Issuer.
If the Letter of Credit Issuer shall resign or be replaced, or if the Borrower
shall decide to add a new Letter of Credit Issuer under this Agreement, then

 

-133-



--------------------------------------------------------------------------------

the Borrower may appoint a successor issuer of Letters of Credit or a new Letter
of Credit Issuer, as the case may be, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(b) and 4.1(d). The acceptance of any appointment as a Letter of
Credit Issuer hereunder, whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit or amend or renew existing Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Borrower
shall cause the successor issuer of Letters of Credit, if such successor issuer
is reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
to issue “back-stop” Letters of Credit naming the resigning or replaced Letter
of Credit Issuer as beneficiary for each outstanding Letter of Credit issued by
the resigning or replaced Letter of Credit Issuer, which new Letters of Credit
shall have a face amount equal to the Letters of Credit being back-stopped, and
the sole requirement for drawing on such new Letters of Credit shall be a
drawing on the corresponding back-stopped Letters of Credit. After any resigning
or replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7 Role of Letter of Credit Issuer. Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Related Party of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates or any correspondent, participant or assignee of the Letter of Credit
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Required Lenders
or the Required Revolving Credit Lenders, as applicable, (ii) any action

 

-134-



--------------------------------------------------------------------------------

taken or omitted in the absence of gross negligence, bad faith or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, any Related Party of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates or any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(d); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence,
as determined in a final non-appealable judgment of a court of competent
jurisdiction, or the Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit (as determined by a court of competent jurisdiction in a final
and non-appealable order). In furtherance and not in limitation of the
foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.8 Cash Collateral.

(a) If, as of the Letter of Credit Maturity Date, there are any Letter of Credit
Obligations, the Borrower shall promptly (and in any event not later than the
following Business Day) Cash Collateralize the Letter of Credit Obligations that
for any reason remain outstanding. Section 2.16 and Section 5.2 set forth
certain additional circumstances under which Cash Collateral may be, or is
required to be, delivered hereunder.

(b) If any Event of Default shall occur and be continuing, the Required
Revolving Credit Lenders may require that the Letter of Credit Obligations be
Cash Collateralized; provided that, upon the occurrence of an Event of Default
referred to in Section 11.5, the Borrower shall immediately Cash Collateralize
the Letters of Credit then outstanding and no notice or request by or consent
from the Required Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” or “Cash
Collateralization” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the Letter of Credit Issuer collateral for the Letter
of Credit Obligations cash or deposit account balances (“Cash Collateral”) in an
amount equal to the amount of the Letter of Credit Obligations required to be
Cash Collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer (which
documents are hereby consented to by the Revolving Credit Lenders). Derivatives
of such terms have corresponding meanings. The Borrower hereby grants to the
Collateral Agent, for the benefit of the Letter of Credit Issuer and the Letter
of Credit Participants, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent, the Letter of Credit Issuer
or the Letter of Credit Participants, other than any Liens permitted under
Section 10.2, or that the total amount of such Cash Collateral is less than the
amount required to be delivered as described above, the Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the Collateral Agent or any unaffiliated financial institution
designated by the Collateral Agent.

 

-135-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific Letter of Credit
Obligations, obligations to fund participations therein, any interest accrued on
such obligation and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(e) Cash Collateral (or the appropriate portion thereof) provided to reduce or
secure any obligations herein shall be released promptly following (i) the
elimination of the applicable obligation giving rise thereto or (ii) the
determination by the Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided, however that (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Credit Documents and the other applicable provisions of the Credit Documents,
and (y) the Person providing Cash Collateral and the Letter of Credit Issuer may
agree that Cash Collateral shall not be released but instead held to support
anticipated obligations.

3.9 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.10 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

3.11 Other.

(a) The Letter of Credit Issuer shall be under no obligation to issue any Letter
of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any requirement of law applicable to the
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Letter
of Credit Issuer shall prohibit, or request that the Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;

(ii) the issuance of such Letter of Credit would violate one or more policies or
procedures of the Letter of Credit Issuer;

 

-136-



--------------------------------------------------------------------------------

(iii) except as otherwise agreed by the Administrative Agent and the Letter of
Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000, in the case of a commercial Letter of Credit, or $10,000, in the case
of a standby Letter of Credit;

(iv) such Letter of Credit is denominated in a currency other than Dollars; or

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder.

(b) No Letter of Credit Issuer shall be under any obligation to amend any Letter
of Credit if (A) such Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(c) Each Letter of Credit Issuer shall act on behalf of the applicable Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in
Section 12 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Section 12 included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.

3.12 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

SECTION 4. Fees; Commitment Reductions and Terminations.

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender (in each case pro rata according to the respective
Revolving Credit Commitments of all such Revolving Credit Lenders) a commitment
fee (the “Commitment Fee”) in Dollars that shall accrue daily from and including
the Closing Date to but excluding the Revolving Credit Termination Date. Each
such Commitment Fee shall be payable (x) quarterly in arrears on the last
Business Day of each March, June, September and December (for the three-month
period (or portion thereof) ended on such day for which no payment has been
received) and (y) on the Revolving Credit Termination Date (for the period ended
on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day to be
calculated based on the actual amount of the Available Revolving Credit
Commitment (assuming for this purpose that there is no reference to Swingline
Loans in clause (b)(i) of the definition of “Available Revolving Credit
Commitment”) in effect on such day.

 

-137-



--------------------------------------------------------------------------------

(b) Without duplication, the Borrower agrees to pay to the Administrative Agent
for the account of the Letter of Credit Issuer a fronting fee (the “Fronting
Fee”) with respect to each Letter of Credit issued by such Letter of Credit
Issuer on the Borrower’s behalf, computed at the rate for each day for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination or expiration date of such Letter of Credit equal to
0.125% per annum (or such other percentage per annum as may be agreed between
the applicable Letter of Credit Issuer and the Borrower), times the actual daily
Stated Amount of such Letter of Credit. The Fronting Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, and on the Revolving Credit Termination Date.

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender, pro rata according to the Letter of Credit
Exposure of such Lender, a fee in Dollars in respect of each Letter of Credit
(the “Letter of Credit Fee”), for the period from and including the date of
issuance of such Letter of Credit to but excluding the termination or expiration
date of such Letter of Credit, computed at the per annum rate for each day equal
to (x) the Applicable Margin for Eurodollar Loans then in effect for Revolving
Credit Loans times (y) the actual daily Stated Amount of such Letter of Credit.
Each Letter of Credit Fee shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the
Revolving Credit Termination Date. If there is any change in the Applicable
Margin during any quarter, the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

(d) The Borrower agrees to pay directly to each Letter of Credit Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Letter of Credit Issuer
relating to Letters of Credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within 10 Business Days
after demand and are nonrefundable.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agency fees in the amounts and on the dates as set forth in the Fee Letter.

(f) The Borrower agrees to pay to the Administrative Agent, for the account of
each Initial Term Loan Lender on the Closing Date, an upfront fee equal to 0.25%
of the aggregate principal amount of the Initial Term Loans made on the Closing
Date, which may be reflected as original issue discount. All such fees payable
under this Section 4.1(f) shall be payable in full on the Closing Date.

4.2 Voluntary Reduction of Commitments.

(a) Upon the prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent at the Administrative Agent’s Office (in
which case the Administrative Agent shall promptly notify each of the Lenders),
the Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments of any Class, as determined
by the Borrower, in whole or in part; provided that (a) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m., at least two
Business Days prior to the proposed date of termination or reduction, (b) any
such termination or reduction shall apply proportionately and permanently to
reduce the Commitments of each of the Lenders within such Class, except that,
notwithstanding the foregoing, (1) the Borrower may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction
(including, for the avoidance of doubt, to the Commitments with respect to any
Class of Extended Revolving Credit Commitments without any termination or
reduction of the

 

-138-



--------------------------------------------------------------------------------

Commitments with respect to any Existing Revolving Credit Commitments of the
same Specified Existing Revolving Credit Commitment Class) and (2) in connection
with the establishment on any date of any Extended Revolving Credit Commitments
pursuant to Section 2.15, the Existing Revolving Credit Commitments of any one
or more Lenders providing any such Extended Revolving Credit Commitments on such
date shall be reduced in an amount equal to the amount of Specified Existing
Revolving Credit Commitments so extended on such date (or, if agreed by the
Borrower and the Lenders providing such Extended Revolving Credit Commitments,
by any greater amount so long as (a) a proportionate reduction of the Specified
Existing Revolving Credit Commitments has been offered to each Lender to whom
the applicable Revolving Credit Extension Request has been made (which may be
conditioned upon such Lender becoming an Extending Lender), and (b) the Borrower
prepays the Existing Revolving Credit Loans of such Class owed to such Lenders
providing such Extended Revolving Credit Commitments to the extent necessary to
ensure that, after giving pro forma effect to such repayment or reduction, the
Existing Revolving Credit Loans of such Class are held by the Lenders of such
Class on a pro rata basis in accordance with their Existing Revolving Credit
Commitments of such Class after giving pro forma effect to such reduction)
(provided that (x) after giving pro forma effect to any such reduction and to
the repayment of any Loans made on such date, the aggregate amount of the
revolving credit exposure of any such Lender does not exceed the Existing
Revolving Credit Commitment thereof (such revolving credit exposure and
Revolving Credit Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Credit Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving pro forma effect to any conversion or exchange pursuant to Section 2.15
of Existing Revolving Credit Commitments and Existing Revolving Credit Loans
into Extended Revolving Credit Commitments and Extended Revolving Credit Loans
respectively, and prior to any reduction being made to the Commitment of any
other Lender), (c) any partial reduction pursuant to this Section 4.2 shall be
in an aggregate amount of at least $1,000,000 or any whole multiple of
$1,000,000 in excess thereof, (d) after giving pro forma effect to such
termination or reduction and to any prepayments of Loans or cancellation or Cash
Collateralization of Letters of Credit made on the date thereof in accordance
with this Agreement, the aggregate amount of the Lenders’ revolving credit
exposures for such Class shall not exceed the Total Revolving Credit Commitment
for such Class, (e) after giving pro forma effect to such termination or
reduction and to any prepayments of Additional/Replacement Revolving Credit
Loans of any Class or cancellation or cash collateralization of letters of
credit made on the date thereof in accordance with this Agreement, the aggregate
amount of such Lenders’ revolving credit exposures for such Class shall not
exceed the Total Additional/Replacement Revolving Credit Commitment for such
Class and the aggregate amount of the Lenders’ revolving credit exposure for all
Classes shall not exceed the Total Revolving Credit Commitment for all Classes,
and (f) if, after giving pro forma effect to any reduction hereunder, the Letter
of Credit Commitment or the Swingline Commitment exceeds the sum of the Total
Revolving Credit Commitment and the Total Additional/Replacement Revolving
Credit Commitment (if any), such Commitment shall be automatically reduced by
the amount of such excess.

(b) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Revolving Credit Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Sub-Commitment, in whole or in part, with each Letter of Credit Issuer’s Letter
of Credit Sub-Commitment being reduced on a pro rata basis; provided that, after
giving pro forma effect to such termination or reduction, the Letter of Credit
Obligations shall not exceed the Letter of Credit Sub-Commitment.

 

-139-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary set forth in Section 4.2(a), the
Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than two (2) Business Days’ prior written notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.16(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, any Swingline Lender or any Lender may have against such
Defaulting Lender.

4.3 Mandatory Termination of Commitments.

(a) The Initial Term Loan Commitments described in clause (a) of the definition
thereof terminated on the Closing Date and, the Initial Term Loan Commitments
described in clause (b) of the definition thereof terminated on the First
Incremental Agreement Effective Date and the Initial Term Loan Commitments
described in clause (c) of the definition thereof shall terminate upon the
occurrence of the FirstSecond Incremental Agreement Effective Date.

(b) The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.

(c) The Swingline Commitments shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.

(d) The Incremental Term Loan Commitment for any Class shall, unless otherwise
provided in the documentation governing such Incremental Term Loan Commitment,
terminate at 5:00 p.m. (New York City time) on the Incremental Facility Closing
Date for such Class.

(e) The Additional/Replacement Revolving Credit Commitment for any Class shall
terminate at 5:00 p.m. (New York City time) on the maturity date for such
Class specified in the documentation governing such Class.

(f) The Extended Loan/Commitment for any Extension Series shall terminate at
5:00 p.m. (New York City time) on the maturity date for such Class specified in
the Extension Agreement.

SECTION 5. Payments.

5.1 Voluntary Prepayments.

(a) The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans, Extended Revolving Credit Loans, Additional/Replacement Revolving Credit
Loans and Swingline Loans, without, except as set forth in Section 5.1(b),
premium or penalty, in whole or in part from time to time on the following terms
and conditions: (1) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and in the case of Eurodollar Loans, the specific Borrowing(s)
pursuant to which made, which notice shall be in the form attached hereto as
Exhibit N and be given by the Borrower no later than 1:00 p.m. (New York City
time) (x) on the date of such prepayment (in the case of ABR Loans, including
Swingline Loans) or (y) three Business Days prior to the date of such prepayment
(in the case of Eurodollar Loans) (or such later date as the Administrative
Agent may reasonably agree), and, in each case, the Administrative Agent shall
promptly notify each of the relevant Lenders or the relevant Swingline Lender,
as the case may be, (2) each partial prepayment of any Borrowing of Term Loans
or Revolving Credit Loans shall be in a multiple of $500,000 (or such other
amount as the Borrower and the Administrative Agreement shall agree) and in an
aggregate principal amount of at least $1,000,000 and each partial prepayment of
Swingline Loans shall be in a

 

-140-



--------------------------------------------------------------------------------

multiple of $100,000 and in an aggregate principal amount of at least $100,000;
provided that no partial prepayment of Eurodollar Loans made pursuant to a
single Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for
Eurodollar Loans and (3) any prepayment of Eurodollar Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11. Each such notice shall specify the date and amount
of such prepayment and the Class(es) and Type(s) of Loans to be prepaid. Each
prepayment in respect of any Class of Term Loans pursuant to this Section 5.1
shall be applied to reduce the Repayment Amounts in such order as the Borrower
may determine and may be applied to any Class of Term Loans as directed by the
Borrower. For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an Existing Term Loan Class pursuant to this Section 5.1 without any requirement
to prepay Extended Term Loans that were converted or exchanged from such
Existing Term Loan Class and (ii) prepay Extended Term Loans pursuant to this
Section 5.1 without any requirement to prepay Term Loans of an Existing Term
Loan Class that were converted or exchanged for such Extended Term Loans. In the
event that the Borrower does not specify the order in which to apply prepayments
to reduce Repayment Amounts or as between Classes of Term Loans, the Borrower
shall be deemed to have elected that such proceeds be applied to reduce the
Repayment Amounts in direct order of maturity and on a pro rata basis among Term
Loan Classes. All prepayments under this Section 5.1 shall also be subject to
the provisions of Sections 5.2(d) and 5.2(e). At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Loan of a Defaulting Lender.

(b) Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction (including any Incurrence
of Incremental Term Loans pursuant to the proviso of Section 2.14(b) in respect
of Initial Term Loans) that is consummated prior to the six-month anniversary of
the FirstSecond Incremental Agreement Effective Date (the “Prepayment Premium
Period”), the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with outstanding Initial Term Loans, a fee in an
amount equal to 1.0% of (x) in the case of a Repricing Transaction of the type
described in clause (a) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted or exchanged) in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of all Initial Term Loans outstanding on such date that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction. For the avoidance of doubt, on and
after the date that is six months following the FirstSecond Incremental
Agreement Effective Date, no fee shall be payable pursuant to this
Section 5.1(b).

5.2 Mandatory Prepayments.

(a) Term Loan Prepayments.

(i) On each occasion that a Prepayment Event occurs, the Borrower shall, within
five Business Days after the receipt of Net Cash Proceeds from a Debt Incurrence
Prepayment Event and within thirty days after the receipt of Net Cash Proceeds
in connection with the occurrence of any other Prepayment Event, offer to prepay
(or, in the case of a Debt Incurrence Prepayment Event arising from (A) the
Incurrence of Incremental Term Loans in reliance on clause (x) of the proviso to
Section 2.14(b), (B) the Incurrence of Permitted Additional Debt in reliance on
clause (x) of Section 10.1(u)(i) or (C) to the extent relating to Term Loans,
the Incurrence of any Credit Agreement Refinancing Indebtedness (any of the
foregoing, a “Specified Debt Incurrence Prepayment Event”), prepay), in
accordance with Sections 5.2(c) and 5.2(d) below, without premium or penalty
(other than to the extent any such Debt Incurrence Prepayment Event would
constitute a Repricing Transaction), a principal amount of Term Loans in an
amount equal to 100.0% of the Net Cash Proceeds from such Prepayment Event;
provided that, in the

 

-141-



--------------------------------------------------------------------------------

case of Net Cash Proceeds from an Asset Sale Prepayment Event or a Recovery
Prepayment Event, the Borrower may use cash in an amount not to exceed the
amount of such Net Cash Proceeds to prepay, redeem, defease, acquire, repurchase
or make a similar payment to any Permitted Equal Priority Refinancing Debt or
any Permitted Additional Debt secured by a Lien on the Collateral that ranks
equal in priority to the Liens on such Collateral securing the Obligations (but
without regard to the control of remedies), in each case the documentation with
respect to which requires the issuer or borrower under such Indebtedness to
prepay or make an offer to prepay, redeem, repurchase, defease, acquire or
satisfy and discharge such Indebtedness with the proceeds of such Prepayment
Event, in each case in an amount not to exceed the product of (1) the amount of
such Net Cash Proceeds multiplied by (2) a fraction, the numerator of which is
the outstanding principal amount of the Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt secured by a Lien on the Collateral that
ranks equal in priority to the Liens on such Collateral securing the Obligations
(but without regard to the control of remedies) and with respect to which such a
requirement to prepay or make an offer to prepay, redeem, repurchase, defease,
acquire or satisfy and discharge exists and the denominator of which is the sum
of the outstanding principal amount of such Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt and the outstanding principal amount of Term
Loans; provided, further, that in the case of Net Cash Proceeds from an Asset
Sale Prepayment Event or a Recovery Prepayment Event, (A) the percentage in this
Section 5.2(a)(i) shall be reduced to 50.0% if the Borrower’s Consolidated First
Lien Debt to Consolidated EBITDA Ratio, as such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date the Net
Cash Proceeds are required to be offered, is less than or equal to 4.00 to 1.00
but greater than 3.75 to 1.00 and (B) no payment of any Term Loans shall be
required under this Section 5.2(a)(i) if the Borrower’s Consolidated First Lien
Debt to Consolidated EBITDA Ratio, as such ratio is calculated as of the last
day of the Test Period most recently ended on or prior to the date the Net Cash
Proceeds are required to be offered, is less than or equal to 3.75 to 1.00.

(ii) Not later than the date that is ten Business Days following the date
Section 9.1 Financials are required to be delivered under Section 9.1(a)
(commencing with the Section 9.1 Financials to be delivered with respect to the
fiscal year ending December 31, 2019), the Borrower shall offer to prepay, in
accordance with Sections 5.2(c) and 5.2(d) below, without premium or penalty, an
aggregate principal amount of Term Loans equal to (x) 50.0% of Excess Cash Flow
for such fiscal year minus (y) at the Borrower’s option, (A) the aggregate
principal amount of (1) Term Loans voluntarily prepaid pursuant to Section 5.1,
(2) Second Lien Term Loans voluntarily prepaid pursuant to Section 5.1 of the
Second Lien Credit Agreement (or, in accordance with the corresponding
provisions of the governing documentation of any Indebtedness representing
secured Permitted Refinancing Indebtedness in respect thereof) and (3) any
secured Permitted Additional Debt or secured Credit Agreement Refinancing
Indebtedness voluntarily prepaid, repurchased, defeased, acquired or redeemed,
(B) the aggregate principal amount of Revolving Credit Loans, Extended Revolving
Credit Loans and Additional/Replacement Revolving Credit Loans and other
revolving loans that are effective in reliance on Section 10.1(a) or
Section 10.1(u) voluntarily prepaid pursuant to Section 5.1 to the extent
accompanied by a permanent reduction of such Revolving Credit Commitments,
Incremental Revolving Credit Commitment Increases, Extended Revolving Credit
Commitments, Additional/Replacement Revolving Credit Commitments or other
revolving commitments, as applicable, in an equal amount pursuant to Section 4.2
(or the equivalent provision governing such revolving credit facility) and
(C) the aggregate amount of cash consideration paid by any Purchasing Borrower
Party (as defined in this Agreement or in the Second Lien Credit Agreement, as
applicable) to effect any assignment to it of Term Loans pursuant to
Section 13.6(g) or of Second Lien Term Loans pursuant to Section 13.6(g) of the
Second Lien Credit Agreement (or, in accordance with the corresponding
provisions of the governing documentation of any Indebtedness representing
secured Permitted Refinancing Indebtedness in respect thereof) (but only to the
extent that such Term Loans, such Second Lien Term Loans or such Permitted
Refinancing Indebtedness in respect thereof have been cancelled) but excluding
the aggregate principal amount of any such voluntary prepayments and any such
assignments made with the proceeds of Incurrences of long-term Indebtedness

 

-142-



--------------------------------------------------------------------------------

or issuances of Capital Stock) and (D) the aggregate amount of Additional ECF
Reduction Amounts, in each case during such fiscal year or after year-end and
prior to the time such prepayment pursuant to this Section 5.2(a)(ii) is due;
provided that, in the case that Excess Cash Flow is required to be offered to
prepay any Term Loans, the Borrower may use cash in an amount not to exceed the
amount of such Excess Cash Flow required to be offered to prepay the Term Loans
to prepay, redeem, defease, acquire, repurchase or make a similar payment to any
Permitted Equal Priority Refinancing Debt or any Permitted Additional Debt
secured by a Lien on the Collateral that ranks equal in priority to the Liens on
such Collateral securing the Obligations (but without regard to the control of
remedies), in each case the documentation with respect to which requires the
issuer or borrower under such Indebtedness to prepay or make an offer to prepay,
redeem, repurchase, defease, acquire or satisfy and discharge such Indebtedness
with a percentage of Excess Cash Flow, in each case in an amount not to exceed
the product of (1) the amount of such Excess Cash Flow required to be offered to
prepay the Term Loans multiplied by (2) a fraction, the numerator of which is
the outstanding principal amount of the Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt secured by a Lien on the Collateral that
ranks equal in priority to the Liens on such Collateral securing the Obligations
(but without regard to the control of remedies) and with respect to which such a
requirement to prepay or make an offer to prepay, redeem, repurchase, defease,
acquire or satisfy and discharge exists and the denominator of which is the sum
of the outstanding principal amount of such Permitted Equal Priority Refinancing
Debt and Permitted Additional Debt and the outstanding principal amount of Term
Loans; provided, further, that (A) the percentage in this Section 5.2(a)(ii)
shall be reduced to 25.0% if the Borrower’s Consolidated First Lien Debt to
Consolidated EBITDA Ratio for the fiscal year ended prior to such prepayment
date is less than or equal to 4.00 to 1.00 but greater than 3.75 to 1.00 and
(B) no payment of any Term Loans shall be required under this Section 5.2(a)(ii)
if the Consolidated First Lien Debt to Consolidated EBITDA Ratio for the fiscal
year ended prior to such prepayment date is less than or equal to 3.75 to 1.00.
Any prepayment amounts credited pursuant to subclause (y) above against such
amount in subclause (x) above shall be without duplication of any such credit in
any prior or subsequent fiscal year.

(b) Repayment of Revolving Credit Loans. If, on any date, the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class of Revolving
Credit Loans for any reason exceeds 100.0% of the Revolving Credit Commitment of
such Class then in effect, the Borrower shall forthwith repay on such date the
principal amount of Swingline Loans of such Class, and after all such Swingline
Loans have been paid in full, the Revolving Credit Loans of such Class in an
amount equal to such excess. If, after giving pro forma effect to the prepayment
of all outstanding Swingline Loans and Revolving Credit Loans of such Class, the
Revolving Credit Exposures of such Class exceeds the Revolving Credit Commitment
of such Class then in effect, the Borrower shall Cash Collateralize the Letters
of Credit outstanding in relation to such Class to the extent of such excess.

(c) Application to Repayment Amounts.

(i) Subject to clause (ii) of this Section 5.2(c), the first proviso to
Section 5.2(a)(i) and the first proviso to Section 5.2(a)(ii), (A) each
prepayment of Term Loans required by Sections 5.2(a)(i) and (ii) (other than in
connection with a Debt Incurrence Prepayment Event) shall be allocated to the
Classes of Term Loans outstanding, pro rata, based upon the applicable remaining
Repayment Amounts due in respect of each such Class of Term Loans (excluding any
Class of Term Loans that has agreed to receive a less than pro rata share of any
such mandatory prepayment and taking into account any reduction in the amount of
any required Excess Cash Flow payment to any Class of Term Loans that have been
subject to a Section 13.6(g) transaction), shall be applied pro rata to Lenders
within each Class, based upon the outstanding principal amounts owing to each
such Lender under each such Class of Term Loans and shall be applied to reduce
such scheduled Repayment Amounts within each such Class in accordance with
Section 5.2(d)(ii) and (B) each prepayment of Term Loans required by
Section 5.2(a)(i) in connection with a Debt Incurrence Prepayment Event shall be
allocated to any Class of Term Loans outstanding as

 

-143-



--------------------------------------------------------------------------------

directed by the Borrower (subject to the requirement that the proceeds of any
Specified Debt Incurrence Prepayment Event shall in all cases be applied to
prepay or repay the applicable Refinanced Indebtedness), shall be applied pro
rata to Lenders within each such Class, based upon the outstanding principal
amounts owing to each such Lender under each such Class of Term Loans and shall
be applied to reduce such scheduled Repayment Amounts within each such Class in
accordance with Section 5.2(d)(ii); provided that, with respect to the
allocation of such prepayments under clause (A) above only, between an Existing
Term Loan Class and Extended Term Loans of the same Extension Series, the
Borrower may allocate such prepayments as the Borrower may specify, subject to
the limitation that the Borrower shall not allocate to Extended Term Loans of
any Extension Series any such mandatory prepayment under such clause (A) unless
such prepayment is accompanied by at least a pro rata prepayment, based upon the
applicable remaining Repayment Amounts due in respect thereof, of the Term Loans
of the Existing Term Loan Class, if any, from which such Extended Term Loans
were converted or exchanged (or such Term Loans of the Existing Term Loan
Class have otherwise been repaid in full).

(ii) With respect to each such prepayment required by Section 5.2(a)(i) and
Section 5.2(a)(ii) (other than any Debt Incurrence Prepayment Event), (A) the
Borrower will, not later than the date specified in Section 5.2(a) for offering
to make such prepayment, give the Administrative Agent telephonic notice
(promptly confirmed in writing) requesting that the Administrative Agent provide
notice of such prepayment to each Lender and the Administrative Agent will
promptly provide such notice to each Lender, (B) other than if such prepayment
arises due to a Specified Debt Incurrence Prepayment Event, each Lender of Term
Loans will have the right to refuse any such prepayment by giving written notice
of such refusal to the Administrative Agent and the Borrower within three
Business Days after such Lender’s receipt of notice from the Administrative
Agent of such prepayment (and the Borrower shall not prepay any Term Loans until
the date that is specified in clause (C) below) (such refused amounts, the
“First Refused Proceeds”), (C) the Borrower will make all such prepayments not
so refused upon the tenth Business Day after the Lender received first notice of
repayment from the Administrative Agent and (D) thereafter, any First Refused
Proceeds shall be offered in accordance with the mandatory prepayment provisions
of the Second Lien Credit Agreement (or the applicable corresponding provisions
of any document governing Indebtedness representing Permitted Refinancing
Indebtedness in respect thereof), and to the extent any such prepayment is
refused by the lenders thereunder, such amounts may be retained by the Borrower
(the “Retained Refused Proceeds”) (it being understood that if no Term Loans are
outstanding at the time the notice referenced in clause (A) above is required to
be delivered, such prepayment shall be deemed First Refused Proceeds without any
further action by the Borrower for purposes of this Section 5.2(c)(ii)).

(d) Application to Term Loans.

(i) With respect to each prepayment of Term Loans elected by the Borrower
pursuant to Section 5.1 or pursuant to a Specified Debt Incurrence Prepayment
Event, such prepayments shall be applied to reduce Repayment Amounts in such
order as the Borrower may specify (or, if not specified, in direct order of
maturity) and the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided that the
Borrower pays any amounts, if any, required to be paid pursuant to Section 2.11
with respect to prepayments of Eurodollar Loans made on any date other than the
last day of the applicable Interest Period. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent,
shall, subject to the above, make such designation in a manner that minimizes
the amount of payments required to be made by the Borrower pursuant to
Section 2.11.

 

-144-



--------------------------------------------------------------------------------

(ii) With respect to each prepayment of Term Loans by the Borrower required
pursuant to Section 5.2(a) (other than in respect of a Specified Debt Incurrence
Prepayment Event), such prepayments shall be applied to reduce Repayment Amounts
in direct order of maturity and on a pro rata basis to the then outstanding Term
Loans (other than any Class of Term Loans that has agreed to receive a less than
pro rata share of any such mandatory prepayment) being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Loans; provided
that, if no Lender exercises the right to waive a given mandatory prepayment of
the Term Loans pursuant to Section 5.2(c)(ii), then, with respect to such
mandatory prepayment, the amount of such mandatory prepayment shall be applied
first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.11.

(e) Application to Revolving Credit Loans; Mandatory Commitment Reduction.

(i) With respect to each prepayment of Revolving Credit Loans, Extended
Revolving Credit Loans and Additional/Replacement Revolving Credit Loans elected
by the Borrower pursuant to Section 5.1 or required by Section 5.2(b), the
Borrower may designate (i) the Class and Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which such Loans were made and
(ii) the Class of Revolving Credit Loans, Extended Revolving Credit Loans or
Additional/Replacement Revolving Credit Loans to be prepaid; provided that
(x) Eurodollar Loans may be designated for prepayment pursuant to this
Section 5.2 only on the last day of an Interest Period applicable thereto unless
all Eurodollar Loans with Interest Periods ending on such date of required
prepayment and all ABR Loans have been paid in full; (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans of
such Class (except that any prepayment made in connection with a reduction of
the Commitments of such Class pursuant to Section 4.2 shall be applied pro rata
based on the amount of the reduction in the Commitments of such Class of each
applicable Lender); and (z) notwithstanding the provisions of the preceding
clause (y), at the option of the Borrower, no prepayment made pursuant to
Section 5.1 or Section 5.2(b) of Revolving Credit Loans, Extended Revolving
Credit Loans or Additional/Replacement Revolving Credit Loans of any Class shall
be applied to the Loans of any Defaulting Lender. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.11.

(ii) With respect to each mandatory reduction and termination of Revolving
Credit Commitments, Additional/Replacement Revolving Credit Commitments (and any
previously extended Extended Revolving Credit Commitments) required by either
clause (i) or (ii) of the proviso to Section 2.14(b), by Section 10.1(u)(i) or
in connection with the Incurrence of any Credit Agreement Refinancing
Indebtedness Incurred to Refinance any Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments and/or Extended Revolving
Credit Commitments, the Borrower may designate (A) the Classes of Commitments to
be reduced and terminated and (B) the corresponding Classes of Loans to be
prepaid; provided that (x) any such reduction and termination shall apply
proportionately and permanently to reduce the Commitments of each of the Lenders
within any such Class and (y) after giving pro forma effect to such termination
or reduction and to any prepayments of Loans or cancellation or Cash
Collateralization of letters of credit made on the date of each such reduction
and termination in accordance with this Agreement, the aggregate amount of such
Lenders’ credit exposures shall not exceed the remaining Commitments of such
Lenders’ in respect of the Class reduced and terminated. In connection with any
such termination or reduction, to the extent necessary, the participations
hereunder in outstanding Letters of Credit and Swingline Loans may be required
to be reallocated and related loans outstanding prepaid and then reborrowed, in
each case in the manner contemplated by Section 2.14(f)(ii) (as modified to
account for a termination or reduction, as opposed to an increase, of such
Commitment).

 

-145-



--------------------------------------------------------------------------------

(f) Eurodollar Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any Eurodollar Loan other than on the last day of the
Interest Period thereof, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the Eurodollar Loan to be
prepaid and such Eurodollar Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a deposit account established on terms reasonably
satisfactory to the Administrative Agent, which account may, for the avoidance
of doubt, be established at an unaffiliated financial institution. Such deposit
shall constitute Cash Collateral for the Obligations; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

(g) Minimum Amount.

(i) No prepayment shall be required pursuant to Section 5.2(a)(i) (except to the
extent such prepayment arises due to a Debt Incurrence Prepayment Event) unless
and until the amount at any time of Net Cash Proceeds from Prepayment Events
required to be offered at or prior to such time pursuant to such Section and not
yet offered at or prior to such time to prepay Term Loans pursuant to such
Section exceeds (i) $12,000,000 for any single Prepayment Event or series of
related Prepayment Events and (ii) $24,000,000 in the aggregate for all such
Prepayment Events in any fiscal year, at which time the amount in excess of
$12,000,000 or $24,000,000 , as the case may be, will be offered to be prepaid
as provided in Section 5.2(a)(i), with the date of receipt of such Net Cash
Proceeds being deemed for such purpose to be the date such thresholds set forth
in clauses (i) and (ii) of this clause (g) are met.

(ii) No prepayment shall be required pursuant to Section 5.2(a)(ii) unless and
until the amount of Excess Cash Flow required to be offered to prepay Term Loans
for a fiscal year pursuant to such Section exceeds $12,000,000, at which time
the amount in excess of $12,000,000, will be offered to be prepaid as provided
in Section 5.2(a)(ii).

(h) Non-Credit Party Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Non-Credit Party giving rise to an Asset Sale Prepayment Event
(a “Non-Credit Party Asset Sale”), the Net Cash Proceeds of any Recovery Event
from a Non-Credit Party (a “Non-Credit Party Recovery Event”) or Excess Cash
Flow, are prohibited, delayed or restricted by applicable local law, rule or
regulation (including financial assistance and corporate benefit restrictions
and statutory duties of the relevant directors) from being repatriated or
expatriated to the United States or from being distributed to a Credit Party,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 5.2(h)(i) but may be retained by the applicable Non-Credit Party so
long, but only so long, as the applicable local law, rule or regulation will not
permit repatriation to the United States or expatriation or distribution to a
Credit Party (the Borrower hereby agreeing to cause the applicable Non-Credit
Party to promptly take all commercially reasonable actions available under
applicable local law, rule or regulation to permit such repatriation,
expatriation or distribution), and once such repatriation, expatriation or
distribution of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, rule or regulation, such repatriation,
expatriation or distribution will be immediately effected and such repatriated,
expatriated or distributed Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation, expatriation or distribution) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans (and, if applicable, such other Indebtedness as is contemplated by this
Section 5.2(h)(i) pursuant to this Section 5.2(h)(i) and (ii) to the extent that
the Borrower has determined in good faith that such repatriation or expatriation
of any of or all the Net Cash Proceeds of any Non-Credit Party Asset Sale, any
Non-Credit Party Recovery Event or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess

 

-146-



--------------------------------------------------------------------------------

Cash Flow (but only for so long as such material adverse tax cost consequence
exists), the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Non-Credit Party; provided that, in the case of this
clause (ii), on or before the date on which any Net Cash Proceeds from any
Non-Credit Party Asset Sale or Non-Credit Party Recovery Event so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 5.2(a) (or, in the case of Excess Cash Flow, a date on or
before the date that is six months after the date such Excess Cash Flow would
have been so required to be applied to prepayments pursuant to
Section 5.2(a)(ii) unless previously repatriated or expatriated in which case
such repatriated or expatriated Excess Cash Flow shall have been promptly
applied to the repayment of the Term Loans pursuant to Section 5.2(a)), (x) the
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Borrower rather than such Non-Credit Party, less
the amount of additional taxes that would have been payable or reserved against
if such Net Cash Proceeds or Excess Cash Flow had been repatriated or
expatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that would
be calculated if received by such Non-Credit Party) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Non-Credit Party.

5.3 Method and Place of Payment.

(a) All payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind. Except as otherwise specifically
provided in this Agreement, all payments by the Borrower under this Agreement
shall be made in Dollars to the Administrative Agent for the ratable account of
the applicable Lenders entitled thereto, the applicable Letter of Credit Issuer
or the Swingline Lender (except to the extent payments are to be made directly
to such Letter of Credit Issuer or the Swingline Lender), as the case may be,
not later than 2:00 p.m. (New York City time) on the date when due and shall be
made in immediately available funds at the Administrative Agent’s Office it
being understood that written, electronic or facsimile notice by the Borrower to
the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. The Administrative
Agent will thereafter cause to be distributed like funds relating to the payment
of principal or interest or Fees ratably to the Lenders entitled thereto or to
the applicable Letter of Credit Issuer or the Swingline Lender, as applicable.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) may be deemed
to have been made on the next succeeding Business Day in the Administrative
Agent’s sole discretion (and the Administrative Agent may extend such deadline
in its discretion whether or not such payments are in process). Except as
otherwise provided in this Agreement, whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

5.4 Net Payments.

(a) Except as required by law, all payments made by or on behalf of a Credit
Party under this Agreement or any other Credit Document shall be made free and
clear of, and without deduction or withholding for or on account of, any current
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (including any interest,
additions to tax and penalties applicable thereto) (collectively, “Taxes”)
excluding in the case of each Lender and each Agent and, except as otherwise
provided in Section 5.4(f), (A) net income Taxes and franchise Taxes (imposed in
lieu of net

 

-147-



--------------------------------------------------------------------------------

income Taxes) imposed on such Agent or such Lender as a result of (i) such Agent
or such Lender having been organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax or (ii) a present or former connection
between such Agent or such Lender and the jurisdiction imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
or engaged in any other transactions pursuant to, this Agreement or any other
Credit Document), (B) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in
clause (A)(i) or (A)(ii) and (C) any withholding Tax imposed pursuant to FATCA
(collectively, “Excluded Taxes”). If any such non-Excluded Taxes imposed on or
with respect to any payment by or on account of any obligation of any Credit
Party under Credit Documents (“Non-Excluded Taxes”) are required to be withheld
by a Withholding Agent from any amounts payable under this Agreement or any
other Credit Document, the applicable Credit Party shall increase the amounts
payable to the Administrative Agent or such Lender to the extent necessary to
yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes including those applicable to any amounts payable under this
Section 5.4) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in such Credit Document. Whenever any withholding
Taxes are payable by any Credit Party in respect of amounts payable under any
Credit Document, promptly thereafter, the applicable Credit Party shall send to
the Administrative Agent for its own account or for the account of such Lender,
as the case may be, a certified copy of an original official receipt, if
available (or other evidence acceptable to such Lender, acting reasonably)
received by the applicable Credit Party showing payment thereof. The agreements
in this Section 5.4 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

(b) In addition, each Credit Party shall pay any present or future stamp, court,
documentary, filing, mortgage, recording, property or intangible taxes, charges
or similar levies (including any interest, additions to tax and penalties) that
arise from any payment made by such Credit Party hereunder or under any other
Credit Documents or from the execution, delivery or registration or recordation
of, from the receipt or perfection of a security interest or performance under,
or otherwise with respect to, this Agreement or the other Credit Documents,
except any taxes imposed as a result of a present or former connection between
an assignee and the jurisdiction imposing such tax (other than a connection
arising solely from an assignee having executed, delivered, become a party to,
performed its obligations under, received or perfected a security interest
under, engaged in any transaction pursuant to, or enforced this Agreement) with
respect to an assignment (other than an assignment requested by a Credit Party)
(hereinafter referred to as “Other Taxes”).

(c) (i) Subject to Section 5.4(f), the Credit Parties shall jointly and
severally indemnify each Lender and each Agent for and hold them harmless
against the full amount of Non-Excluded Taxes and Other Taxes payable or paid by
such Lender or Agent (as the case may be) or required to be withheld or deducted
from a payment to such Lender or Agent (as the case may be) that are imposed or
asserted (whether or not correctly or legally asserted) by any jurisdiction
(including on any additional amounts or indemnities payable under this
Section 5.4) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto; provided that if any
claim pursuant to this Section 5.4(c)(i) is made later than 180 days after the
date on which the relevant Lender or Agent had actual knowledge of the relevant
Non-Excluded Taxes or Other Taxes, then the Credit Parties shall not be required
to indemnify the applicable Lender or Agent for any penalties which accrue in
respect of such Non-Excluded Taxes or Other Taxes after the 180th day. This
indemnification shall be made within 30 days from the date such Lender or such
Agent (as the case may be) makes written demand therefor.

 

-148-



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.6(d)(ii) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Credit
Parties in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by any Applicable Law or reasonably requested
by the Borrower or the Administrative Agent (A) as will permit such payments to
be made without, or at a reduced rate of, withholding or (B) as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its inability to do so. Notwithstanding anything
herein to the contrary, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.4(d)(i)(w)-(y), 5.4(e) and 5.4(g) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the foregoing to the extent permitted by law, each Lender that is not a
United States person within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent on or before the date
on which it becomes a party to this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent) two properly
executed copies of (v) in the case of a Non-U.S. Lender claiming the benefits of
an income tax treaty to which the United States is a party, executed copies of
United States Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax, (w) in the case
of Non-U.S. Lender claiming exemption from U.S. federal withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, United States Internal Revenue Service Form W-8BEN or W-8BEN-E
(together with a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code) substantially in the form
of Exhibit K (a “United States Tax Compliance Certificate”)), (x) United States
Internal Revenue Service Form W-8ECI, (y) to the extent a Non-U.S. Lender is not
the Beneficial Owner (for example, where the Non-U.S. Lender is a partnership),
United States Internal Revenue Service Form W-8IMY (or any successor forms) of
the Non-U.S. Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each Beneficial Owner, as applicable (provided that, if one or
more Beneficial Owners are

 

-149-



--------------------------------------------------------------------------------

claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Non-U.S. Lender on behalf of such Beneficial
Owner), and/or (z) any other form prescribed by applicable U.S. federal income
Tax laws (including the United States Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
Tax on any payments to such Lender under the Credit Documents, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. federal withholding Tax on payments by
the Borrower under this Agreement; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
inaccurate and promptly after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower;

unless in any such case such Lender is not legally entitled to duly complete and
deliver any such form with respect to it. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(e) If a payment made to a Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.4(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) No Credit Party shall be required to indemnify any Lender or Agent pursuant
to Section 5.4(c), or to pay any additional amounts to any Lender or Agent
pursuant to Section 5.4(a) in respect of (i) U.S. federal withholding Taxes
imposed under any law in effect on the date such Lender acquired its interest in
the applicable Loan, Commitment or Letter of Credit or changed its lending
office; provided, however, that this Section 5.4(f) shall not apply to the
extent that (x) the indemnity payments or additional amounts any Lender would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment or
change in lending office would have been entitled to receive immediately prior
to such assignment or change in lending office, or (y) such assignment had been
requested by a Credit Party or (ii) Taxes attributable to such Lender’s failure
to comply with the provisions of Section 5.4(d), 5.4(e) or 5.4(g).

(g) Each Lender that is organized in the United States of America or any state
thereof or the District of Columbia shall (A) on or prior to the date such
Lender becomes a Lender hereunder, (B) on or prior to the date on which any such
form or certification expires or becomes obsolete, (C) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this Section 5.4(g) and (D) from time to time if
requested by the Borrower or the Administrative Agent (or, in the case of a
participant, the relevant Lender), provide the Administrative Agent and the
Borrower (or, in the case of a participant, the relevant Lender) with two duly
completed and signed originals of United States Internal Revenue Service Form
W-9 (certifying that such Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form.

 

-150-



--------------------------------------------------------------------------------

(h) If any Lender or the Administrative Agent determines in its sole discretion,
exercised in good faith, that it has received a refund of a Non-Excluded Tax,
Other Taxes or taxes described in Section 5.4(f) for which a payment has been
made by a Credit Party pursuant to this Agreement, which refund in the
good-faith judgment of such Lender or the Administrative Agent, as the case may
be, is attributable to such payment made by such Credit Party, then such Lender
or the Administrative Agent, as the case may be, shall reimburse the Credit
Party for such amount (together with any interest paid by the relevant
Governmental Authority with respect to such refund) as such Lender or the
Administrative Agent, as the case may be, reasonably determines to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required; provided that the Credit Party, upon the request of such Lender,
agrees to repay the amount paid over to the Credit Party (with interest,
penalties and other charges imposed by the relevant Governmental Authority) in
the event such Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. Neither any Lender nor the Administrative
Agent shall be obliged to disclose any information regarding its tax affairs or
computations to any Credit Party in connection with this paragraph (h) or any
other provision of this Section 5.4; provided, further, that nothing in this
Section 5.4 shall obligate any Lender (or Transferee) or the Administrative
Agent to apply for any refund.

(i) Each Lender authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 5.4.

(j) For purpose of this Section 5.4, the term “Lender” shall include the
Swingline Lender and any Letter of Credit Issuer.

5.5 Computations of Interest and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
and, in the case of ABR Loans, 365 or 366 days, as the case may be, in each case
for the actual number of days (including the first day but excluding the last)
occurring in the period for which such interest and fees are payable.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or any other Credit Document
in excess of the amount or rate permitted under or consistent with any
Applicable Law.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with Applicable Law.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any Applicable Law, or
would result in receipt by an Agent or Lender of interest at a rate prohibited
by any Applicable Law, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
Applicable Law (in the case of the Borrower), such adjustment to be effected, to
the extent necessary, as follows:

(i) firstly, by reducing the amount or rate of interest required to be paid by
the Borrower to the affected Lender under Section 2.8; and

 

-151-



--------------------------------------------------------------------------------

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Borrower to the affected Lender.

Notwithstanding the foregoing, and after giving pro forma effect to all
adjustments contemplated thereby, if any Lender shall have received from the
Borrower an amount in excess of the maximum permitted by any Applicable Law,
then the Borrower shall be entitled, by notice in writing to the Administrative
Agent, to obtain reimbursement from such Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by such Lender to the Borrower.

SECTION 6. Conditions Precedent to the Closing Date. The occurrence of the
initial Credit Event is subject to the satisfaction of the following conditions
precedent:

6.1 Credit Documents. The Administrative Agent’s receipt of the following, each
of which shall be originals, facsimiles or electronic copies unless otherwise
specified, each properly executed by an Authorized Officer of the signing Credit
Party:

(a) this Agreement, executed and delivered by (i) an Authorized Officer of each
of Holdings and the Borrower, (ii) each Agent, (iii) each Lender, (iv) the
Swingline Lender and (v) each Letter of Credit Issuer;

(b) the Guarantee, executed and delivered by an Authorized Officer of each
Person that is a Guarantor as of the Closing Date;

(c) the Security Agreement, executed and delivered by an Authorized Officer of
Holdings, the Borrower and each other grantor party thereto as of the Closing
Date;

(d) the Pledge Agreement, executed and delivered by an Authorized Officer of the
Borrower and each other pledgor party thereto;

(e) the First Lien/Second Lien Intercreditor Agreement, executed and delivered
by an Authorized Officer of each Person that is a Credit Party as of the Closing
Date and by Morgan Stanley Senior Funding, Inc. (in each of its capacities
thereunder); and

(f) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state or other relevant Governmental Authority of
the jurisdiction of organization of each Credit Party.

6.2 Collateral.

(a) All Capital Stock of the Borrower and all Capital Stock of each wholly owned
Restricted Subsidiary of the Borrower directly owned by the Borrower or any
Subsidiary Guarantor, in each case as of the Closing Date, shall have been
pledged pursuant to the Pledge Agreement (except that such Credit Parties shall
not be required to pledge any Excluded Capital Stock) and the Collateral Agent
shall have received all certificates, if any, (except as permitted by
Section 9.17) representing such securities pledged under the Pledge Agreement,
accompanied by instruments of transfer and undated stock powers endorsed in
blank.

(b)

 

-152-



--------------------------------------------------------------------------------

(i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to Holdings, the Borrower or any Subsidiary
Guarantor shall be evidenced by a promissory note and shall have been pledged
pursuant to the Pledge Agreement, and the Collateral Agent shall have received
all such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank.

(ii) All Indebtedness of Holdings, the Borrower and each Restricted Subsidiary
on the Closing Date that is owing to any Credit Party shall be evidenced by the
Intercompany Note, which shall be executed and delivered by Holdings, the
Borrower and each Restricted Subsidiary on the Closing Date and shall have been
pledged pursuant to the Pledge Agreement, and the Collateral Agent shall have
received such Intercompany Note, together with undated instruments of transfer
with respect thereto endorsed in blank; provided, however, that, if the
Intercompany Note cannot be delivered to the Collateral Agent on or prior to the
Closing Date notwithstanding the Borrower’s use of commercially reasonable
efforts to do so, delivery thereof shall not be a condition to closing, and in
such case the Borrower agrees to deliver same to the Collateral Agent not later
than 90 days following the Closing Date (or such later date as the Collateral
Agent shall agree in its discretion).

(c) All documents and instruments, including UCC or other applicable personal
property security financing statements and Intellectual Property Security
Agreements (as defined in the Security Agreement), required by Applicable Law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents on the
Collateral owned by the Borrower and the Guarantors and perfect such Liens in
the United States to the extent required by, and with the priority required by,
the Security Documents shall have been filed, registered or recorded or
delivered to the Collateral Agent in appropriate form for filing, registration
or recording under the UCC and with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable.

(d) The Collateral Agent shall have received a completed Perfection Certificate,
dated as of the Closing Date and signed by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby.

6.3 Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Simpson Thacher & Bartlett LLP, New York and California
counsel to Holdings, the Borrower and its Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent.

6.4 Structure and Terms of the Transaction.

(a) The Existing Debt Refinancing shall have been consummated or shall be
consummated substantially simultaneously with the initial Credit Event hereunder
to occur on the Closing Date.

6.5 Closing Certificates. The Administrative Agent shall have received a
certificate of each Person that is a Credit Party as of the Closing Date, dated
the Closing Date, substantially in the form of Exhibit E, with appropriate
insertions, executed by two Authorized Officers of such Credit Party, and
attaching the documents referred to in Sections 6.6 and 6.7.

6.6 Corporate Proceedings. The Administrative Agent shall have received a copy
of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or other governing body, as
applicable, of each Person that is a Credit Party as of the Closing Date (or a
duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder.

 

-153-



--------------------------------------------------------------------------------

6.7 Corporate Documents. The Administrative Agent shall have received true and
complete copies of the Organizational Documents of each Person that is a Credit
Party as of the Closing Date.

6.8 Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit J.

6.9 Financial Statements. The Administrative Agent and the Joint Bookrunners
shall have received the Historical Financial Statements.

6.10 PATRIOT ACT.

(a) The Administrative Agent and the Joint Bookrunners shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Joint Bookrunners in
writing at least 10 Business Days prior to the Closing Date and that the
Administrative Agent and the Joint Bookrunners reasonably determine is required
by United States regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT ACT.

(b) At least three days prior to the Closing Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to such Borrower.

6.11 Fees and Expenses. All fees required to be paid on the Closing Date
pursuant to agreements among Holdings, the Borrower and the Lead Arrangers and
Joint Bookrunners and reasonable out-of-pocket expenses required to be paid on
the Closing Date and with respect to expenses to the extent invoiced at least
three Business Days prior to the Closing Date pursuant to agreements among
Holdings, the Borrower and the Lead Arrangers and Joint Bookrunners (except as
otherwise reasonably agreed by the Borrower), shall, upon the initial borrowings
under the Credit Facilities, have been, or will be substantially simultaneously,
paid (which amounts may be offset against the proceeds of the Credit Facility).

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 7. Conditions Precedent to All Credit Events.

7.1 No Default; Representations and Warranties. The agreement of each Lender to
make any Loan requested to be made by it on any date (excluding Mandatory
Borrowings and Revolving Credit Loans made pursuant to Section 2.1(d)(ii) or
pursuant to Section 3.4(a) which shall each be made without regard to the
satisfaction of the condition set forth in this Section 7 and excluding
borrowings made pursuant to Section 2.14, Section 2.15 and/or Section 2.17,
which may be subject to different conditions precedent and representations, but
only if so agreed by the Borrower and the applicable Lenders) and the obligation
of the Letter of Credit Issuer to issue, amend, extend or renew Letters of
Credit on any date is subject to the satisfaction of the condition precedent
that at the time of each such Credit Event and also after giving effect thereto
(a) no Default or Event of Default shall have occurred and be continuing at the
time of and after giving effect to such Credit Event and (b) all representations
and warranties made by any

 

-154-



--------------------------------------------------------------------------------

Credit Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date, and
except where such representations and warranties are qualified by materiality,
“Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct in all respects). The
acceptance of the benefits of each such Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that the
conditions contained in this Section 7.1 have been met as of such date.

7.2 Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Term Loan, each Revolving Credit Loan (other
than any Mandatory Borrowing or Revolving Credit Loan made pursuant to
Sections 2.1(d)(iv) or (v) or pursuant to Section 3.4(a)), each
Additional/Replacement Revolving Credit Loan and each Extended Revolving Credit
Loan and each Swingline Loan, the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement, make the Loans and issue, renew, amend,
extend or participate in Letters of Credit as provided for herein, each of
Holdings (solely with respect to the representation and warranties applicable to
it) and the Borrower makes the following representations and warranties to, and
agreements with, the Lenders and the Letter of Credit Issuer, all of which shall
survive the execution and delivery of this Agreement, the making of the Loans
and the issuance, renewal, amendment or extension of the Letters of Credit:

8.1 Corporate Status. Holdings, the Borrower and each Restricted Subsidiary
(a) is a duly organized and validly existing corporation or other entity and, to
the extent such concept is applicable in the corresponding jurisdiction, is in
good standing under the laws of the jurisdiction of its organization or
formation and has the corporate or other organizational power and authority to
own its property and assets and to transact the business in which it is engaged
and (b) has duly qualified and is authorized to do business and is in good
standing (to the extent such concept is applicable in the corresponding
jurisdiction) in all jurisdictions where it is required to be so qualified,
except, in the case of clauses (a) and (b), where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforceability of creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law). Holdings, the Borrower and each of the Restricted Subsidiaries (a) is in
compliance with all Applicable Laws and (b) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted except, in each case to the extent that failure to be in
compliance therewith or to have all such licenses, authorizations, consents and
approvals would not reasonably be expected to have a Material Adverse Effect.

 

-155-



--------------------------------------------------------------------------------

8.3 No Violation. The execution, delivery and performance by any Credit Party of
the Credit Documents to which it is a party and compliance with the terms and
provisions hereof and thereof will not (a) contravene any material applicable
provision of any material Applicable Law of any Governmental Authority,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the property or assets of any of
Holdings, the Borrower or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents and the Liens created under the Second Lien
Credit Documents) pursuant to, the terms of any indenture, loan agreement, lease
agreement, mortgage or deed of trust or any other Contractual Obligation to
which Holdings, the Borrower or any of their Restricted Subsidiaries is a party
or by which they or any of their property or assets is bound, except, in the
case of either of clause (a) or (b), to the extent that any such conflict,
breach, contravention, default, creation or imposition would not reasonably be
expected to result in a Material Adverse Effect or (c) violate any provision of
the Organizational Documents of Holdings, the Borrower or any of their
Restricted Subsidiaries.

8.4 Litigation. There are no actions, suits, investigations, claims,
arbitrations or proceedings (including Environmental Claims) pending or, to the
knowledge of Holdings or the Borrower, threatened, in either case with respect
to Holdings, the Borrower or any of the Restricted Subsidiaries that (a) involve
any of the Credit Documents or (b) would reasonably be expected to result in a
Material Adverse Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any Governmental Authority is required to authorize or is required in connection
with (a) the execution, delivery and performance of any Credit Document or
(b) the legality, validity, binding effect or enforceability of any Credit
Document, except, in the case of either clause (a) or (b), (i) such orders,
consents, approvals, licenses, authorizations, validations, filings, recordings,
registrations or exemptions as have been obtained or made and are in full force
and effect, (ii) filings and recordings in respect of Liens created pursuant to
the Security Documents and (iii) such orders, consents, approvals, licenses,
authorizations, validations, filings, recordings, registrations or exemptions to
the extent that failure to so receive would not reasonably be expected to result
in a Material Adverse Effect.

8.7 Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) The written factual information or written factual data (taken as a whole)
heretofore or contemporaneously furnished by Holdings, the Borrower, any of
their respective Subsidiaries or any of their respective authorized
representatives in writing to any Agent or any Lender on or before the Closing
Date (including all such information contained in the Confidential Information
Memorandum (and all information incorporated by reference therein) and in the
Credit Documents) for purposes of, or in connection with, this Agreement or any
transaction contemplated does not contain any untrue statement of material fact
and does not omit to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time (after giving
effect to all supplements so

 

-156-



--------------------------------------------------------------------------------

furnished from time to time) in light of the circumstances under which such
information or data was furnished; it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections (including financial estimates, forecasts and other
forward-looking information), pro forma financial information or information of
a general economic or industry specific nature.

(b) The projections contained in the information and data referred to in
Section 8.8(a) were prepared in good faith based upon assumptions believed by
Holdings and the Borrower to be reasonable at the time made; it being recognized
by the Agents and the Lenders that such projections are as to future events and
are not to be viewed as facts, the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries, that no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

(c) As of the Closing Date, the information included in the Beneficial Ownership
Certificate with respect to any Beneficial Owner (as defined in the Beneficial
Ownership Regulation) of the Borrower, is true and correct in all material
respects to the best of the Beneficial Owner’s knowledge.

8.9 Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
consolidated Subsidiaries at the respective dates of such information and for
the respective periods covered thereby and have been prepared in all material
respects in accordance with GAAP consistently applied (except to the extent
provided in the notes to such financing statements), and subject, in the case of
the unaudited financial information, to changes resulting from audit, normal
year-end audit adjustments and to the absence of footnotes and the inclusion of
any explanatory note.

(b) Each Lender and each Agent hereby acknowledges and agrees that the Borrower
and its Subsidiaries may be required to restate the Historical Financial
Statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that such restatements will not result in a Default
under the Credit Documents under Section 11.2 (including any effect on any
conditions required to be satisfied on the Closing Date) to the extent that the
restatements do not reveal any material omission, misstatement or other material
inaccuracy in the reported information from actual results for any relevant
prior period.

8.10 Tax Returns and Payments, Etc. (a) Holdings, the Borrower and each of the
Restricted Subsidiaries have filed all tax returns, domestic and foreign,
required to be filed by them and have paid all taxes and assessments payable by
them that have become due, other than those not yet delinquent or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been established on the applicable financial statements
in accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction and (b) each of Holdings, the Borrower and the Restricted
Subsidiaries have paid, or have provided adequate reserves (in the good-faith
judgment of the management of the Borrower) in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction for the
payment of, all material U.S. federal, state, and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date, except in the case of either of clauses (a) or (b), to the extent
that the failure to be in compliance therewith would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

-157-



--------------------------------------------------------------------------------

8.11 Compliance with ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) each
Pension Plan is in compliance with ERISA, the Code and any Applicable Law;
(b) no Reportable Event has occurred (or is reasonably likely to occur); (c) no
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA
(or is reasonably likely to be insolvent), and no written notice of any such
insolvency has been given to any of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate; (d) none of the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate has failed to make a required
contribution to a Multiemployer Plan, whether or not waived (or is reasonably
likely to fail to make such required contribution); (e) no Pension Plan is, or
is expected to be, in “at-risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA and no Multiemployer Plan is, or is expected to be,
in “endangered or critical status” within the meaning of Section 432 of the Code
or Section 305 of ERISA; (f) none of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Pension Plan or Multiemployer Plan,
as applicable, pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212(c) of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Pension Plan or Multiemployer Plan;
(g) no proceedings by the PBGC have been instituted (or are reasonably likely to
be instituted) to terminate or to reorganize any Pension Plan or Multiemployer
Plan or to appoint a trustee to administer any Pension Plan or Multiemployer
Plan, and no written notice of any such proceedings has been given to any of the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate; (h) the
conditions for imposition of a Lien that could be imposed under the Code or
ERISA on the assets of any of the Borrower, any of the Restricted Subsidiaries
or any ERISA Affiliate with respect to a Pension Plan do not exist (and are not
reasonably likely to exist) nor has the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate been notified in writing that such a lien
will be imposed on the assets of any of the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate on account of any Pension Plan; and (i) each
Foreign Plan is in compliance with Applicable Laws (including funding
requirements under such Applicable Laws), and no proceedings have been
instituted to terminate any Foreign Plan which would reasonably be expected to
give rise to liability for the Borrower or any Restricted Subsidiary. No Pension
Plan has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities incurred or reasonably likely to be incurred
by the Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate as
referenced in this Section 8.11, be reasonably likely to have a Material Adverse
Effect. With respect to Multiemployer Plans, the representations and warranties
in this Section 8.11, other than any made with respect to (i) liability under
Section 4201, 4204 or 4212(c) of ERISA, (ii) any contribution required to be
made, or (iii) liability for termination of any such Multiemployer Plan under
ERISA, are made to the best knowledge of the Borrower.

8.12 Subsidiaries. On the Closing Date, after giving effect to the Transactions,
Holdings does not have any Subsidiaries other than the Subsidiaries listed on
Schedule 8.12. Schedule 8.12 sets forth, as of the Closing Date, after giving
effect to the Transactions, the name and the jurisdiction of organization of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by any Credit Party and the designation of such Subsidiary
as a Guarantor, a Restricted Subsidiary, an Unrestricted Subsidiary, a Specified
Subsidiary or an Immaterial Subsidiary. The Borrower does not own or hold,
directly or indirectly, any Capital Stock of any Person other than such
Subsidiaries and Investments permitted by Section 10.5.

8.13 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
owns, has good and marketable title to, or has a valid license or otherwise has
the right to use, all Intellectual Property, that is used in, held for use in or
that is otherwise necessary for the operation of their respective businesses as
currently conducted, free and clear of all Liens (other than Liens permitted by
Section 10.2), except where the failure to own, or have any such title, license
or rights would not reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material

 

-158-



--------------------------------------------------------------------------------

Adverse Effect, (i) to the Borrower’s knowledge, the operation of the businesses
conducted by each of the Borrower and the Restricted Subsidiaries, and the
Intellectual Property now employed by any of the Credit Parties does not
infringe upon, misappropriate, or otherwise violate any Intellectual Property
rights owned by any other Person, and (ii) no material written claim has been
received by the Borrower, or any of the Restricted Subsidiaries, and no
litigation regarding the foregoing is pending or, to the Borrower’s knowledge,
threatened in writing, in either case against the Borrower or any of the
Restricted Subsidiaries.

8.14 Environmental Laws.

(a) Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) Holdings, the Borrower and
each of the Restricted Subsidiaries are and have been in compliance with all
Environmental Laws (including having obtained and complied with all permits
required under Environmental Laws for their current operations); (ii) to the
knowledge of Holdings or the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of Holdings, the
Borrower or any of the Restricted Subsidiaries or any currently or formerly
owned, operated or leased Real Property that would reasonably be expected to
result in Holdings, the Borrower or any of the Restricted Subsidiaries incurring
liability under any Environmental Law; and (iii) none of Holdings, the Borrower
or any of the Restricted Subsidiaries has become subject to any pending or, to
the knowledge of Holdings or the Borrower, threatened Environmental Claim or, to
the knowledge of Holdings or the Borrower, any other liability under any
Environmental Law.

(b) None of the Borrower or any of the Restricted Subsidiaries has treated,
stored, transported or Released Hazardous Materials at or from any currently or
formerly owned, operated or leased Real Property in a manner that would
reasonably be expected to have a Material Adverse Effect.

8.15 Properties, Assets and Rights.

(a) As of the Closing Date and as of the date of each Credit Event thereafter,
the Borrower and each of the Restricted Subsidiaries has good and marketable
title to, valid leasehold interest in, or easements, licenses or other limited
property interests in, all properties (other than Intellectual Property) that
are necessary for the operation of their respective businesses as currently
conducted, except where the failure to have such good title or interest in such
property would not reasonably be expected to have a Material Adverse Effect.
None of such properties and assets is subject to any Lien, except for Liens
permitted under Section 10.2.

(b) Set forth on Schedule 8.15 hereto is a complete and accurate list of all
Real Property owned in fee by the Credit Parties on the Closing Date, showing as
of the Closing Date the street address, county or other relevant jurisdiction,
state and record owner thereof.

(c) All permits required to have been issued or appropriate to enable all Real
Property of the Credit Parties to be lawfully occupied and used for all of the
purposes for which they are currently occupied and used have been lawfully
issued and are in full force and effect, other than those permits the failure of
which to be issued or to so enable lawful occupation and use would not
reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date after giving pro forma effect to the
Transactions, the Credit Parties and their Subsidiaries on a consolidated basis
are Solvent.

8.17 Material Adverse Change. Since the Closing Date there have been no events
or developments that have had or would reasonably be expected to have a Material
Adverse Effect.

 

-159-



--------------------------------------------------------------------------------

8.18 Use of Proceeds. The proceeds of (a) the borrowings of the Initial Term
Loans (other than the 2019 Term Loans made on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement and the 2020 Term
Loans made on the Second Incremental Agreement Effective Date pursuant to the
Second Incremental Agreement) and the proceeds of borrowings under the Revolving
Credit Facility in the amount of the Initial Revolving Borrowing Amount shall be
used (i) on the Closing Date, together with cash on hand at the Borrower and its
Subsidiaries and the proceeds of the borrowings of the Second Lien Initial Term
Loans, to pay the Existing Debt Refinancing, the 2018 Dividend and/or the
Transaction Expenses and (ii) to the extent any proceeds remain after the
application described in clause (i), will be used on and after the Closing Date
for other general corporate purposes of the Borrower and its Subsidiaries,
including the financing of acquisitions, other Investments and Restricted
Payments and other distributions on account of the Capital Stock of the Borrower
(or any Parent Entity thereof), in each case permitted hereunder, and any other
use not prohibited hereby and (b) borrowings of Revolving Credit Loans available
under any Revolving Credit Facility, together with the proceeds of the
borrowings of the Swingline Loans and the Letters of Credit, will be used for
working capital requirements and other general corporate purposes of the
Borrower and its Subsidiaries, including the financing of acquisitions, other
Investments and Restricted Payments and other distributions on account of the
Capital Stock of the Borrower (or any Parent Entity thereof), in each case
permitted hereunder, and any other use not prohibited hereby. The proceeds of
the 2019 Term Loans made on the First Incremental Agreement Effective Date
pursuant to the First Incremental Agreement shall be used on the First
Incremental Agreement Effective Date, (a) to prepay in full all Initial Term
Loans outstanding hereunder as of the First Incremental Agreement Effective Date
(immediately prior to giving effect to the First Incremental Agreement), all
accrued and unpaid interest thereon and all other Obligations in respect
thereof, (b) to pay the fees, expenses and other amounts incurred in connection
with the transactions contemplated by the First Incremental Agreement and
(c) for other general corporate purposes and any other use not prohibited
hereby. The proceeds of the 2020 Term Loans made on the Second Incremental
Agreement Effective Date pursuant to the Second Incremental Agreement shall be
used on the Second Incremental Agreement Effective Date, (a) to prepay in full
all Initial Term Loans outstanding hereunder as of the Second Incremental
Agreement Effective Date (immediately prior to giving effect to the Second
Incremental Agreement), all accrued and unpaid interest thereon and all other
Obligations in respect thereof, (b) to pay the fees, expenses and other amounts
incurred in connection with the transactions contemplated by the Second
Incremental Agreement and (c) if any proceeds remain, for other general
corporate purposes and any other use not prohibited hereby.

8.19 Anti-Corruption Laws.

(a) The Borrower and each other Credit Party and their respective Restricted
Subsidiaries are in compliance with the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”), except to the
extent that the failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.

(b) None of the Borrower or any other Credit Party will use the proceeds of the
Loans or the Letters of Credit or otherwise make available such proceeds to any
Person for the purposes of any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA, as amended.

8.20 Sanctioned Persons.

(a) None of the Borrower, any other Credit Party or any of their respective
Restricted Subsidiaries is currently the target of any U.S. sanctions
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) of the U.S. Treasury Department or the U.S. Department of
State.

 

-160-



--------------------------------------------------------------------------------

(b) None of the Borrower or any other Credit Party will use the proceeds of the
Loans or the Letters of Credit or otherwise make available such proceeds to any
Person for use in any manner that will result in a violation by any Lender of
any U.S. sanctions administered by OFAC or the U.S. Department of State.

8.21 PATRIOT ACT. Except to the extent as could not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any other Credit Party
is in violation of any Applicable Laws relating to money laundering, including
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT ACT”).

8.22 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any of the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (b) none of the Borrower or the Restricted Subsidiaries have been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with wage and hour matters.

8.23 Subordination of Junior Financing. The Obligations are “Designated Senior
Debt” (if applicable), “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any indenture or document governing any Junior Debt.

8.24 No Default. As of the date of any Credit Event after the Closing Date, no
Default has occurred and is continuing.

SECTION 9. Affirmative Covenants. The Borrower (and, in the case of
Section 9.14, Holdings) hereby covenants and agrees that, on the Closing Date
and thereafter, until the Total Commitment and all Letters of Credit have
terminated (unless such Letters of Credit have been Cash Collateralized on the
terms and conditions set forth in Section 3.8) and the Loans and Unpaid
Drawings, together with interest, fees and all other Obligations Incurred
hereunder (other than Hedging Obligations under Secured Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements and contingent
indemnification obligations and other contingent obligations not then due and
payable), are paid in full:

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent
for prompt further distribution to each Lender:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each fiscal year (or, after an
IPO, if later, such later time as may be permitted for the filing of a 10-K
under the Exchange Act), the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries and, if different, the Borrower and its Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statement of income and cash flows for such fiscal year, setting
forth for each fiscal year comparative consolidated figures for the preceding
fiscal year (or, in lieu of such audited financial statements of the Borrower
and the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and its consolidated Subsidiaries, on the other
hand), all in reasonable detail and prepared in all material respects in
accordance with GAAP (except as otherwise disclosed in such financial
statements) and, except with respect to any such reconciliation,

 

-161-



--------------------------------------------------------------------------------

reported on by independent registered public accountants of recognized national
standing with an unmodified report by such independent registered public
accountants without an emphasis of matter paragraph related to going concern as
defined by Statement on Accounting Standards AU-C Section 570 “The Auditor’s
Consideration of an Entity’s Ability to Continue as a Going Concern” (or any
similar statement under any amended or successor rule as may be adopted by the
Auditing Standards Board from time to time) (other than (1) solely with respect
to, or expressly resulting solely from, an upcoming maturity date under the
documentation governing any Indebtedness, (2) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiaries or
(3) any prospective breach of the Financial Performance Covenant (or in the case
of any Term Loan Facility, any such breach)), and, for the avoidance of doubt,
without modification as to the scope of audit, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower and its consolidated Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge of any Event of Default relating
to the Financial Performance Covenant that has occurred and is continuing or, if
in the opinion of such accounting firm such an Event of Default has occurred and
is continuing, a statement as to the nature thereof. Notwithstanding the
foregoing, the obligations in this Section 9.1(a) may be satisfied with respect
to financial information of the Borrower and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of Holdings (or any Parent
Entity of Holdings), (B) the Borrower’s or Holdings’ (or any Parent Entity
thereof), as applicable, Form 10-K filed with the SEC or (C) following an
election by the Borrower pursuant to the definition of “GAAP”, the applicable
financial statements shall be determined in accordance with IFRS; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or such Parent Entity), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Borrower and its consolidated
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under the
first sentence of this Section 9.1(a), such materials shall be reported on by an
independent registered public accounting firm of recognized national standing,
with an unmodified report by such independent registered public accountants
without an emphasis of matter paragraph related to going concern as defined by
Statement on Accounting Standards AU-C Section 570 “The Auditor’s Consideration
of an Entity’s Ability to Continue as a Going Concern” (or any similar statement
under any amended or successor rule as may be adopted by the Auditing Standards
Board from time to time) (other than (1) solely with respect to, or expressly
resulting solely from, an upcoming maturity date under the documentation
governing any Indebtedness, (2) the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiaries or (3) any prospective
breach of the Financial Performance Covenant (or in the case of any Term Loan
Facility, any such breach)) (it being understood that there shall be no
obligation to audit any such consolidating information), and, for the avoidance
of doubt, without modification as to the scope of audit.

(b) Quarterly Financial Statements. Beginning with the fiscal quarter ending
March 31, 2019, as soon as available and in any event on or before the date that
is 45 days after the end of each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, after an IPO, if later, such later time
as may be permitted for the filing of a 10-Q under the Exchange Act), the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
and, if different, the Borrower and the Restricted Subsidiaries, in each case as
at the end of such quarterly period and the related consolidated statement of
income for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and the related
consolidated statement of cash flows for the elapsed portion of the fiscal

 

-162-



--------------------------------------------------------------------------------

year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated, balance sheet, for the last day of
the prior fiscal year (or in lieu of such financial statements of the Borrower
and the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and its consolidated Subsidiaries on the other hand),
all in reasonable detail and all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its consolidated Subsidiaries (and, if applicable, the Borrower and the
Restricted Subsidiaries) in all material respects accordance with GAAP (except
as disclosed in the notes to such financing statements), subject to changes
resulting from audit and normal year-end audit adjustments and to the absence of
footnotes and the inclusion of any explanatory note. Notwithstanding the
foregoing, the obligations in this Section 9.1(b) may be satisfied with respect
to financial information of the Borrower and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of Holdings (or any Parent
Entity thereof), (B) the Borrower’s or Holdings’ (or any Parent Entity thereof),
as applicable, Form 10-Q filed with the SEC or (C) following an election by the
Borrower pursuant to the definition of “GAAP”, the applicable financial
statements shall be determined in accordance with IFRS; provided that, with
respect to each of clauses (A) and (B), to the extent such information relates
to Holdings (or any such Parent Entity), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Borrower and its consolidated
Subsidiaries on a standalone basis (and, if different, the Borrower and the
Restricted Subsidiaries), on the other hand.

(c) Budget. Prior to an IPO, no later than five Business Days following the
delivery by the Borrower of the financial statements required under
Section 9.1(a), beginning at the time of the delivery of such financial
statements for the fiscal year ending December 31, 2019, a detailed quarterly
budget of the Borrower and its Restricted Subsidiaries in reasonable detail for
the current fiscal year as customarily prepared by management of the Borrower
for its internal use (but including, in any event, only a projected consolidated
statement of income of the Borrower and its Restricted Subsidiaries for the
current fiscal year and not a projected consolidated balance sheet or statement
of projected cash flow) and setting forth the principal assumptions upon which
such budget is based (provided that no such budget shall be required to be
delivered for the fiscal year which began January 1, 2018 or the fiscal year
which begins January 1, 2019). It is understood and agreed that any financial or
business projections furnished by any Credit Party (i)(A) are subject to
significant uncertainties and contingencies, which may be beyond the control of
the Credit Parties, (B) no assurance is given by the Credit Parties that the
results or forecast in any such projections will be realized and (C) the actual
results may differ from the forecast results set forth in such projections and
such differences may be material and (ii) are not a guarantee of performance.

(d) Officer’s Certificates. No later than five Business Days following the
delivery of the financial statements provided for in Sections 9.1(a) and 9.1(b),
a certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (i) during any fiscal quarter during which the Financial Performance
Covenant is applicable, the calculations required to establish whether the
Borrower was in compliance with the provisions of the Financial Performance
Covenant as at the end of such fiscal year or period, as the case may be,
beginning with the fiscal period ending March 31, 2019, if required, (ii) a
specification of any change in the identity of the Guarantors, the Restricted
Subsidiaries, the Unrestricted Subsidiaries, the Specified Subsidiaries, the
Immaterial Subsidiaries and the Foreign Subsidiaries

 

-163-



--------------------------------------------------------------------------------

as at the end of such fiscal year or period, as the case may be, from the
Guarantors, Restricted Subsidiaries, the Unrestricted Subsidiaries, the
Specified Subsidiaries, the Immaterial Subsidiaries and the Foreign
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be, and (iii) the then
applicable Applicable Margins and Commitment Fee Rate. At the time of the
delivery of the financial statements provided for in Section 9.1(a) beginning
with the fiscal year ended December 31, 2019, a certificate of an Authorized
Officer of the Borrower setting forth in reasonable detail the calculation of
Excess Cash Flow, the Available Amount and the Available Equity Amount as at the
end of the fiscal year to which such financial statements relate.

(e) Notice of Certain Events. Promptly after an Authorized Officer of Holdings,
the Borrower or any of its Restricted Subsidiaries obtains knowledge thereof,
notice of the occurrence of (a) any event that constitutes a Default or an Event
of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action Holdings or the Borrower proposes to take with
respect thereto, and (b) any litigation or governmental proceeding pending
against Holdings, the Borrower or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

(f) Other Information. (i) Promptly upon filing thereof, (x) copies of any
annual, quarterly and other regular, material periodic and special reports
(including on Form 10-K, 10-Q or 8-K) and registration statements which Holdings
(or any Parent Entity), the Borrower or any Restricted Subsidiary files with the
SEC or any analogous Governmental Authority in any relevant jurisdiction (other
than amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent for further delivery to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8 and other
than any filing filed confidentiality with the SEC or any analogous Governmental
Authority in any relevant jurisdiction) and (y) copies of all financial
statements, proxy statements and material reports that Holdings, the Borrower or
any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of Holdings, the Borrower and/or any of the Restricted Subsidiaries
in their capacity as such holders (in each case to the extent not theretofore
delivered to the Administrative Agent for further delivery to the Lenders
pursuant to this Agreement) and (ii) with reasonable promptness, but subject to
the limitations set forth in the last sentence of Section 9.2 and Section 13.16,
such other information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing from
time to time.

Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) and
9.1(f)(i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2 or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 9.1(d) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

-164-



--------------------------------------------------------------------------------

9.2 Books, Records and Inspections. The Borrower will, and will cause each of
the Restricted Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Restricted Subsidiary, as the case may be. The
Borrower will, and will cause each of the Restricted Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and the
Required Lenders to visit and inspect any of its properties (to the extent it is
within such Person’s control to permit such inspection), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Required
Lenders under this Section 9.2 and the Administrative Agent shall not exercise
such rights more often than once during any calendar year absent the existence
of an Event of Default at the Borrower’s expense; and provided, further, that
when an Event of Default exists, the Administrative Agent or the Required
Lenders (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Required Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in Section 9.1 or this
Section 9.2, none of Holdings, the Borrower or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to any Agent or any Lender (or
their respective representatives or contractors) is prohibited by Applicable Law
or any binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

9.3 Maintenance of Insurance.

(a) The Borrower will, and will cause each of the Restricted Subsidiaries to, at
all times maintain in full force and effect, with insurance companies that the
Borrower believes (in the good-faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good-faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in businesses similar to those engaged by the Borrower and the
Restricted Subsidiaries; and will furnish to the Administrative Agent for
further delivery to the Lenders, upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The Collateral Agent, for the benefit of the Secured Parties, shall be
the additional insured on any such liability insurance and the Collateral Agent,
for the benefit of the Secured Parties, shall be the additional loss payee or
additional mortgagee under any such casualty or property insurance, except in
each case as the Collateral Agent and the Borrower may otherwise agree.

(b) If any buildings or improvements comprising of any Mortgaged Property are at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause the applicable Credit Parties to, solely
to the

 

-165-



--------------------------------------------------------------------------------

extent required by Applicable Law, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time such insurance
is obtained or renewed), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance in form reasonably acceptable to the Collateral Agent.

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which such payments
become overdue, and all lawful claims in respect of taxes imposed, assessed or
levied that, if unpaid, would reasonably be expected to become a Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries, except to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided that none of the Borrower or any of the
Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being diligently contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good-faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP or the equivalent accounting principles in the relevant local
jurisdiction.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
of the Restricted Subsidiaries to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights,
privileges and authority, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and the Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes. The Borrower will, and will cause each Restricted
Subsidiary to (a) comply with all Applicable Laws, rules, regulations and orders
applicable to it or its property, including, without limitation, (i) the FCPA,
(ii) applicable Sanctions and (iii) the PATRIOT ACT, and (b) maintain in effect
all governmental approvals or authorizations required to conduct its business,
except in the case of each of clauses (a) and (b), where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

9.7 ERISA. As soon as reasonably practicable after the Borrower or any of the
Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower, such Restricted
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
the Borrower, such Restricted Subsidiary, such ERISA Affiliate, the PBGC, or a
Multiemployer Plan administrator (provided that if such notice is given by the
Multiemployer Plan administrator, it is given to any of the Borrower or any of
the Restricted Subsidiaries or any ERISA Affiliates thereof): (a) that a
Reportable Event has occurred; (b) that there has been a failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
or an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Pension Plan; (c) that a Pension Plan having an Unfunded
Current Liability has been or is to be terminated under Title IV of ERISA
(including the giving of written notice thereof); (d) that a Pension Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code on the assets of any of Holdings, the Borrower, any of the

 

-166-



--------------------------------------------------------------------------------

Restricted Subsidiaries or any ERISA Affiliate; (e) that proceedings will be or
have been instituted by the PBGC to terminate a Pension Plan having an Unfunded
Current Liability (including the giving of written notice thereof); (f) that a
proceeding has been instituted against the Borrower, a Restricted Subsidiary
thereof or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Multiemployer Plan; (g) that the PBGC has notified
the Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate of its
intention to appoint a trustee to administer any Pension Plan; (h) that the
Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate has failed to
make any required contribution or payment to a Multiemployer Plan; (i) that a
determination has been made that any Pension Plan is in “at-risk” status within
the meaning of Section 430 of the Code or Section 303 of ERISA or any
Multiemployer Plan is in “endangered or critical status” within the meaning of
Section 432 of the Code or Section 305 of ERISA; (j) that the Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Pension Plan or Multiemployer Plan
pursuant to Section 409, 502(i) 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212(c) of ERISA or Section 4971 or 4975 of the Code; (k) that a
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA;
(l) that the termination of any Foreign Plan has occurred that gives rise to
liability for Holdings, the Borrower or any Restricted Subsidiary; or (m) that
any non-compliance with any funding requirements under Applicable Law for any
Foreign Plan has occurred. Such certificate and notice shall be provided as soon
as reasonably practicable after the Borrower, any Restricted Subsidiary or any
ERISA Affiliate knows or has reason to know of the occurrence of any such event.

9.8 Good Repair. The Borrower will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in the industry
in which the Borrower and the Restricted Subsidiaries conduct business and
consistent with third party leases, except in each case to the extent the
failure to do so would not be reasonably expected to have a Material Adverse
Effect.

9.9 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of its, and each of the Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of the Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Borrower’s past practice; provided,
however, that the Borrower may, upon written notice to, and consent by, the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.10 Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Guarantee, the Security Agreement, the Pledge Agreement or any
other Security Document, as applicable, the Borrower will cause (i) any direct
or indirect Domestic Subsidiary of the Borrower (other than any Excluded
Subsidiary) formed or otherwise purchased or acquired after the Closing Date
(including pursuant to an Acquisition) and (ii) any Domestic Subsidiary of the
Borrower that ceases to be an Excluded Subsidiary, to promptly execute and
deliver to the Collateral Agent (A) a supplement to each of the Guarantee, the
Security Agreement and the Pledge Agreement substantially in the form of Annex
B, Exhibit 1 or Annex A, as applicable, to the respective agreement in order to
become a Guarantor under the Guarantee, a grantor under the Security Agreement
and a pledgor under the Pledge Agreement, (B) a counterpart signature page to
the Intercompany Note and (C) a joinder agreement or such comparable
documentation to each other applicable Security Document, substantially in the
form annexed thereto, and to take all actions required thereunder to perfect the
Liens created thereunder.

 

-167-



--------------------------------------------------------------------------------

9.11 Pledges of Additional Stock and Evidence of Indebtedness.

(a) Subject to any applicable limitations set forth in the Security Documents,
as applicable, the Borrower will pledge, and, if applicable, will cause each
other Subsidiary Guarantor (or a Person required to become a Subsidiary
Guarantor pursuant to Section 9.10) to pledge, to the Collateral Agent for the
benefit of the Secured Parties, (i) all the Capital Stock (other than any
Excluded Capital Stock) of each Subsidiary owned by the Borrower or any
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.10), in each case, formed or otherwise purchased or
acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto and (ii) except with
respect to intercompany Indebtedness, all evidences of Indebtedness for borrowed
money in a principal amount in excess of $10,000,000 (individually) that are
owing to the Borrower or any Subsidiary Guarantor (or Person required to become
a Subsidiary Guarantor pursuant to Section 9.10) (which shall be evidenced by a
promissory note), in each case pursuant to a supplement to the Pledge Agreement
substantially in the form of Annex A thereto.

(b) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.10) shall be evidenced by
the Intercompany Note, which promissory note shall be required to be pledged to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreement.

9.12 Use of Proceeds. The proceeds of borrowings of the Initial Term Loans
(other than the 2019 Term Loans made on the First Incremental Agreement
Effective Date pursuant to the First Incremental Agreement and the 2020 Term
Loans made on the Second Incremental Agreement Effective Date pursuant to the
Second Incremental Agreement) and the proceeds of borrowings under the Revolving
Credit Facility in the amount of the Initial Revolving Borrowing Amount shall be
used (a) on the Closing Date, together with the proceeds from the borrowing of
the Second Lien Initial Term Loans and cash on hand at the Borrower and its
Subsidiaries to pay the Existing Debt Refinancing, the 2018 Dividend and/or the
Transaction Expenses and (b) to the extent any proceeds remain after the
application described in clause (a), on and after the Closing Date for other
general corporate purposes of the Borrower and its Subsidiaries, including the
financing of acquisitions, other Investments and Restricted Payments and other
distributions on account of the Capital Stock of the Borrower (or any Parent
Entity thereof), in each case permitted hereunder, and any other use not
prohibited hereby. The proceeds of borrowings of the Revolving Credit Loans
available under any Revolving Credit Facility, together with the proceeds of
borrowings of the Swingline Loans and the Letters of Credit, will be used for
working capital requirements and other general corporate purposes of the
Borrower and its Subsidiaries, including the financing of acquisitions, other
Investments and Restricted Payments and other distributions on account of the
Capital Stock of the Borrower (or any Parent Entity thereof), in each case
permitted hereunder, and any other use not prohibited hereby. The proceeds of
the 2019 Term Loans made on the First Incremental Agreement Effective Date
pursuant to the First Incremental Agreement shall be used on the First
Incremental Agreement Effective Date, (a) to prepay in full all Initial Term
Loans outstanding hereunder as of the First Incremental Agreement Effective Date
(immediately prior to giving effect to the First Incremental Agreement), all
accrued and unpaid interest thereon and all other Obligations in respect
thereof, (b) to pay the fees, expenses and other amounts incurred in connection
with the transactions contemplated by the First Incremental Agreement and
(c) for other general corporate purposes and any other use not prohibited
hereby. The proceeds of the 2020 Term Loans made on the Second Incremental
Agreement Effective Date pursuant to the Second Incremental Agreement shall be
used on the Second Incremental Agreement Effective Date, (a) to prepay in full
all Initial Term Loans outstanding hereunder

 

-168-



--------------------------------------------------------------------------------

as of the Second Incremental Agreement Effective Date (immediately prior to
giving effect to the Second Incremental Agreement), all accrued and unpaid
interest thereon and all other Obligations in respect thereof, (b) to pay the
fees, expenses and other amounts incurred in connection with the transactions
contemplated by the Second Incremental Agreement and (c) if any proceeds remain,
for other general corporate purposes and any other use not prohibited hereby.
The proceeds of borrowings of any Incremental Term Loan Facility, the proceeds
of borrowings of any Revolving Credit Loans made pursuant to any Incremental
Revolving Credit Commitment Increase and the proceeds of borrowings of any
Additional/Replacement Revolving Credit Loans or Extended Revolving Credit Loans
made pursuant to any Additional/Replacement Revolving Credit Commitments or
Extended Revolving Credit Commitments, as applicable, may be used for working
capital requirements and other general corporate purposes of the Borrower and
its Subsidiaries including the financing of acquisitions, other Investments and
Restricted Payments and other distributions on account of the Capital Stock of
the Borrower (or any Parent Entity thereof), in each case permitted hereunder,
and any other use not prohibited hereby.

9.13 Changes in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrower and its
Restricted Subsidiaries, taken as a whole, on the Closing Date and other
similar, incidental, ancillary, supportive, complementary, synergetic or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or Investment or other immaterial
businesses).

9.14 Further Assurances.

(a) Subject to the limitations set forth in this Agreement and the Security
Documents, Holdings and the Borrower will, and will cause each other Subsidiary
Guarantor to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other similar documents), that may be required under any Applicable Law, or that
the Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents, all at
the expense of the Borrower and its Restricted Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
and in Sections 9.10 and 9.11, (i) if any Material Real Property is acquired by
any Credit Party after the Closing Date or, (ii) if any Credit Party that
becomes a Credit Party after the Closing Date owns any Material Real Property,
the Borrower will notify the Collateral Agent (who shall thereafter notify the
Lenders) thereof and will, within 90 days after the acquisition of such Material
Real Property or within 90 days of the date on which the applicable Credit Party
became a Credit Party, as applicable, (or such longer period as may be agreed by
the Collateral Agent in its sole discretion), cause such Material Real Property
to be subjected to a Mortgage (provided, however, that, in the event any
Material Real Property subject to a Mortgage under this Section 9.14 is located
in a jurisdiction that imposes mortgage recording taxes or any similar fees or
charges, such Mortgage shall only secure an amount equal to the Fair Market
Value of such Material Real Property) and will take, and cause the Subsidiary
Guarantors to take, such other actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect a Lien on such Material
Real Property consistent with the applicable requirements of the Security
Documents, including actions described in Section 9.14(a) and Section 9.14(c),
all at the expense of the Credit Parties.

 

-169-



--------------------------------------------------------------------------------

(c) Any Mortgage delivered to the Collateral Agent in accordance with Sections
9.14(b) shall be accompanied by:

(i) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Property, and with
respect to each Mortgaged Property that is: (x) in an area designated by the
Federal Emergency Management Agency as being located in a special flood hazard
area, and (y) contains a “Building” (as defined by the Flood Insurance Laws)
within such special flood hazard area (a “Flood Hazard Property”), the Borrower
shall deliver to the Collateral Agent (i) Borrower’s written acknowledgment of
receipt of written notification from the Collateral Agent as to the fact that
such asset is a Flood Hazard Property and as to whether the community in which
such Mortgaged Property is located is participating in the National Flood
Insurance Program and (ii) evidence of flood insurance in accordance with
Section 9.3(b) and otherwise in form and substance reasonably satisfactory to
the Collateral Agent;

(ii) a policy or policies of title insurance or a marked unconditional
commitment or binder thereof issued by a nationally recognized title insurance
company insuring title to such Mortgaged Property is vested in such Credit Party
for an amount not to exceed the Fair Market Value (determined at the time
described in Section 9.14(b) above) and together with such endorsements as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located;

(iii) unless the Collateral Agent shall have otherwise agreed either, but only
to the extent already prepared and otherwise available, (A) a survey of the
applicable Mortgaged Property for which all necessary fees (where applicable)
have been paid (1) prepared by a surveyor reasonably acceptable to the
Collateral Agent, (2) dated or re-certificated not earlier than three months
prior to the date of such delivery or such other date as may be reasonably
satisfactory to the Collateral Agent in its sole discretion, (3) for Mortgaged
Property situated in the United States, certified to the Collateral Agent and
the title insurance company issuing the title insurance policy for such
Mortgaged Property pursuant to clause (ii), which certification shall be
reasonably acceptable to the Collateral Agent and (4) for Mortgaged Property
situated in the United States, complying with current “Minimum Standard Detail
Requirements for ALTA/NSPS Land Title Surveys”, jointly established and adopted
by American Land Title Association, the American Congress on Surveying and
Mapping and the National Society of Professional Surveyors (except for such
deviations as are acceptable to the Collateral Agent) or (B) coverage under the
title insurance policy or policies referred to in clause (ii) above that does
not contain a general exception for survey matters and which contains
survey-related endorsements reasonably acceptable to the Collateral Agent; and

(iv) opinions of counsel to the Credit Party mortgagor with respect to the
enforceability, perfection, due authorization, execution, and delivery of the
applicable Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Collateral Agent.

(d) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the time or cost of creating
or perfecting any Lien on any property (including the time and cost required to
obtain the flood insurance required under Section 9.14(c)(i)) is excessive in
relation to the benefits afforded to the Lenders thereby, then such property may
be excluded from the Collateral for all purposes of the Credit Documents.

(e) Notwithstanding anything herein to the contrary, the Credit Parties shall
not be required to take any actions outside the United States, to (i) create any
security interest in assets titled or located outside the United States, or
(ii) perfect or make enforceable any security interests in any Collateral.

(f) Notwithstanding anything herein to the contrary, the Collateral Agent in its
discretion may grant extensions of time for the creation or perfection of
security interests in, and Mortgages on, or obtaining of title insurance or
taking other actions with respect to, particular assets (including extensions

 

-170-



--------------------------------------------------------------------------------

beyond the Closing Date) where it reasonably determines, in consultation with
the Borrower and communicated in writing delivered to the Collateral Agent, that
the creation or perfection of security interests and Mortgages on, or obtaining
of title insurance or taking other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement or the Security Documents.

9.15 Designation of Subsidiaries. The Board of Directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
immediately before and after such designation, no Event of Default under
Section 11.1 or Section 11.5 shall have occurred and be continuing. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the Borrower’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the Incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time. Upon any such designation of any Unrestricted Subsidiary as a Restricted
Subsidiary (but without duplication of any amount reducing such Investment in
such Unrestricted Subsidiary pursuant to the definition of “Investment” or the
definition of “Available Amount”), the Borrower and/or the applicable Restricted
Subsidiaries shall receive a credit against the applicable clause in
Section 10.5 or Section 10.6 that was utilized for the Investment in such
Unrestricted Subsidiary for all Returns in respect of such Investment.

9.16 Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to cause the public credit rating for the Initial Term Loan Facility
issued by S&P and the public credit rating for the Initial Term Loan Facility
issued by Moody’s, and the Borrower’s public corporate credit rating issued by
S&P and public corporate credit rating issued by Moody’s to each be maintained
(but not to obtain or maintain a specific rating).

9.17 Post-Closing Obligations. To the extent not executed and delivered on the
Closing Date, unless otherwise agreed by the Administrative Agent in its
reasonable discretion, execute and deliver the documents and complete the tasks
set forth on Schedule 9.17, in each case within the time limits specified on
such schedule (or such later time as the Administrative Agent shall agree in its
reasonable discretion).

SECTION 10. Negative Covenants. The Borrower (and, with respect to Section 10.9,
Holdings) hereby covenants and agrees that on the Closing Date and thereafter,
until the Total Commitment and all Letters of Credit have terminated (unless
such Letters of Credit have been Cash Collateralized on terms and conditions set
forth in Section 3.8) and the Loans and Unpaid Drawings, together with interest,
fees and all other payment Obligations (other than Hedging Obligations under
Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification or other contingent
obligations not then due and payable), are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, directly or indirectly, Incur, contingently
or otherwise, with respect to any Indebtedness, except:

(a) (i) Indebtedness arising under the Credit Documents, including pursuant to
Sections 2.14 and 2.15, and (ii) any Credit Agreement Refinancing Indebtedness
Incurred to Refinance (in whole or in part) such Indebtedness;

 

-171-



--------------------------------------------------------------------------------

(b) (i) Indebtedness arising under the Second Lien Credit Documents (including
any guarantees in respect thereof) in an aggregate principal amount not to
exceed $150,000,000; and (ii) any Permitted Refinancing Indebtedness Incurred to
Refinance (in whole or in part) such Indebtedness; provided that,
notwithstanding any other provision herein to the contrary, no Person other than
a Credit Party shall at any time be an obligor in respect of any such
Indebtedness;

(c) (i) Indebtedness constituting reimbursement obligations in respect of any
bankers’ acceptance, bank guarantees, letters of credit, warehouse receipt or
similar facilities entered into in the ordinary course of business or consistent
with past practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance) and (ii) Indebtedness supported by Letters of
Credit or other letters of credit under similar facilities in an amount not to
exceed the Stated Amount of such Letters of Credit or stated amount of such
other letters of credit under such similar facilities;

(d) Except as otherwise limited by clauses (a), (b), (h) and (u) of this
Section 10.1, Guarantee Obligations Incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Restricted Subsidiary that
is permitted to be Incurred under this Agreement and (ii) the Borrower in
respect of Indebtedness of any Restricted Subsidiary that is permitted to be
Incurred under this Agreement; provided that, if the applicable Indebtedness is
subordinated to the Obligations, any such Guarantee Obligations shall be
subordinated to the Obligations;

(e) Guarantee Obligations Incurred in the ordinary course of business or
consistent with past practice in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners;

(f) (i) Indebtedness (including Financing Lease Obligations and other
Indebtedness arising under mortgage financings and purchase money Indebtedness
(including any industrial revenue bond, industrial development bond or similar
financings)) the proceeds of which are used to finance (whether prior to or
after) the acquisition, development, construction, repair, restoration,
replacement, maintenance, upgrade, expansion or improvement of property (real or
personal), equipment or assets, whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets or otherwise Incurred in
respect of Capital Expenditures; provided that such Indebtedness is Incurred
concurrently with or within 270 days after the completion of the applicable
acquisition, development, construction, repair, restoration, replacement,
maintenance, upgrade, expansion or improvement or the making of the applicable
Capital Expenditure; provided, further, that, at the time of Incurrence thereof
and after giving pro forma effect thereto and the use of the proceeds thereof,
the aggregate principal amount of such Indebtedness then outstanding pursuant to
clause (i) (when aggregated with the aggregate principal amount of Permitted
Refinancing Indebtedness pursuant to clause (ii) in respect of such Indebtedness
then outstanding) shall not, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, exceed an amount equal to (I) the greater
of (x) $40,000,000 and (y) 25% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date of Incurrence (measured as of the date such Indebtedness is Incurred
based upon the Internal Financial Statements most recently available on or prior
to such date) minus (II) the aggregate amount of Indebtedness incurred pursuant
to Section 10.1(g) and (ii) any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness;

 

-172-



--------------------------------------------------------------------------------

(g) (i) Indebtedness constituting Financing Lease Obligations, other than
Financing Lease Obligations in effect on the Closing Date (and set forth on
Schedule 10.1) or Financing Lease Obligations entered into pursuant to
Section 10.1(f); provided that, at the time of Incurrence thereof and after
giving pro forma effect thereto and the use of the proceeds thereof, the
aggregate principal amount of such Indebtedness then outstanding pursuant to
clause (i) (when aggregated with the aggregate principal amount of Permitted
Refinancing Indebtedness pursuant to clause (ii) in respect of such Indebtedness
then outstanding) shall not, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, exceed an amount equal to (I) the greater
of (x) $40,000,000 and (y) 25.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date of Incurrence (measured as of the date such Indebtedness is Incurred
based upon the Internal Financial Statements most recently available on or prior
to such date) minus (II) the aggregate amount of Indebtedness incurred pursuant
to Section 10.1(f); and (ii) any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness.

(h) Closing Date Indebtedness and any Permitted Refinancing Indebtedness
Incurred to Refinance (in whole or in part) such Indebtedness;

(i) Indebtedness in respect of Hedging Agreements Incurred in the ordinary
course of business or consistent with past practice and, in each case, at the
time entered into, not for speculative purposes;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger, consolidation or amalgamation with such
Person or any of its Subsidiaries) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary, in each case after the
Closing Date as the result of an Acquisition or other Investment or Indebtedness
of any Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary;
provided that

(A) subject to Section 1.10, after giving pro forma effect thereto, no Event of
Default under Section 11.1 or 11.5 has occurred and is continuing;

(B) as of the date that any such Person becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger, consolidation or amalgamation with
such a Person or any of its Subsidiaries) or the date that any such assets are
acquired by the Borrower or any Restricted Subsidiary and after giving pro forma
effect thereto, the aggregate principal amount of Indebtedness then outstanding
pursuant to this Section 10.1(j) does not exceed, except as contemplated by the
definition of “Permitted Refinancing Indebtedness”, the sum of (I) when
aggregated with the aggregate principal amount of (1) Indebtedness Incurred
pursuant to, and then outstanding under, Section 10.1(k)(i)(B)(I) and
(2) Permitted Refinancing Indebtedness Incurred pursuant to clause (ii) of this
Section 10.1(j) to Refinance Indebtedness Incurred pursuant to, and then
outstanding in reliance on, this clause (I), the greater of (x) $24,000,000 and
(y) 15.0% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the Test Period most recently ended on or prior to such date of
determination (measured as of such date) based upon the Internal Financial
Statements most recently available on or prior to such date plus (II) subject to
Section 1.10, an aggregate amount such that, after giving pro forma effect to
the Incurrence of any such Indebtedness, to such Acquisition, Investment, any
Specified Transaction or Specified Restructuring to be consummated in connection
therewith, the Borrower and the Restricted Subsidiaries shall be in compliance
on a pro

 

-173-



--------------------------------------------------------------------------------

forma basis, with either (X) a Consolidated EBITDA to Consolidated Interest
Expense Ratio, as such ratio is calculated as of the last day of the Test Period
most recently ended on or prior to the date of such Incurrence, as if such
Incurrence, Acquisition, Specified Transaction and Specified Restructuring
occurred on the first day of such Test Period, of either (x) not less than
2.00:1.00 or (y) not less than the Consolidated EBITDA to Consolidated Interest
Expense Ratio of the Borrower and the Restricted Subsidiaries immediately prior
to giving effect to such Incurrence and such other transactions or (Y) with a
Consolidated Total Debt to Consolidated EBITDA Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
Specified Transaction and Specified Restructuring had occurred on the first day
of such Test Period of either (x) not greater than 5.50:1.00 or (y) not greater
than the Consolidated Total Debt to Consolidated EBITDA Ratio immediately prior
to giving pro forma effect to all such Incurrences and such other transactions;

(C) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof;

(D) such Indebtedness is not guaranteed in any respect by Holdings, the Borrower
or any Restricted Subsidiary (other than any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries) except to the extent permitted under Section 10.5 or
Section 10.6;

(E) (x) the Capital Stock of such Person is pledged to the Collateral Agent to
the extent required under Section 9.11 and (y) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement (or
alternative guarantee and security arrangements in relation to the Obligations)
and a counterpart signature page to the Intercompany Notes, in each case to the
extent required under Section 9.10, 9.11 or 9.14(b), as applicable; provided
that the requirements of this clause (E) shall not apply to any Indebtedness of
the type that could have been Incurred under Section 10.1(f) or Section 10.1(g);
and

(ii) any Permitted Refinancing Indebtedness Incurred to Refinance (in whole or
in part) such Indebtedness;

(k) (i) Indebtedness of the Borrower or any Restricted Subsidiary Incurred to
finance an Acquisition or other Investment; provided that,

(A) subject to Section 1.10, after giving pro forma effect thereto, no Event of
Default under Section 11.1 or 11.5 has occurred and is continuing;

(B) as of the date of such Incurrence and after giving pro forma effect thereto
and the use of the proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding pursuant to this Section 10.1(k), does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the sum of (I) when aggregated with the aggregate principal
amount of (1) Indebtedness Incurred pursuant to, and then outstanding under,
Section 10.1(j)(i)(B)(I) and (2) Permitted Refinancing Indebtedness Incurred
pursuant to clause (ii) of this Section 10.1(k) to Refinance Indebtedness
Incurred pursuant to, and then outstanding in reliance on, this clause (I), the
greater of (x) $24,000,000 and (y) 15.0% of Consolidated EBITDA of the Borrower
and its

 

-174-



--------------------------------------------------------------------------------

Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date of determination (measured as of such date) based upon the Internal
Financial Statements most recently available on or prior to such date plus
(II) subject to Section 1.10, an aggregate amount such that, after giving pro
forma effect to the Incurrence of any such Indebtedness, to such Acquisition,
Investment, any Specified Transaction or Specified Restructuring to be
consummated in connection therewith, the Borrower and the Restricted
Subsidiaries shall be in compliance on a pro forma basis with either (X) a
Consolidated EBITDA to Consolidated Interest Expense Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Specified
Transaction and Specified Restructuring occurred on the first day of such Test
Period, of either (x) not less than 2.00:1.00 or (y) not less than the
Consolidated EBITDA to Consolidated Interest Expense Ratio of the Borrower and
the Restricted Subsidiaries immediately prior to giving effect to such
Incurrence and such other transactions or (Y) with a Consolidated Total Debt to
Consolidated EBITDA Ratio, as such ratio is calculated as of the last day of the
Test Period most recently ended on or prior to the date of such Incurrence, as
if such Incurrence, Acquisition, Investment, Specified Transaction and Specified
Restructuring had occurred on the first day of such Test Period of either
(x) not greater than 5.50:1.00 or (y) not greater than the Consolidated Total
Debt to Consolidated EBITDA Ratio immediately prior to giving pro forma effect
to all such Incurrences and such other transactions;

(C) if such Indebtedness is Incurred by a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness shall not be guaranteed in any respect
by Holdings, the Borrower or any other Subsidiary Guarantor except to the extent
permitted under Section 10.5;

(D) (x) the Capital Stock of any Person acquired in such Acquisitions or other
Investment (the “acquired Person”) is pledged to the Collateral Agent to the
extent required under Section 9.11 and (y) such acquired Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement and a counterpart signature page to the Intercompany Note (or
alternative guarantee and security arrangements in relation to the Obligations),
in each case, to the extent required under Section 9.10, 9.11 or 9.14(b), as
applicable; and

(E) the terms of such Indebtedness shall be consistent with the requirements set
forth in clause (a) and clause (b) and, if applicable, clause (f), of the
proviso to the definition of “Permitted Additional Debt”; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the Incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);

(ii) any Permitted Refinancing Indebtedness Incurred to Refinance (in whole or
in part) such Indebtedness;

 

-175-



--------------------------------------------------------------------------------

(l) (i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are Incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business or consistent with
past practice and not in connection with the borrowing of money and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable Incurred in
connection with goods sold or services rendered in the ordinary course of
business or consistent with past practice and not in connection with the
borrowing of money;

(m) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs, deferred purchase price, payment obligations in respect of any
non-compete, consulting or similar arrangement, contingent earnout obligations
or similar obligations (including earn-outs), in each case entered into in
connection with the Transactions, any Permitted Change of Control, Acquisitions,
other Investments and the Disposition of any business, assets or Capital Stock
permitted hereunder, other than Guarantee Obligations Incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock for the
purpose of financing such acquisition, but including in connection with
Guarantee Obligations, letters of credit, surety bonds on performance bonds
securing the performance of the Borrower or any such Restricted Subsidiary
pursuant to such agreements;

(n) Indebtedness in respect of contracts (including trade contracts and
government contracts), statutory obligations, performance bonds, bid bonds,
custom bonds, stay and appeal bonds, surety bonds, indemnity bonds, judgment
bonds, performance and completion and return of money bonds and guarantees,
financial assurances, bankers’ acceptance facilities and similar obligations or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case not in connection with the borrowing
of money, including those incurred to secure health, safety and environmental
obligations;

(o) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business or consistent with past practice and not in connection with the
borrowing of money;

(p) (i) Indebtedness representing deferred compensation to officers, directors,
managers, employees, consultants or independent contractors of Holdings (or any
Parent Entity thereof or any Equityholding Vehicle), the Borrower and the
Restricted Subsidiaries Incurred in the ordinary course of business and
(ii) Indebtedness consisting of obligations of Holdings (or any Parent Entity
thereof or any Equityholding Vehicle), the Borrower or the Restricted
Subsidiaries under deferred compensation arrangements to their officers,
directors, managers, employees, consultants or independent contractors or other
similar arrangements Incurred by such Persons in connection with the
Transactions, Permitted Change of Control, Acquisitions or any other Investment
expressly permitted under Section 10.5 or Section 10.6;

(q) unsecured Indebtedness consisting of promissory notes issued by the Borrower
or any Restricted Subsidiary to future, current or former officers, managers,
consultants, directors, employees and independent contractors (or their
respective Immediate Family Members) of Holdings, the Borrower, any of its
Subsidiaries or any Parent Entity or Equityholding Vehicle, in each case, to
finance the retirement, acquisition, repurchase or redemption of Capital Stock
of Holdings (or any Parent Entity thereof or any Equityholding Vehicle to the
extent such Parent

 

-176-



--------------------------------------------------------------------------------

Entity or any Equityholding Vehicle uses the proceeds to finance the purchase or
redemption (directly or indirectly) of its Capital Stock) or the Capital Stock
of the Borrower, in each case to the extent permitted by Section 10.6; provided
that, any such Indebtedness shall reduce availability under Section 10.6 to the
extent of any amounts incurred from time to time under this Section 10.1(q),
whether or not outstanding, except in respect of amounts forgiven or cancelled
without payment being made;

(r) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements and otherwise in connection with deposit accounts and repurchase
agreements permitted under Section 10.5;

(s) additional senior, senior subordinated or subordinated Indebtedness of the
Borrower and the Restricted Subsidiaries, and Permitted Refinancing Indebtedness
thereof, in an aggregate principal amount, determined as of the date of the
Incurrence of such Indebtedness and giving pro forma effect thereto and the use
of the proceeds thereof, not to exceed, except as contemplated by the definition
of “Permitted Refinancing Indebtedness”, the sum of (i) when aggregated with the
aggregate principal amount of Permitted Refinancing Indebtedness Incurred
pursuant to this Section 10.1(s) to Refinance Indebtedness Incurred pursuant to,
and then outstanding in reliance on, this clause (i), the greater of
(x) $24,000,000 and (y) 15.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date of Incurrence (measured as of such date) based upon the Internal
Financial Statements most recently available on or prior to such date plus
(ii) an amount such that, after giving pro forma effect to the Incurrence of any
such Indebtedness and any Specified Transaction or Specified Restructuring to be
consummated in connection therewith, the Borrower and Restricted Subsidiaries
shall be in compliance on a pro forma basis with either (x) a Consolidated
EBITDA to Consolidated Interest Expense Ratio, as such ratio is calculated as of
the last day of the Test Period most recently ended on or prior to the date of
such Incurrence, as if such Incurrence, acquisition, Specified Transaction and
Specified Restructuring occurred on the first day of such Test Period, of not
less than 2.00:1.00 or (y) a Consolidated Total Debt to Consolidated EBITDA
Ratio of less than or equal to 5.50:1.00, as such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
Incurrence, as if such Incurrence, acquisition, Specified Transaction and
Specified Restructuring occurred on the first day of such Test Period; provided,
that, at the time any such Indebtedness is Incurred and after giving pro forma
effect to such Incurrence and any other transactions being consummated in
connection therewith and the use of the proceeds thereof, the aggregate
principal amount of all Indebtedness Incurred and then outstanding under this
Section 10.1(s) by Non-Credit Parties, when aggregated with the aggregate
principal amount of Permitted Refinancing Indebtedness Incurred pursuant to, and
then outstanding under, this clause (s) to Refinance Indebtedness of Non-Credit
Parties, shall not exceed, except as contemplated by the definition of
“Permitted Refinancing Indebtedness”, the greater of (x) $45,000,000 and (y)
28.0% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
the Test Period most recently ended on or prior to such date of Incurrence
(measured as of the date such Indebtedness is Incurred based upon the Internal
Financial Statements most recently available on or prior to such date);
provided, further, that the terms of such Indebtedness shall be consistent with
the requirements of clause (b) and, if applicable, clause (f) of the proviso of
the definition of “Permitted Additional Debt”; provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be

 

-177-



--------------------------------------------------------------------------------

conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

(t) (i) Indebtedness Incurred in connection with any Sale Leaseback and (ii) any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness;

(u) Indebtedness in respect of (i) Permitted Additional Debt (which Permitted
Additional Debt may be Incurred under the Second Lien Credit Agreement in
accordance with the terms thereof), the Net Cash Proceeds from which or, in the
case of commitments, the new commitments of which, are required to be applied to
(x) prepay the Term Loans and related amounts in the manner set forth in
Section 5.2(a)(i) or (y) permanently reduce Revolving Credit Commitments,
Extended Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitments in the manner set forth in Section 5.2(e)(ii) (and any such
Permitted Additional Debt shall be deemed to have been Incurred pursuant to this
clause (i)), (ii) other Permitted Additional Debt (which Permitted Additional
Debt may be Incurred or provided under the Second Lien Credit Agreement in
accordance with the terms thereof); provided that, in the case of this clause
(ii), at the time of Incurrence or provision thereof and after giving pro forma
effect thereto and such other transactions being consummated in connection
therewith and the use of the proceeds thereof, assuming that all commitments, if
any, thereunder were fully drawn, the aggregate principal amount of (X) all such
Indebtedness Incurred or provided under this Section 10.1(u)(ii) plus (Y) any
Incremental Term Loans (other than those Incremental Term Loans Incurred under
the proviso to Section 2.14(b)), any Incremental Revolving Credit Commitment
Increases and any Additional/Replacement Revolving Credit Commitments (other
than those Additional/Replacement Revolving Credit Commitments Incurred or
provided under the proviso to Section 2.14(b)) that, in each case, have been
Incurred or provided pursuant to Section 2.14(b)(A), shall not exceed the sum of
(A) the Incremental Base Amount plus (B) an aggregate amount of Indebtedness,
such that, after giving pro forma effect to such Incurrence (and after giving
pro forma effect to any Specified Transaction or Specified Restructuring to be
consummated in connection therewith and assuming that all Incremental Revolving
Credit Commitment Increases and Additional/Replacement Revolving Credit
Commitments then outstanding and Incurred under Section 2.14(b)(B) were fully
drawn), the Borrower would be in compliance with (I) in the case of the
Incurrence of any secured Permitted Additional Debt under this clause (ii) that
constitutes or is intended to constitute First Lien Obligations, a Consolidated
First Lien Debt to Consolidated EBITDA Ratio, calculated as of the last day of
the Test Period most recently ended on or prior to the Incurrence of any such
Permitted Additional Debt, calculated on a pro forma basis, as if such
Incurrence (and any related transaction) had occurred on the first day of such
Test Period, that is no greater than either (x) 4.50:1.00 or (y) if Incurred in
connection with an Acquisition or other Investment, the Consolidated First Lien
Debt to Consolidated EBITDA Ratio immediately prior to such Acquisition or other
Investment, (II) in the case of the Incurrence of any secured Permitted
Additional Debt under this clause (ii) that does not constitute or is not
intended to constitute First Lien Obligations, a Consolidated Secured Debt to
Consolidated EBITDA Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the Incurrence of any such Permitted Additional
Debt, calculated on a pro forma basis, as if such Incurrence (and any related
transaction) had occurred on the first day of such Test Period, that is no
greater than either (x) 5.50:1.00 or (y) if Incurred in connection with an
Acquisition or other Investment, the Consolidated Secured Debt to Consolidated
EBITDA Ratio immediately prior to such Acquisition or other Investment or
(III) in the case of the Incurrence of any unsecured Permitted Additional Debt
under this clause (ii), a Consolidated Total Debt to Consolidated EBITDA Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the Incurrence of any such Permitted Additional Debt, calculated on

 

-178-



--------------------------------------------------------------------------------

a pro forma basis, as if such Incurrence (and any related transaction) had
occurred on the first day of such Test Period, that is no greater than either
(x) 5.50:1.00 or (y) if Incurred in connection with an Acquisition or other
Investment, the Consolidated Total Debt to Consolidated EBITDA Ratio immediately
prior to such Acquisition or other Investment; provided, further, that, in each
case of this clause (ii), subject to Section 1.10, no Event of Default (or, in
the case of the Incurrence or provision of Permitted Additional Debt in
connection with an Acquisition or other Investment, no Event of Default under
either Section 11.1 or 11.5) shall have occurred and be continuing at the time
of the Incurrence or provision of any such Indebtedness or after giving pro
forma effect thereto and (iii) any Permitted Refinancing Indebtedness Incurred
to Refinance such Indebtedness; provided that, without limitation of the
requirements set forth in the definition of “Permitted Refinancing
Indebtedness”, such Permitted Refinancing Indebtedness shall be of the type
described in the definition of “Permitted Additional Debt”;

(v) Indebtedness of (i) Non-Credit Parties; provided that, at the time of the
Incurrence thereof and after giving pro forma effect to such Incurrence and
other transactions and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness then outstanding in reliance on this Section 10.1(v)
shall not exceed the greater of (x) $35,000,000 and (y) 21.875% of Consolidated
EBITDA of the Borrower for the Test Period most recently ended on or prior to
such date of Incurrence (measured as of the date such Indebtedness is Incurred
based upon the Internal Financial Statements most recently available on or prior
to such date) and (ii) of Non-Credit Parties Incurred from time to time pursuant
to asset-based facilities or local working capital lines of credit to the extent
non-recourse to the Credit Parties so long as (x) such Indebtedness is not
secured by assets constituting Collateral and (y) the Credit Parties shall not
guarantee such Indebtedness;

(w) Indebtedness in the amount equal to the sum of (i) 200% of any Excluded
Contribution to the extent not counted for purposes of the Available Equity
Amount or Cure Amount and (ii) the Available RP Capacity Amount; provided, that,
the maturity date of such Indebtedness is not earlier than the Latest Maturity
Date;

(x) Indebtedness of the Borrower and the Restricted Subsidiaries; provided that,
at the time of the Incurrence thereof and after giving pro forma effect to such
Incurrence and other transactions and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding under this
Section 10.1(x) shall not exceed the greater of (x) $80,000,000 and (y) 50% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of Incurrence (measured as of the date such Indebtedness
is Incurred based upon the Internal Financial Statements most recently available
on or prior to such date);

(y) (i) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary; provided that any such Indebtedness
owing by a Credit Party to a Subsidiary that is not a Subsidiary Guarantor
(other than any Indebtedness (A) in respect of accounts payable incurred in
connection with goods and services rendered in the ordinary course of business
or consistent with past practice (and not in connection with the borrowing of
money) or (B) in connection with cash management tax or accounting operations of
the Borrower and its Restricted Subsidiaries) shall be evidenced by the
Intercompany Note and (ii) Indebtedness in respect of shares of Disqualified
Capital Stock of a Restricted Subsidiary issued to the Borrower or another
Restricted Subsidiary; provided that any subsequent issuance or transfer of any
Capital Stock or any other event that results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer (other
than the incurrence of a lien permitted by Section 10.2) of any such shares of
Disqualified Capital Stock (except to the Borrower or another of the Restricted
Subsidiaries or any pledge of such Capital Stock constituting a lien permitted
by Section 10.2 (but not foreclosure thereon)) shall be deemed in each case to
be an issuance of such shares of Disqualified Capital Stock (to the extent such
Disqualified Capital Stock is then outstanding) not permitted by this clause;

 

-179-



--------------------------------------------------------------------------------

(z) Indebtedness in respect of commercial letters of credit obtained in the
ordinary course of business or consistent with past practice;

(aa) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or consistent with past practice;

(bb) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business or consistent with past practice;

(cc) Indebtedness Incurred in connection with bankers’ acceptances, discounted
bills of exchange or the discounting or factoring of receivables for credit
management purposes, in each case Incurred or undertaken in the ordinary course
of business or consistent with past practice on arm’s length commercial terms on
a recourse basis;

(dd) Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary or Joint Venture in the ordinary course of business or consistent
with past practice;

(ee) Indebtedness arising solely as a result of the existence of any Lien (other
than for Liens securing debt for borrowed money) permitted under Section 10.2;

(ff) Indebtedness of any Receivables Subsidiary arising under a Qualified
Receivables Facility;

(gg) Indebtedness to the seller of any business or assets permitted to be
acquired by the Borrower or any Restricted Subsidiary under this Agreement;
provided that, at the time of the Incurrence thereof and after giving pro forma
effect to such Incurrence and other transactions and the use of the proceeds
thereof, the aggregate principal amount of Indebtedness then outstanding in
reliance on this Section 10.1(gg) shall not exceed the greater of
(x) $10,000,000 and (y) 6.25% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date of Incurrence (measured as of such date) based upon the Internal
Financial Statements most recently available on or prior to such date;

(hh) obligations in respect of Disqualified Capital Stock; provided that, at the
time of the Incurrence thereof and after giving pro forma effect to such
Incurrence and other transactions and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding under this clause
(hh) shall not exceed the greater of (x) $10,000,000 and (y) 6.25% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the Test
Period most recently ended on or prior to such date of Incurrence (measured as
of such date) based upon the Internal Financial Statements most recently
available on or prior to such date;

(ii) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent they do
not result in an Event of Default under Section 11.6;

 

-180-



--------------------------------------------------------------------------------

(jj) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(kk) performance guarantees of the Borrower and its Restricted Subsidiaries
primarily guaranteeing performance of contractual obligations of the Borrower or
Restricted Subsidiaries to a third party and not primarily for the purpose of
guaranteeing payment of Indebtedness;

(ll) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States;

(mm) Indebtedness owing to any landlord in connection with the financing by such
landlord of tenant improvements;

(nn) Indebtedness incurred by the Borrower or any Restricted Subsidiary to the
extent that the Net Cash Proceeds are deposited with a trustee or other
representative to satisfy any underlying Obligations under the Credit Documents;

(oo) Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, in each case with respect to any
Acquisition (by merger, consolidation or amalgamation or otherwise) permitted
under this Agreement; and

(pp) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of the clauses of this Section 10.1.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (pp) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify all or a portion of such item of Indebtedness (or any portion thereof
and including as between the Incremental Base Amount and the Incremental Ratio
Debt Amount) in a manner that complies with this Section 10.1 and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Credit
Documents and any Credit Agreement Refinancing Indebtedness Incurred to
Refinance (in whole or in part) such Indebtedness will be deemed to have been
Incurred in reliance only on the exception set forth in Section 10.1(a) (but
without limiting the right of the Borrower to classify and reclassify, or later
divide, classify or reclassify, Indebtedness incurred under Section 2.14 or
Section 10.1(u) as between the Incremental Base Amount and the Incremental Ratio
Debt Amount); provided, further, that if the Consolidated First Lien Debt to
Consolidated EBITDA Ratio for the incurrence of any such Indebtedness would be
satisfied on a pro forma basis as of the end of any subsequent fiscal quarter
after such incurrence, the reclassification described in this paragraph shall be
deemed to have occurred automatically. The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 10.1.

At the time of Incurrence, the Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the types of Indebtedness described
in the paragraphs above. It is understood and agreed that any Indebtedness in
the form of loans secured by Liens on the Collateral having a priority ranking
equal to the priority of the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) shall be subject to the MFN
Protection set forth in Section 2.14(c) (but subject to the MFN Exceptions to
such MFN Protection) as if such Indebtedness were an Incremental Term Loan.

 

-181-



--------------------------------------------------------------------------------

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien that secures obligations under any Indebtedness upon
any property or assets of any kind (real or personal, tangible or intangible) of
the Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired, except:

(a) Liens created pursuant to (i) the Credit Documents to secure the Obligations
(including Liens permitted pursuant to Section 3.8) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage, (ii) the
Permitted Additional Debt Documents securing Permitted Additional Debt
Obligations permitted to be Incurred under Section 10.1(u) (provided that such
Liens do not extend to any assets that are not Collateral) and (iii) the
documentation governing any Credit Agreement Refinancing Indebtedness (provided
that such Liens do not extend to any assets that are not Collateral); provided
that, (A) in the case of Liens described in subclause (ii) or (iii) above
securing Permitted Additional Debt Obligations or Credit Agreement Refinancing
Indebtedness that constitute, or are intended to constitute, First Lien
Obligations, the applicable Permitted Additional Debt Secured Parties or parties
to such Credit Agreement Refinancing Indebtedness (or a representative thereof
on behalf of such holders) shall have entered into with the Collateral Agent a
Customary Intercreditor Agreement which agreement shall provide that the Liens
on the Collateral securing such Permitted Additional Debt Obligations or Credit
Agreement Refinancing Indebtedness shall have the same priority ranking as the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and (B) in the case of Liens described in subclause (ii) or
(iii) above securing Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness that do not constitute, or are not intended to
constitute, First Lien Obligations, the applicable Permitted Additional Debt
Secured Parties or parties to such Credit Agreement Refinancing Indebtedness (or
a representative thereof on behalf of such holders) shall have entered into the
First Lien/Second Lien Intercreditor Agreement or another Customary
Intercreditor Agreement with the Collateral Agent which agreement shall provide
that the Liens on the Collateral securing such Permitted Additional Debt
Obligations or Credit Agreement Refinancing Indebtedness, as applicable, shall
rank junior in priority to the Liens on the Collateral securing the Obligations
and any other First Lien Obligations. Without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to negotiate, execute and deliver on behalf of the Secured Parties any Customary
Intercreditor Agreement or any amendment (or amendment and restatement) to the
Security Documents or a Customary Intercreditor Agreement to the extent
necessary to effect the provisions contemplated by this Section 10.2(a);

(b) Permitted Encumbrances;

(c) Liens securing Indebtedness permitted pursuant to Section 10.1(f) or
Section 10.1(g) (including the interests of vendors and lessors under
conditional sale and title retention agreements); provided that (i) such Liens
attach concurrently with or within 270 days after the acquisition, lease,
repair, replacement, restoration, construction, expansion or improvement (as
applicable) of the property subject to such Liens or the making of the
applicable Capital Expenditures, (ii) other than the property financed by such
Indebtedness, such Liens do not at any time encumber any property, except for
replacements thereof and accessions and additions to such property and ancillary
rights thereto and the proceeds and the products thereof and customary security
deposits, related contract rights and payment intangibles and other assets

 

-182-



--------------------------------------------------------------------------------

related thereto and (iii) with respect to Financing Lease Obligations, such
Liens do not at any time extend to, or cover any assets (except for accessions
and additions to such assets, replacements and products thereof and customary
security deposits, related contract rights and payment intangibles), other than
the assets subject to such Financing Lease Obligations and ancillary rights
thereto; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

(d) Liens on property and assets existing on the Closing Date or pursuant to
agreements in existence on the Closing Date and listed on Schedule 10.2 or, to
the extent not listed in such Schedule, such property or assets have a Fair
Market Value that does not exceed $10,000,000 in the aggregate; provided that
(i) such Lien does not extend to any other property or asset of the Borrower or
any Restricted Subsidiary, other than (A) after acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness or subject to a Lien securing Indebtedness, in each case, permitted
by Section 10.1, the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (B) the proceeds and products thereof and
(ii) such Lien shall secure only those obligations that such Liens secured on
the Closing Date and any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness permitted by Section 10.1;

(e) the modification, Refinancing, replacement, extension or renewal (or
successive modifications, Refinancings, replacements, extensions or renewals) of
any Lien permitted by clauses (c), (d), (f), (p), (t), (u), (bb) and (kk)of this
Section 10.2 upon or in the same assets theretofore subject to such Lien other
than (i) after-acquired property that is affixed or incorporated into the
property covered by such Lien, (ii) in the case of Liens permitted by clauses
(f), (t), (u), (bb) or (kk), after-acquired property subject to a Lien securing
Indebtedness permitted under Section 10.1, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof;

(f) Liens existing on the assets, or shares of Capital Stock, of any Person that
becomes a Restricted Subsidiary (including by designation as a Restricted
Subsidiary pursuant to Section 9.15), or existing on assets acquired, pursuant
to an Acquisition or other Investment permitted under Section 10.5 or
Section 10.6 to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(j); provided that such Liens attach at all times only
to the same assets that such Liens attached to (other than (i) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(ii) after-acquired property subject to a Lien securing Indebtedness permitted
under Section 10.1(j), the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) the proceeds and products
thereof), and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
Acquisition or such other Investment, as applicable;

(g) Liens arising out of any license, sublicense or cross-license (including of
any Intellectual Property) permitted under Section 10.4;

 

-183-



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary in favor of the Borrower or any Restricted Subsidiary;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right to set off) and
which are within the general parameters customary in the banking industry;

(j) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 10.5
or Section 10.6 to be applied against the purchase price for such Investment (or
to secure letters of credit, bank guarantee or similar instruments posted or
issued in respect thereof), and (ii) consisting of an agreement to sell,
transfer, lease or otherwise Dispose of any property in a transaction permitted
under Section 10.4, in each case, solely to the extent such Investment or sale,
Disposition, transfer or lease, as the case may be, would have been permitted on
the date of the creation of such Lien;

(k) (i) Liens arising out of conditional sale, title retention (including any
security or quasi-security arising under any retention of title, extended
retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods or, in the case of an
extended retention of title arrangement, receivables resulting from the sale of
such goods supplied to the Borrower or any of the Restricted Subsidiaries in the
ordinary course of trading and on the supplier’s standard or usual terms and not
arising as a result of any default or omission by the Borrower or any of the
Restricted Subsidiaries), consignment or similar arrangements for sale of
property and bailee arrangements entered into by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement and (ii) Lien arising by operation of Applicable Law under Article 2
of the Uniform Commercial Code (or any similar provision under any other
Applicable Law) in favor of a seller or buyer of goods;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(m) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the Incurrence of Indebtedness, (B) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries, (C) against
credit balances of the Borrower or any Restricted Subsidiary with credit card
issuers or credit card processor or amounts owing by credit card issuers or
credit card processors to the Borrower or any Restricted Subsidiary to secure
the obligations of the Borrower or any Restricted Subsidiary in respect of fees
and chargebacks, or (D) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business or consistent with past practice; provided that, Liens
permitted pursuant to this clause (m) may be first priority Liens and not
subject to any Lien or security interest securing the Obligations;

 

-184-



--------------------------------------------------------------------------------

(n) Liens (i) solely on any earnest money deposits of cash or Cash Equivalents
made by the Borrower or any of the Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder or to secure any
letter of credit, bank guarantee or similar instrument issued or posted in
respect thereof and (ii) consisting of an agreement to Dispose of any property
in a transaction permitted under Section 10.4;

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and Liens on deposits made or secured
provided in the ordinary course of business or consistent with past practice to
secure liability to insurance carriers;

(p) Liens on property subject to Sale Leasebacks and customary security
deposits, related contract rights and payment intangibles related thereto;

(q) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
past practice;

(r) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(s) (i) Liens on Capital Stock in Joint Ventures or similar arrangements
securing obligations of such Joint Ventures or similar arrangements or pursuant
to any Joint Ventures or similar agreements and (ii) to the extent constituting
Liens, transfer restrictions, purchase options, rights of first refusal, tag or
drag, put or call or similar rights of minority holders or Joint Ventures
partners, in each case under partnership, limited liability coverage, Joint
Venture or similar Organizational Documents;

(t) Liens with respect to property or assets of any Non-Credit Party securing
Indebtedness or other obligations of a Non-Credit Party;

(u) Liens not otherwise permitted by this Section 10.2; provided that, at the
time of the incurrence thereof and after giving pro forma effect thereto and the
use of proceeds thereof, the aggregate amount of Indebtedness and other
obligations then outstanding and secured thereby (when aggregated with the
principal amount of Indebtedness secured by Liens Incurred in reliance on, and
then outstanding under, Section 10.2(e) above in respect of a Refinancing of
Indebtedness previously secured under this Section 10.2(u)) does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the greater of (x) $50,000,000 and (y) 31.25% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the Test Period most
recently ended on or prior to such date such Lien is created, incurred, assumed
or suffered to exist (measured as such date) based upon the Internal Financial
Statements most recently available on or prior to such date; provided that, if
such Liens are consensual Liens that are secured by Collateral (other than cash
and Cash Equivalents), then the Borrower may elect to have the holders of the
Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) enter into a Customary Intercreditor Agreement
providing that such Liens on the Collateral (other than cash and Cash
Equivalents) securing such Indebtedness or other obligations shall rank, at the
option of the Borrower, either equal in priority (but without regard to the
control of remedies) with, or junior to, the Liens on the Collateral (other than
cash and Cash Equivalents) securing the Obligations. Without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any Customary Intercreditor Agreement or any amendment (or amendment and
restatement) to the Security Documents or a Customary Intercreditor Agreement to
the extent necessary to effect the provisions contemplated by this
Section 10.2(u);

 

-185-



--------------------------------------------------------------------------------

(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and, at the time of
incurrence thereof, not for speculative purposes;

(w) Liens on cash and Cash Equivalents used to defease or to satisfy or
discharge Indebtedness; provided such defeasance or satisfaction or discharge is
permitted under this Agreement;

(x) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business or consistent with past
practice;

(y) Liens securing commercial letters of credit permitted pursuant to
Section 10.1(z);

(z) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(aa) Liens securing Hedging Agreements submitted for clearing in accordance with
Applicable Law;

(bb) Liens securing Indebtedness permitted under Section 10.1; provided that,
subject to Section 1.10, after giving pro forma effect to the Incurrence of any
such Liens and the Incurrence of such Indebtedness and to any Acquisition,
Investment, Specified Transaction or Specified Restructuring to be consummated
in connection therewith, the Borrower and Restricted Subsidiaries shall be in
compliance on a pro forma basis with (A) in the case of any Indebtedness that is
secured by Liens on the Collateral that constitutes or is intended to constitute
First Lien Obligations, a Consolidated First Lien Debt to Consolidated EBITDA
Ratio that is no greater than 4.50:1.00, (B) in the case of any Indebtedness
that is secured by Liens on the Collateral that does not constitute or is not
intended to constitute First Lien Obligations, a Consolidated Secured Debt to
Consolidated EBITDA Ratio that is no greater than 5.50:1.00 and (C) in the case
of any other Indebtedness secured by Liens on assets not constituting
Collateral, a Consolidated Secured Debt to Consolidated EBITDA Ratio of no
greater than 5.50:1.00, in each case as such ratio is calculated as of the last
day of the Test Period most recently ended on or prior to the date of such
Incurrence, as if such Incurrence, Acquisition, Investment, and any Specified
Transaction or Specified Restructuring to be consummated in connection therewith
occurred on the first day of such Test Period; provided, further, that, if such
Liens are consensual Liens that are secured by the Collateral (other than cash
and Cash Equivalents), then the Borrower may elect to have the holders of the
Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) enter into a Customary Intercreditor Agreement
providing that the Liens on the Collateral (other than cash and Cash
Equivalents) securing such Indebtedness or other obligations shall rank, at the
option of the Borrower, either equal in priority (but without regard to the
control of remedies) with, or junior to, the Liens on the Collateral (other than
cash and Cash Equivalents) securing the Obligations. Without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any Customary Intercreditor Agreement or any amendment (or amendment and
restatement) to the Security Documents or a Customary Intercreditor Agreement to
the extent necessary to effect the provisions contemplated by this
Section 10.2(bb);

 

-186-



--------------------------------------------------------------------------------

(cc) with respect to any Foreign Subsidiary, Liens arising mandatorily by legal
requirements (and not as a result of under-capitalization of such Foreign
Subsidiary);

(dd) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness permitted to be incurred hereunder (or the
underwriters or arrangers thereof) or on cash set aside at the time of the
Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose;

(ee) Liens on vehicles or equipment of the Borrower or any of the Restricted
Subsidiaries granted in the ordinary course of business;

(ff) Liens on accounts receivable and related assets, incurred in connection
with a Qualified Receivables Facility;

(gg) Liens securing obligations in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds or in respect of any credit card
or similar services incurred in the ordinary course of business or consistent
with past practice;

(hh) Liens representing (i) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(ii) any Lien or restriction that the interest or title of such lessor,
licensor, sublessor or sublicensor may be subject to, or (iii) the interest of a
licensee, lessee, sublicensee or sublessee arising by virtue of being granted a
license or lease permitted by this Agreement;

(ii) Liens granted pursuant to a security agreement between the Borrower or any
Restricted Subsidiary and a licensee of Intellectual Property to secure the
damages, if any, of such licensee resulting from the rejection of the license of
such licensee in a bankruptcy, reorganization or similar proceeding with respect
to the Borrower or such Restricted Subsidiary;

(jj) utility and similar deposits in the ordinary course of business;

(kk) Liens securing any Hedging Obligations under any Hedging Agreement so long
as the Fair Market Value of the Collateral securing such Hedging Obligations
does not exceed the greater of (x) $25,000,000 and (y) 15.625% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the Test Period most
recently ended on or prior to the date such Lien is created, incurred, assumed
or suffered to exist (measured as such date) based upon the Internal Financial
Statements most recently available on or prior to such date;

(ll) Liens arising in connection with rights of dissenting equityholders
pursuant to Applicable Law in respect of the Transactions, a Permitted Change of
Control or any other Acquisition;

(mm) Liens arising solely by virtue of any statutory or common law provision or
from customary contractual provisions (such as banks’ general terms and
conditions) relating to banker’s liens, rights of set-off or similar rights;

(nn) Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness for no longer than 60 days
prior to such defeasance, discharge or redemption, so long as such defeasance,
discharge or redemption is not prohibited by the terms of this Agreement;

 

-187-



--------------------------------------------------------------------------------

(oo) Liens securing Indebtedness permitted under Section 10.1(b); provided that
such Liens are subordinated to the Liens on the Collateral securing the
Obligations in accordance with, or are otherwise subject to, the terms of the
First Lien/Second Lien Intercreditor Agreement or such other Customary
Intercreditor Agreement which subordinates such Liens on the Collateral to the
Liens on the Collateral securing the Obligations;

(pp) Liens securing rental payments under agreements for Financing Lease
Obligations, which Financing Lease Obligations are permitted to be so secured;

(qq) customary Liens in favor of credit card companies pursuant to agreements
therewith; and

(rr) Liens securing Indebtedness or other obligations in an amount not to exceed
the amount permitted to be Incurred pursuant to Section 10.1(x).

For purposes of determining compliance with this Section 10.2, (A) Lien need not
be incurred solely by reference to one category of Liens permitted by this
Section 10.2 but are permitted to be incurred in part under any combination
thereof and of any other available exemption, (B) in the event that Lien (or any
portion thereof) meets the criteria of one or more of the categories of Liens
permitted by this Section 10.2, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this Section 10.2 and (C) in the event that a portion of
Indebtedness or other obligations secured by a Lien could be classified as
secured in part pursuant to Section 10.2(bb) above (giving pro forma effect to
the Incurrence of such portion of such Indebtedness or other obligations), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any obligations in respect thereof) as having been secured pursuant to
Section 10.2(bb) above and thereafter the remainder of the Indebtedness or other
obligations as having been secured pursuant to one or more of the other clauses
of this Section 10.2.

10.3 Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4, 10.5 or 10.6, the Borrower will not and will not permit any of the
Restricted Subsidiaries to, consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
business units, assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person (other than Holdings) may
be merged, amalgamated or consolidated with or into the Borrower or the Borrower
may Dispose of all or substantially all of its business units, assets and other
properties; provided that (i) the Borrower shall be the continuing or surviving
Person or, in the case of a merger, amalgamation or consolidation where the
Borrower is not the continuing or surviving Person, the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than the
Borrower) or in connection with a Disposition of all or substantially all of the
Borrower’s assets, the transferee of such assets or properties, shall, in each
case, be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof (the
Borrower or such Person, as the case may be, being herein referred to as the
“Successor Borrower”), (ii) the Successor Borrower (if other than the Borrower)
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Credit Documents pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent, and (iii) if such
merger, amalgamation, consolidation or Disposition involves the Borrower and a

 

-188-



--------------------------------------------------------------------------------

Person that, prior to the consummation of such merger, amalgamation,
consolidation, or Disposition, is not a Restricted Subsidiary of the Borrower
(A) subject to Section 1.10, no Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing on the date of such merger,
amalgamation, consolidation or Disposition or would result from the consummation
of such merger, amalgamation, consolidation or Disposition, (B) each Guarantor,
unless it is the other party to such merger, amalgamation, consolidation or
Disposition or unless the Successor Borrower is the Borrower, shall have
confirmed by a supplement to the Guarantee that its Guarantee shall apply to the
Successor Borrower’s obligations under this Agreement, (C) each Subsidiary
grantor and each Subsidiary pledgor, unless it is the other party to such
merger, amalgamation, consolidation or Disposition or unless the Successor
Borrower is the Borrower, shall have by a supplement to the Credit Documents
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger, amalgamation,
consolidation or Disposition or unless the Successor Borrower is the Borrower,
shall have by an amendment to or restatement of the Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (E) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation,
consolidation or Disposition and any supplements to the Credit Documents
preserve the enforceability of the Guarantee and the perfection of the Liens on
the Collateral under the Security Documents, (F) if reasonably requested by the
Administrative Agent, the Borrower shall be required to deliver to the
Administrative Agent an opinion of counsel to the effect that such merger,
amalgamation, consolidation or Disposition does not breach or result in a
default under this Agreement or any other Credit Document and (G) such merger,
amalgamation, consolidation or Disposition shall comply with all the conditions
set forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5 or Section 10.6; provided, further, that, if the
foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement
(provided, further, that, in the event of a Disposition of all or substantially
all of the Borrower’s assets or property to a Successor Borrower (which is not
the Borrower) as set forth above and notwithstanding anything to the contrary in
Section 13.6(a), if the original Borrower retains any assets or property other
than immaterial assets or property after such Disposition, such original
Borrower shall remain obligated as a co-Borrower along with the Successor
Borrower hereunder);

(b) any Subsidiary of the Borrower or any other Person (other than Holdings) may
be merged, amalgamated or consolidated with or into any one or more Restricted
Subsidiaries of the Borrower or any Restricted Subsidiary may Dispose of all or
substantially all of its business units, assets and other properties; provided
that, (i) in the case of any merger, amalgamation, consolidation or Disposition
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or the transferee of such assets or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation, consolidation or the transferee of such
assets and properties (if other than a Restricted Subsidiary) to become a
Restricted Subsidiary, (ii) in the case of any merger, amalgamation,
consolidation or Disposition involving one or more Subsidiary Guarantors, if the
surviving Person formed by or surviving such merger, amalgamation or
consolidation or the transferee of such assets and properties is a Non-Credit
Party, then any Indebtedness of any Subsidiary Guarantor assumed by such
surviving Person or the transferee of such assets and properties shall be deemed
an Incurrence of Indebtedness upon completion of such transaction and such
transaction shall be permitted only if such Incurrence is permitted under
Section 10.1 of this Agreement (without giving effect to Section 10.1(j) and
(iii) if such merger, amalgamation, consolidation or Disposition involves a
Restricted Subsidiary and a Person that, prior to the consummation of such
merger, amalgamation, consolidation or Disposition, is not a Restricted

 

-189-



--------------------------------------------------------------------------------

Subsidiary of the Borrower, (A) subject to Section 1.10, no Event of Default
under Section 11.1 or Section 11.5 has occurred and is continuing on the date of
such merger, amalgamation, consolidation or Disposition or would result from the
consummation of such merger, amalgamation, consolidation or Disposition, (B) the
Borrower shall have delivered to the Administrative Agent a certificate of an
Authorized Officer stating that such merger, amalgamation, consolidation or
Disposition and such supplements to any Credit Document preserve the
enforceability of the Guarantees and the perfection and priority of the Liens
under the Security Documents and (C) such merger, amalgamation, consolidation or
Disposition shall comply with all the conditions set forth in the definition of
the term “Permitted Acquisition” or is otherwise permitted under Section 10.4,
Section 10.5 or Section 10.6;

(c) any Restricted Subsidiary may (i) merge, amalgamate or consolidate with or
into any other Restricted Subsidiary and (ii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary of the Borrower;

(d) the Transactions may be consummated;

(e) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if (x) the Borrower determines in good faith that such liquidation or
dissolution or change of legal form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders and (y) any assets or business
not otherwise Disposed of or transferred in accordance with Section 10.4,
Section 10.5 or Section 10.6, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, the
Borrower or another Restricted Subsidiary after giving effect to such
liquidation or dissolution or change of legal form; and

(f) the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, amalgamation or Disposition, the
purpose of which is to (i) effect a Disposition permitted pursuant to
Section 10.4 (other than 10.4(h)), (ii) reorganize or reincorporate any such
Person in the United States, any state thereof, the District of Columbia or any
territory thereof, (iii) effect any Holdings Termination Event in accordance
with Section 1.11(h) or (iv) convert into a Person organized or existing under
the laws of the jurisdiction of organization of such Person or another
jurisdiction of the United States, any state thereof, the District of Columbia
or any territory thereof; provided that, with respect to any of the actions
described in clauses (ii) and (iv) above, the Borrower or applicable Restricted
Subsidiary shall have complied with Section 4.2 of the Security Agreement.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, (i) convey, sell,
lease, assign, transfer, license or otherwise dispose of any of its property,
business or assets (including receivables and including pursuant to a Sale
Leaseback and including any disposition of property or assets to a Divided LLC
pursuant to an LLC Division), whether now owned or hereafter acquired (each, a
“Disposition”) (other than any such Disposition resulting from a Recovery
Event), or (ii) sell to any Person (other than to the Borrower or a Restricted
Subsidiary) any shares owned by it of any of their respective Restricted
Subsidiaries’ Capital Stock, except that:

(a) the Borrower and the Restricted Subsidiaries may sell, lease, assign,
transfer, license, abandon, allow the expiration or lapse of, or otherwise
Dispose of, the following: (i) obsolete, worn-out, damaged, uneconomic, no
longer commercially desirable, used or surplus assets, rights and properties and
other assets, rights and properties that are held for sale or no longer used,
useful or necessary for the operation of the Borrower’s and its Subsidiaries’
business, (ii) inventory, equipment, service agreements, product sales,
securities and goods held

 

-190-



--------------------------------------------------------------------------------

for sale or other immaterial assets in the ordinary course of business,
(iii) cash, Cash Equivalents and Investment Grade Securities in the ordinary
course of business, (iv) books of business, client lists or related goodwill in
connection with the departure of related employees or producers in the ordinary
course of business and (v) any such other assets or Capital Stock to the extent
that the aggregate Fair Market Value of such assets sold in any single
transaction or series of related transactions does not exceed the greater of
(x) $5,000,000 and (y) 3.125% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
the date such assets are Disposed (measured as of the date such assets are
Disposed) based upon the Internal Financial Statements most recently available
on or prior to such date;

(b) the Borrower and the Restricted Subsidiaries may (i) enter into
non-exclusive licenses, sublicenses or cross-licenses of Intellectual Property
including in connection with a research and development agreement in which the
other party receives a license to Intellectual Property that results from such
agreement, (ii) exclusively license, sublicense or cross-license Intellectual
Property if done in the ordinary course of business or consistent with past
practice of the Borrower and its Restricted Subsidiaries, (iii) Dispose of
Intellectual Property under a research and development agreement in which the
other party receives a license to Intellectual Property that results from such
agreement and (iv) assign, lease, sublease, license or sublicense any real or
personal property or terminate or allow to lapse any such assignment, lease,
sublease, license or sublicense, other than any Intellectual Property, but
including in connection with the closure or discontinuation of operations at any
Grocery Store, in the ordinary course of business or consistent with past
practice;

(c) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
Dispose of other assets for Fair Market Value; provided that (i) with respect to
any Disposition pursuant to this Section 10.4(c) for a purchase price in excess
of the greater of (x) $24,000,000 and (y) 15.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to the date such assets are Disposed (measured as of the date such
assets are Disposed) based upon the Internal Financial Statements most recently
available on or prior to such date, not less than 75% of the aggregate
consideration therefor from such Disposition, together with all other
Dispositions made since the Closing Date under this Section 10.4(c) (on a
cumulative basis), received by the Borrower and its Restricted Subsidiaries
shall be in the form of cash or Cash Equivalents; provided that, for purposes of
determining what constitutes cash under this clause (i), (A) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto or if accrued or incurred
subsequent to the date of such balance sheets, such liabilities would have been
shown on the Borrower’s or such Restricted Subsidiary’s balance sheet or in the
footnotes thereto as if such accrual or incurrence had taken place on or prior
to the date of such balance sheet, as determined in good faith by the Borrower)
of the Borrower or such Restricted Subsidiary, other than liabilities that are
by their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing shall be deemed to be
cash or Cash Equivalents, (B) any securities, notes or other obligations
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition shall be deemed to be
cash or Cash Equivalents and (C) any Designated Non-Cash Consideration received
by the Borrower or such Restricted Subsidiary in respect of the applicable
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
outstanding at the time such Designated Non-Cash Consideration is received, not
in excess of the

 

-191-



--------------------------------------------------------------------------------

greater of (x) $20,000,000 and (y) 12.50% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for the Test Period most recently ended on or
prior to the date such assets are Disposed (measured as of the date such assets
are Disposed) based upon the Internal Financial Statements most recently
available on or prior to such date, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
or Cash Equivalents, (ii) any non-cash proceeds received in the form of
Indebtedness or Capital Stock are pledged to the Collateral Agent to the extent
required under Section 9.11, and (iii) to the extent applicable, the Net Cash
Proceeds thereof are promptly offered to prepay the Term Loans to the extent
required by Section 5.2(a)(i);

(d) the Borrower and the Restricted Subsidiaries may (i) Dispose of, discount,
forgive or write off accounts receivable, notes receivable or other current
assets in the ordinary course of business or convert accounts receivable to
notes receivable or make other Dispositions of accounts receivable in connection
with the compromise or collection thereof and (ii) sell or transfer accounts
receivable so long as the Net Cash Proceeds of any sale or transfer pursuant to
this clause (ii) are offered to prepay the Term Loans pursuant to
Section 5.2(a)(i);

(e) the Borrower and the Restricted Subsidiaries may Dispose of properties,
rights or assets (including the Disposition or issuance of Capital Stock) to the
Borrower or to a Restricted Subsidiary; provided that, if the transferor of such
property, right or asset is the Borrower or a Subsidiary Guarantor and the
transferee thereof is a Restricted Subsidiary that is not a Subsidiary
Guarantor, then the Indebtedness of such transferor assumed by such transferee
shall be deemed an Incurrence of Indebtedness upon completion of such
transaction and such transaction shall be permitted only if such Incurrence is
permitted under Section 10.1 (without giving effect to Section 10.1(j));

(f) the Borrower and the Restricted Subsidiaries may Dispose of property
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(g) the Borrower and the Restricted Subsidiaries may sell, transfer and
otherwise Dispose of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in Joint Venture arrangements and similar binding
arrangements;

(h) the Borrower and the Restricted Subsidiaries may effect any transaction
permitted by Section 10.3, 10.5 or 10.6 and may create, incur, assume or suffer
to exist Liens permitted by Section 10.2;

(i) the Borrower and the Restricted Subsidiary may transfer property subject to
Recovery Events, including foreclosures, condemnation, expropriation, forced
disposition, eminent domain or any similar action with respect to assets;

(j) the Borrower and the Restricted Subsidiaries may make Dispositions listed on
Schedule 10.4 and Dispositions of (i) non-core or obsolete assets acquired in
connection with Acquisitions or other Investments that are not used or useful
in, or are surplus to, the business of the Borrower and the Restricted
Subsidiaries, (ii) other assets acquired in connection with Acquisitions or
other Investments permitted under this Agreement for Fair Market Value; provided
that any such Dispositions referred to in this clause (ii) shall be made or
contractually

 

-192-



--------------------------------------------------------------------------------

committed to be made within 365 days of the date such assets were acquired by
the Borrower or such Restricted Subsidiary or (iii) made in connection with the
approval of any applicable antitrust authority or otherwise necessary or
advisable in the good faith determination of the Borrower to consummate any
Acquisition under this Agreement;

(k) the Borrower and the Restricted Subsidiaries may unwind or terminate any
Hedging Agreement or Cash Management Agreement and allow for the expiration of
any options agreement with respect to any Real Property or personal property;

(l) the Borrower and the Restricted Subsidiaries may make Dispositions of
residential Real Property and related assets in connection with relocation
activities for officers, managers, consultants, directors, employees or
independent contractors (or their Immediate Family Members) of Holdings (or any
Parent Entity thereof or any Equityholding Vehicle), the Borrower and the
Restricted Subsidiaries;

(m) the Borrower and the Restricted Subsidiaries may issue directors’ qualifying
shares and shares issued to foreign nationals, in each case as required by
Applicable Laws;

(n) the Borrower and the Restricted Subsidiaries may enter into any netting
arrangement of accounts receivable between or among the Borrower and its
Restricted Subsidiaries or among Restricted Subsidiaries of the Borrower made in
the ordinary course of business;

(o) the Borrower and the Restricted Subsidiaries may allow the lapse of,
abandon, cancel or cease to maintain or cease to enforce Intellectual Property
rights that are no longer (i) used, useful or necessary for the on-going
business of the Borrower and its Restricted Subsidiaries, (ii) economically
practicable or commercially reasonable to maintain or (iii) in the best interest
of or material for the operation of the Borrower’s and the Restricted
Subsidiaries’ businesses (including by allowing any registrations or any
applications for registration thereof to lapse), in each case in the ordinary
course of business or consistent with past practice in the reasonable business
judgment of the Borrower;

(p) the Borrower and the Restricted Subsidiaries may surrender, terminate or
waive any contract rights or surrender, waive, settle, modify, compromise or
release any contract rights, litigation claims or any other claims of any kind
(including in tort) in the ordinary course of business;

(q) the Borrower and the Restricted Subsidiaries may make Dispositions or
issuances of the Capital Stock in, Indebtedness of, or other securities issued
by, an Unrestricted Subsidiary;

(r) the Borrower and the Restricted Subsidiaries may effect Sale Leasebacks;

(s) the Borrower may issue Qualified Capital Stock and, to the extent permitted
by Section 10.1, Disqualified Capital Stock;

(t) the Borrower and the Restricted Subsidiaries may make Dispositions
(including those of the type otherwise described herein) after the Closing Date
in an aggregate amount not to exceed the greater of (x) $5,000,000 and
(y) 3.125% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior the date such
assets are Disposed (measured as of such date) based upon the Internal Financial
Statements most recently available on or prior to such date;

 

-193-



--------------------------------------------------------------------------------

(u) to the extent allowable under Section 1031 of the Code or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(v) sales or transfers of accounts receivable, or participations therein and
related assets, in connection with any Qualified Receivables Facility;

(w) sales or dispositions of Capital Stock of any Foreign Subsidiary in order to
qualify members of the governing body of such Subsidiary if required by
Applicable Law;

(x) samples, including time-limited evaluation software, provided to customers
or prospective customers;

(y) de minimis amounts of equipment provided to employees;

(z) the Borrower and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with the Borrower or any Subsidiary and
settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Capital Stock, (iii) transfer any intercompany
Indebtedness to the Borrower or any Restricted Subsidiary (subject to applicable
subordination terms if Indebtedness of a Credit Party is transferred to a
non-Credit Party), (iv) settle, discount, write off, forgive or cancel any
intercompany Indebtedness or other obligation owing by Holdings, the Borrower or
any Restricted Subsidiary, (v) settle, discount, write off, forgive or cancel
any Indebtedness owing by any present or former consultants, directors, officers
or employees of any Parent Entity, Holdings, the Borrower or any Subsidiary or
any of their successors or assigns or (vi) surrender or waive contractual rights
and settle or waive contractual or litigation claims;

(aa) the Borrower and the Restricted Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business or consistent with past practice;

(bb) the Borrower and the Restricted Subsidiaries may make nominal issuances of
Capital Stock of Foreign Subsidiaries in an aggregate amount not to exceed 2.00%
of all issued and outstanding Capital Stock of such Foreign Subsidiary on a
fully-diluted basis;

(cc) the Borrower and the Restricted Subsidiaries may undertake or consummate
any IPO Reorganization Transactions and any transaction related thereto or
contemplated thereby and any Tax Restructuring; and

(dd) the Borrower and the Restricted Subsidiaries may make Dispositions of any
asset between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (dd) above.

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, make any Investment, except (each of the
following exceptions, the “Permitted Investments”):

(a) extensions of trade credit, asset purchases (including purchases of
inventory, Intellectual Property, supplies, materials or equipment or other
similar assets), the lease or sublease of any asset and the licensing or
sublicensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business or consistent with past practice;

 

-194-



--------------------------------------------------------------------------------

(b) Investments in assets constituting, or at the time of making such
Investments were, cash or Cash Equivalents;

(c) loans and advances to officers, managers, directors, employees, consultants
and independent contractors of Holdings (or any Parent Entity thereof), the
Borrower or any of its Restricted Subsidiaries (i) to finance the purchase of
Capital Stock of Holdings (or any Parent Entity thereof or any Equityholding
Vehicle); provided that the amount of such loans and advances used to acquire
such Capital Stock shall be contributed to the Borrower in cash as common
equity, (ii) for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses or payroll
expenses, in each case incurred in the ordinary course of business or consistent
with past practice, and (iii) for additional purposes not contemplated by
subclause (i) or (ii) above; provided that, after giving pro forma effect to the
making of any such loan or advance, the aggregate principal amount of all loans
and advances outstanding under this Section 10.5(c)(iii) shall not exceed the
greater of (x) $20,000,000 and (y) 12.50% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for the Test Period most recently ended on or
prior to the date such Investment is made (measured as of such date) based upon
the Internal Financial Statements most recently available on or prior to such
date;

(d) Investments (i) existing on the Closing Date or (ii) contemplated on the
Closing Date or made pursuant to binding agreements in effect on the Closing
Date to the extent listed on Schedule 10.5 and (iii) in the case of each of
clauses (i) and (ii), any modification, replacement, renewal, extension or
reinvestment thereof, so long as the aggregate amount of all Investments
pursuant to this Section 10.5(d) is not increased at any time above the amount
of such Investments or binding agreements existing or contemplated on the
Closing Date, except pursuant to the terms of such Investment or binding
agreements existing or contemplated as of the Closing Date (including as a
result of the accrual or accretion of original issue discount or the issuance of
payment-in-kind obligations) or as otherwise permitted by this Section 10.5 or
Section 10.6;

(e) Investments in Hedging Agreements permitted by Section 10.1(i) and Cash
Management Agreements permitted by Section 10.1;

(f) Investments acquired by the Borrower or any of the Restricted Subsidiaries
(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
any bankruptcy, workout, reorganization or recapitalization suppliers, trade
creditors or customers or in settlement of delinquent obligations and disputes
with, or judgments against, or other disputes with, customers, trade creditors
or suppliers, (ii) in satisfaction of judgments against other Persons, (iii) as
a result of the foreclosure by the Borrower or any of the Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment or (iv) in compromise or resolution of
(A) obligations of trade creditors, suppliers or customers that were incurred in
the ordinary course of business or consistent with past practice of the Borrower
or any Restricted Subsidiary, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor,
supplier or customer, or (B) litigation, arbitration or other disputes;

 

-195-



--------------------------------------------------------------------------------

(g) Investments to the extent that the payment for such Investments is made
solely with the Capital Stock (other than Disqualified Capital Stock) of
Holdings (or any Parent Entity thereof or any Equityholding Vehicle) or the
Borrower;

(h) Investments constituting non-cash proceeds of sales, transfers and other
Dispositions of assets to the extent permitted by Sections 10.3 and 10.4 (other
than clause (h));

(i) (i) Investments by or among the Borrower or any Restricted Subsidiary in the
Borrower or any other Restricted Subsidiary (including guarantees of obligations
of the Borrower or any Restricted Subsidiary and any prepayments, repurchases,
redemptions, defeasances, acquisitions and other similar payments of any
Indebtedness of any such Person not prohibited by Section 10.7) and
(ii) Investments by the Borrower or any Restricted Subsidiary in any
Unrestricted Subsidiary or Joint Venture as valued at the Fair Market Value of
such Investment at the time each such Investment is made; provided that the
aggregate amount of such Investment (as so valued) shall not exceed the greater
of (x) $50,000,000 and (y) 31.25% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
the date such Investment is made (measured as of such date) based upon the
Internal Financial Statements most recently available on or prior to such date;

(j) Investments consisting of advances, loans, rebates and extensions of credit
in the nature of accounts receivable, notes receivable security deposits and
prepayments (including prepayments of expenses) arising and trade credit granted
in the ordinary course of business or consistent with past practice, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other deposits, prepayments and other
credits to suppliers in the ordinary course of business or consistent with past
practice;

(k) the Borrower may make a loan to Holdings (or any Parent Entity thereof or
any Equityholding Vehicle) that could otherwise be made as a Restricted Payment
(other than a Restricted Investment) to Holdings (or any Parent Entity thereof
or any Equityholding Vehicle) under Section 10.6, so long as the amount of such
loan is deducted from the amount available to be made as a Restricted Payment
under the applicable clause of Section 10.6;

(l) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers;

(m) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to officers, managers,
employees, consultants or independent contractors, in each case in the ordinary
course of business;

(n) Guarantees by the Borrower or any Restricted Subsidiary of leases or
subleases (other than Financing Lease Obligations), Contractual Obligations or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business or consistent with past practice;

(o) Investments made to acquire, purchase, repurchase, redeem, acquire or retire
Capital Stock of Holdings (or any Parent Entity thereof or any Equityholding
Vehicle) or the Borrower owned by any employee equity ownership plan or key
employee equity ownership plan of Holdings (or any Parent Entity thereof or any
Equityholding Vehicle) or the Borrower;

(p) Investments constituting Permitted Acquisitions;

 

-196-



--------------------------------------------------------------------------------

(q) any additional Investments (including Investments in Minority Investments,
Investments in Unrestricted Subsidiaries and Investments in Joint Ventures or
similar entities that do not constitute Restricted Subsidiaries), as valued at
the Fair Market Value of such Investment at the time each such Investment is
made; provided that the aggregate amount of such Investment (as so valued) shall
not cause the aggregate amount of all such Investments made pursuant to this
Section 10.5(q) measured at the time such Investment is made, to exceed, after
giving pro forma effect to such Investment, the sum of (i) the greater of
(x) $70,000,000 and (y) 43.75% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior the
date such Investment is made (measured as of such date) based upon the Internal
Financial Statements most recently available on or prior to such date, (ii) the
Available Equity Amount at such time and (iii) the Available Amount at such
time; provided, however, that if any Investment pursuant to this Section 10.5(q)
is made in any Person that is not a Restricted Subsidiary at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary or
such Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, in each case, after such date, such Investment shall thereafter be
deemed to have been made pursuant to Section 10.5(i)(i) above and shall cease to
have been made pursuant to this Section 10.5(q) for so long as such Person
continues to be a Restricted Subsidiary;

(r) Investments arising as a result of Sale Leasebacks;

(s) Investments held by any Person acquired by the Borrower or a Restricted
Subsidiary after the Closing Date or of any Person merged, consolidated or
amalgamated with or into the Borrower or merged, consolidated or amalgamated
with or into a Restricted Subsidiary in accordance with Section 10.3 after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, consolidation or amalgamation
and were in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(t) Investments consisting of Indebtedness, fundamental changes, Dispositions,
Restricted Payments (other than Restricted Investments) and debt payments
permitted under Sections 10.1, 10.3 (but only any lettered paragraphs thereof),
10.4 (other than 10.4(e) or 10.4(h) (as such Section 10.4(h) relates to
Section 10.5)), 10.6 (other than 10.6(c)(i)) and 10.7;

(u) the forgiveness, capitalization or conversion to Qualified Capital Stock of
any Indebtedness owed by the Borrower or any Restricted Subsidiary and permitted
by Section 10.1;

(v) Restricted Subsidiaries of the Borrower may be established or created if the
Borrower and such Restricted Subsidiary comply with the requirements of Sections
9.10, 9.11 and 9.14, if applicable; provided that, in each case, to the extent
such new Restricted Subsidiary is created solely for the purpose of consummating
a transaction pursuant to an acquisition permitted by this Section 10.5, and
such new Restricted Subsidiary at no time holds any assets or liabilities other
than any merger consideration contributed to it contemporaneously with the
closing of such transactions, such new Restricted Subsidiary shall not be
required to take the actions set forth in Sections 9.10, 9.11 and 9.14 until the
respective acquisition is consummated (at which time the surviving entity of the
respective transaction shall be required to so comply in accordance with the
provisions thereof);

(w) Investments consisting of earnest money deposits required in connection with
purchase agreements or other Acquisitions or similar Investments;

 

-197-



--------------------------------------------------------------------------------

(x) Investments consisting of loans and advances to Holdings (or any Parent
Entity or any Equityholding Vehicle) and its Subsidiaries in connection with the
reimbursement of expenses incurred on behalf of the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(y) Investment Grade Securities maturing no more than 24 months from the date of
acquisition;

(z) contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Borrower or
any of its Restricted Subsidiaries;

(aa) non-cash or non-Cash Equivalent Investments in connection with tax planning
and reorganization activities; provided that, after giving pro forma effect to
any such activities, the Liens on the Collateral securing the Obligations would
not be materially impaired;

(bb) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses, contributions or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

(cc) (i) loans and advances to customers in the ordinary course of business in
respect of payment of insurance premiums, (ii) loans and advances to independent
operators of Grocery Stores to provide funding for the ordinary course
obligations of such independent operators and (iii) guarantees in respect of
obligations of independent operators of Grocery Stores in an aggregate amount
under clauses (ii) and (iii) of this clause (cc) not to exceed the greater of
$40,000,000 and 25.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior the date such
Investment is made (measured as of such date) based upon the Internal Financial
Statements most recently available on or prior to such date;

(dd) any Investment made in connection with the Transactions and any
transactions in connection with the Existing Debt Refinancing;

(ee) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(ff) Investments in the ordinary course of business consisting or consistent
with past practice of endorsements for collection or deposit and customary trade
arrangements with customers, vendors, suppliers, licensors, sublicensors,
licensees and sublicensees;

(gg) Capital Expenditures permitted or not restricted under this Agreement;

(hh) deposits in the ordinary course of business to secure the performance of
Non-Financing Lease Obligations or utility contracts, or in connection with
obligations in respect of tenders, statutory obligations, surety, stay and
appeal bonds, bids, licenses, leases, government contracts, trade contracts,
performance and return-of-money bonds, completion guarantees and other similar
obligations (exclusive of obligations for the payment of borrowed money)
incurred in the ordinary course of business or consistent with past practice;

 

-198-



--------------------------------------------------------------------------------

(ii) Investments made in the ordinary course of business in connection with
(i) obtaining, maintaining or renewing client and customer contracts and
(ii) loans or advances made to, and guarantees with respect to obligations of,
independent operators, distributors, suppliers, licensors, sublicensors,
licensees and sublicensees.

(jj) additional Investments so long as, subject to Section 1.10, after giving
pro forma effect to such Investment, the Borrower and the Restricted
Subsidiaries would be in compliance, on a pro forma basis, with a Consolidated
Total Debt to Consolidated EBITDA Ratio, as such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of the
making of such Investment, as if such Investment and any other transactions
being consummated in connection therewith occurred on the first day of such Test
Period, of no greater than 4.95:1.00;

(kk) Investments in a Similar Business having an aggregate Fair Market Value,
taken together with all other Investments made pursuant to this Section 10.5(jj)
that are at that time outstanding, not to exceed the greater of (x) $20,000,000
and (y) 12.50% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior to the date of
such Investment (measured as of such date) based upon the Internal Financial
Statements most recently available on or prior to such date; provided, however,
that if any Investment pursuant to this Section 10.5(jj) is made in any Person
that is not a Restricted Subsidiary at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary or such Person, in one
transaction or a series of related transactions, is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary, in
each case, after such date, such investment shall thereafter be deemed to have
been made pursuant to Section 10.5(i) above and shall cease to have been made
pursuant to this Section 10.5(jj) for so long as such Person continues to be a
Restricted Subsidiary;

(ll) to the extent not required to be applied to prepay the Term Loans in
accordance with Section 5.2(a)(i), Investments made in accordance with
clause (v) of the definition of “Net Cash Proceeds” with the proceeds received
in connection with a Recovery Prepayment Event;

(mm) Investments resulting from pledges and deposits permitted by Sections
10.2(a)(i), 10.2(b) (with respect to clause (d) of the definition of “Permitted
Encumbrances”) and 10.1(n);

(nn) any Investment in any Subsidiary or any Joint Venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with past practice;

(oo) Investments in deposit accounts and securities accounts in the ordinary
course of business;

(pp) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 10.5;

(qq) the acquisition of additional Capital Stock of Restricted Subsidiaries from
minority equityholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Credit Party is acquiring Capital Stock from
minority equityholders, then this clause (pp) shall not in and of itself create,
or increase the capacity under, any basket for Investments by Credit Parties in
any Restricted Subsidiary that is not a Credit Party);

 

-199-



--------------------------------------------------------------------------------

(rr) Investments in Capital Stock in any Subsidiary resulting from any sale,
transfer or other Disposition by the Borrower or any Subsidiary permitted by
Section 10.4, including as a result of any contribution from any Parent Entity
or distribution to any Subsidiary of such Capital Stock;

(ss) Term Loans repurchased by the Borrower or a Restricted Subsidiary pursuant
to and subject to immediate cancellation in accordance with this Agreement;

(tt) Guarantee obligations of the Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

(uu) Investments in any Receivables Subsidiary that, in the good faith
determination of the Borrower are necessary or advisable to effect any Qualified
Receivables Facility or any repurchase obligation in connection therewith;

(vv) Additional Investments in an aggregate amount not to exceed the portion, if
any, of the Restricted Payment Amount, on the relevant date of determination
that the Borrower elects to apply pursuant to this clause (uu);

(ww) Acquisitions by the Borrower of obligations of one or more directors,
officers, employees, member or management or consultants of Holdings, the
Borrower or its Subsidiaries in connection with such Person’s acquisition of
Capital Stock of any Parent Entity or Equityholding Vehicle, so long as no cash
is actually advanced by the Borrower or any of its Subsidiaries to such Person
in connection with the acquisition of any such obligations;

(xx) Investments in the Borrower or any Restricted Subsidiary in connection with
any Tax Restructuring; provided that, after giving effect to any such
activities, the value of the Collateral, taken as a whole, and the value of the
Guarantees, taken as a whole, would not be adversely impaired in any material
respect; and

(yy) the Borrower and the Restricted Subsidiaries may undertake or consummate
any IPO Reorganization Transaction and any transactions related thereto or
contemplated thereby.

For purposes of determining compliance with this Section 10.5, (A) Investments
need not be incurred solely by reference to one category of Investments
permitted by this Section 10.5 but are permitted to be made in part under any
combination thereof and of any other available exemption, (B) in the event that
any Investment (or any portion thereof) meets the criteria of one or more of the
categories of Investments permitted by this Section 10.5, the Borrower shall, in
its sole discretion, classify or reclassify such Investment (or any portion
thereof) in any manner that complies with the definition thereof and (C) in the
event that a portion of any Investment could be classified as having been made
pursuant to Section 10.5(ii) above (giving pro forma effect to the making of
such Investment), the Borrower, in its sole discretion, may classify such
portion of such Investment as having been made pursuant to Section 10.5(ii)
above and thereafter the remainder of such Investment or as having been made
pursuant to one or more of the other clauses of this Section 10.5.

10.6 Limitation on Restricted Payments. The Borrower will not pay any dividends
(other than dividends payable solely in the Qualified Capital Stock of the
Borrower) or return any capital to its equity holders or make any other
distribution, payment or delivery of property or cash to its equity holders as

 

-200-



--------------------------------------------------------------------------------

such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Capital Stock or the Capital
Stock of any Parent Entity or any Equityholding Vehicle now or hereafter
outstanding (or any options or warrants or equity appreciation or similar rights
issued with respect to any of its Capital Stock), or set aside any funds for any
of the foregoing purposes (but excluding, in each case, the payment of
compensation in the ordinary course of business to equity holders of any such
Capital Stock who are employees of the Borrower or any Restricted Subsidiary),
or permit the Borrower or any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any shares of any class of the Capital Stock of any
Parent Entity of the Borrower or any Equityholding Vehicle or the Capital Stock
of the Borrower, now or hereafter outstanding (or any options or warrants or
equity appreciation or similar rights issued with respect to any of the Capital
Stock of any Parent Entity of the Borrower or any Equityholding Vehicle or the
Capital Stock of the Borrower) or make any Restricted Investment (all of the
foregoing, “Restricted Payments”); provided that:

(a) (i) the Borrower may (or may pay Restricted Payments to permit any Parent
Entity thereof or any Equityholding Vehicle to) redeem, repurchase, discharge,
defease, retire or otherwise acquire in whole or in part any Capital Stock
(“Treasury Capital Stock”) of the Borrower or any Restricted Subsidiary or any
Capital Stock of any Parent Entity or Equityholding Vehicle, in exchange for
another class of Capital Stock or rights to acquire its Capital Stock or with
proceeds from equity contributions or sales or issuances (other than to the
Borrower or a Restricted Subsidiary) of Capital Stock of the Borrower or any
Parent Entity or Equityholding Vehicle to the extent contributed to the Borrower
(in each case other than Disqualified Capital Stock, “Refunding Capital Stock”)
made within 120 days of such contribution or sale or issuance of Refunding
Capital Stock, (ii) if immediately prior to the retirement of Treasury Capital
Stock, the declaration and payment of dividends or distributions thereon was
permitted under Section 10.6(aa), the declaration and payment of dividends and
distributions on the Refunding Capital Stock (other than Refunding Capital Stock
the proceeds of which were used to redeem, repurchase, retire or otherwise
acquire any Equity Interests of any Parent Entity or Equityholding Vehicle) in
an aggregate amount per year no greater than the aggregate amount of dividends
and distributions per annum that were declarable and payable on such Treasury
Capital Stock immediately prior to such retirement and (iii) the Borrower and
any Restricted Subsidiary may pay Restricted Payments payable solely in the
Capital Stock (other than Disqualified Capital Stock not otherwise permitted by
Section 10.1) of such Person;

(b) so long as no Event of Default under Section 11.1 or 11.5 has occurred and
is continuing or would result therefrom, the Borrower may redeem, discharge,
defease, retire, repurchase or otherwise acquire (and the Borrower may declare
and pay Restricted Payments to any Parent Entity thereof or any Equityholding
Vehicle, the proceeds of which are used to so redeem, discharge, defease,
retire, repurchase or otherwise acquire) shares of its Capital Stock (or any
options or warrants or equity appreciation or similar rights issued with respect
to any of such Capital Stock) (or to allow any of the Borrower’s Parent Entities
or any Equityholding Vehicle to so redeem, discharge, defease, retire,
repurchase or otherwise acquire their Capital Stock (or any options or warrants
or equity appreciation or similar rights issued with respect to any of its
Capital Stock)) held by future, current or former officers, managers,
consultants, directors, employees and independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members) of any
Parent Entity of the Borrower, any Equityholding Vehicle, the Borrower and the
Subsidiaries of the Borrower, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
equity option or equity appreciation or similar rights plan, any management,
director and/or employee equity ownership or incentive plan, equity subscription
plan or subscription agreement, employment termination agreement or any other
employment agreements or equity holders’ agreement

 

-201-



--------------------------------------------------------------------------------

(including, for the avoidance of doubt, any principal or interest payable on any
Indebtedness Incurred by the Borrower or any Parent Entity or Equityholding
Vehicle in connection with any such redemption, acquisition, retirement or
repurchase); provided that, except with respect to non-discretionary
repurchases, acquisitions, retirements or redemptions pursuant to the terms of
any equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership or incentive plan, equity subscription plan or
subscription agreement, employment termination agreement or any other employment
agreement or equity holders’ agreement, the aggregate amount of all cash paid in
respect of all such shares of Capital Stock (or any options or warrants or
equity appreciation or similar rights issued with respect to any of such Capital
Stock) so redeemed, discharged, defeased, retired, repurchased or otherwise
acquired, does not exceed the sum of (i) $30,000,000 in any calendar year (which
shall increase to $75,000,000 in any calendar year following the consummation of
an IPO); notwithstanding the foregoing, 100.0% of the unused amount of payments
in respect of this Section 10.6(b)(i) (before giving pro forma effect to any
carry forward), may be carried forward to succeeding calendar years and utilized
to make payments pursuant to this Section 10.6(b) plus (ii) all proceeds
obtained by any Parent Entity or any Equityholding Vehicle (and contributed to
the Borrower) or the Borrower after the Closing Date from the sale of such
Capital Stock to other future, current or former officers, managers,
consultants, employees, directors and independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members) in
connection with any plan or agreement referred to above in this clause (b) plus
(iii) all Net Cash Proceeds obtained from any key-man life insurance policies
received by the Borrower (or any Parent Entity or Equityholding Vehicle to the
extent contributed to the Borrower) after the Closing Date less (iv) the amount
of any previous Restricted Payments made pursuant to clauses (ii) and (iii) of
this Section 10.6(b); and provided, further, that, the cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any future,
current or former employees, officers, managers, directors, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members) of any Parent Entity of the Borrower, any
Equityholding Vehicle, Holdings or any of the Restricted Subsidiaries in
connection with a redemption, acquisition, retirement or repurchase of its
Capital Stock will not be deemed to constitute a Restricted Payment for purposes
of this Agreement; provided that any Indebtedness Incurred in reliance upon the
Available RP Capacity Amount utilizing the unused amounts available pursuant to
this Section 10.6(b) shall reduce the amounts available pursuant to this
Section 10.6(b);

(c) (i) to the extent constituting Restricted Payments (other than Restricted
Investments), the Borrower and any Restricted Subsidiary may make Investments
permitted by Section 10.5 and (ii) each Restricted Subsidiary may make
Restricted Payments to the Borrower and to Restricted Subsidiaries (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any Restricted Subsidiary and to each other owner of Capital Stock
of such Restricted Subsidiary based on their relative ownership interests);

(d) to the extent constituting Restricted Payments, the Borrower and any
Restricted Subsidiary may enter into and consummate transactions expressly
permitted by any provision of Section 10.3 and 10.4 (other than 10.4(h)), and
the Borrower may pay Restricted Payments to any Parent Entity thereof or any
Equityholding Vehicle as and when necessary to enable such Parent Entity or
Equityholding Vehicle to effect the transactions permitted by such section;

(e) the Borrower may redeem, discharge, defease, retire, repurchase or otherwise
acquire Capital Stock of any Parent Entity or any Equityholding Vehicle of the
Borrower or the Borrower, as applicable, upon exercise of equity options or
warrants to the extent such Capital Stock represents all or a portion of the
exercise price of such options or warrants, and the Borrower may pay Restricted
Payments to a Parent Entity or Equityholding Vehicle thereof as and when
necessary to enable such Parent Entity or Equityholding Vehicle to effect such
repurchases;

 

-202-



--------------------------------------------------------------------------------

(f) in addition to the foregoing Restricted Payments (i) the Borrower may make
additional Restricted Payments, so long as (x) no Event of Default shall have
occurred and be continuing or would result therefrom and (y) after giving pro
forma effect to such Restricted Payment, the Borrower would be in compliance, on
a pro forma basis, with a Consolidated Total Debt to Consolidated EBITDA Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the date of payment of such Restricted Payment, as if such Restricted Payment
and any other transactions being consummated in connection therewith occurred on
the first day of such Test Period, of no greater than 4.45:1.00, (ii) the
Borrower may make additional Restricted Payments in an aggregate amount not to
exceed an amount equal to the Available Amount at the time such Restricted
Payment is paid, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, (iii) the Borrower may make additional
Restricted Payments in an aggregate amount not to exceed an amount equal to the
Available Equity Amount at the time such Restricted Payment is paid and (iv) so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the portion, if any, of the Restricted Payment
Amount, on the relevant date of determination, that the Borrower elects to apply
pursuant to this clause (iv); provided that any Indebtedness Incurred in
reliance upon the Available RP Capacity Amount utilizing the unused amounts
available pursuant to this Section 10.6(f) shall reduce the amounts available
pursuant to this Section 10.6(f);

(g) the Borrower may make and pay Restricted Payments:

(i) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower to pay) any consolidated, combined or
similar type of foreign, federal, state, provincial and local income tax
liability (including any interest or penalties related thereto) in respect of
taxable income of the Borrower and its Subsidiaries, but not in excess of the
Tax liability that the Borrower would incur if it filed tax returns as the
parent of a consolidated, combined or similar type of group for itself and its
Subsidiaries (and net of any payment already made and to be made by the Borrower
to a taxing authority to satisfy such Tax liability); provided that a Restricted
Payment attributable to any taxes attributable to an Unrestricted Subsidiary
shall be permitted only to the extent such Unrestricted Subsidiary distributed
cash to the Borrower or its Restricted Subsidiaries;

(ii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower or any Equityholding Vehicle to pay)
its operating expenses incurred in the ordinary course (including related to
maintenance of organizational existence and auditing and other accounting
matters), general administrative costs and other overhead costs and expenses
(including administrative, legal, accounting, professional and similar fees and
expenses provided by third parties, including the Borrower’s proportionate share
of such amount relating to such Parent Entity being a Public Company), plus any
indemnification claims made by future, current and former employees, managers,
consultants, independent contractors, directors or officers of any Parent Entity
of the Borrower or any Equityholding Vehicle;

 

-203-



--------------------------------------------------------------------------------

(iii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower or any Equityholding Vehicle to pay)
franchise, excise and similar taxes and other fees, taxes and expenses, in each
case, required to maintain its (or any of its Parent Entities’ or Equityholding
Vehicles’) corporate or other legal or organizational existence;

(iv) the proceeds of which shall be used to make Investments contemplated by
Section 10.5(c);

(v) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower or any Equityholding Vehicle to pay)
fees and expenses (other than to Affiliates of the Borrower) related to any
successful or unsuccessful equity issuance or offering or Incurrence of
Indebtedness, Refinancing, Permitted Change of Control, Disposition or
acquisition or Investment transaction permitted by this Agreement;

(vi) to the extent not constituting a Restricted Investment, the proceeds of
which shall be used to finance Investments that would otherwise be permitted to
be made pursuant to Section 10.5 or as a Restricted Investment pursuant to
Section 10.6 if made by the Borrower or a Restricted Subsidiary; provided that
(i) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment, (ii) such Parent Entity shall, immediately following
the closing thereof, cause (A) all property acquired (whether assets or Capital
Stock) to be contributed to the capital of the Borrower or one of the Restricted
Subsidiaries or (B) the merger, consolidation or amalgamation of the Person
formed or acquired with or into the Borrower or one of the Restricted
Subsidiaries (to the extent not prohibited by Section 10.3) in order to
consummate such Investment and (iii) such Parent Entity and its Affiliates
(other than the Borrower or a Restricted Subsidiary) receives no consideration
or other payment in connection with such transaction except to the extent the
Borrower or a Restricted Subsidiary could have otherwise given such
consideration or made such payment in compliance with this Agreement;

(vii) the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to or provided on behalf of, future,
current or former directors, officers, managers, employees, consultants or
independent contractors of any Parent Entity of the Borrower or any
Equityholding Vehicle to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries including the Borrower’s proportionate share of such
amount relating to such Parent Entity being a Public Company; and

(viii) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any Parent Entity of the
Borrower or Equityholding Vehicle.

(h) the Borrower may (or may make Restricted Payments to allow any Parent Entity
or any Equityholding Vehicle to) (i) pay cash in lieu of fractional shares in
connection with any Restricted Payment (including in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Borrower, or any Parent Entity of the
Borrower or any Equityholding Vehicle), share split, reverse share split or
combination thereof, or any Permitted Change of Control, Acquisition or other
Investment and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms;

 

-204-



--------------------------------------------------------------------------------

(i) the Borrower may pay (or may make Restricted Payments to allow any Parent
Entity or any Equityholding Vehicle to pay) Restricted Payments in an amount
equal to withholding or similar taxes payable or expected to be payable by any
future, current or former employee, director, manager, consultant or independent
contractor (or any of their respective Immediate Family Members) of any Parent
Entity of the Borrower, any Equityholding Vehicle, the Borrower or any
Subsidiary of the Borrower in connection with the exercise or vesting of Capital
Stock or other equity awards or any repurchases, redemptions, acquisitions,
retirements or withholdings of Capital Stock in connection with any exercise of
Capital Stock or other equity options or warrants or the vesting of Capital
Stock or other equity awards if such Capital Stock represent all or a portion of
the exercise price of, or withholding obligation with respect to, such options
or, warrants or other Capital Stock or equity awards;

(j) the Borrower may make payments (or make Restricted Payments to allow any
Parent Entity or any Equityholding Vehicle to make such payments) described in
Sections 10.11(c), (e), (h), (i), (j), (l), (v) and (x) (subject to the
conditions set out therein);

(k) the Borrower may make Restricted Payments and distributions within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such payment, such payment would have complied with the other provisions of
this Section 10.6;

(l) so long as no Event of Default is continuing or would result therefrom,
after an IPO, the Borrower may make Restricted Payments to any Parent Entity of
the Borrower or any Equityholding Vehicle so that such Parent Entity or
Equityholding Vehicle can make Restricted Payments to its equity holders in an
aggregate per annum amount not exceeding 6.0% of the Net Cash Proceeds of such
IPO; provided that any Indebtedness Incurred in reliance upon the Available RP
Capacity Amount utilizing the unused amounts available pursuant to this
Section 10.6(l) shall reduce the amounts available pursuant to this
Section 10.6(l);

(m) the Borrower and any Restricted Subsidiary may pay and make any Restricted
Payment (i) in connection with the Transactions including (A) the 2018 Dividend,
(B) the payment of Transaction Expenses and (C) to holders of equity, restricted
equity units or similar equity awards, (ii) in connection with any Permitted
Change of Control or any Acquisition or other Investment, (iii) to dissenting
equityholders in connection with, or as a result of, their exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto (including any accrued interest), (iv) in
connection with working capital adjustments or purchase price adjustments in
connection with any Permitted Change of Control or any Acquisition or other
Investment, (v) in connection with the satisfaction of indemnity and other
similar obligations in connection with any Acquisition or other Investment,
(vi) in addition to Restricted Payments described in clause (m)(i) above, to any
employee, officer, manager, director, consultant, independent contractor and
other holders of options that are subject to vesting, as such options vest or
upon acceleration of such options in connection with Restricted Payments that
were declared on or prior to the Closing Date (including with respect to the
2018 Dividend and to any dividends or other distributions declared in 2016), or
(vii) necessary to consummate the funding of amounts owed to Affiliates
(including those made by any Parent Entity) of the Borrower or any Equityholding
Vehicle to permit payment by such Parent Entity or Equityholding Vehicle;

 

-205-



--------------------------------------------------------------------------------

(n) the Borrower may make payments made to optionholders or holders of profits
interests of the Borrower or any Parent Entity or any Equityholding Vehicle in
connection with, or as a result of, any distribution being made to equityholders
of the Borrower or any Parent Entity or any Equityholding Vehicle (to the extent
such distribution is otherwise permitted hereunder), which payments are being
made to compensate such optionholders or holders of profits interests as though
they were equityholders at the time of, and entitled to share in, such
distribution (it being understood that no such payment may be made to an
optionholder or holder of profits interests pursuant to this clause to the
extent such payment would not have been permitted to be made to such
optionholder or holder of profits interests if it were a shareholder pursuant to
any other paragraph of this Section 10.6, and any payment hereunder shall reduce
payments available under such other paragraph);

(o) the Borrower may pay Restricted Payments to pay for the redemption,
discharge, defeasance, retirement, repurchase or other acquisition, in each case
for nominal value, of Capital Stock of Holdings (or any Parent Entity thereof or
any Equityholding Vehicle) or the Borrower from a former investor of a business
acquired in an Acquisition or other Investment or a current or former employee,
officer, director, manager or consultant of a business acquired in an
Acquisition or other Investment (or their Controlled Investment Affiliates or
Immediate Family Members), which Capital Stock was issued as part of an earn-out
or similar arrangement in the acquisition of such business, and which
redemption, acquisition, retirement or repurchase relates the failure of such
earn-out to fully vest;

(p) the Borrower may make distributions, by Restricted Payment or otherwise, or
other transfer or Disposition of shares of Capital Stock of Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries the primary assets of which
are Cash Equivalents); and

(q) the Borrower may make payments or distributions to satisfy dissenters’
rights pursuant to or in connection with an Acquisition, merger, consolidation,
amalgamation or transfer of assets that complies with Section 10.3;

(r) the Borrower may make Restricted Payments constituting “interest” or like
payments on Disqualified Capital Stock, to the extent such Disqualified Capital
Stock constitutes Indebtedness, was Incurred in compliance with Section 10.1 and
such Restricted Payments are included in the calculation of Consolidated
Interest Expense;

(s) the Borrower may make Restricted Payments in an aggregate amount that
(i) does not exceed the aggregate amount of Excluded Contributions received
since the Closing Date (not otherwise building Available Equity Amount or
constituting a Cure Amount or used to incur Indebtedness) and (ii) without
duplication of clause (i) above, in an amount equal to the Net Cash Proceeds
from any Disposition in respect of property or assets acquired after the Closing
Date, to the extent such property or assets was financed with Excluded
Contributions; provided that any Indebtedness Incurred in reliance upon the
Available RP Capacity Amount utilizing the unused amounts available pursuant to
this Section 10.6(s) shall reduce the amounts available pursuant to this
Section 10.6(s);

(t) the Borrower may make distributions or payments of Receivables Fees and
purchases of receivables in connection with any Qualified Receivables Facility
or any repurchase obligation in connection therewith;

(u) the Restricted Subsidiaries may make Restricted Payments in connection with
the acquisition of additional Capital Stock in any Restricted Subsidiary from
minority equityholders;

 

-206-



--------------------------------------------------------------------------------

(v) so long as no Event of Default is continuing or would result therefrom,
after an IPO, the Borrower may make Restricted Payments to any Parent Entity of
the Borrower or any Equityholding Vehicle so that such Parent Entity or
Equityholding Vehicle can make Restricted Payments to its equity holders in an
aggregate per annum amount not exceeding 7.0% of the Market Capitalization;
provided that any Indebtedness Incurred in reliance upon the Available RP
Capacity Amount utilizing the unused amounts available pursuant to this
Section 10.6(v) shall reduce the amounts available pursuant to this
Section 10.6(v);

(w) the Borrower may make any Restricted Payments to a Parent Entity for nominal
value per right, of any rights granted to all holders of Capital Stock of the
Borrower (or any Parent Entity of the Borrower) pursuant to any equityholders’
rights plan adopted for the purpose of protecting equityholders from unfair
takeover practices;

(x) the Borrower may make and pay (or make Restricted Payments to allow any
Parent Entity or Equityholding Vehicle to make and pay) Restricted Payments in
connection with or required in order to consummate a Permitted Change of Control
and/or to pay any fees and expenses incurred in connection therewith, including
any Permitted Change of Control Costs;

(y) the Borrower may make redemptions, acquisitions, retirements or repurchases
of Capital Stock of any Parent Entity of the Borrower or of any Equityholding
Vehicle of the Borrower, as applicable, deemed to occur upon the exercise of
stock options or warrants; and

(z) the Borrower may declare and make Restricted Payments (i) to holders of any
class or series of Preferred Stock (other than Disqualified Capital Stock)
issued by the Borrower or any of the Restricted Subsidiaries after the Closing
Date, (ii) Restricted Payments to a Parent Entity of the Borrower, the proceeds
of which will be used to fund the payment of dividends or distributions to
holders of any class or series of Preferred Stock (other than Disqualified
Capital Stock) of such Parent Entity issued after the Closing Date; provided
that the amount of dividends and distributions paid pursuant to this clause
(ii) shall not exceed the aggregate amount of cash actually contributed to the
Borrower from the sale of such Preferred Stock or (iii) on Refunding Capital
Stock that is Preferred Stock in excess of the dividends and distributions
declarable and payable thereon pursuant to Section 10.6(a).

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower or any Restricted Subsidiary, as the
case may be, pursuant to the Restricted Payment. For the avoidance of doubt,
this Section 10.6 shall not restrict the making of any AHYDO Catch Up Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower
or any of the Restricted Subsidiaries permitted to be incurred under the terms
of this Agreement. Indebtedness Incurred under Section 10.1(q) shall reduce
availability under this Section 10.6 in an amount equal to the aggregate
principal amount incurred from time to time under Section 10.1(q), whether or
not outstanding, except in respect of amounts forgiven or cancelled without
payment being made.

For purposes of determining compliance with this Section 10.6, (A) Restricted
Payments need not be incurred solely by reference to one category of Restricted
Payments permitted by this Section 10.6 but are permitted to be made in part
under any combination thereof and of any other available exemption, (B) in the
event that any Restricted Payment (or any portion thereof) meets the criteria of
one or more of the categories of Restricted Payments permitted by this
Section 10.6, the Borrower shall, in its sole discretion, classify or reclassify
such Restricted Payment (or any portion thereof) in any manner that complies
with the definition thereof and (C) in the event that a portion of any
Restricted Payment could be classified as having been made pursuant to
Section 10.6(f)(i) above (giving pro forma effect to the

 

-207-



--------------------------------------------------------------------------------

making of such Restricted Payment), the Borrower, in its sole discretion, may
classify such portion of such Restricted Payments as having been made pursuant
to Section 10.6(f)(i) above and thereafter the remainder of such Restricted
Payment or as having been made pursuant to one or more of the other clauses of
this Section 10.6.

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prepay, repurchase, redeem or otherwise defease or make similar
payments in respect of any Material Junior Debt (any such payments, “Junior Debt
Payments”) on or prior to the date that occurs earlier than six months prior to
the stated maturity date thereof (it being understood that payments of regularly
scheduled interest, fees, expenses, indemnification obligations and, so long as
no Event of Default under Section 11.1 or Section 11.5 is continuing or would
result therefrom, AHYDO Catch Up Payments shall be permitted); provided,
however, the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem, defease, acquire or otherwise make payments on any such Indebtedness
(i) with the proceeds of any Permitted Refinancing Indebtedness in respect of
such Indebtedness, (ii) by converting or exchanging any such Indebtedness to
Capital Stock of Holdings or any of its Parent Entities and (iii) (A) so long as
(x) no Event of Default has occurred and is continuing or would result therefrom
and (y) after giving pro forma effect to such prepayment, repurchase,
redemption, defeasance, acquisition or other payment, the Borrower would be in
compliance, on a pro forma basis, with a Consolidated Total Debt to Consolidated
EBITDA Ratio, calculated as of the last day of the Test Period most recently
ended on or prior to the date of any such payment, as if such prepayment,
repurchase, redemption, defeasance, acquisition or other payment and any other
transactions being consummated in connection therewith occurred on the first day
of such Test Period, of no greater than 4.70:1.00 after giving pro forma effect
thereto, (B) in an aggregate amount not to exceed the Available Amount at the
time of such prepayment, repurchase, redemption, defeasance, acquisition or
other payment, so long as (x) no Event of Default has occurred and is continuing
or would result therefrom, (C) in an aggregate amount not to exceed the
Available Equity Amount at the time of such prepayment, redemption, repurchase,
defeasance, acquisition or other payment, (D) in an aggregate amount not to
exceed the portion, if any, of the Restricted Payment Amount, on the relevant
date of determination that the Borrower elects to apply pursuant to this clause
(D), (E) any purchase, repurchase, redemption, defeasance or other acquisition
or similar payment of Junior Debt Incurred pursuant to Section 10.1(j) (other
than Indebtedness Incurred (I) to provide all or any portion of the funds
utilized to consummate the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary or was otherwise
acquired by the Borrower or a Restricted Subsidiary or (II) otherwise in
connection with or contemplation of such acquisition), so long as such purchase,
repurchase, redemption, defeasance or other acquisition or similar payment is
made or deposited with a trustee or other similar representative of the holders
of such Junior Debt contemporaneously with, or substantially simultaneously
with, the closing of the Acquisition under which such Junior Debt is Incurred,
(F) any mandatory redemption, repurchase, retirement, termination or
cancellation of Disqualified Capital Stock (to the extent such Disqualified
Capital Stock constitutes Indebtedness and was Incurred in compliance with
Section 10.1, and (G) the payment, redemption, repurchase, retirement,
termination or cancellation of Indebtedness within 60 days of the date of the
Redemption Notice if, at the date of any payment, redemption, repurchase,
retirement, termination or cancellation notice in respect thereof (the
“Redemption Notice”), such payment, redemption, repurchase, retirement
termination or cancellation would have complied with another provision of this
Section 10.7(a); provided that such payment, redemption, repurchase, retirement
termination or cancellation shall reduce capacity under such other provision.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 10.7 shall prohibit substantially concurrent transfers of credit
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving pro forma effect to such
transfer.

 

-208-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, waive, amend or modify any term or condition in any Junior Debt
Documentation to the extent that any such waiver, amendment or modification,
taken as a whole, would be materially adverse to the interests of the Lenders.

For purposes of determining compliance with this Section 10.7, (A) Junior Debt
Payments need not be made solely by reference to one category of Junior Debt
Payments permitted by this Section 10.7 but are permitted to be made in part
under any combination thereof and of any other available exemption, (B) in the
event that any Junior Debt Payment (or any portion thereof) meets the criteria
of one or more of the categories of Junior Debt Payments permitted by this
Section 10.7, the Borrower shall, in its sole discretion, classify or reclassify
such Junior Debt Payment (or any portion thereof) in any manner that complies
the definition thereof and (C) in the event that a portion of any Junior Debt
Payment could be classified as having been made pursuant to Section 10.7(a)(iii)
above (giving pro forma effect to the making of such Junior Debt Payment), the
Borrower, in its sole discretion, may classify such portion of such Junior Debt
Payments as having been made pursuant to Section 10.7(a)(iii) above and
thereafter the remainder of such Junior Debt Payment or as having been made
pursuant to one or more of the other clauses of this Section 10.7.

10.8 Negative Pledge Clauses. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Credit Document, any Permitted
Additional Debt Documents related to any secured Permitted Additional Debt, any
document governing any secured Credit Agreement Refinancing Indebtedness and/or
the Second Lien Credit Documents and any documentation governing any Permitted
Refinancing Indebtedness Incurred to Refinance any such Indebtedness) that
limits the ability of the Borrower or any Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Secured
Parties with respect to the Obligations or under the Credit Documents; provided
that the foregoing shall not apply to Contractual Obligations that in any
material respect:

(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 10.8) are listed on Schedule 10.8 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness or other obligations, are set forth in any agreement
evidencing any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness or obligation so long as such Permitted Refinancing Indebtedness
does not materially expand the scope of such Contractual Obligation (as
determined in good faith by the Borrower),

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower,

(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Credit Party to the extent such Indebtedness is permitted by Section 10.1,

(iv) arise pursuant to agreements entered into with respect to any sale,
transfer, lease, license or other Disposition permitted by Section 10.4,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale, transfer,
lease, license, or other Disposition of the Capital Stock of such Subsidiary,
and applicable solely to assets under such sale, transfer, lease, license or
other Disposition,

 

-209-



--------------------------------------------------------------------------------

(v) are customary provisions in Joint Venture agreements, partnership
agreements, limited liability company organizational governance document, and
other similar agreements applicable to partnerships, limited liability
companies, Joint Ventures and similar Persons permitted by Section 10.5 or
Section 10.6 and applicable solely to such Persons or the transfer of ownership
therein,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,

(vii) are customary restrictions on leases, subleases, service agreements,
product sales, licenses and sublicenses (including with respect to Intellectual
Property) or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the specific property or assets securing such
Indebtedness,

(ix) are customary provisions restricting subletting or assignment or transfers
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

(x) are customary provisions restricting assignment of any agreement (or the
assets subject thereto) entered into in the ordinary course of business,

(xi) are restrictions on cash or other deposits or net worth imposed (including
by customers) under agreements entered into in the ordinary course of business,

(xii) are imposed by Applicable Law,

(xiii) are customary net worth provisions contained in real property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation;

(xiv) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Closing Date and permitted under Section 10.1 that are,
taken as a whole, in the good-faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
materially impair its obligation or ability to make any payments required
hereunder,

(xv) arise in connection with purchase money obligations for property acquired
in the ordinary course of business or Financing Lease Obligations;

(xvi) arise in connection with any agreement or other instrument of a Person or
relating to Indebtedness or Capital Stock of a Person, which Person is acquired
by or merged, consolidated or amalgamated with or into the Borrower or any of
its Restricted Subsidiaries, or any other transaction is entered into with any
such Acquisition, merger, consolidation or amalgamation, in existence at the
time of such Acquisition or at the time it merges, consolidates or amalgamates
with or into the Borrower or any of its Restricted Subsidiaries or assumed in

 

-210-



--------------------------------------------------------------------------------

connection with the acquisition of assets from such Person (but, in any such
case, not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person so acquired and its Subsidiaries, or the property or assets of
the Person so acquired and its Subsidiaries or the property or assets so
acquired or redesignated;

(xvii) are restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any of its Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

(xviii) are provisions restricting the granting of a security interest in
Intellectual Property contained in licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of such Intellectual Property, which licenses and
sublicenses were entered into in the ordinary course of business (in which case
such restriction shall relate only to such Intellectual Property);

(xix) arise in connection with cash or other deposits imposed by agreement
permitted under Section 10.2, Section 10.5 or Section 10.6 entered into in the
ordinary course of business or consistent with past practice;

(xx) restrictions with respect to a Restricted Subsidiary that was previously an
Unrestricted Subsidiary pursuant to or by reason of an agreement that such
Restricted Subsidiary is a party to or entered into before the date on which
such Subsidiary became a Restricted Subsidiary; provided that such agreement was
not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Subsidiary;

(xxi) restrictions created in connection with any Qualified Receivables Facility
that, in the good faith determination of the Borrower, are necessary or
advisable to effect such Qualified Receivables Facility; and

(xxii) are any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xxi) of this Section 10.8; provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good-faith judgment of the
Borrower, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.9 Passive Holding Company; Etc.

(a) Holdings will not conduct, transact or otherwise engage in any material
business or material operations other than (i) the ownership and/or acquisition
of the Capital Stock (other than Disqualified Capital Stock) of the Borrower,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as
a member of the consolidated group of

 

-211-



--------------------------------------------------------------------------------

Holdings and the Borrower, (iv) the performance of its obligations under and in
connection with the Credit Documents, the Second Lien Credit Documents and any
documents relating to other Indebtedness permitted under Section 10.1, (v) any
public offering of its Capital Stock or any other issuance or registration of
its Capital Stock for sale or resale not prohibited by Section 10, including the
costs, fees and expenses related thereto, (vi) any transaction that Holdings is
permitted to enter into or consummate under this Section 10 and any transaction
between Holdings and the Borrower or any Restricted Subsidiary permitted under
this Section 10, including (a) making any dividend or distribution or other
transaction similar to a Restricted Payment (other than a Restricted Investment)
not prohibited by Section 10.6 (or the making of a loan to its Parent Entities
or any Equityholding Vehicle in lieu of any such Restricted Payment (other than
Restricted Investments) or distribution or other transaction similar to a
Restricted Payment (other than Restricted Investments)) or holding any cash
received in connection with Restricted Payments (other than Restricted
Investments) made by the Borrower in accordance with Section 10.6 pending
application thereof by Holdings in the manner contemplated by Section 10.6
(including the redemption in whole or in part of any of its Capital Stock (other
than Disqualified Capital Stock) in exchange for another class of Capital Stock
(other than Disqualified Capital Stock) or rights to acquire its Capital Stock
(other than Disqualified Capital Stock) or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its Capital Stock
(other than Disqualified Capital Stock)), (b) making any Investment to the
extent (1) payment therefor is made solely with the Capital Stock of Holdings
(other than Disqualified Capital Stock), the proceeds of Restricted Payments
(other than a Restricted Investment) received from the Borrower and/or proceeds
of the issuance of, or contribution in respect of the, Capital Stock (other than
Disqualified Capital Stock) of Holdings and (2) any property (including Capital
Stock) acquired in connection therewith is contributed to the Borrower or a
Subsidiary Guarantor (or, if otherwise permitted by Section 10.5 or
Section 10.6, a Restricted Subsidiary) or the Person formed or acquired in
connection therewith is merged with the Borrower or a Restricted Subsidiary and
(c) the (w) provision of guarantees in the ordinary course of business in
respect of obligations of the Borrower or any of its Subsidiaries to suppliers,
customers, franchisees, lessors, licensees, sublicensees or distribution
partners; provided, for the avoidance of doubt, that such guarantees shall not
be in respect of debt for borrowed money, (x) Incurrence of Indebtedness of
Holdings contemplated by Sections 10.1(p) and 10.1(q), (y) Incurrence of
guarantees and the performance of its other obligations in respect of
Indebtedness Incurred pursuant to Sections 10.1(a), 10.1(b), 10.1(k) and 10.1(s)
and Permitted Additional Debt Incurred pursuant to Section 10.1(u) and
(z) granting of Liens to the extent the Indebtedness contemplated by
subclause (y) is permitted to be secured under Sections 10.2(a), 10.2(u),
10.2(bb) and 10.2(oo), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors and as otherwise permitted in Section 10, (ix) activities related
or incidental to such consummation of the Transactions or any Permitted Change
of Control, (x) organizational activities incidental to any Permitted Change of
Control, Acquisitions or other Investments consummated by the Borrower,
including the formation of acquisition vehicle entities and intercompany loans
and/or investments incidental to any such Permitted Change of Control,
Acquisitions or other Investments in each case consummated substantially
contemporaneously with the consummation of the applicable Acquisitions or other
Investments; provided that in no event shall any such activities include the
incurrence of a Lien on any of the assets of Holdings, (xi) the making of any
loan to any officers or directors contemplated by Section 10.5 or Section 10.6,
the making of any Investment in the Borrower or any Subsidiary Guarantor or, to
the extent otherwise allowed under Section 10.5 or Section 10.6, a Restricted
Subsidiary, (xii) the ownership and/or acquisition of the Capital Stock of any
IPO Shell Company, including payment of Restricted Payments and other amounts in
respect of its Capital Stock (xiii) the performance of its obligations and the
guarantee of any obligations in connection with the Transactions; (xiv) a
Permitted Change of Control and (xv) activities incidental to the businesses or
activities described in clauses (i) to (xiv) of this Section 10.9(a).

 

-212-



--------------------------------------------------------------------------------

(b) Except in connection with the Transactions and any Permitted Change of
Control, Holdings will not consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its assets and other
properties, except that Holdings may merge, amalgamate or consolidate with or
into any other Person (other than the Borrower) or, in connection with an IPO,
liquidate into the issuing entity, or otherwise Dispose of all or substantially
all of its assets and property; provided that (i) Holdings shall be the
continuing or surviving Person or, in the case of a merger, amalgamation or
consolidation where Holdings is not the continuing or surviving Person or where
Holdings has been liquidated, or in connection with a Disposition of all or
substantially all of its assets, the Person formed by or surviving any such
merger, amalgamation or consolidation or the Person into which Holdings has been
liquidated or to which Holdings has transferred such assets shall, in each case,
be a Person organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof (Holdings or such
Person, as the case may be, being herein referred to as the “Successor
Holdings”), (ii) the Successor Holdings (if other than Holdings) shall expressly
assume all the obligations of Holdings under this Agreement and the other
applicable Credit Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) each Subsidiary
Guarantor, unless it is the other party to such merger, amalgamation,
consolidation, liquidation or Disposition or unless the Successor Holdings is
Holdings, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Holdings’ obligations under this
Agreement, (iv) each Subsidiary grantor and each Subsidiary pledgor, unless it
is the other party to such merger, amalgamation, consolidation, liquidation or
Disposition or unless the Successor Holdings is Holdings, shall have by a
supplement to the applicable Credit Documents confirmed that its obligations
thereunder shall apply to the Successor Holdings’ obligations under this
Agreement, (v) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger, amalgamation, consolidation, liquidation or Disposition or
unless the Successor Holdings is Holdings, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Holdings’ obligations under this Agreement,
(vi) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation, consolidation, liquidation
or Disposition and any supplements to the Credit Documents preserve the
enforceability of the Guarantee and the perfection of the Liens on the
Collateral under the Security Documents, (vii) the Successor Holdings shall,
immediately following such merger, amalgamation, consolidation, liquidation or
Disposition, directly or indirectly, own all Subsidiaries owned by Holdings
immediately prior to such merger, amalgamation, consolidation, liquidation or
Disposition and (viii) if reasonably requested by the Administrative Agent, an
opinion of counsel shall be required to be provided to the effect that such
merger, amalgamation, consolidation, liquidation, or Disposition does not breach
or result in a default under this Agreement or any other Credit Document;
provided, further, that if the foregoing are satisfied, the Successor Holdings
(if other than Holdings) will succeed to, and be substituted for, Holdings under
this Agreement.

10.10 Consolidated First Lien Debt to Consolidated EBITDA Ratio. Solely with
respect to the Revolving Credit Facility and subject to the following proviso,
beginning with the Test Period ending March 31, 2019, the Borrower will not
permit the Consolidated First Lien Debt to Consolidated EBITDA Ratio as of the
last day of any Test Period to be greater than 7.00:1.00; provided, however,
that the Borrower shall be required to be in compliance with this Section 10.10
with respect to any Test Period only if the sum of (A) the aggregate principal
amount of all Revolving Credit Loans and Swingline Loans plus (B) the aggregate
Letter of Credit Obligations (other than (i) those Cash Collateralized in an
amount equal to the Stated Amount thereof or otherwise backstopped on terms
reasonably acceptable to the Administrative Agent and the applicable Letter of
Credit Issuer and (ii) without duplication of amounts described in clause
(i) above, Letter of Credit Obligations, the aggregate Stated Amount of which do
not exceed the greater of (x) $10,000,000 and (y) the Stated Amount of Existing
Letters of Credit outstanding on the Closing Date), in each case outstanding on
the last day of such Test Period, exceeds 35.0% of the amount of the Total
Revolving Credit Commitment in effect on such date, and, provided, further, that
if

 

-213-



--------------------------------------------------------------------------------

the lenders under any Additional/Replacement Revolving Credit Commitments have
agreed not to have the benefit of this Section 10.10, the Additional/Replacement
Revolving Credit Loans made, and letters of credit issued, under such
Additional/Replacement Revolving Credit Facility shall be disregarded for
purposes of the 35% calculations above.

10.11 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of the Restricted Subsidiaries to, enter into any transaction with any
Affiliate of the Borrower involving aggregate payments or consideration in
excess of the greater of (x) $10,000,000 and (y) 6.25% of Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for the Test Period most recently
ended on or prior to the date such transaction occurs (measured as of such date)
based upon the Internal Financial Statements most recently available on or prior
to such date except:

(a) such transactions that are made on terms, when taken as a whole, not
materially less favorable to the Borrower or such Restricted Subsidiary as would
be obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person that is not an Affiliate,

(b) (i) if such transaction is among Holdings, the Borrower and one or more
Subsidiary Guarantors or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction or (ii) any merger,
consolidation or amalgamation of the Borrower or any Parent Entity of the
Borrower, provided that such Parent Entity shall have no material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of the Borrower and such merger, consolidation or amalgamation is otherwise in
compliance with the terms of this Agreement and effected for a bona fide
business purpose,

(c) the payment of Transaction Expenses (including the payment of all fees,
expenses, bonuses and awards) and the consummation of the Transactions and the
payment of Permitted Change of Control Costs (including the payment of all fees,
expenses, bonuses and awards) and the consummation of any Permitted Change of
Control,

(d) the issuance of Capital Stock of any Parent Entity, any Equityholding
Vehicle or the Borrower to the management of such Parent Entity, the Borrower or
any of its Subsidiaries pursuant to arrangements described in clause (m) below,

(e) the payment of indemnities and other similar amounts and reasonable expenses
incurred by the Permitted Holders and their respective Affiliates in connection
with (i) the management or monitoring of, or the provision of other services
rendered to, any Parent Entity of the Borrower, any Equityholding Vehicle, the
Borrower or any of its Subsidiaries, (ii) monitoring, consulting, management,
transaction, advisory or similar fees payable to the Permitted Holders or any
other direct or indirect holder of the Equity Interests of the Parent Entity of
the Borrower in an aggregate amount in any fiscal year not to exceed the sum of
(1) the greater of (A) $5,000,000 and (B) 3.125% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to the date such transaction occurs (measured as of such date) based
upon the Internal Financial Statements most recently available on or prior to
such date plus (2) reasonable out-of-pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods plus (3) any deferred
fees (to the extent such fees were within such amount in clause (1) above
originally) and (iii) the present value of all amounts payable pursuant to any
agreement described in clause (ii) in connection with the termination of any
agreements to pay such fees,

 

-214-



--------------------------------------------------------------------------------

(f) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Capital Stock by any Parent Entity of the
Borrower, any Equityholding Vehicle or the Borrower permitted under Section 10.6
and any actions by the Borrower and its Restricted Subsidiaries to permit the
same,

(g) loans, guarantees and other transactions by any Parent Entity of the
Borrower, any Equityholding Vehicle, the Borrower and the Restricted
Subsidiaries to the extent permitted under Section 10 (other than by reliance on
this Section 10.11),

(h) the entry into, performance under, and making of any payments in respect of
any employment, compensation and severance arrangements and health, disability
and similar insurance or benefit plans or supplemental executive retirement
benefit plans or arrangements between any Parent Entity of the Borrower, the
Borrower and the Restricted Subsidiaries and their respective future, current or
former directors, officers, managers, employees, consultants or independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members) (including management and/or employee benefit plans or
agreements, equity/option plans, management equity plans, subscription
agreements or similar agreements pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former employees,
officers, managers, directors, consultants or independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members) and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Board of Directors
of any Parent Entity of the Borrower or the Borrower,

(i) the payment of customary fees, compensation and reasonable out-of-pocket
costs and expenses to, and benefits, indemnities and reimbursements and
employment and severance arrangements provided on behalf of, or for the benefit
of, future, current or former, directors, managers, consultants, officers,
employees and independent contractors (or their respective Controlled Investment
Affiliates or Immediate Family Members) of any Parent Entity of the Borrower,
any Equityholding Vehicle, the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries,

(j) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 10.11 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the interests of the Lenders
in any material respect as compared to the applicable agreement in effect on the
Closing Date (as determined in the good-faith judgment of the Borrower),

(k) Restricted Payments permitted under Section 10.6, and Investments permitted
under Section 10.5,

(l) payments (including reimbursement of out-of-pocket fees and expenses) by the
Borrower and any Restricted Subsidiaries to the Permitted Holders and any of
their respective Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or Dispositions, whether
or not consummated), which payments are approved by the majority of the members
of the Board of Directors or a majority of the disinterested members of the
Board of Directors of any Parent Entity of the Borrower or Holdings in good
faith,

 

-215-



--------------------------------------------------------------------------------

(m) any issuance or transfer of Capital Stock, or other payments, awards or
grants in cash, securities, Capital Stock or otherwise pursuant to, or the
funding of, employment arrangements, equity options and equity ownership plans
approved by the Board of Directors of any Parent Entity of the Borrower, any
Equityholding Vehicle or the Borrower, as the case may be and the granting and
performing of customary registration rights,

(n) the issuance and sale or transfer of any Qualified Capital Stock and any
purchase by any Parent Entity of the Borrower of the Qualified Capital Stock of
the Borrower; provided that, to the extent required by Section 9.11, any Capital
Stock of the Borrower so purchased shall be pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Pledge Agreement,

(o) transactions with wholly owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with prudent business practice followed by
companies in the industry of the Borrower and its Subsidiaries,

(p) transactions with customers, clients, suppliers, Joint Venture partners or
purchasers or sellers of goods or services, in each case in the ordinary course
of business or that are consistent with past practice,

(q) any contribution by any Parent Entity or Equityholding Vehicle to the
capital of the Borrower,

(r) transactions with Joint Ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,

(s) any transaction between or among Holdings, the Borrower or any Restricted
Subsidiary and any Affiliate of Holdings, the Borrower or a Joint Venture or
similar Person that would constitute an Affiliate transaction solely because
Holdings, the Borrower or a Restricted Subsidiary owns Capital Stock in or
otherwise controls such Affiliate, Joint Venture or similar Person or due to the
fact that a director of such Joint Venture or similar Person is also a director
of the Borrower or any Restricted Subsidiary (or any Parent Entity);

(t) Affiliate repurchases of the Loans or Commitments or Second Lien Term Loans
or commitments under any documentation governing any second lien obligations to
the extent permitted under this Agreement and the holding of such Loans or
Commitments or Second Lien Term Loans and the payments and other transactions
contemplated under this Agreement in respect thereof;

(u) customary transactions effected as part of any Qualified Receivables
Facility that are otherwise permitted under this Agreement;

(v) the entering into, and payments by, any Parent Entity of the Borrower, any
Equityholding Vehicle, the Borrower and the Restricted Subsidiaries pursuant to
tax sharing agreements among any such Parent Entity, any Equityholding Vehicle,
the Borrower and the Restricted Subsidiaries on customary terms; provided that
payments by Borrower and the Restricted Subsidiaries under any such tax sharing
agreements shall not exceed the excess (if any) of the amount they would pay on
a standalone basis over the amount they actually pay to Governmental
Authorities;

 

-216-



--------------------------------------------------------------------------------

(w) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a) of this Section 10.11;

(x) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to future, current or former employees, directors or consultants
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of the Borrower, any of the Restricted Subsidiaries or any Parent
Entity or Equityholding Vehicle and employment agreements, equity option plans
and other compensatory arrangements with any such employees, directors or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) which, in each case, are approved by the Borrower in good faith;

(y) (i) Investments by any of the Permitted Holders in securities of any Parent
Entity, the Borrower or any Restricted Subsidiary (and payment of out-of-pocket
expenses incurred by such Permitted Holders in connection therewith) so long as
the Investment is being offered generally to other investors on the same or more
favorable terms and (ii) payments to Permitted Holders in respect of securities
or loans of the Borrower or any of the Restricted Subsidiaries contemplated in
the foregoing subclause (i) or that were acquired from Persons other than any
Parent Entity, the Borrower or any Restricted Subsidiary, in each case, in
accordance with the terms of such securities or loans;

(z) pledges of Capital Stock of Unrestricted Subsidiaries;

(aa) the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary (and not entered into in contemplation of such
designation) and transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary (and not entered into in contemplation of such
designation);

(bb) the existence of, and performance under, customary obligations under the
terms of any equityholders agreement, principal investors agreement (including
any registration rights or purchase agreement related thereto) to which any
Parent Entity, Equityholding Vehicle, the Borrower or any Restricted Subsidiary
is a party as of the Closing Date (as such agreement may be amended or otherwise
modified from time to time) and any similar agreements relating to the Capital
Stock of any of the foregoing which the relevant parties may enter into after
the Closing Date (except to the extent the performance of such obligations is
otherwise prohibited under the terms of this Agreement);

(cc) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee, and any Affiliate of the Borrower, as lessor, which is approved by
the Borrower in good faith;

(dd) intellectual property licenses entered into in the ordinary course of
business;

(ee) payments to and from, and transactions with, any Joint Ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business or
consistent with past practice (including, without limitation, any cash
management activities related thereto);

 

-217-



--------------------------------------------------------------------------------

(ff) transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Borrower in an Officer’s Certificate) for
the purpose of improving the consolidated tax efficiency of the Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement;

(gg) equity repurchases, retirements, redemptions or other acquisitions or
retirements of Capital Stock by any Parent Entity of the Borrower, any
Equityholding Vehicle or the Borrower permitted under Section 10.6 and any
actions by the Borrower and its Restricted Subsidiaries to permit the same; and

(hh) the payment of Permitted Change of Control Costs (including the payment of
all fees, expenses, bonuses and awards) and the consummation of any Permitted
Change of Control.

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue (i) for
five or more Business Days, in the payment when due of any interest on the Loans
or (ii) for ten or more Business Days, in the payment when due of any fees or
any other amounts owing hereunder or under any other Credit Document (other than
any amount referred to in clause 11.1(a) or clause 11.1(b)(i)); or

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made and such representation,
warranty or statement, if capable of being cured, remains incorrect in such
respect for 30 days after receipt by the Borrower of written notice thereof by
the Administrative Agent; or

11.3 Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.1(e)(i), Section 9.5 (with respect to the existence of the Borrower
only) or Section 10; provided that with respect to Section 10.10, (i) an Event
of Default (a “Financial Performance Covenant Event of Default”) shall not occur
until the expiration of the 15th Business Day subsequent to the date the
certificate calculating compliance with Section 10.10 as of the last day of any
fiscal quarter is required to be delivered pursuant to Section 9.1(d) (without
giving pro forma effect to any grace period for such delivery) with respect to
such fiscal quarter or fiscal year, as applicable, and (ii) any default under
Section 10.10 shall not constitute an Event of Default with respect to any Loans
or Commitments hereunder, other than the Revolving Credit Loans and the
Revolving Credit Commitments, until the date on which the Revolving Credit Loans
(if any) have been accelerated, and the Revolving Credit Commitments have been
terminated, in each case, by the Required Revolving Credit Lenders (provided
that if Revolving Credit Lenders under any Incremental Facility have agreed not
to have the benefit of the covenant set forth in Section 10.10, such Revolving
Credit Lenders and such Incremental Facility shall be disregarded for purposes
of determining the “Required Revolving Credit Lenders” under this paragraph), or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1, Section 11.2 and
clause (a) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders; or

 

-218-



--------------------------------------------------------------------------------

11.4 Default Under Other Agreements. (a) The Borrower or any of the Restricted
Subsidiaries shall (i) fail to make any required payment with respect to any
Indebtedness (other than any Indebtedness described in Section 11.1) in excess
of $35,000,000 beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) fail to observe or
perform any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than, (i) with
respect to Indebtedness consisting of any Hedging Agreements, termination events
or equivalent events pursuant to the terms of such Hedging Agreements and
(ii) secured Indebtedness that becomes due solely as a result of the sale,
transfer or other Disposition (including as a result of Recovery Event) of the
property or assets securing such Indebtedness), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity;
provided that such failure remains unremedied or has not been waived (including
in the form of an amendment) by the holders of such Indebtedness or (b) without
limiting the provisions of clause (a) above, any such Indebtedness shall be
declared to be due and payable, or required to be prepaid prior to the stated
maturity thereof other than by (x) a regularly scheduled required prepayment or
(y) as a mandatory prepayment or redemption; provided that this clause (b) shall
not apply to (A) Indebtedness outstanding under any Hedging Agreements that
becomes due pursuant to a termination event or equivalent event under the terms
of such Hedging Agreements, (B) secured Indebtedness that becomes due as a
result of a Disposition or a Recovery Event with respect to the property or
assets securing such Indebtedness or (C) Indebtedness that is convertible into
Capital Stock and converts to Capital Stock in accordance with its terms; or

11.5 Bankruptcy, Etc. Holdings, the Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under the
Bankruptcy Code; or an involuntary case, proceeding or action is commenced
against Holdings, the Borrower or any Specified Subsidiary under the Bankruptcy
Code and the petition is not dismissed within 60 days after commencement of the
case, proceeding or action; or Holdings, the Borrower or any Specified
Subsidiary commences any other proceeding or action under any other Debtor
Relief Law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Borrower or any Specified Subsidiary; or a custodian (as defined
in the Bankruptcy Code), receiver, receiver manager, trustee or similar person
is appointed for, or takes charge of, all or substantially all of the property
of Holdings, the Borrower or any Specified Subsidiary; or there is commenced
against Holdings, the Borrower or any Specified Subsidiary under any other
Debtor Relief Law any such proceeding or action that remains undismissed for a
period of 60 days; or any order of relief or other order approving any such case
or proceeding or action is entered; or Holdings, the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any Specified Subsidiary makes a general assignment for the benefit of
creditors; or

11.6 ERISA. (a) With respect to any Pension Plan, the failure by Holdings, the
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate to satisfy
the minimum funding standard required for any plan year or part thereof, whether
or not waived, under Section 412 of the Code; with respect to any Multiemployer
Plan, the failure to make any required contribution or payment; a determination
that any Pension Plan is in “at-risk” status within the meaning of Section 430
of the Code or Section 303 of ERISA or any Multiemployer Plan is in “endangered
or critical status” within the meaning of Section 432 of the Code or Section 305
of ERISA; any Pension Plan is or shall have been terminated or is the subject of
termination proceedings by the PBGC under Title IV of ERISA (including the
giving of written notice thereof); a determination that a Multiemployer Plan is
“insolvent” within the meaning of Section 4245 of ERISA; with respect to any
Multiemployer Plan, notification by the administrator of such Multiemployer Plan
that the Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan;
the PBGC provides written notice of its intent to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan in a manner that

 

-219-



--------------------------------------------------------------------------------

results in a liability under Title IV of ERISA to the Borrower, any Restricted
Subsidiary thereof or any ERISA Affiliate; an event shall have occurred or a
condition shall exist entitling the PBGC to provide written notice of its intent
to terminate any Pension Plan; the Borrower, any Restricted Subsidiary thereof
or any ERISA Affiliate has incurred or is reasonably likely to incur a liability
to or on account of a Pension Plan or Multiemployer Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069 or 4212(c) of ERISA or Section 4971
or 4975 of the Code (including the receipt by Borrower, any Restricted
Subsidiary thereof or any ERISA Affiliate of written notice thereof); any
termination of a Foreign Plan has occurred that gives rise to liability for
Holdings, the Borrower or any Restricted Subsidiary; or any non-compliance with
the funding requirements under Applicable Law for any Foreign Plan has occurred;
(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a Lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a Lien, security interest
or liability; and (c) such Lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or

11.8 Security Document. Any Security Document or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof or as a result of acts or omissions of the Administrative
Agent, the Collateral Agent or any Lender), or any grantor, pledgor or mortgagor
thereunder or any Credit Party shall deny or disaffirm in writing any grantor’s,
pledgor’s or mortgagor’s obligations under such Security Document; or

11.9 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of the Restricted Subsidiaries for the payment of
money in an aggregate amount in excess of $35,000,000 for all such judgments and
decrees for Holdings, the Borrower and the Restricted Subsidiaries (to the
extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or

11.10 Change of Control. A Change of Control shall occur; provided that a
Permitted Change of Control shall not constitute an Event of Default with
respect to any Loans or Commitments hereunder except the Revolving Credit Loans
and the Revolving Credit Commitments;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) require that the Letter of Credit
Obligations be Cash Collateralized as provided in Section 3.8(b) and
(iii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower without prejudice to the rights of any Agent or any Lender to enforce
its claims against the Borrower, except as otherwise specifically provided for
in this Agreement (provided that, if an Event of Default specified in
Section 11.5 with respect to the Borrower shall occur, no written notice by the
Administrative Agent shall be required and the Commitments shall automatically
terminate and all amounts in respect of all Loans and all Obligations shall
automatically become forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower).

 

-220-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, during any period during which solely a Financial
Performance Covenant Event of Default has occurred and is continuing, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Revolving Credit Lenders take any of the foregoing actions described in
the immediately preceding paragraph solely as they relate to the Revolving
Credit Lenders (versus the Lenders), the Revolving Credit Commitments (versus
the Commitments), the Revolving Credit Loans and the Swingline Loans (versus the
Loans), and the Letters of Credit.

11.11 Borrower’s Right to Cure.

(a) Financial Performance Covenant. Notwithstanding anything to the contrary
contained in this Section 11, in the event that the Borrower reasonably expects
to fail (or has failed) to comply with the requirements of the Financial
Performance Covenant as of the end of any Test Period, at any time during the
last fiscal quarter of such Test Period through and until the expiration of the
15th Business Day subsequent to the date the financial statements are required
to be delivered pursuant to Section 9.1(a) or Section 9.1(b) with respect to
such fiscal quarter (the “Cure Deadline”), the Borrower (or any Parent Entity
thereof) shall have the right to issue Capital Stock (other than Disqualified
Capital Stock) for cash or otherwise receive cash contributions to (or, in the
case of any Parent Entity of Holdings, receive equity interests in Holdings for
its cash contributions to) the Capital Stock (other than Disqualified Capital
Stock) of the Borrower (collectively, the “Cure Right”), and upon the receipt by
the Borrower of the net proceeds of such issuance or contribution (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right; provided
such Cure Amount is received by the Borrower on or before the applicable Cure
Deadline, compliance with the Financial Performance Covenant for such Test
Period shall be recalculated giving pro forma effect to the following pro forma
adjustments:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter with respect to which such Cure Amount is received by the
Borrower and any Test Period that includes such fiscal quarter, solely for the
purpose of determining whether an Event of Default has occurred and is
continuing as a result of a violation of the Financial Performance Covenant and,
subject to clause (c) below, not for any other purpose under this Agreement, by
an amount equal to the Cure Amount and any prepayment of Indebtedness with the
Cure Amount shall be disregarded for purposes of measuring the Financial
Performance Covenant for such Test Period;

(ii) if, after giving pro forma effect to such increase in Consolidated EBITDA,
the Borrower shall then be in compliance with the requirements of the Financial
Performance Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for purposes of
this Agreement; and

(iii) Consolidated First Lien Debt in the Test Period for which the Cure Amount
is deemed applied shall be decreased solely to the extent proceeds of the Cure
Amount are applied to prepay any Indebtedness (provided that any such
Indebtedness so prepaid shall be a permanent repayment of such Indebtedness and
termination of commitments thereunder) included in the calculation of
Consolidated First Lien Debt;

provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.

 

-221-



--------------------------------------------------------------------------------

(b) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (i) in each four fiscal-quarter period there shall be no more than two
fiscal quarters with respect to which the Cure Right is exercised, (ii) there
shall be no more than five exercises of Cure Right in the aggregate, (iii) the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant as of the end of such fiscal
quarter (such amount, the “Necessary Cure Amount”); provided that, if the Cure
Right is exercised prior to the date financial statements are required to be
delivered for such fiscal quarter then the Cure Amount shall be equal to the
amount reasonably determined by the Borrower in good faith that is required for
purposes of complying with the Financial Performance Covenant for such fiscal
quarter (such amount, the “Expected Cure Amount”), (iv) subject to clause (c)
below, all Cure Amounts shall be disregarded for purposes of determining the
Applicable Margin, any baskets, with respect to the covenants contained in the
Credit Documents, any “Incurrence” based financial ratio or the usage of the
Available Amount or the Available Equity Amount and (v) no borrowing shall be
made under the Revolving Credit Facility (or Letters of Credit issued, increased
or extended) following a breach of the Financial Performance Covenant until the
Cure Amount has actually been received by the Borrower.

(c) Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining any
baskets (other than any previously contributed Cure Amounts), with respect to
the covenants contained in the Credit Documents, the Available Amount or the
Available Equity Amount and (ii) less than the Necessary Cure Amount, then not
later than the applicable Cure Deadline, the Borrower must receive the cash
proceeds of the Cure Amount or a cash capital contribution to Holdings, which
cash proceeds received by Borrower shall be equal to the shortfall between such
Expected Cure Amount and such Necessary Cure Amount.

SECTION 12. The Administrative Agent and the Collateral Agent.

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints Morgan Stanley Senior
Funding, Inc. (together with any successor Administrative Agent pursuant to
Section 12.11) as Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

(b) Each Lender hereby appoints Morgan Stanley Senior Funding, Inc. (together
with any successor Collateral Agent pursuant to Section 12.11) as the Collateral
Agent hereunder and authorizes the Collateral Agent to (i) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Collateral Agent under such Credit
Documents and (ii) exercise such powers as are reasonably incidental thereto.
For purposes of the exculpatory, liability-limiting, indemnification and other
similar provisions of this Section 12, references to the “Administrative Agent”
shall be deemed to include the Collateral Agent in its capacity as such. Each
Lender hereby appoints the Collateral Agent to enter into, and sign for and on
behalf of the Lenders as Secured Parties, the Security Documents for the benefit
of the Lenders and the Secured Parties.

 

-222-



--------------------------------------------------------------------------------

(c) Each Lead Arranger and each Joint Bookrunner, in its capacity as such, shall
not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 12.

12.2 Limited Duties. Under the Credit Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 2.5(e)), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Credit Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Credit
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Credit Document, and each Lender hereby waives and
agrees not to assert any claim against the Administrative Agent based on the
roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

12.3 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) or the Required Revolving Credit Lenders in
accordance with the provisions of the Credit Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) or the Required Revolving
Credit Lenders and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) or the
Required Revolving Credit Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

12.4 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys-in-fact, or through their respective Related Parties, and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The exculpatory provisions of this Section 12 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

12.5 Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall (a) be liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document, including, for the avoidance of doubt, any action taken
by it in good faith in connection with the entry into, or any amendment of, or
any action taken in connection with, any Customary Intercreditor Agreement
contemplated by the terms hereof (except for its or such Person’s own gross
negligence or willful misconduct as determined in a final and non-appealable
decision of a court of competent jurisdiction), (b) be responsible for or have
any duty to ascertain or inquire into (i) any recitals, statements,
representations or warranties contained in this Agreement or any other Credit
Document or in any certificate, report, statement, agreement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document, (iii) the creation, perfection priority
of any Lien purported to be created by the Credit Documents, (iv) any failure of
the Borrower, any Guarantor or any other Credit Party to perform its obligations
hereunder or thereunder or the occurrence of any Default or (v) the value or the
sufficiency of any Collateral, (c) be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (d) have
any duty to take any discretionary action or

 

-223-



--------------------------------------------------------------------------------

exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law and (e) except as expressly set forth herein and in the
other Credit Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Lenders or for any assignment or
participation to a Disqualified Lender.

12.6 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail message or teletype message, statement, order or other document
or conversation believed by it to be genuine and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

12.7 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a written notice, the
Administrative Agent shall give notice thereof to the Lenders and the Collateral
Agent. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).

 

-224-



--------------------------------------------------------------------------------

12.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, any Guarantor and any other
Credit Party and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, any Guarantor and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

12.9 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent required to be reimbursed by the Borrower
and not so reimbursed by the Borrower, and without limiting the obligation of
the Borrower to do so), ratably according to their respective portions of the
Total Credit Exposure in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined in a final and non-appealable
decision of a court of competent jurisdiction. The agreements in this
Section 12.9 shall survive the payment of the Loans and all other amounts
payable hereunder.

12.10 Agent in Its Individual Capacity. Each of Morgan Stanley Senior Funding,
Inc. and its Affiliates may make loans to, and accept deposits from, and
generally engage in any kind of business with the Borrower, any Guarantor and
any other Credit Party as though Morgan Stanley Senior Funding, Inc. was not the
Administrative Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, Morgan Stanley Senior Funding, Inc. shall have
the same rights and powers under this Agreement and the other Credit Documents
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include Morgan Stanley Senior
Funding, Inc. in its individual capacity.

 

-225-



--------------------------------------------------------------------------------

12.11 Successor Agent. The Administrative Agent and/or the Collateral Agent may
resign as the Administrative Agent and/or Collateral Agent, as the case may be,
upon 30 days’ prior written notice to the Lenders, the Letter of Credit Issuer,
the other Agents and the Borrower. If the Administrative Agent and/or Collateral
Agent becomes a Defaulting Lender or is in material breach of its obligations
under the Credit Documents as an Administrative Agent and/or Collateral Agent,
as the case may be, then such Administrative Agent or Collateral Agent, as the
case may be, may be removed as the Administrative Agent or Collateral Agent, as
the case may be, at the reasonable request of the Borrower and the Required
Lenders. If the Administrative Agent and/or Collateral Agent shall resign or be
removed as the Administrative Agent and/or the Collateral Agent under this
Agreement and the other Credit Documents, then (a) the Required Lenders shall
appoint from among the Lenders a successor for the Lenders within 30 days, or
(b) in the case of a resignation, the Administrative Agent and/or the Collateral
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
and/or the Collateral Agent, as applicable, selected from among the Lenders. In
either case, the successor shall be approved by the Borrower (which approval
shall not be unreasonably withheld and shall not be required if an Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing),
whereupon such successor shall succeed to the rights, powers and duties of the
Administrative Agent and/or the Collateral Agent, and the term “Administrative
Agent”, and/or “Collateral Agent”, as applicable, shall mean such successor
effective upon such appointment and approval, and the former Administrative
Agent’s and/or Collateral Agent’s rights, powers and duties as the
Administrative Agent and/or the Collateral Agent shall be terminated without any
other or further act or deed on the part of such former Administrative Agent
and/or Collateral Agent or any of the parties to this Agreement or any Lenders
or other holders of the Loans. If no successor has accepted appointment as
Administrative Agent and/or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s and/or Collateral
Agent’s notice of resignation, as the case may be, (x) the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above and (y) the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective at such time as a successor Collateral
Agent shall have been appointed, and such successor Collateral Agent shall have
accepted such appointment, in accordance with the terms of this Section 12.11
and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may reasonably request, in order to continue the perfection of
the Liens granted or purported to be granted by the Security Documents. After
any retiring or removed Administrative Agent’s and/or the Collateral Agent’s
resignation or removal as the Administrative Agent and/or Collateral Agent, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent and/or
Collateral Agent under this Agreement and the other Credit Documents.

Any resignation or replacement by Morgan Stanley Senior Funding, Inc. as
Administrative Agent pursuant to this Section shall also constitute its
resignation or replacement as Letter of Credit Issuer and Swingline Lender. If
Morgan Stanley Senior Funding, Inc. resigns or is replaced as Letter of Credit
Issuer, it shall retain all the rights, powers, privileges and duties of the
Letter of Credit Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation or replacement as Letter
of Credit Issuer and all Letter of Credit Obligations with respect thereto,
including the right to require the Lenders to make Revolving Credit Loans or
fund risk participations in Unpaid Drawings pursuant to Sections 3.3 and 3.4. At
the time such resignation or replacement shall become effective, the Borrower
shall pay to Morgan Stanley Senior Funding, Inc. all accrued and unpaid fees
pursuant to Sections 4.1(b) and 4.1(d). After such resignation or replacement,
Morgan Stanley Senior Funding, Inc. shall not be required to issue additional
Letters of Credit or amend or renew existing Letters of Credit or provide any
additional Swingline Loans. If Morgan Stanley Senior Funding, Inc. resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to

 

-226-



--------------------------------------------------------------------------------

Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.1(d)(ii). Upon the appointment by the Borrower of a successor Letter
of Credit Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer or Swingline Lender, as
applicable, (b) the retiring Letter of Credit Issuer and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Morgan Stanley Senior Funding, Inc. to effectively assume the
obligations of Morgan Stanley Senior Funding, Inc. with respect to such Letters
of Credit.

12.12 Withholding Tax. To the extent the Administrative Agent reasonably
believes that it is required by any Applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting or expanding the obligations of the Credit
Parties under Section 5.4, if the United States Internal Revenue Service or any
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out-of-pocket expenses. The
agreements in this Section 12.12 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. The
Administrative Agent shall be entitled to set off any amounts owing to it under
Section 12.12 against any amounts otherwise payable to the applicable Lender.

12.13 Duties as Collateral Agent and as Paying Agent. Without limiting the
generality of Section 12.1 above, the Collateral Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders each Hedge Bank
and each Cash Management Bank), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Secured Parties with respect to all
payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 11.5 or any other proceedings
under any other Debtor Relief Laws, and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to the Collateral Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 11.5 or any other proceedings under any other Debtor Relief Laws (but
not to vote, consent or otherwise act on behalf of such Secured Party), (iii)
act as collateral agent for each Secured Party for purposes of the perfection of
all Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Credit
Documents, (vi) except as may be otherwise specified in any Credit Document,
exercise all remedies given to the Collateral Agent and the other Secured
Parties with respect to the Collateral, whether under the Credit Documents,
applicable requirements of law or otherwise, (vii) negotiate the form of any
Mortgage and (viii) execute any amendment, consent or waiver under the Security
Documents on behalf of the Secured Parties, to the extent consented to in
accordance with Section 13.1 and the terms thereof; provided, however, that the
Collateral Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for the Collateral Agent and the other Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account

 

-227-



--------------------------------------------------------------------------------

maintained by a Credit Party with, and cash and Cash Equivalents held by such
Secured Party and may further authorize and direct the Secured Parties to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Collateral Agent,
and each Secured Party hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

12.14 Authorization to Release Liens and Guarantees. The Administrative Agent
and the Collateral Agent are hereby irrevocably authorized by each of the
Lenders to effect any release or subordination of Liens or the Guarantees
contemplated by Section 13.17 without further action or consent by the Lenders.

12.15 Intercreditor Agreements. The Collateral Agent is hereby authorized to
enter into any Customary Intercreditor Agreement to the extent contemplated by
the terms hereof, and the parties hereto acknowledge that such Customary
Intercreditor Agreement is binding upon them. Each Lender (a) hereby agrees that
it will be bound by and will take no actions contrary to the provisions of the
Customary Intercreditor Agreement and (b) hereby authorizes and instructs the
Collateral Agent to enter into the Customary Intercreditor Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof. In addition, each Lender hereby authorizes the Collateral Agent to
enter into (i) any amendments to any Customary Intercreditor Agreement, and
(ii) any other intercreditor arrangements, in the case of clauses (i), and
(ii) to the extent required to give effect to the establishment of intercreditor
rights and privileges as contemplated and required by Section 10.2 of this
Agreement.

Each Lender acknowledges and agrees that (i) Morgan Stanley Senior Funding, Inc.
(or one or more of its affiliates) is acting as “Second Priority Representative”
under the First Lien/Second Lien Intercreditor Agreement and (ii) any of the
Agents (including Morgan Stanley Senior Funding, Inc.) (or one or more of their
respective Affiliates) may (but are not obligated to) act as the
“Representative” or like term for the holders of Credit Agreement Refinancing
Indebtedness under the security agreements with respect thereto and/or under the
First Lien/Second Lien Intercreditor Agreement or other Customary Intercreditor
Agreement. Each Lender waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against any
Agent or any of its affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

12.16 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guarantee or any Security
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedging Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

-228-



--------------------------------------------------------------------------------

12.17 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Letter of Credit Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, Letter of
Credit Issuer and the Administrative Agent under Sections 4.1 and 13.5) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or Letter of
Credit Issuer or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Letter of Credit Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, under any other Debtor Relief Laws or under any similar laws in
any other jurisdictions to which a Credit Party is subject, (b) at any other
sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving pro forma
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (vii) of Section 13.1 of this Agreement, (iii) the
Administrative Agent

 

-229-



--------------------------------------------------------------------------------

shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

12.18 ERISA Lender Acknowledgement.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-230-



--------------------------------------------------------------------------------

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, that none of the
Administrative Agent, the Lead Arrangers or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

(c) The Administrative Agent and each of the Lead Arrangers hereby informs the
applicable Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, bankers’ acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

SECTION 13. Miscellaneous.

13.1 Amendments and Waivers. Except as expressly set forth in this Agreement,
neither this Agreement nor any other Credit Document (other than the Fee
Letter), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
with respect to any amendment, modification or waiver contemplated in clause
(i) below, which shall only require the consent of the Lenders expressly set
forth therein and not the Required Lenders or any other majority or required
percentage of Lenders of any Class of Loans or Commitments and, except as
otherwise set forth in this Agreement, the Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent and/or the
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or the Credit Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders, the
Administrative Agent and/or the Collateral Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver, amendment, supplement or modification
shall directly:

(i) without the written consent of each Lender directly and adversely affected
thereby:

(A) reduce or forgive the principal of any Loan (it being understood that a
waiver of any condition precedent set forth in Section 6 and 7 or waiver or
amendment of any Default, Event of Default or mandatory prepayment shall not
constitute a reduction or forgiveness of principal);

 

-231-



--------------------------------------------------------------------------------

(B) extend the date of any scheduled amortization payment (including any date
scheduled for the repayment of any installment of Incremental Term Loans) or the
final scheduled maturity date of any Loan (other than as a result of waiving the
conditions precedent set forth in Sections 6 and 7 or other than as a result of
a waiver or amendment of any Default, Event of Default or mandatory prepayment
(which shall not constitute an extension, forgiveness or postponement of any
maturity date)); provided that the foregoing shall not apply to extensions
effected in accordance with Section 2.15;

(C) reduce the amount of any fee payable hereunder or reduce the stated interest
rate applicable to the Loans (it being understood that any change (x) to the
definition of “Consolidated First Lien Debt to Consolidated EBITDA Ratio” or
(y) in the component definitions thereof shall not constitute a reduction in the
rate); provided that only the consent of the Required Lenders shall be necessary
(i) to waive any obligation of the Borrower to pay interest at the “default
rate”, (ii) to amend Section 2.8(c) or (iii) to waive any requirement of
Section 2.14(c);

(D) extend the date for the payment of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates and other than as a result of a waiver or amendment
of any Default, Event of Default or mandatory prepayment (which shall not
constitute an extension, forgiveness or postponement of any date for payment of
principal, interest or fees));

(E) extend the final expiration date of any Lender’s Commitment (provided that
any Lender, upon the request of the Borrower, may extend the final expiration
date of its Commitments without the consent of any other Lender, including the
Required Lenders); provided that the foregoing shall not apply to extensions
effected in accordance with Section 2.15;

(F) extend the final expiration date of any Letter of Credit beyond the date
specified in Section 3.1(b);

(G) increase the aggregate amount of any Commitment of any Lender (other than
(i) with respect to any Incremental Facility to which such Lender has agreed,
(ii) as a result of waiving the conditions precedent set forth in Sections 6 and
7 or (iii) as a result of a waiver or amendment of any Default or Event of
Default (which shall not constitute an extension or increase of any
commitment));

(H) decrease or forgive any Repayment Amount; or

(I) amend the “default waterfall” under Section 5.4 of the Security Agreement or
Section 12(b) of the Pledge Agreement in a manner that would alter the pro rata
sharing of payments thereunder; or

(ii) reduce the percentages specified in the definition of the term “Required
Revolving Credit Lenders” without the written consent of all Revolving Credit
Lenders,

(iii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders” or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender,

 

-232-



--------------------------------------------------------------------------------

(iv) amend, modify or waive any provision of Section 12 without the written
consent of then-current Administrative Agent and/or the Collateral Agent, as
applicable,

(v) amend, modify or waive any provision of Section 2.16 (to the extent
applicable to it) or Section 3 (including any Letter of Credit Sub-Commitment
Obligation of any Letter of Credit Issuer) without the written consent of the
applicable Letter of Credit Issuer,

(vi) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of each affected Swingline Lender, or

(vii) subject to the First Lien/Second Lien Intercreditor Agreement or any other
applicable Customary Intercreditor Agreement, release all or substantially all
of the value of the Guarantors under the Guarantee (except as expressly
permitted by the Guarantee), or release all or substantially all of the
Collateral under the Security Documents (except as expressly permitted by the
Security Documents), in each case without the prior written consent of each
Lender.

provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower, and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (B) any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency (including, without limitation,
amendments, supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Credit Party or
any other Subsidiary in connection with this Agreement if such amendment,
supplement or waiver is delivered in order to cause such Security Documents,
guarantees, intercreditor agreements or related documents to be consistent with
this Agreement and the other Credit Documents), so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with (w) any borrowing of Incremental Term Loans to effect the
provisions of Section 2.14, (x) the provision of any Incremental Revolving
Credit Commitment Increase or any Additional/Replacement Revolving Credit
Commitments, (y) in connection with an amendment that addresses solely a
re-pricing transaction in which any Class of Term Loans is refinanced with a
replacement Class of term loans bearing (or is modified in such a manner such
that the resulting term loans bear) a lower Effective Yield for which only the
consent of the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as a Lender in respect of the repriced tranche of
Term Loans or modified Term Loans or (z) changes otherwise to effect the
provisions of Section 2.14, 2.15, 2.17 or 10.2(a) and (C) Holdings, the Borrower
and the Administrative Agent may, without the input or consent of the other
Lenders, (i) negotiate the form of any Mortgage as may be necessary or
appropriate in the opinion of the Collateral Agent, (ii) effect changes to this
Agreement that are necessary and appropriate to provide for the mechanics
contemplated by the offering process set forth in Section 13.6(g)(i)(B) herein
and (iii) effect technical changes to this Agreement that are required in
connection with a Permitted Change of Control.

Notwithstanding the foregoing, only the consent of the Required Revolving Credit
Lenders shall be required to (and only the Required Revolving Credit Lenders
shall have the ability to) waive, amend, supplement or modify the covenant set
forth in Section 10.10 (including any defined terms as they relate

 

-233-



--------------------------------------------------------------------------------

thereto); provided that if Revolving Credit Lenders under any Incremental
Facility have agreed not to have the benefit of the covenant set forth in
Section 10.10, such Revolving Credit Lenders and such Incremental Facility shall
be disregarded for purposes of determining the “Required Revolving Credit
Lenders” under this paragraph.

Notwithstanding the foregoing, the Administrative Agent and the Collateral Agent
may, without the consent of any Lender, enter into any amendment to the Security
Documents or a Customary Intercreditor Agreement contemplated by Section 10.2(a)
or 10.2(u) or by Section 8.09(b) of the First Lien/Second Lien Intercreditor
Agreement.

To the extent notice has been provided to the Administrative Agent pursuant to
the definition of Credit Agreement Refinancing Indebtedness, Permitted
Additional Debt or Permitted Refinancing Indebtedness or pursuant to Sections
2.14(c), 10.1(k)(i)(E) or 10.1(s) with respect to the inclusion of any
Previously Absent Covenant, this Agreement shall be automatically and without
further action on the part of any Person hereunder and notwithstanding anything
to the contrary in this Section 13.1 deemed modified to include such Previously
Absent Covenant on the date of the Incurrence of the applicable Indebtedness to
the extent required by the terms of such definition or section.

13.2 Notices; Electronic Communications. Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

  (a)

if to the Borrower, Holdings or any other Credit Party, to it at:

Grocery Outlet Inc.

5650 Hollis St.

Emeryville, CA 94608

Attention: Charles Bracher

Tel: (510) 704-2843

Fax: (510) 291-2274

Electronic Mail: cbracher@cfgo.com

 

  (b)

if to the Administrative Agent, to it at:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, NY 10036

Tel: (917) 260-0588

Fax: (212) 507-6680

Electronic Mail: AGENCY.BORROWERS@morganstanley.com

 

  (c)

if to the Collateral Agent, to it at:

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Tel: (917) 260-0588

Fax: (212) 507-6680

Electronic Mail: DOCS4LOANS@morganstanley.com

 

-234-



--------------------------------------------------------------------------------

  (d)

if to Morgan Stanley Senior Funding, Inc., as Letter of Credit Issuer, to it at:

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Tel: (443) 627-4555

Fax: (212) 507-5010

Electronic Mail: MSB.LOC@morganstanley.com

 

  (e)

if to Morgan Stanley Senior Funding, Inc., as Swingline Lender, to it at:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, NY 10036

Tel: (917) 260-0588

Fax: (212) 507-6680

Electronic Mail: AGENCY.BORROWERS@morganstanley.com

(f) if to a Lender or other Letter of Credit Issuer (other than as set forth in
the immediately preceding clauses (c)-(e)), to it at its address (or fax number)
set forth on Schedule 13.2 or in the Assignment and Acceptance, Incremental
Agreement or documents relating to any Refinancing pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 13.2 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 13.2.
Notices and other communications may also be delivered by e-mail to the email
address of a representative of the applicable Person provided from time to time
by such Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Section 9, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Notice of Borrowing or a notice
pursuant to Section 2.6, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, the Borrower
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Credit Documents but only to the extent requested
by the Administrative Agent.

 

-235-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings (or any Parent Entity thereof) or the Borrower or any of their
respective securities) (each, a “Public Lender”). The Borrower hereby agrees
that (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to
have authorized the Agents and the Lenders to treat the Borrower Materials as
not containing any material non-public information with respect to Holdings (or
any Parent Entity thereof) or the Borrower or any of their respective securities
for purposes of United States federal securities laws (provided, however, that
to the extent such Borrower Materials constitute Confidential Information, they
shall be treated as set forth in Section 13.16); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC” unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Credit Documents, (2) notification of changes in
the terms of the Credit Facilities and (3) all information delivered pursuant to
Section 9.1(a) and (b).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States federal securities laws, to make reference to Communications that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to Holdings (or
any Parent Entity thereof) or the Borrower or any of their respective securities
for purposes of United States federal securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER, ANY OTHER AGENT OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR NOTICES THROUGH THE PLATFORM, ANY OTHER
ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL DECISION BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.

 

-236-



--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Notices of Borrowing and Letter of
Credit Requests) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

The words “execution”, “execute”, “signed”, “signature”, and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formation
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification.

(a) The Borrower agrees (i) to pay or reimburse each of the Agents, the Lead
Arrangers and the Joint Bookrunners for all their reasonable and documented or
invoiced out-of-pocket costs and expenses (without duplication) associated with
the syndication of the Initial Term Loan Facility and the Revolving Credit
Facility and incurred in connection with the development, preparation, execution
and delivery of, and any amendment, supplement, modification to, waiver and/or
enforcement of this

 

-237-



--------------------------------------------------------------------------------

Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Shearman & Sterling LLP and, to the extent
necessary, a single firm of local counsel in each appropriate local jurisdiction
(which may include a single special counsel acting in multiple jurisdictions) or
otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), and (ii) to pay or reimburse each of the
Agents for all their reasonable and documented and invoiced out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of one
firm or counsel to the Agents, and, to the extent necessary, a single firm of
local counsel in each appropriate local jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed),
and (iii) to pay, indemnify and hold harmless each Lender, each Agent, the
Letter of Credit Issuer, each Lead Arranger and each Joint Bookrunner and their
respective Related Parties (without duplication) (the “Indemnified Parties”)
from and against any and all losses, claims, damages, liabilities or penalties
(collectively, “Losses”) of any kind or nature whatsoever and the reasonable and
documented and invoiced out-of-pocket expenses, joint or several, to which any
such Indemnified Party may become subject, in each case to the extent of any
such Losses and related expenses, to the extent arising out of, resulting from,
or in connection with any action, claim, litigation, investigation or other
proceeding (including any inquiry or investigation of the foregoing) (any of the
foregoing, a “Proceeding”) (regardless of whether such Indemnified Party is a
party thereto or whether or not such Proceeding was brought by the Borrower, its
equity holders, affiliates or creditors or any other third person), and, subject
to Section 13.5(e), to reimburse each such Indemnified Party promptly for any
reasonable and documented and invoiced out-of-pocket fees and expenses incurred
in connection with investigating, responding to or defending any of the
foregoing (which in the case of legal fees shall be limited to the reasonable
and documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of a single firm of counsel for all Indemnified Parties, taken as a
whole and, to the extent necessary, a single firm of local counsel in each
appropriate local jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) (and, in the case of an actual or perceived
conflict of interest where the Indemnified Party affected by such conflict
notifies the Borrower of any existence of such conflict and in connection with
the investigating, responding to or defending any of the foregoing has retained
its own counsel, of one other firm of counsel for such affected Indemnified
Party)), relating to the Transactions or the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents or the use of the proceeds of the Loans or Letters of
Credit, (all the foregoing in this clause (iii), collectively, the “indemnified
liabilities”); provided that this clause (iii) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, liabilities
or penalties arising from any non-Tax claim; and provided, further, that the
Borrower shall have no obligation hereunder to any Indemnified Party with
respect to indemnified liabilities to the extent arising from (a) the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Related Parties as determined in a final and non-appealable decision of a
court of competent jurisdiction, (b) a material breach of the obligations of
such Indemnified Party or any of its Related Parties under the terms of this
Agreement or any other Credit Document by such Indemnified Party or any of its
Related Parties as determined in a final and non-appealable decision of a court
of competent jurisdiction, (c) in addition to clause (b) above, in the case of
any Proceeding initiated by Holdings, the Borrower or any Restricted Subsidiary
against the relevant Indemnified Party, solely from a breach of the obligations
of such Indemnified Party or its Related Parties under the terms of this
Agreement or any other Credit Document as determined in a final and
non-appealable decision by a court of competent jurisdiction, or (d) any
Proceeding brought by any Indemnified Party against any other Indemnified Party
that does not involve an act or omission by Holdings, the Borrower or its
Restricted Subsidiaries; provided that each of the Agents, the Letter of Credit
Issuers, the Swingline Lender, the Lead Arrangers and the Joint Bookrunners, in
each case to the extent fulfilling their respective roles in

 

-238-



--------------------------------------------------------------------------------

their capacities as such, shall remain indemnified in respect of such a
Proceeding, to the extent that none of the exceptions set forth in clause (a),
(b) or (c) of the immediately preceding proviso applies to such Person at such
time. All amounts payable under this Section 13.5(a) shall be paid within 30
days after receipt by the Borrower of written demand and an invoice relating
thereto setting forth such expense in reasonable detail. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder and the termination of the Obligations.

(b) No Credit Party nor any Indemnified Party shall have any liability for any
special, punitive, indirect or consequential damages (including any loss of
profits, business or anticipated savings) in connection with this Agreement or
any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
the foregoing shall not limit the Borrower’s indemnification and reimbursement
obligations to the Indemnified Parties pursuant to Section 13.5(a)(iii), to the
extent that such special, punitive, indirect or consequential damages are
included in any claim by a third party unaffiliated with any of the Indemnified
Parties with respect to which the applicable Indemnified Party is entitled to
indemnification under Section 13.5(a)(iii). No Indemnified Party shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of any Indemnified Party or any of its
Related Parties as determined by a final and non-appealable decision of a court
of competent jurisdiction.

(c) No Credit Party shall be liable for any settlement of any Proceeding
effected without written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed, it being understood that the withholding of
consent due to non-satisfaction of any of the conditions described in clauses
(i) and (ii) of paragraph (d) below (with “the Borrower” being substituted for
“Indemnified Party” in each such clause) shall be deemed reasonable), but if
settled with the Borrower’s written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such Proceeding, each Credit Party agrees to indemnify and hold harmless
each Indemnified Party from and against any and all Losses and reasonable and
documented or invoiced legal or other out-of-pocket expenses by reason of such
settlement or judgment in accordance with and to the extent provided in the
other provisions of this Section 13.5. If any Person has reimbursed any
Indemnified Party for any legal or other expenses in accordance with such
request and there is a final and non-appealable determination by a court of
competent jurisdiction that the Indemnified Party was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
this Section 13.5, then the Indemnified Party shall promptly refund such amount.

(d) No Credit Party shall without the prior written consent of any Indemnified
Party (which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i) and (ii) of this sentence shall be deemed
reasonable), effect any settlement of any pending or threatened Proceeding in
respect of which indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party in form and substance reasonably satisfactory to such
Indemnified Party from all liability or claims that are the subject matter of
such Proceeding and (ii) does not include any statement as to or any admission
of fault, culpability, wrongdoing or a failure to act by or on behalf of any
Indemnified Party.

(e) In case any proceeding is instituted involving any Indemnified Party for
which indemnification is to be sought hereunder by such Indemnified Party, then
such Indemnified Party will promptly notify the Borrower of the commencement of
any proceeding; provided, however, that the failure to do so will not relieve
the Borrower from any liability that it may have to such Indemnified Party

 

-239-



--------------------------------------------------------------------------------

hereunder, except to the extent that the Borrower is materially prejudiced by
such failure. Notwithstanding the above, following such notification, the
Borrower may elect in writing to assume the defense of such proceeding, and,
upon such election, the Borrower will not be liable for any legal costs
subsequently incurred by such Indemnified Party (other than reasonable costs of
investigation and providing evidence) in connection therewith, unless (i) the
Borrower has failed to provide counsel reasonably satisfactory to such
Indemnified Party in a timely manner, (ii) counsel provided by the Borrower
reasonably determines its representation of such Indemnified Party would present
it with a conflict of interest or (iii) the Indemnified Party reasonably
determines that there are actual conflicts of interest between the Borrower and
the Indemnified Party, including situations in which there may be legal defenses
available to the Indemnified Party which are different from or in addition to
those available to the Borrower.

13.6 Successors and Assigns; Participations and Assignments; Etc..

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as set forth in
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in
Section 13.6(d)) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph 13.6(b)(ii), any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(x) for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or
an Approved Fund (unless increased costs would result therefrom) or (y) if an
Event of Default under Section 11.1 or an Event of Default with respect to the
Borrower under Section 11.5 has occurred and is continuing; provided, further,
that the Borrower shall be deemed to have consented to any such assignment of a
Term Loan unless it shall object thereto by written notice to the Administrative
Agent within fifteen Business Days after having received written notice thereof;
provided, further, that it shall be understood that, without limitation, the
Borrower shall have the right to withhold its consent to any assignment if, in
order for such assignment to comply with Applicable Law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority, and

(B) (i) in the case of Term Loans or Commitments in respect of Term Loans, the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or to any Purchasing Borrower Party or any Affiliated
Lender and (ii) in the case of Revolving Credit Commitments, Revolving Credit
Loans, Additional/Replacement Revolving Credit Commitments or
Additional/Replacement Revolving Credit Loans, the Administrative Agent, the
Swingline Lender and the Letter of Credit Issuer.

 

-240-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of (i) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (ii) an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans of the applicable Class, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than, in the case of Revolving Credit Commitments or Revolving Credit Loans,
Additional/Replacement Revolving Credit Commitments or Additional/Replacement
Revolving Credit Loans, $5,000,000 (or an integral multiple of $1,000,000 in
excess thereof), or, in the case of Initial Term Loan Commitments, Incremental
Term Loan Commitments or Term Loans, $1,000,000 (or an integral multiple of
$1,000,000 in excess thereof), unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 with respect to the Borrower has occurred and is continuing;
provided, further, that contemporaneous assignments to a single assignee made by
Affiliated Lenders or related Approved Funds or by a single assignor to related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

(B) subject to the terms of Section 13.7(c), the parties to each assignment
shall (x) execute and deliver to the Administrative Agent an Assignment and
Acceptance via an electronic settlement system acceptable to the Administrative
Agent or (y) if previously agreed with the Administrative Agent, manually
execute and deliver to the Administrative Agent an Assignment and Acceptance, in
each case, together with a processing fee of $3,500 (it being understood that
such recordation fee shall not apply to any assignment by any of the Lead
Arrangers, Joint Bookrunners or any of their respective Affiliates hereunder in
connection with the primary syndication of the Initial Term Loan Facility);
provided that the Administrative Agent may, in its sole discretion, elect to
waive or reduce such processing and recordation fee in the case of any
assignment, including assignments effected pursuant to the provisions of
Section 13.7;

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause (D)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches of Loans (if any) on a non-pro rata basis.

 

-241-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein
(i) any assignment of any Loans or Commitments to a Purchasing Borrower Party or
an Affiliated Lender shall also be subject to the requirements set forth in
Section 13.6(g) and (ii) no natural person may be an Eligible Assignee with
respect to any Loans or Commitments.

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is primarily
engaged or advises funds or other investment vehicles that are engaged in
making, purchasing, holding or investing in commercial loans, bonds and similar
extensions of credit or securities in the ordinary course of business and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to
Section 13.6(b)(vi), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto, but shall continue to be entitled to the benefits and subject
to the requirements of Sections 2.10, 2.11, 5.4 and 13.5); provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
other party hereto against such Defaulting Lender arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d).

(iv) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Initial Term Loan Commitment, Incremental Term Loan Commitment, Revolving Credit
Commitment and Additional/Replacement Revolving Credit Commitment, and the
outstanding balances of its Loans, in each case without giving pro forma effect
to assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (B) except as set forth in (A) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Credit Document or any other instrument or document furnished pursuant hereto,
or the financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that (x) it is legally authorized to enter into such Assignment and
Acceptance and (y) to the extent that such assignee has received, upon its
request, a notification of whether or not it is on the list of Disqualified
Lenders, it is not a Disqualified Lender or an Affiliate of a Disqualified
Lender; (D) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 8.9 or delivered pursuant to Section 9.1 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (E) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or

 

-242-



--------------------------------------------------------------------------------

not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (G) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(v) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and interest thereon) and any payment made by
the Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by (x) the Borrower, each Letter of Credit Issuer and
the Collateral Agent and (y) any Lender (solely with respect to its own
outstanding Loans and Commitments), in each case, at any reasonable time and
from time to time upon reasonable prior notice.

(vi) Upon its receipt of and, if required, consent to, a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed administrative questionnaire and any tax form required by
Section 5.4 (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by Section 13.6(b)(i), the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register as provided in this paragraph.

(c) Notwithstanding any provision to the contrary, any Lender may assign to one
or more wholly owned special purpose funding vehicles (each, an “SPV”) all or
any portion of its funded Loans (without the corresponding Commitment), without
the consent of any Person or the payment of a fee, by execution of a written
assignment agreement in a form agreed to by such assigning Lender and such SPV,
and may grant any such SPV the option, in such SPV’s sole discretion, to provide
the Borrower all or any part of any Loans that such assigning Lender would
otherwise be obligated to make pursuant to this Agreement. Such SPVs shall have
all the rights which a Lender making or holding such Loans would have under this
Agreement, but no obligations. Any such assigning Lender shall remain liable for
all its original obligations under this Agreement, including its Commitment
(although the unused portion thereof shall be reduced by the principal amount of
any Loans held by an SPV). Notwithstanding such assignment, the Administrative
Agent and the Borrower may deliver notices to such assigning Lender (as agent
for the SPV) and not separately to the SPV unless the Administrative Agent and
the Borrower are requested in writing by the SPV to deliver such notices
separately to it. Notwithstanding anything herein to the contrary, (i) neither
the grant to the SPV nor the exercise by any SPV of such option will increase
the costs or expenses or otherwise change the obligations of the Borrower under
this Agreement and the other Credit Documents, except, in the case of Sections
2.10, 2.11, 3.5 or 5.4, where (A) the increase or change results from a change
in any Applicable Law after the SPV becomes an SPV and the assigning Lender
notifies the Borrower in writing of such increase or change no later than ninety
(90) days after such change in Applicable Law becomes effective or (B) the grant
was made with the Borrower’s prior written consent, (ii) the assigning Lender
shall for all purposes, including the approval of any amendment,

 

-243-



--------------------------------------------------------------------------------

waiver or other modification of any provision of any Credit Document and the
receipt of any notices provided by the Administrative Agent and the Borrower (as
agent for the SPV) remain the Lender of record hereunder and (iii) no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the assigning Lender). The Borrower
shall, at the request of any such assigning Lender, execute and deliver to such
Person as such assigning Lender may designate, a Note, substantially in the form
of Exhibit F-1 or F-2, in the amount of such assigning Lender’s original Note to
evidence the Loans of such assigning Lender and related SPV.

(d)

(i) Any Lender may, without the consent of the Borrower (other than with respect
to participations of any Revolving Credit Commitments or Revolving Credit Loans,
which will require Borrower consent (such consent not to be unreasonably
withheld or delayed) unless an Event of Default under Section 11.1 or an Event
of Default with respect to the Borrower under Section 11.5 has occurred and is
continuing), the Administrative Agent, the Collateral Agent or any Letter of
Credit Issuer, sell participations to one or more Eligible Assignees (but in any
event, not to any Disqualified Lender (to the extent that the list of
Disqualified Lenders has been made available to the Lenders)), (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 13.1 that affects such Participant.
Subject to paragraph (d)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits (and subject to the requirements)
of Sections 2.10, 2.11, 5.4 and 13.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.6(b);
provided that the documentation required under Section 5.4(d), (e) and (g) shall
be delivered to the participating Lender. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 13.8(b)
as though it were a Lender; provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (A) the entitlement to a greater payment resulted from a change in any
Applicable Law after the Participant became a Participant and the participating
Lender notifies the Borrower in writing of such entitlement to a greater payment
no later than ninety (90) days after such change in Applicable Law becomes
effective or (B) the sale of the participation to such Participant is made with
the Borrower’s prior written consent. Each Lender having sold a participation in
any of its Obligations, acting as a non-fiduciary agent of the Borrower solely
for this purpose, shall establish and maintain at its address a record of
ownership, in which such Lender shall register by book entry (A) the name and
address of each such Participant (and each change thereto, whether by assignment
or otherwise) and (B) the rights, interest or obligation of each such
Participant in any Obligation, in any Commitment and in any right to receive any
interest or principal payment hereunder (such register, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of its Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Obligation or Commitment) to any Person except to the extent that such

 

-244-



--------------------------------------------------------------------------------

disclosure is necessary to establish that such Obligation or Commitment is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and the parties shall treat the Person listed in the Participant
Register as the Participant for all purposes of this Agreement, notwithstanding
notice to the contrary.

(e) Any Lender may, without the consent of the Borrower, the Collateral Agent or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a Note
evidencing the Loans owing to such Lender.

(f) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(g) (ii) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party or any Affiliated Lender in accordance with
Section 13.6(b) (which assignment, if to a Purchasing Borrower Party, will not,
except for purposes of making the calculations set forth in Section 5.2(a)(ii),
constitute a prepayment of Loans for any purposes of this Agreement and the
other Credit Documents); provided that:

(A) with respect to any assignment to a Purchasing Borrower Party, no Event of
Default has occurred or is continuing or would result therefrom;

(B) with respect to any such assignment to a Purchasing Borrower Party, either
(x) such Purchasing Borrower Party shall offer to all Lenders within any
Class of Term Loans (but not, for the avoidance of doubt, to every Class) to buy
the Term Loans within such Class on a pro rata basis based on the then
outstanding principal amount of all Term Loans of such Class, pursuant to
procedures to be reasonably agreed between the Administrative Agent and the
Borrower or (y) such assignment shall be effected pursuant to an open market
purchase;

(C) the assigning Lender and Purchasing Borrower Party or Non-Debt Fund
Affiliate purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit I or such other form as shall be reasonably acceptable to the
Borrower and the Administrative Agent (an “Affiliated Lender Assignment and
Acceptance”) in lieu of an Assignment and Acceptance;

(D) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments, Revolving Credit Loans, Additional/Replacement
Revolving Credit Loans, Additional/Replacement Revolving Credit Commitments,
Extended Revolving Credit Commitments or Extended Revolving Credit Loans to any
Purchasing Borrower Party or any Non-Debt Fund Affiliate;

 

-245-



--------------------------------------------------------------------------------

(E) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(F) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans, Extended Revolving Credit Loans, Swingline Loans or
Additional/Replacement Revolving Credit Loans (or any other revolving credit
facility that is effective in reliance on Section 10.1(a) or Section 10.1(u)) to
purchase any Term Loans;

(G) no Term Loan may be assigned to a Non-Debt Fund Affiliate pursuant to this
Section 13.6(g) if, after giving pro forma effect to such assignment, Non-Debt
Fund Affiliates in the aggregate would own in excess of 30.0% of the Term Loans
of all Class then outstanding (determined as of the time of such purchase); and

(H) any purchases or assignments of Loans by a Purchasing Borrower Party or a
Non-Debt Fund Affiliate made through “dutch auctions” shall (i) be conducted
pursuant to procedures to be established by the applicable “auction agent” that
are consistent with this Section 13.6(g) and are otherwise reasonably acceptable
to the Borrower and (ii) require that such Person clearly identify itself as a
Purchasing Borrower Party or an Affiliated Lender, as the case may be, in any
assignment and acceptance agreement executed in connection with such purchases
or assignments.

(ii) Notwithstanding anything to the contrary in this Agreement, no Non-Debt
Fund Affiliate shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent, the
Collateral Agent or any Lender to which representatives of the Credit Parties
are not invited, (B) receive any information or material prepared by the
Administrative Agent, the Collateral Agent or any Lender or any communication by
or among the Administrative Agent, the Collateral Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Credit Party or its representatives (and in any case, other
than the right to receive notices of prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders pursuant to
Sections 2, 3, 4 and 5 of this Agreement) or (C) make or bring (or participate
in, other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against the Administrative Agent or
the Collateral Agent with respect to any duties or obligations or alleged duties
or obligations of such Agent under the Credit Documents or to challenge such
Agent’s attorney-client privilege.

(iii) By its acquisition of Term Loans, a Non-Debt Fund Affiliate shall be
deemed to have acknowledged and agreed that if a case under the Bankruptcy Code
is commenced against any Credit Party, such Credit Party shall seek (and each
Non-Debt Fund Affiliate shall consent) to provide that the vote of any Non-Debt
Fund Affiliate (in its capacity as a Lender) with respect to any plan of
reorganization or liquidation of such Credit Party shall not be counted except
that such Non-Debt Fund Affiliate’s vote (in its capacity as a Lender) may be
counted to the extent any such plan of reorganization or liquidation proposes to
treat the Obligations held by such Non-Debt Fund Affiliate in a manner that is
less favorable to such Non-Debt Fund Affiliate than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower;
each Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely
in respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have) from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (iii);

 

-246-



--------------------------------------------------------------------------------

(iv) Any Lender may assign all or a portion of the Term Loans of any Class (but
not any Revolving Credit Commitments, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans, Additional/Replacement Revolving
Credit Commitments, Extended Revolving Credit Loans or Extended Revolving Credit
Commitments) held by it to a Debt Fund Affiliate in accordance with
Section 13.6(b).

(h) Notwithstanding anything in Section 13.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders or any other requisite Class vote required by this Agreement have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Credit Document or any
departure by any Credit Party therefrom, (ii) otherwise acted on any matter
related to any Credit Document, or (iii) directed or required the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Credit Document, (A) all
Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders (or
requisite vote of any Class of Lenders) have taken any actions and (B) the
aggregate amount of Term Loans held by Debt Fund Affiliates will be excluded to
the extent in excess of 49.9% of the amount required to constitute “Required
Lenders” (any such excess amount shall be deemed to be not outstanding on a pro
rata basis among all Debt Fund Affiliates).

(i) Upon any contribution of Term Loans to the Borrower or any Restricted
Subsidiary and upon any purchase of Term Loans by a Purchasing Borrower Party,
(A) the aggregate principal amount (calculated on the face amount thereof) of
such Term Loans shall automatically be cancelled and retired or extinguished by
the Borrower on the date of such contribution or purchase (and, if requested by
the Administrative Agent, with respect to a contribution of Term Loans, any
applicable contributing Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in such Loans to the Borrower for
immediate cancellation) and (B) the Administrative Agent shall record such
cancellation or retirement or extinguishment in the Register.

(j) The Administrative Agent shall not (a) be required to serve as the auction
agent for, or have any other obligations to participate in (other than
mechanical administrative duties), or facilitate any, “dutch auction” unless it
is reasonably satisfied with the terms and restrictions of such auction or
(b) have any obligation to participate in, arrange, sell or otherwise
facilitate, and will have no liability in connection with, any open market
purchases by any Purchasing Borrower Party.

13.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower, at its sole expense, shall be permitted to replace any Lender
(or any Participant) that (i) requests reimbursement for amounts owing pursuant
to Section 2.10, 2.11, 3.5 or 5.4, (ii) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (iii) becomes a Defaulting Lender, with
a replacement bank, financial institution or other institutional lender or
investor that is an Eligible Assignee; provided that (A) such replacement does
not conflict with any Applicable Law, (B) no Event of Default shall have
occurred and be continuing at the time of such replacement, (C) the Borrower
shall repay (or such replacement bank, financial institution or other
institutional lender or investor shall purchase, at par) all Loans and pay all
other amounts (other than any disputed amounts) owing to such replaced Lender
hereunder (including, for the avoidance of doubt, pursuant to Section 2.10,
2.11, 3.5 or 5.4, as the case

 

-247-



--------------------------------------------------------------------------------

may be) and under the other Credit Documents prior to the date of replacement of
such Lender, (D) such replacement bank, financial institution or other
institutional lender or investor (if not already a Lender) and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (E) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender or that the replaced Lender shall have against the Borrower and the other
parties for indemnity, contribution, payment of disputed and other unpaid
amounts and otherwise.

(b) If any Lender (such Lender a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, modification, supplement, waiver, discharge or
termination, which pursuant to the terms of Section 13.1 requires the consent of
all of the Lenders affected or each Lender and with respect to which the
Required Lenders shall have granted their consent, then, provided no Event of
Default has occurred and is continuing, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent), at its own cost and
expense, to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments to one or more Eligible Assignees
reasonably acceptable to the Administrative Agent; provided that (i) all
Obligations of the Borrower under this Agreement owing to such Non-Consenting
Lender being replaced shall be paid in full (including any applicable premium
under Section 5.1(b)) to such Non-Consenting Lender concurrently with such
assignment, (ii) the replacement Lender shall purchase the foregoing by paying
to such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest and other accrued and unpaid amounts thereon,
(iii) the replacement Lender shall consent to the proposed amendment,
modification, supplement, waiver, discharge or termination, (iv) all Lenders
required to have consented to such proposed amendment, modification, supplement,
waiver, discharge or termination (other than Non-Consenting Lenders which are
simultaneously replaced) shall have consented thereto, and (v) the assignment of
such Non-Consenting Lenders Loans to one or more Eligible Assignees does not
otherwise conflict with Applicable Law. In connection with any such assignment,
the Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.6(a).

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8 Adjustments; Set-off.

(a) Except as otherwise set forth herein, if any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of the Loans of any
Class and/or the participations in letter of credit obligations or swingline
loans held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans of such Class or participations in letter
of credit obligations or swingline loans, as applicable, such Benefited Lender
shall (i) notify the Administrative Agent of such fact, and (ii) purchase for
cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Loans of such Class or participations in
letter of credit obligations or swingline loans, as applicable, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of their respective Loans of the applicable
Class or participations in letter of credit obligations or swingline loans, as
applicable; provided that, (A) if all or any portion of such excess

 

-248-



--------------------------------------------------------------------------------

payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest and (B) the provisions of this
paragraph shall not be construed to apply to (x) any payment made by Holdings,
the Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents, (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in a Letter of
Credit Obligations or Swingline Loans to any assignee or participant or (z) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Margin (or
other pricing term, including any fee, discount or premium) in respect of Loans
or Commitments of Lenders that have consented to any such extension to the
extent such transaction is permitted hereunder. Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Applicable Law,
each Lender, the Swingline Lender and each Letter of Credit Issuer shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by Applicable Law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to setoff and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be; provided that, in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Swingline
Lender, each Letter of Credit Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. Each Lender, the Swingline Lender and each
Letter of Credit Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Person;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Notwithstanding anything in this Section 13.8(b)
to the contrary, no Lender, no Swingline Lender and no Letter of Credit Issuer
will exercise, or attempt to exercise, any right of set off, banker’s lien or
the like against any deposit account or property of the Borrower or any other
credit party held or maintained by such Lender, Swingline Lender or Letter of
Credit Issuer, as applicable, in each case to the extent the deposits or other
proceeds of such exercise, or attempt to exercise, any right of set off,
banker’s lien or the like are, or are intended to be or are otherwise are held
out to be applied to the Obligations hereunder or otherwise secured by the
Collateral, without the prior written consent of the Collateral Agent.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with Holdings, the Borrower and each Agent.

 

-249-



--------------------------------------------------------------------------------

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent, the Administrative Agent, the Letter of
Credit Issuer or any Lender relative to subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the County of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 13.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.

13.14 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

 

-250-



--------------------------------------------------------------------------------

(b) none of the Administrative Agent, the Collateral Agent, any Lead Arranger,
any Joint Bookrunner or any Lender has any fiduciary relationship with or duty
to Holdings or the Borrower arising out of or in connection with this Agreement
or any of the other Credit Documents, and the relationship between the
Administrative Agent, the Collateral Agent and the Lenders, on one hand, and
Holdings or the Borrower on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no Joint Venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

13.15 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, EACH LETTER OF CREDIT ISSUER, THE SWINGLINE LENDER AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. Each Agent, each Letter of Credit Issuer, the Swingline
Lender and each Lender shall hold all non-public information furnished by or on
behalf of Holdings and the Borrower and their Subsidiaries in connection with
such Lender’s evaluation of whether to become a Lender hereunder or obtained by
such Lender, such Agent or the Letter of Credit Issuer pursuant to the
requirements of this Agreement (“Confidential Information”) confidential in
accordance with its customary procedure for handling confidential information of
this nature and, in the case of a Lender that is a bank, in accordance with safe
and sound banking practices and in any event may make disclosure (a) as required
or requested by any Governmental Authority or representative thereof or
regulatory authority having jurisdiction over it (including any self-regulatory
authority or representative thereof) or pursuant to legal process or otherwise
as required by Applicable Law based on the reasonable advice of counsel, (b) to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
provided that, in the case of each of clauses (i) and (ii), the relevant Person
is advised of and agrees to be bound by the provisions of this Section 13.16 or
other provisions at least as restrictive as this Section 13.16, (c) to such
Lender’s or such Agent’s or the Letter of Credit Issuer’s trustees, attorneys,
professional advisors or independent auditors or Related Parties, in each case
who need to know such information in connection with the administration of the
Credit Documents and are informed of the confidential nature of such information
or are subject to customary confidentiality obligations of professional practice
or who agree in writing to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (and to the extent a person’s
compliance is within the control of an Agent, Letter of Credit Issuer or Lender,
such Agent, Letter of Credit Issuer or Lender will be responsible for such
compliance), (d) with the written consent of the Borrower, (e) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 13.16, (ii) becomes available to any Agent,
any Lender, the Letter of Credit Issuer or any of their respective Affiliates on
a non-confidential basis from a source that is not subject to these
confidentiality provisions or (iii) to the extent such information is
independently developed by such Agent, Lender, Letter of Credit Issuer, or
Affiliate without the use of confidential information in breach of this
Section 13.16 or (f) for purposes of establishing a “due diligence” defense;
provided that unless specifically prohibited by Applicable Law or court order,
each Lender, each Agent and the Letter of Credit Issuer shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender, such Agent or the Letter of Credit Issuer by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information; and provided, further, that, in no event
shall any Lender, any Agent or the Letter of Credit Issuer be obligated or

 

-251-



--------------------------------------------------------------------------------

required to return any materials furnished by Holdings, the Borrower or any
Subsidiary of the Borrower. Each Lender, each Agent and the Letter of Credit
Issuer agrees that it will not provide to prospective Transferees, pledgees
referred to in Section 13.16 or to prospective direct or indirect contractual
counterparties under Hedging Agreements to be entered into in connection with
Loans made hereunder any of the Confidential Information unless such Person is
advised of and agrees to be bound by the provisions of this Section 13.16. The
confidentiality provisions contained herein shall not prohibit disclosures to
any trustee, administrator, collateral manager, servicer, backup servicer,
lender, rating agency or secured party of any SPV in connection with the
evaluation, administration, servicing of, or the reporting on, the assets or
securitization activities of such SPV; provided that any such Person is advised
of and agrees to be bound by the provisions of this Section 13.16.

13.17 Release of Collateral and Guarantee Obligations; Subordination of Liens.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the sale,
transfer or other Disposition (including any disposition by means of a
distribution or Restricted Payment) of such Collateral (including as part of or
in connection with any other sale, transfer or other Disposition permitted
hereunder) to any Person other than another Credit Party, to the extent such
sale, transfer or other Disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party by a Person that is not a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second and third succeeding
sentences and Section 25 of the Guarantee), (vi) as required by the Collateral
Agent to effect any sale, transfer or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents and (vii) to the extent such Collateral otherwise becomes
Excluded Capital Stock or Excluded Property (other than pursuant to clause
(c) of the definition thereof). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or Obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Credit Documents. Additionally, the
Lenders hereby irrevocably agree that the Guarantors shall be released from the
Guarantee upon consummation of any transaction permitted hereunder resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary, or otherwise
becoming an Excluded Subsidiary (including in connection with any designation of
an Unrestricted Subsidiary), or, in the case of a Previous Holdings, in
accordance with the conditions set forth in the definition of Holdings. Subject
to, and solely to the extent contemplated by, Section 1.11(h), upon the
occurrence of a Holdings Termination Event, Holdings shall be released from its
Guarantee and all of its property released as Collateral automatically, and
Holdings shall be released from all obligations under this Agreement and the
other Credit Documents, including with respect to all representations and
warranties, covenants, and defaults. The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any representation, warranty or covenant contained in any
Credit Document relating to any such Collateral or Guarantor shall no longer be
deemed to be repeated.

 

-252-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent
obligations or contingent indemnification obligations not then due and payable)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that is not Cash Collateralized or back-stopped
on terms reasonably satisfactory to the Letter of Credit Issuer, upon request of
the Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all obligations under any Credit Document, whether or
not on the date of such release there may be any (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent
obligations or contingent indemnification obligations not then due and payable.
Any such release of Obligations shall be deemed subject to the provision that
such Obligations shall be reinstated if after such release any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, upon reasonable request of the Borrower in connection with any
Liens permitted by the Credit Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to give effect to (by means of an acknowledgment reasonably
satisfactory to the Administrative Agent), or to subordinate the Lien on any
Collateral to, any Lien permitted under Sections 10.2(c), (e) (solely as it
relates to clauses (c) and (f) of Section 10.2), (f), (k)(i), (l), (m), (n),
(o), (q), (r), (s), (v), (w), (x), (y), (aa), (ff) and clauses (d), (e), (f),
(g), (i) and (n) of the definition of “Permitted Encumbrances.” In addition,
notwithstanding anything to the contrary contained herein or in any other Credit
Document, upon reasonable request of the Borrower, the Administrative Agent and
the Collateral Agent shall (without notice to, or vote or consent of, any
Secured Party) enter into subordination or intercreditor agreements with respect
to Indebtedness to the extent the Administrative Agent or Collateral Agent is
otherwise contemplated herein as a party to such subordination or intercreditor
agreements, in each case to the extent consistent with the provisions of
Section 12.15.

(d) Notwithstanding the foregoing or anything in the Credit Documents to the
contrary, at the direction of the Required Lenders, the Administrative Agent
may, in exercising remedies, take any and all necessary and appropriate action
to effectuate a credit bid of all Loans (or any lesser amount thereof) for the
Credit Parties’ assets in a bankruptcy, foreclosure or other similar proceeding,
forbear from exercising remedies upon an Event of Default, or in a proceeding
under any Debtor Relief Law, enter into a settlement agreement on behalf of all
Lenders.

13.18 USA PATRIOT ACT. Each Lender hereby notifies the Borrower and each Credit
Party that pursuant to the requirements of the PATRIOT ACT, it is required to
obtain, verify and record information that identifies the Borrower and each
Credit Party, which information includes the name and address of the Borrower
and each Credit Party and other information that will allow such Lender to
identify the Borrower and Credit Parties in accordance with the PATRIOT ACT.

13.19 Legend. THE TERM LOANS WILL BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE
DATE AND YIELD TO MATURITY OF THESE TERM LOANS MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE ADDRESS SET FORTH IN SECTION 13.2.

 

-253-



--------------------------------------------------------------------------------

13.20 Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

13.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

 

-254-



--------------------------------------------------------------------------------

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 13.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES FOLLOW]

 

-255-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

GOBP HOLDINGS, INC. By:       Name:       Title:     GLOBE INTERMEDIATE CORP.
By:           Name:       Title:    

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent, Collateral Agent,
Letter of Credit Issuer, Swingline Lender and a Lender, By:           Name:    
  Title:    

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]